Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 1 of 99




               Exhibit 5
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 2 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00100200    Alabama Agricultural & Mechanical University         Public                      AL     $ 14,519,790     $      4,560,601       $         37,515       $      4,560,601     $    9,959,189
00100300    Faulkner University                                  Private Non‐Profit          AL     $ 4,333,744      $      1,211,489       $        239,004       $      1,211,489     $    3,122,255
00100400    University of Montevallo                             Public                      AL     $ 4,041,651      $      1,280,001       $              ‐       $      1,280,001     $    2,761,650
00100500    Alabama State University                             Public                      AL     $ 10,072,950     $      3,142,232       $        174,255       $      3,142,232     $    6,930,718
00100700    Central Alabama Community College                    Public                      AL     $ 2,380,348      $        611,026       $         32,512       $        611,026     $    1,769,322
00100800    Athens State University                              Public                      AL     $ 2,140,301      $        422,517       $        492,066       $        492,066     $    1,648,235
00100900    Auburn University                                    Public                      AL     $ 23,036,339     $      7,822,873       $         31,264       $      7,822,873     $   15,213,466
00101200    Birmingham‐Southern College                          Private Non‐Profit          AL     $ 1,533,280      $        534,928       $              ‐       $        534,928     $      998,352
00101300    Calhoun Community College                            Public                      AL     $ 10,001,547     $      2,196,124       $        332,365       $      2,196,124     $    7,805,423
00101500    Enterprise State Community College                   Public                      AL     $ 2,555,815      $        620,369       $         45,449       $        620,369     $    1,935,446
00101600    University of North Alabama                          Public                      AL     $ 8,666,299      $      2,501,324       $        137,379       $      2,501,324     $    6,164,975
00101700    Gadsden State Community College                      Public                      AL     $ 7,581,323      $      1,878,083       $        219,704       $      1,878,083     $    5,703,240
00101800    George C. Wallace Community College                  Public                      AL     $ 7,531,363      $      1,827,879       $         96,335       $      1,827,879     $    5,703,484
00101900    Huntingdon College                                   Private Non‐Profit          AL     $ 1,976,343      $        612,667       $              ‐       $        612,667     $    1,363,676
00102000    Jacksonville State University                        Public                      AL     $ 10,296,298     $      3,025,320       $        230,949       $      3,025,320     $    7,270,978
00102200    Jefferson State Community College                    Public                      AL     $ 8,768,415      $      1,864,939       $        218,894       $      1,864,939     $    6,903,476
00102300    Judson College                                       Private Non‐Profit          AL     $      632,686   $        184,505       $         18,807       $        184,505     $      448,181
00102400    University of West Alabama                           Public                      AL     $ 4,135,471      $      1,192,293       $        168,044       $      1,192,293     $    2,943,178
00102600    Marion Military Institute                            Public                      AL     $      742,268   $        257,119       $              ‐       $        257,119     $      485,149
00102800    Miles College                                        Private Non‐Profit          AL     $ 5,320,726      $      1,628,967       $         31,198       $      1,628,967     $    3,691,759
00102900    University of Mobile                                 Private Non‐Profit          AL     $ 2,193,784      $        628,711       $         26,567       $        628,711     $    1,565,073
00103000    Bishop State Community College                       Public                      AL     $ 6,026,297      $      1,435,696       $         17,669       $      1,435,696     $    4,590,601
00103100    Northeast Alabama Community College                  Public                      AL     $ 4,075,756      $        950,891       $        109,127       $        950,891     $    3,124,865
00103300    Oakwood University                                   Private Non‐Profit          AL     $ 2,860,345      $        786,875       $         35,048       $        786,875     $    2,073,470
00103600    Samford University                                   Private Non‐Profit          AL     $ 3,353,321      $      1,190,677       $          1,806       $      1,190,677     $    2,162,644
00103800    Snead State Community College                        Public                      AL     $ 2,642,522      $        619,599       $        196,162       $        619,599     $    2,022,923
00104000    Southern Union State Community College               Public                      AL     $ 6,311,016      $      1,598,050       $         61,026       $      1,598,050     $    4,712,966
00104100    Spring Hill College                                  Private Non‐Profit          AL     $ 2,046,512      $        686,341       $            251       $        686,341     $    1,360,171
00104400    Stillman College                                     Private Non‐Profit          AL     $ 2,281,898      $        603,104       $         22,655       $        603,104     $    1,678,794
00104600    Talladega College                                    Private Non‐Profit          AL     $ 3,454,443      $      1,034,772       $         53,594       $      1,034,772     $    2,419,671
00104700    Troy University                                      Public                      AL     $ 16,265,960     $      4,272,042       $      1,150,251       $      4,272,042     $   11,993,918
00105000    Tuskegee University                                  Private Non‐Profit          AL     $ 6,066,979      $      1,878,261       $              ‐       $      1,878,261     $    4,188,718
00105100    University of Alabama                                Public                      AL     $ 31,436,739     $     10,361,269       $        265,163       $     10,361,269     $   21,075,470
00105200    University of Alabama at Birmingham                  Public                      AL     $ 20,190,148     $      6,065,628       $        584,600       $      6,065,628     $   14,124,520
00105500    University of Alabama in Huntsville                  Public                      AL     $ 9,512,975      $      2,839,879       $         29,570       $      2,839,879     $    6,673,096
00105700    University of South Alabama                          Public                      AL     $ 18,170,202     $      5,704,268       $         85,097       $      5,704,268     $   12,465,934



                                                                                                                                                                   EXHIBIT 5 - 1                    1 of 98
                                               Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 3 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00105900    Lawson State Community College                         Public                    AL     $ 7,444,227      $      1,761,011       $         66,351       $      1,761,011     $    5,683,216
00106000    Coastal Alabama Community College                      Public                    AL     $ 9,254,055      $      2,218,881       $        168,292       $      2,218,881     $    7,035,174
00106100    Alaska Pacific University                              Private Non‐Profit        AK     $      445,957   $        127,314       $         19,952       $        127,314     $      318,643
00106300    University of Alaska Fairbanks                         Public                    AK     $ 4,781,679      $      1,033,326       $        250,349       $      1,033,326     $    3,748,353
00106500    University of Alaska Southeast                         Public                    AK     $ 1,001,982      $        186,470       $         82,525       $        186,470     $      815,512
00107100    Arizona Western College                                Public                    AZ     $ 9,589,819      $      2,264,369       $        317,689       $      2,264,369     $    7,325,450
00107200    Cochise College                                        Public                    AZ     $ 5,418,622      $      1,581,618       $        226,400       $      1,581,618     $    3,837,004
00107300    Eastern Arizona College                                Public                    AZ     $ 4,692,651      $      1,111,136       $         22,175       $      1,111,136     $    3,581,515
00107600    Glendale Community College                             Public                    AZ     $ 19,156,542     $      4,150,918       $        209,888       $      4,150,918     $   15,005,624
00107700    Mesa Community College                                 Public                    AZ     $ 17,795,363     $      3,676,052       $        377,792       $      3,676,052     $   14,119,311
00107800    Phoenix College                                        Public                    AZ     $ 11,740,227     $      2,386,096       $        275,006       $      2,386,096     $    9,354,131
00107900    Yavapai College                                        Public                    AZ     $ 5,918,433      $      1,194,796       $        207,873       $      1,194,796     $    4,723,637
00108100    Arizona State University                               Public                    AZ     $ 112,906,424    $     31,766,569       $      7,187,642       $     31,766,569     $   81,139,855
00108200    Northern Arizona University                            Public                    AZ     $ 37,511,826     $     11,788,927       $      1,086,861       $     11,788,927     $   25,722,899
00108300    University of Arizona (The)                            Public                    AZ     $ 47,971,859     $     15,476,724       $        449,422       $     15,476,724     $   32,495,135
00108500    University of Arkansas at Monticello                   Public                    AR     $ 5,805,440      $      1,611,657       $         74,130       $      1,611,657     $    4,193,783
00108600    University of Arkansas at Pine Bluff                   Public                    AR     $ 6,774,295      $      2,147,715       $         23,518       $      2,147,715     $    4,626,580
00108700    Arkansas Baptist College                               Private Non‐Profit        AR     $ 1,482,487      $        415,510       $              ‐       $        415,510     $    1,066,977
00108800    Lyon College                                           Private Non‐Profit        AR     $ 1,096,447      $        340,108       $              ‐       $        340,108     $      756,339
00108900    Arkansas Tech University                               Public                    AR     $ 12,806,406     $      3,549,493       $        489,949       $      3,549,493     $    9,256,913
00109000    Arkansas State University                              Public                    AR     $ 15,575,949     $      4,629,079       $        260,610       $      4,629,079     $   10,946,870
00109100    Arkansas State University ‐ Beebe                      Public                    AR     $ 4,498,666      $      1,070,882       $         84,285       $      1,070,882     $    3,427,784
00109200    University of Central Arkansas                         Public                    AR     $ 15,456,600     $      4,802,462       $         67,024       $      4,802,462     $   10,654,138
00109300    Central Baptist College                                Private Non‐Profit        AR     $ 1,385,745      $        411,493       $         11,746       $        411,493     $      974,252
00109400    University of the Ozarks                               Private Non‐Profit        AR     $ 1,582,461      $        505,657       $              ‐       $        505,657     $    1,076,804
00109500    Crowley's Ridge College                                Private Non‐Profit        AR     $      415,315   $        132,512       $              ‐       $        132,512     $      282,803
00109700    Harding University                                     Private Non‐Profit        AR     $ 4,801,524      $      1,626,431       $          4,410       $      1,626,431     $    3,175,093
00109800    Henderson State University                             Public                    AR     $ 5,968,320      $      1,883,966       $         29,039       $      1,883,966     $    4,084,354
00109900    Hendrix College                                        Private Non‐Profit        AR     $ 1,687,170      $        528,390       $              ‐       $        528,390     $    1,158,780
00110000    John Brown University                                  Private Non‐Profit        AR     $ 2,154,561      $        658,170       $         46,793       $        658,170     $    1,496,391
00110100    University of Arkansas at Little Rock                  Public                    AR     $ 11,008,760     $      2,978,250       $        404,214       $      2,978,250     $    8,030,510
00110200    Ouachita Baptist University                            Private Non‐Profit        AR     $ 2,155,889      $        672,193       $          4,609       $        672,193     $    1,483,696
00110300    Philander Smith College                                Private Non‐Profit        AR     $ 3,363,217      $      1,071,837       $         11,802       $      1,071,837     $    2,291,380
00110400    Phillips Community College of the University of Arkans Public                    AR     $ 2,043,633      $        452,664       $         15,745       $        452,664     $    1,590,969
00110500    Shorter College                                        Private Non‐Profit        AR     $ 2,773,066      $        548,742       $              ‐       $        548,742     $    2,224,324
00110600    Williams Baptist University                            Private Non‐Profit        AR     $      839,882   $        264,361       $          2,291       $        264,361     $      575,521



                                                                                                                                                                   EXHIBIT 5 - 2                    2 of 98
                                               Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 4 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                     1/13/2021


                                                                                                                     CARES Act
                                                                                                                    Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                    for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                    Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award     to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00110700    Southern Arkansas University                         Public                      AR     $ 6,634,144     $      2,012,807       $          83,941      $      2,012,807     $    4,621,337
00110800    University of Arkansas                               Public                      AR     $ 23,908,298    $      7,727,181       $         116,496      $      7,727,181     $   16,181,117
00110900    University of Arkansas for Medical Sciences          Public                      AR     $ 1,458,213     $        486,488       $          26,095      $        486,488     $      971,725
00111000    University of Arkansas at Fort Smith                 Public                      AR     $ 9,777,559     $      2,755,652       $         174,133      $      2,755,652     $    7,021,907
00111100    Allan Hancock College                                Public                      CA     $ 8,924,491     $      1,926,951       $         135,386      $      1,926,951     $    6,997,540
00111300    Antelope Valley College                              Public                      CA     $ 21,580,696    $      5,122,846       $         171,559      $      5,122,846     $   16,457,850
00111600    Art Center College of Design                         Private Non‐Profit          CA     $ 3,469,092     $      1,084,116       $               ‐      $      1,084,116     $    2,384,976
00111700    Azusa Pacific University                             Private Non‐Profit          CA     $ 8,848,314     $      2,774,228       $         131,533      $      2,774,228     $    6,074,086
00111800    Bakersfield College                                  Public                      CA     $ 28,817,459    $      6,091,497       $         337,056      $      6,091,497     $   22,725,962
00111900    Barstow Community College                            Public                      CA     $ 3,808,377     $        778,404       $         413,225      $        778,404     $    3,029,973
00112000    Berkeley School of Theology                          Private Non‐Profit          CA     $      13,958   $          4,656       $               ‐      $          4,656     $        9,302
00112200    Biola University                                     Private Non‐Profit          CA     $ 6,020,986     $      1,961,114       $          26,089      $      1,961,114     $    4,059,872
00112400    Cabrillo College                                     Public                      CA     $ 8,885,242     $      2,013,630       $         105,356      $      2,013,630     $    6,871,612
00112500    California Baptist University                        Private Non‐Profit          CA     $ 13,577,444    $      3,956,559       $         543,927      $      3,956,559     $    9,620,885
00112700    California College of the Arts                       Private Non‐Profit          CA     $ 1,980,370     $        698,793       $               ‐      $        698,793     $    1,281,577
00113100    California Institute of Technology                   Private Non‐Profit          CA     $ 1,254,418     $        454,391       $               ‐      $        454,391     $      800,027
00113200    California Institute of the Arts                     Private Non‐Profit          CA     $ 1,365,215     $        507,443       $               ‐      $        507,443     $      857,772
00113300    California Lutheran University                       Private Non‐Profit          CA     $ 5,298,324     $      1,725,688       $           4,629      $      1,725,688     $    3,572,636
00113400    California State University Maritime Academy         Public                      CA     $ 1,381,700     $        488,879       $               ‐      $        488,879     $      892,821
00113700    California State University, Fullerton               Public                      CA     $ 67,736,949    $     20,510,756       $         338,002      $     20,510,756     $   47,226,193
00113800    California State University, East Bay                Public                      CA     $ 24,243,652    $      7,308,674       $         450,598      $      7,308,674     $   16,934,978
00113900    California State University, Long Beach              Public                      CA     $ 67,421,424    $     20,864,720       $          59,734      $     20,864,720     $   46,556,704
00114000    California State University, Los Angeles             Public                      CA     $ 61,905,561    $     18,957,083       $          24,247      $     18,957,083     $   42,948,478
00114100    California State University, Dominguez Hills         Public                      CA     $ 31,843,563    $      9,240,639       $         267,892      $      9,240,639     $   22,602,924
00114200    California State University, San Bernardino          Public                      CA     $ 42,438,131    $     13,121,891       $          86,079      $     13,121,891     $   29,316,240
00114300    California Polytechnic State University              Public                      CA     $ 20,752,799    $      7,047,988       $             491      $      7,047,988     $   13,704,811
00114400    California State Polytechnic University, Pomona      Public                      CA     $ 48,614,353    $     15,452,045       $          23,761      $     15,452,045     $   33,162,308
00114600    California State University, Chico                   Public                      CA     $ 31,603,856    $      9,979,696       $         139,619      $      9,979,696     $   21,624,160
00114700    California State University, Fresno                  Public                      CA     $ 52,725,317    $     16,401,054       $          41,142      $     16,401,054     $   36,324,263
00114900    Humboldt State University                            Public                      CA     $ 16,130,016    $      5,151,499       $          65,926      $      5,151,499     $   10,978,517
00115000    California State University ‐ Sacramento             Public                      CA     $ 59,891,260    $     17,867,181       $         122,745      $     17,867,181     $   42,024,079
00115100    San Diego State University                           Public                      CA     $ 45,914,127    $     14,697,467       $          77,177      $     14,697,467     $   31,216,660
00115300    California State University, Northridge              Public                      CA     $ 74,004,088    $     22,326,164       $         158,474      $     22,326,164     $   51,677,924
00115400    San Francisco State University                       Public                      CA     $ 47,404,409    $     14,362,974       $         103,847      $     14,362,974     $   33,041,435
00115500    San Jose State University                            Public                      CA     $ 46,631,939    $     14,384,773       $          72,290      $     14,384,773     $   32,247,166
00115600    Sonoma State University                              Public                      CA     $ 13,980,795    $      4,546,724       $           1,235      $      4,546,724     $    9,434,071



                                                                                                                                                                  EXHIBIT 5 - 3                    3 of 98
                                                 Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 5 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00115700    California State University, Stanislaus              Public                      CA     $ 22,007,207     $      6,657,358       $          75,256      $      6,657,358     $   15,349,849
00116100    Cerritos Community College                           Public                      CA     $ 25,937,610     $      6,093,225       $         528,196      $      6,093,225     $   19,844,385
00116200    Chabot College                                       Public                      CA     $ 9,409,398      $      2,078,420       $         188,215      $      2,078,420     $    7,330,978
00116300    Chaffey Community College                            Public                      CA     $ 27,096,162     $      5,723,242       $         231,330      $      5,723,242     $   21,372,920
00116400    Chapman University                                   Private Non‐Profit          CA     $ 8,137,393      $      2,752,615       $             126      $      2,752,615     $    5,384,778
00116500    Church Divinity School of the Pacific                Private Non‐Profit          CA     $       24,290   $          9,392       $               ‐      $          9,392     $       14,898
00116600    Citrus College                                       Public                      CA     $ 14,643,671     $      3,714,708       $         219,297      $      3,714,708     $   10,928,963
00116900    Claremont Graduate University                        Private Non‐Profit          CA     $      522,077   $        147,554       $               ‐      $        147,554     $      374,523
00117000    Claremont McKenna College                            Private Non‐Profit          CA     $ 1,204,979      $        427,790       $               ‐      $        427,790     $      777,189
00117100    Harvey Mudd College                                  Private Non‐Profit          CA     $      733,506   $        258,166       $               ‐      $        258,166     $      475,340
00117200    Pitzer College                                       Private Non‐Profit          CA     $      913,259   $        312,931       $               ‐      $        312,931     $      600,328
00117300    Pomona College                                       Private Non‐Profit          CA     $ 1,834,733      $        642,822       $               ‐      $        642,822     $    1,191,911
00117400    Scripps College                                      Private Non‐Profit          CA     $      785,174   $        273,042       $               ‐      $        273,042     $      512,132
00117600    West Hills Community College                         Public                      CA     $ 1,822,336      $        296,333       $         239,478      $        296,333     $    1,526,003
00117800    College of Marin                                     Public                      CA     $ 3,526,729      $        673,973       $          11,607      $        673,973     $    2,852,756
00117900    Notre Dame de Namur University                       Private Non‐Profit          CA     $ 1,836,201      $        560,725       $               ‐      $        560,725     $    1,275,476
00118100    College of San Mateo                                 Public                      CA     $ 4,571,602      $      1,021,430       $          46,266      $      1,021,430     $    3,550,172
00118200    College of the Desert                                Public                      CA     $ 14,500,076     $      3,530,673       $         163,359      $      3,530,673     $   10,969,403
00118300    Holy Names University                                Private Non‐Profit          CA     $ 1,475,062      $        447,724       $               ‐      $        447,724     $    1,027,338
00118500    College of the Redwoods                              Public                      CA     $ 5,589,825      $      1,252,245       $          90,043      $      1,252,245     $    4,337,580
00118600    College of the Sequoias                              Public                      CA     $ 17,686,139     $      4,315,430       $         103,269      $      4,315,430     $   13,370,709
00118700    College of the Siskiyous                             Public                      CA     $ 1,909,035      $        392,630       $          73,103      $        392,630     $    1,516,405
00119000    Contra Costa College                                 Public                      CA     $ 6,196,600      $      1,238,944       $         100,987      $      1,238,944     $    4,957,656
00119100    Diablo Valley College                                Public                      CA     $ 13,947,135     $      3,339,639       $         200,214      $      3,339,639     $   10,607,496
00119200    Cuesta College                                       Public                      CA     $ 8,257,338      $      1,763,790       $         139,220      $      1,763,790     $    6,493,548
00119300    Cypress College                                      Public                      CA     $ 15,639,532     $      3,573,967       $         165,822      $      3,573,967     $   12,065,565
00119600    Dominican University of California                   Private Non‐Profit          CA     $ 1,962,413      $        622,392       $               ‐      $        622,392     $    1,340,021
00119700    El Camino College                                    Public                      CA     $ 25,121,457     $      5,829,990       $         256,705      $      5,829,990     $   19,291,467
00119900    Foothill College                                     Public                      CA     $ 5,970,543      $      1,200,719       $         209,634      $      1,200,719     $    4,769,824
00120000    Fuller Theological Seminary                          Private Non‐Profit          CA     $      497,198   $        146,671       $               ‐      $        146,671     $      350,527
00120100    Fullerton College                                    Public                      CA     $ 20,180,789     $      4,850,367       $         210,132      $      4,850,367     $   15,330,422
00120200    Gavilan College                                      Public                      CA     $ 5,265,223      $      1,164,099       $          57,653      $      1,164,099     $    4,101,124
00120300    Glendale Community College                           Public                      CA     $ 19,042,328     $      5,028,480       $         205,213      $      5,028,480     $   14,013,848
00120500    Golden Gate University                               Private Non‐Profit          CA     $      871,390   $        232,074       $          25,502      $        232,074     $      639,316
00120600    Golden West College                                  Public                      CA     $ 9,911,380      $      2,159,071       $         194,719      $      2,159,071     $    7,752,309
00120700    Graduate Theological Union                           Private Non‐Profit          CA     $       71,509   $         29,534       $               ‐      $         29,534     $       41,975



                                                                                                                                                                   EXHIBIT 5 - 4                    4 of 98
                                               Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 6 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00120800    Grossmont College                                    Public                      CA     $ 15,800,280     $      3,570,781       $         306,971      $      3,570,781     $   12,229,499
00120900    Hartnell Community College                           Public                      CA     $ 9,501,755      $      1,807,670       $          39,129      $      1,807,670     $    7,694,085
00121200    Humphreys University                                 Private Non‐Profit          CA     $      764,036   $        199,071       $          16,349      $        199,071     $      564,965
00121400    Imperial Valley College                              Public                      CA     $ 16,249,873     $      2,497,575       $          80,597      $      2,497,575     $   13,752,298
00121500    La Sierra University                                 Private Non‐Profit          CA     $ 3,606,411      $      1,072,090       $               ‐      $      1,072,090     $    2,534,321
00121600    University of La Verne                               Private Non‐Profit          CA     $ 9,709,997      $      2,829,489       $         153,231      $      2,829,489     $    6,880,508
00121700    Lassen College                                       Public                      CA     $      963,037   $        167,502       $          47,472      $        167,502     $      795,535
00121800    Loma Linda University                                Private Non‐Profit          CA     $ 2,743,699      $        888,759       $          27,746      $        888,759     $    1,854,940
00121900    Long Beach City College                              Public                      CA     $ 30,001,059     $      7,331,529       $         295,078      $      7,331,529     $   22,669,530
00122000    Master's University and Seminary (The)               Private Non‐Profit          CA     $ 1,616,925      $        468,220       $          59,177      $        468,220     $    1,148,705
00122300    Los Angeles City College                             Public                      CA     $ 13,476,393     $      2,598,636       $         220,806      $      2,598,636     $   10,877,757
00122400    Los Angeles Harbor College                           Public                      CA     $ 6,734,763      $      1,453,070       $         173,905      $      1,453,070     $    5,281,693
00122600    Los Angeles Pierce College                           Public                      CA     $ 17,269,929     $      3,847,398       $         238,093      $      3,847,398     $   13,422,531
00122700    Los Angeles Trade‐Technical College                  Public                      CA     $ 13,850,786     $      2,562,115       $          51,802      $      2,562,115     $   11,288,671
00122800    Los Angeles Valley College                           Public                      CA     $ 14,883,877     $      3,077,312       $         439,538      $      3,077,312     $   11,806,565
00122900    Southern California University of Health Sciences    Private Non‐Profit          CA     $      832,703   $        200,773       $           1,808      $        200,773     $      631,930
00123000    Marshall B. Ketchum University                       Private Non‐Profit          CA     $      255,280   $         72,889       $               ‐      $         72,889     $      182,391
00123200    American River College                               Public                      CA     $ 26,247,243     $      5,306,832       $         508,939      $      5,306,832     $   20,940,411
00123300    Sacramento City College                              Public                      CA     $ 19,563,511     $      3,973,019       $         480,481      $      3,973,019     $   15,590,492
00123600    Menlo College                                        Private Non‐Profit          CA     $ 1,064,287      $        372,195       $               ‐      $        372,195     $      692,092
00123700    Merced Community College                             Public                      CA     $ 13,763,999     $      3,268,246       $          97,694      $      3,268,246     $   10,495,753
00123800    Mills College                                        Private Non‐Profit          CA     $ 1,693,357      $        567,791       $               ‐      $        567,791     $    1,125,566
00123900    MiraCosta College                                    Public                      CA     $ 12,933,970     $      2,755,503       $         418,763      $      2,755,503     $   10,178,467
00124000    Modesto Junior College                               Public                      CA     $ 20,615,809     $      4,787,752       $         477,760      $      4,787,752     $   15,828,057
00124200    Monterey Peninsula College                           Public                      CA     $ 5,845,034      $      1,207,817       $          70,621      $      1,207,817     $    4,637,217
00124300    Mount Saint Mary's University                        Private Non‐Profit          CA     $ 5,279,211      $      1,567,874       $          55,364      $      1,567,874     $    3,711,337
00124500    Mount San Antonio College                            Public                      CA     $ 34,267,707     $      8,728,980       $         195,580      $      8,728,980     $   25,538,727
00124600    Mt. San Jacinto College                              Public                      CA     $ 20,043,399     $      4,856,555       $               ‐      $      4,856,555     $   15,186,844
00124700    Napa Valley College                                  Public                      CA     $ 4,281,704      $      1,062,541       $          44,856      $      1,062,541     $    3,219,163
00124900    Occidental College                                   Private Non‐Profit          CA     $ 2,114,553      $        737,337       $               ‐      $        737,337     $    1,377,216
00125000    Orange Coast College                                 Public                      CA     $ 18,102,486     $      4,560,234       $          73,072      $      4,560,234     $   13,542,252
00125100    Otis College of Art & Design                         Private Non‐Profit          CA     $ 1,648,794      $        550,254       $               ‐      $        550,254     $    1,098,540
00125200    Hope International University                        Private Non‐Profit          CA     $ 1,229,636      $        340,928       $          94,857      $        340,928     $      888,708
00125300    Fresno Pacific University                            Private Non‐Profit          CA     $ 7,068,175      $      2,060,779       $         173,230      $      2,060,779     $    5,007,396
00125500    Pacific Oaks College                                 Private Non‐Profit          CA     $      815,692   $        170,119       $          83,897      $        170,119     $      645,573
00125600    Pacific School of Religion                           Private Non‐Profit          CA     $       30,153   $         12,221       $               ‐      $         12,221     $       17,932



                                                                                                                                                                   EXHIBIT 5 - 5                    5 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 7 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00125800    Pacific Union College                                Private Non‐Profit          CA     $ 1,763,069      $        569,112       $               ‐      $        569,112     $    1,193,957
00125900    Palo Verde College                                   Public                      CA     $ 1,038,714      $        174,583       $          31,253      $        174,583     $      864,131
00126000    Palomar College                                      Public                      CA     $ 17,131,625     $      3,851,431       $         259,530      $      3,851,431     $   13,280,194
00126100    Pasadena City College                                Public                      CA     $ 30,076,671     $      7,615,025       $         218,558      $      7,615,025     $   22,461,646
00126200    Point Loma Nazarene University                       Private Non‐Profit          CA     $ 4,628,536      $      1,456,847       $           5,094      $      1,456,847     $    3,171,689
00126600    Laney College                                        Public                      CA     $ 8,854,083      $      1,656,735       $         130,927      $      1,656,735     $    7,197,348
00126700    Merritt College                                      Public                      CA     $ 4,233,724      $        748,642       $         151,965      $        748,642     $    3,485,082
00126800    Porterville College                                  Public                      CA     $ 6,326,756      $      1,448,377       $         130,636      $      1,448,377     $    4,878,379
00126900    Rio Hondo Community College                          Public                      CA     $ 16,317,598     $      3,116,388       $         144,821      $      3,116,388     $   13,201,210
00127000    Riverside City College                               Public                      CA     $ 24,611,165     $      5,415,766       $         370,982      $      5,415,766     $   19,195,399
00127200    San Bernardino Valley College                        Public                      CA     $ 14,257,809     $      3,366,282       $         336,920      $      3,366,282     $   10,891,527
00127300    San Diego City College                               Public                      CA     $ 11,923,790     $      2,296,151       $         360,288      $      2,296,151     $    9,627,639
00127500    San Diego Mesa College                               Public                      CA     $ 13,992,119     $      2,955,760       $         324,005      $      2,955,760     $   11,036,359
00127800    San Francisco Conservatory of Music                  Private Non‐Profit          CA     $      348,163   $        124,508       $               ‐      $        124,508     $      223,655
00128000    San Joaquin Delta College                            Public                      CA     $ 16,847,806     $      3,917,715       $         530,747      $      3,917,715     $   12,930,091
00128100    William Jessup University                            Private Non‐Profit          CA     $ 2,407,561      $        743,368       $           9,034      $        743,368     $    1,664,193
00128200    San Jose City College                                Public                      CA     $ 5,691,504      $      1,137,482       $          87,141      $      1,137,482     $    4,554,022
00128400    Santa Ana College                                    Public                      CA     $ 16,096,029     $      2,797,198       $         126,396      $      2,797,198     $   13,298,831
00128500    Santa Barbara City College                           Public                      CA     $ 11,790,275     $      2,883,714       $         265,543      $      2,883,714     $    8,906,561
00128600    Santa Monica College                                 Public                      CA     $ 24,643,186     $      6,096,757       $         408,229      $      6,096,757     $   18,546,429
00128700    Santa Rosa Junior College                            Public                      CA     $ 13,114,035     $      2,971,421       $         141,310      $      2,971,421     $   10,142,614
00128800    Claremont School of Theology                         Private Non‐Profit          CA     $       91,565   $         33,052       $               ‐      $         33,052     $       58,513
00128900    Shasta College                                       Public                      CA     $ 9,115,270      $      1,836,637       $         428,916      $      1,836,637     $    7,278,633
00129000    Sierra College                                       Public                      CA     $ 16,340,166     $      3,797,791       $         303,928      $      3,797,791     $   12,542,375
00129100    Simpson University                                   Private Non‐Profit          CA     $ 1,445,294      $        446,215       $          19,057      $        446,215     $      999,079
00129200    Solano Community College                             Public                      CA     $ 6,745,292      $      1,565,107       $          77,189      $      1,565,107     $    5,180,185
00129300    Vanguard University of Southern California           Private Non‐Profit          CA     $ 3,373,721      $        939,916       $          18,166      $        939,916     $    2,433,805
00129400    Southwestern Community College District              Public                      CA     $ 19,762,638     $      4,626,632       $         293,792      $      4,626,632     $   15,136,006
00129500    Southwestern Law School                              Private Non‐Profit          CA     $      269,763   $        106,060       $               ‐      $        106,060     $      163,703
00129600    Dominican School of Philosophy and Theology          Private Non‐Profit          CA     $       23,500   $          6,838       $               ‐      $          6,838     $       16,662
00130200    Saint Mary's College of California                   Private Non‐Profit          CA     $ 3,766,129      $      1,262,868       $               ‐      $      1,262,868     $    2,503,261
00130500    Stanford University                                  Private Non‐Profit          CA     $ 10,890,455     $      3,688,334       $               ‐      $      3,688,334     $    7,202,121
00130700    Fresno City College                                  Public                      CA     $ 26,689,998     $      5,612,449       $         388,346      $      5,612,449     $   21,077,549
00130800    Reedley College                                      Public                      CA     $ 10,534,587     $      2,121,946       $         239,050      $      2,121,946     $    8,412,641
00130900    Taft College                                         Public                      CA     $ 4,175,867      $        561,455       $         101,239      $        561,455     $    3,614,412
00131200    University of California, Berkeley                   Public                      CA     $ 45,429,825     $     15,220,314       $               ‐      $     15,220,314     $   30,209,511



                                                                                                                                                                   EXHIBIT 5 - 6                    6 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 8 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00131300    University of California, Davis                      Public                      CA     $ 51,521,569     $     16,935,882       $           6,942      $     16,935,882     $   34,585,687
00131400    University of California, Irvine                     Public                      CA     $ 54,737,221     $     18,365,815       $           7,315      $     18,365,815     $   36,371,406
00131500    University of California, Los Angeles                Public                      CA     $ 52,623,807     $     17,953,435       $             921      $     17,953,435     $   34,670,372
00131600    University of California, Riverside                  Public                      CA     $ 46,440,300     $     14,867,313       $           2,973      $     14,867,313     $   31,572,987
00131700    University of California, San Diego                  Public                      CA     $ 52,015,747     $     17,444,885       $               ‐      $     17,444,885     $   34,570,862
00131900    University of California, San Francisco              Public                      CA     $ 1,133,080      $        433,978       $               ‐      $        433,978     $      699,102
00132000    University of California, Santa Barbara              Public                      CA     $ 38,078,709     $     12,602,098       $               ‐      $     12,602,098     $   25,476,611
00132100    University of California, Santa Cruz                 Public                      CA     $ 28,784,842     $      9,663,601       $               ‐      $      9,663,601     $   19,121,241
00132200    University of Redlands                               Private Non‐Profit          CA     $ 5,125,485      $      1,694,010       $          14,871      $      1,694,010     $    3,431,475
00132500    University of San Francisco                          Private Non‐Profit          CA     $ 10,701,243     $      3,646,944       $               ‐      $      3,646,944     $    7,054,299
00132600    Santa Clara University                               Private Non‐Profit          CA     $ 5,143,956      $      1,771,339       $               ‐      $      1,771,339     $    3,372,617
00132800    University of Southern California                    Private Non‐Profit          CA     $ 29,961,264     $      9,639,280       $           2,425      $      9,639,280     $   20,321,984
00132900    University of the Pacific                            Private Non‐Profit          CA     $ 7,452,559      $      2,582,435       $               ‐      $      2,582,435     $    4,870,124
00133400    Ventura College                                      Public                      CA     $ 10,430,052     $      2,290,769       $         252,829      $      2,290,769     $    8,139,283
00133500    Victor Valley Community College                      Public                      CA     $ 17,276,235     $      4,033,922       $         323,464      $      4,033,922     $   13,242,313
00133800    West Valley College                                  Public                      CA     $ 4,531,612      $      1,008,040       $          75,709      $      1,008,040     $    3,523,572
00133900    Corban University                                    Private Non‐Profit          OR     $ 1,343,986      $        443,702       $          19,937      $        443,702     $      900,284
00134100    Westmont College                                     Private Non‐Profit          CA     $ 1,311,893      $        475,496       $               ‐      $        475,496     $      836,397
00134200    Whittier College                                     Private Non‐Profit          CA     $ 2,866,302      $        939,775       $               ‐      $        939,775     $    1,926,527
00134300    Woodbury University                                  Private Non‐Profit          CA     $ 2,029,312      $        599,740       $             304      $        599,740     $    1,429,572
00134400    Yuba College                                         Public                      CA     $ 7,652,045      $      1,874,459       $         213,641      $      1,874,459     $    5,777,586
00134500    Adams State University                               Public                      CO     $ 2,825,647      $        784,457       $         100,489      $        784,457     $    2,041,190
00134600    Arapahoe Community College                           Public                      CO     $ 5,512,598      $      1,039,805       $         201,847      $      1,039,805     $    4,472,793
00134700    Colorado College                                     Private Non‐Profit          CO     $ 1,638,010      $        578,696       $               ‐      $        578,696     $    1,059,314
00134800    Colorado School of Mines                             Public                      CO     $ 4,867,096      $      1,722,558       $               ‐      $      1,722,558     $    3,144,538
00134900    University of Northern Colorado                      Public                      CO     $ 12,601,749     $      3,825,107       $          95,461      $      3,825,107     $    8,776,642
00135000    Colorado State University                            Public                      CO     $ 28,296,524     $      8,846,856       $         177,784      $      8,846,856     $   19,449,668
00135200    Denver Seminary                                      Private Non‐Profit          CO     $      228,720   $         68,887       $               ‐      $         68,887     $      159,833
00135300    Fort Lewis College                                   Public                      CO     $ 4,891,889      $      1,519,319       $           3,693      $      1,519,319     $    3,372,570
00135400    Iliff School of Theology                             Private Non‐Profit          CO     $       55,176   $         19,555       $               ‐      $         19,555     $       35,621
00135500    Lamar Community College                              Public                      CO     $ 1,049,005      $        294,210       $           8,345      $        294,210     $      754,795
00135800    Colorado Mesa University                             Public                      CO     $ 12,116,155     $      3,534,190       $          93,253      $      3,534,190     $    8,581,965
00135900    Colorado Northwestern Community College              Public                      CO     $      898,356   $        198,999       $           9,751      $        198,999     $      699,357
00136000    Metropolitan State University of Denver              Public                      CO     $ 26,366,088     $      7,195,042       $         266,292      $      7,195,042     $   19,171,046
00136100    Northeastern Junior College                          Public                      CO     $ 1,708,469      $        434,180       $          14,317      $        434,180     $    1,274,289
00136200    Otero Junior College                                 Public                      CO     $ 1,839,224      $        451,461       $           9,029      $        451,461     $    1,387,763



                                                                                                                                                                   EXHIBIT 5 - 7                    7 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 9 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00136300    Regis University                                     Private Non‐Profit          CO     $ 4,210,720      $      1,224,343       $         202,135      $      1,224,343     $    2,986,377
00136500    Colorado State University‐Pueblo                     Public                      CO     $ 7,745,423      $      1,979,931       $          22,024      $      1,979,931     $    5,765,492
00136800    Trinidad State Junior College                        Public                      CO     $ 2,068,234      $        519,203       $          27,030      $        519,203     $    1,549,031
00137000    University of Colorado Boulder                       Public                      CO     $ 28,660,299     $      9,366,204       $          58,683      $      9,366,204     $   19,294,095
00137100    University of Denver                                 Private Non‐Profit          CO     $ 7,105,908      $      2,313,135       $           7,423      $      2,313,135     $    4,792,773
00137200    Western Colorado University                          Public                      CO     $ 2,489,853      $        676,670       $             216      $        676,670     $    1,813,183
00137400    Albertus Magnus College                              Private Non‐Profit          CT     $ 2,304,400      $        681,460       $          62,993      $        681,460     $    1,622,940
00137800    Central Connecticut State University                 Public                      CT     $ 14,879,577     $      4,504,507       $           4,348      $      4,504,507     $   10,375,070
00137900    Connecticut College                                  Private Non‐Profit          CT     $ 1,753,472      $        601,356       $               ‐      $        601,356     $    1,152,116
00138000    Western Connecticut State University                 Public                      CT     $ 7,148,969      $      2,128,197       $           9,496      $      2,128,197     $    5,020,772
00138500    Fairfield University                                 Private Non‐Profit          CT     $ 3,463,328      $      1,068,679       $             654      $      1,068,679     $    2,394,649
00138700    Hartford Seminary                                    Private Non‐Profit          CT     $       32,702   $          8,504       $               ‐      $          8,504     $       24,198
00138900    Holy Apostles College & Seminary                     Private Non‐Profit          CT     $       78,426   $         11,261       $          15,365      $         15,365     $       63,061
00139200    Manchester Community College                         Public                      CT     $ 7,524,805      $      1,617,601       $          85,235      $      1,617,601     $    5,907,204
00139300    Mitchell College                                     Private Non‐Profit          CT     $ 1,036,072      $        308,264       $               ‐      $        308,264     $      727,808
00139700    University of New Haven                              Private Non‐Profit          CT     $ 6,999,198      $      2,321,398       $           8,900      $      2,321,398     $    4,677,800
00139800    Northwestern Connecticut Community College           Public                      CT     $ 1,431,434      $        301,133       $          21,011      $        301,133     $    1,130,301
00139900    Norwalk Community College                            Public                      CT     $ 6,885,402      $      1,594,831       $          38,233      $      1,594,831     $    5,290,571
00140200    Quinnipiac University                                Private Non‐Profit          CT     $ 7,632,879      $      2,672,600       $          23,181      $      2,672,600     $    4,960,279
00140300    Sacred Heart University                              Private Non‐Profit          CT     $ 6,550,955      $      2,152,589       $          29,733      $      2,152,589     $    4,398,366
00140600    Southern Connecticut State University                Public                      CT     $ 13,594,612     $      4,195,084       $          17,737      $      4,195,084     $    9,399,528
00140900    University of Saint Joseph                           Private Non‐Profit          CT     $ 1,948,054      $        579,172       $           2,067      $        579,172     $    1,368,882
00141400    Trinity College                                      Private Non‐Profit          CT     $ 1,953,790      $        688,222       $               ‐      $        688,222     $    1,265,568
00141600    University of Bridgeport                             Private Non‐Profit          CT     $ 5,533,358      $      1,635,969       $         103,055      $      1,635,969     $    3,897,389
00141700    University of Connecticut                            Public                      CT     $ 32,098,504     $     10,750,423       $           8,075      $     10,750,423     $   21,348,081
00142200    University of Hartford                               Private Non‐Profit          CT     $ 7,020,751      $      2,233,588       $           9,515      $      2,233,588     $    4,787,163
00142400    Wesleyan University                                  Private Non‐Profit          CT     $ 3,252,068      $      1,128,543       $               ‐      $      1,128,543     $    2,123,525
00142500    Eastern Connecticut State University                 Public                      CT     $ 7,060,353      $      2,216,863       $           2,537      $      2,216,863     $    4,843,490
00142600    Yale University                                      Private Non‐Profit          CT     $ 9,389,616      $      3,425,570       $               ‐      $      3,425,570     $    5,964,046
00142800    Delaware State University                            Public                      DE     $ 8,459,446      $      2,782,960       $           1,644      $      2,782,960     $    5,676,486
00142900    Goldey‐Beacom College                                Private Non‐Profit          DE     $ 1,561,354      $        520,010       $               ‐      $        520,010     $    1,041,344
00143100    University of Delaware                               Public                      DE     $ 18,010,638     $      6,087,405       $          12,458      $      6,087,405     $   11,923,233
00143300    Wesley College                                       Private Non‐Profit          DE     $ 2,536,920      $        747,035       $               ‐      $        747,035     $    1,789,885
00143400    American University (The)                            Private Non‐Profit          DC     $ 9,543,682      $      3,157,009       $             215      $      3,157,009     $    6,386,673
00143600    Capitol Technology University                        Private Non‐Profit          MD     $      531,807   $        144,333       $          22,538      $        144,333     $      387,474
00143700    Catholic University of America (The)                 Private Non‐Profit          DC     $ 3,406,832      $      1,187,286       $             705      $      1,187,286     $    2,219,546



                                                                                                                                                                   EXHIBIT 5 - 8                    8 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 10 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00144100    University of the District of Columbia               Public                      DC     $ 6,814,702      $      1,804,763       $              ‐       $      1,804,763     $    5,009,939
00144300    Gallaudet University                                 Private Non‐Profit          DC     $ 2,601,481      $        821,498       $          9,325       $        821,498     $    1,779,983
00144400    George Washington University                         Private Non‐Profit          DC     $ 13,793,324     $      4,559,265       $         69,696       $      4,559,265     $    9,234,059
00144500    Georgetown University                                Private Non‐Profit          DC     $ 9,301,024      $      3,055,322       $            751       $      3,055,322     $    6,245,702
00144800    Howard University                                    Private Non‐Profit          DC     $ 12,747,281     $      4,361,622       $              ‐       $      4,361,622     $    8,385,659
00146000    Trinity Washington University                        Private Non‐Profit          DC     $ 3,299,710      $        980,376       $              ‐       $        980,376     $    2,319,334
00146400    Wesley Theological Seminary                          Private Non‐Profit          DC     $      201,191   $         71,460       $              ‐       $         71,460     $      129,731
00146600    Barry University                                     Private Non‐Profit           FL    $ 8,001,386      $      2,513,699       $         44,978       $      2,513,699     $    5,487,687
00146700    Bethune Cookman University                           Private Non‐Profit           FL    $ 10,731,233     $      3,324,251       $         49,767       $      3,324,251     $    7,406,982
00146800    Saint Thomas University                              Private Non‐Profit           FL    $ 2,737,055      $        648,190       $          7,601       $        648,190     $    2,088,865
00146900    Florida Institute of Technology                      Private Non‐Profit           FL    $ 6,819,739      $      1,803,823       $        349,644       $      1,803,823     $    5,015,916
00147000    Eastern Florida State College                        Public                       FL    $ 18,346,823     $      4,408,181       $        680,030       $      4,408,181     $   13,938,642
00147100    College of Central Florida                           Public                       FL    $ 10,354,340     $      2,531,854       $        299,658       $      2,531,854     $    7,822,486
00147200    Chipola College                                      Public                       FL    $ 2,398,117      $        604,246       $         41,406       $        604,246     $    1,793,871
00147500    Daytona State College                                Public                       FL    $ 16,243,172     $      3,840,866       $        792,641       $      3,840,866     $   12,402,306
00147700    Florida SouthWestern State College                   Public                       FL    $ 19,237,570     $      4,589,499       $        456,397       $      4,589,499     $   14,648,071
00147800    Edward Waters College                                Private Non‐Profit          FL     $ 2,936,739      $        680,605       $              ‐       $        680,605     $    2,256,134
00147900    Embry‐Riddle Aeronautical University                 Private Non‐Profit          FL     $ 14,390,767     $      3,422,858       $      1,504,992       $      3,422,858     $   10,967,909
00148000    Florida Agricultural & Mechanical University         Public                      FL     $ 20,845,563     $      6,525,663       $              ‐       $      6,525,663     $   14,319,900
00148100    Florida Atlantic University                          Public                      FL     $ 39,909,756     $     11,214,937       $        472,252       $     11,214,937     $   28,694,819
00148200    Florida College                                      Private Non‐Profit          FL     $      722,456   $        222,628       $            434       $        222,628     $      499,828
00148400    Florida State College at Jacksonville                Public                      FL     $ 32,230,437     $      7,250,258       $        371,265       $      7,250,258     $   24,980,179
00148500    College of the Florida Keys (The)                    Public                      FL     $      989,069   $        240,928       $         17,422       $        240,928     $      748,141
00148600    Florida Memorial University                          Private Non‐Profit          FL     $ 3,325,368      $      1,077,322       $              ‐       $      1,077,322     $    2,248,046
00148700    Eckerd College                                       Private Non‐Profit          FL     $ 2,238,201      $        780,972       $              ‐       $        780,972     $    1,457,229
00148800    Florida Southern College                             Private Non‐Profit          FL     $ 3,566,789      $      1,145,996       $         16,103       $      1,145,996     $    2,420,793
00148900    Florida State University                             Public                      FL     $ 45,382,413     $     14,669,914       $        193,294       $     14,669,914     $   30,712,499
00149000    Gulf Coast State College                             Public                      FL     $ 5,086,482      $      1,207,735       $        144,869       $      1,207,735     $    3,878,747
00149300    Indian River State College                           Public                      FL     $ 19,691,247     $      4,776,547       $        500,193       $      4,776,547     $   14,914,700
00149500    Jacksonville University                              Private Non‐Profit          FL     $ 3,764,301      $      1,104,423       $         92,592       $      1,104,423     $    2,659,878
00149900    Altierus Career College                              Private Non‐Profit          FL     $ 4,730,783      $      1,262,418       $              ‐       $      1,262,418     $    3,468,365
00150000    Broward College                                      Public                      FL     $ 58,986,552     $     13,577,451       $      1,288,096       $     13,577,451     $   45,409,101
00150100    Florida Gateway College                              Public                      FL     $ 3,377,996      $        749,171       $        244,762       $        749,171     $    2,628,825
00150200    Lake Sumter State College                            Public                      FL     $ 5,012,441      $      1,153,190       $        147,881       $      1,153,190     $    3,859,251
00150400    State College of Florida, Manatee‐Sarasota           Public                      FL     $ 10,660,667     $      2,511,633       $        372,828       $      2,511,633     $    8,149,034
00150500    Lynn University                                      Private Non‐Profit          FL     $ 2,968,610      $        967,938       $         39,323       $        967,938     $    2,000,672



                                                                                                                                                                   EXHIBIT 5 - 9                    9 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 11 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00150600    Miami Dade College                                   Public                      FL     $ 100,313,671    $     24,537,369       $      1,059,653       $     24,537,369     $   75,776,302
00150800    North Florida College                                Public                      FL     $ 1,528,120      $        357,742       $         53,958       $        357,742     $    1,170,378
00150900    Nova Southeastern University                         Private Non‐Profit          FL     $ 11,510,184     $      3,578,597       $        101,675       $      3,578,597     $    7,931,587
00151000    Northwest Florida State College                      Public                      FL     $ 5,151,977      $      1,265,250       $        149,264       $      1,265,250     $    3,886,727
00151200    Palm Beach State College                             Public                      FL     $ 40,897,446     $      9,466,718       $        773,733       $      9,466,718     $   31,430,728
00151300    Pensacola State College                              Public                      FL     $ 12,679,127     $      3,002,470       $        333,811       $      3,002,470     $    9,676,657
00151400    Polk State College                                   Public                      FL     $ 13,292,541     $      3,058,025       $        432,122       $      3,058,025     $   10,234,516
00151500    Rollins College                                      Private Non‐Profit          FL     $ 3,898,553      $      1,346,056       $              ‐       $      1,346,056     $    2,552,497
00151900    Santa Fe College                                     Public                      FL     $ 15,471,315     $      3,929,725       $        365,824       $      3,929,725     $   11,541,590
00152000    Seminole State College of Florida                    Public                      FL     $ 17,960,733     $      4,075,030       $        755,472       $      4,075,030     $   13,885,703
00152100    Southeastern University                              Private Non‐Profit          FL     $ 8,993,865      $      2,410,284       $        154,547       $      2,410,284     $    6,583,581
00152200    South Florida State College                          Public                      FL     $ 4,384,283      $      1,055,723       $         75,174       $      1,055,723     $    3,328,560
00152300    Saint Johns River State College                      Public                      FL     $ 6,513,669      $      1,498,969       $        192,722       $      1,498,969     $    5,014,700
00152600    Saint Leo University                                 Private Non‐Profit          FL     $ 10,573,988     $      2,289,794       $      1,750,705       $      2,289,794     $    8,284,194
00152800    St. Petersburg College                               Public                      FL     $ 29,077,189     $      6,406,741       $      2,155,281       $      6,406,741     $   22,670,448
00153100    Stetson University                                   Private Non‐Profit          FL     $ 5,217,973      $      1,789,292       $          4,431       $      1,789,292     $    3,428,681
00153300    Tallahassee Community College                        Public                      FL     $ 15,548,981     $      3,881,792       $        388,461       $      3,881,792     $   11,667,189
00153500    University of Florida                                Public                      FL     $ 49,578,739     $     15,523,206       $        872,068       $     15,523,206     $   34,055,533
00153600    University of Miami                                  Private Non‐Profit          FL     $ 11,829,536     $      4,069,545       $          9,185       $      4,069,545     $    7,759,991
00153700    University of South Florida                          Public                      FL     $ 58,187,541     $     17,419,874       $      1,008,439       $     17,419,874     $   40,767,667
00153800    University of Tampa (The)                            Private Non‐Profit          FL     $ 10,370,376     $      3,470,722       $              ‐       $      3,470,722     $    6,899,654
00154000    Webber International University                      Private Non‐Profit          FL     $ 2,417,415      $        735,270       $         34,794       $        735,270     $    1,682,145
00154100    Abraham Baldwin Agricultural College                 Public                      GA     $ 6,153,343      $      1,744,704       $         90,212       $      1,744,704     $    4,408,639
00154200    Agnes Scott College                                  Private Non‐Profit          GA     $ 1,754,874      $        574,115       $              ‐       $        574,115     $    1,180,759
00154400    Albany State University                              Public                      GA     $ 11,661,954     $      2,568,544       $        419,363       $      2,568,544     $    9,093,410
00154500    Andrew College                                       Private Non‐Profit          GA     $      617,316   $        177,936       $          8,357       $        177,936     $      439,380
00154700    Point University                                     Private Non‐Profit          GA     $ 2,353,229      $        607,013       $         76,417       $        607,013     $    1,746,216
00155400    Berry College                                        Private Non‐Profit          GA     $ 2,313,835      $        794,906       $              ‐       $        794,906     $    1,518,929
00155500    Thomas University                                    Private Non‐Profit          GA     $ 1,037,983      $        187,765       $         32,389       $        187,765     $      850,218
00155600    Brenau University                                    Private Non‐Profit          GA     $ 2,507,744      $        641,599       $        265,120       $        641,599     $    1,866,145
00155700    Brewton Parker College                               Private Non‐Profit          GA     $      950,942   $        224,592       $          9,914       $        224,592     $      726,350
00155800    College of Coastal Georgia                           Public                      GA     $ 5,167,644      $      1,405,993       $         80,683       $      1,405,993     $    3,761,651
00155900    Clark Atlanta University                             Private Non‐Profit          GA     $ 9,435,889      $      3,032,175       $              ‐       $      3,032,175     $    6,403,714
00156000    Columbia Theological Seminary                        Private Non‐Profit          GA     $       82,724   $         34,349       $              ‐       $         34,349     $       48,375
00156100    Columbus State University                            Public                      GA     $ 11,232,074     $      3,176,089       $        216,023       $      3,176,089     $    8,055,985
00156300    Emmanuel College                                     Private Non‐Profit          GA     $ 1,442,139      $        435,725       $              ‐       $        435,725     $    1,006,414



                                                                                                                                                              EXHIBIT 5 - 10                      10 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 12 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                     1/13/2021


                                                                                                                     CARES Act
                                                                                                                    Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                    for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                    Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award     to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00156400    Emory University                                     Private Non‐Profit          GA     $ 11,277,994    $      3,987,171       $          3,971       $      3,987,171     $    7,290,823
00156600    Fort Valley State University                         Public                      GA     $ 6,827,893     $      2,083,220       $         19,964       $      2,083,220     $    4,744,673
00156800    Interdenominational Theological Center               Private Non‐Profit          GA     $      76,484   $         22,209       $              ‐       $         22,209     $       54,275
00156900    Georgia Institute of Technology                      Public                      GA     $ 16,463,107    $      5,194,039       $         52,966       $      5,194,039     $   11,269,068
00157100    Georgia Military College                             Public                      GA     $ 12,723,116    $      2,999,340       $        658,037       $      2,999,340     $    9,723,776
00157200    Georgia Southern University                          Public                      GA     $ 36,537,745    $     11,374,111       $        294,628       $     11,374,111     $   25,163,634
00157300    Georgia Southwestern State University                Public                      GA     $ 3,327,789     $        924,023       $        160,997       $        924,023     $    2,403,766
00157400    Georgia State University                             Public                      GA     $ 81,991,625    $     22,621,926       $      1,006,695       $     22,621,926     $   59,369,699
00157500    Gordon State College                                 Public                      GA     $ 6,168,119     $      1,713,746       $         97,611       $      1,713,746     $    4,454,373
00157700    Kennesaw State University                            Public                      GA     $ 46,559,603    $     13,955,964       $        527,859       $     13,955,964     $   32,603,639
00157800    LaGrange College                                     Private Non‐Profit          GA     $ 1,622,319     $        537,223       $          7,990       $        537,223     $    1,085,096
00157900    Augusta University                                   Public                      GA     $ 9,937,667     $      3,072,671       $         35,350       $      3,072,671     $    6,864,996
00158000    Mercer University                                    Private Non‐Profit          GA     $ 8,211,054     $      2,632,963       $        109,180       $      2,632,963     $    5,578,091
00158100    Middle Georgia State University                      Public                      GA     $ 11,474,878    $      2,994,084       $        408,934       $      2,994,084     $    8,480,794
00158200    Morehouse College                                    Private Non‐Profit          GA     $ 4,484,089     $      1,473,910       $              ‐       $      1,473,910     $    3,010,179
00158500    University of North Georgia                          Public                      GA     $ 23,881,394    $      6,818,241       $        180,391       $      6,818,241     $   17,063,153
00158600    Oglethorpe University                                Private Non‐Profit          GA     $ 2,105,854     $        639,754       $              ‐       $        639,754     $    1,466,100
00158700    Paine College                                        Private Non‐Profit          GA     $ 1,484,462     $        399,047       $              ‐       $        399,047     $    1,085,415
00158800    Piedmont College                                     Private Non‐Profit          GA     $ 2,872,263     $        883,161       $          3,982       $        883,161     $    1,989,102
00158900    Reinhardt University                                 Private Non‐Profit          GA     $ 2,157,472     $        639,200       $         70,873       $        639,200     $    1,518,272
00159000    Savannah State University                            Public                      GA     $ 10,115,570    $      3,187,466       $         92,031       $      3,187,466     $    6,928,104
00159100    Shorter University                                   Private Non‐Profit          GA     $ 2,118,322     $        604,040       $        102,099       $        604,040     $    1,514,282
00159200    South Georgia State College                          Public                      GA     $ 4,591,608     $      1,211,369       $         85,312       $      1,211,369     $    3,380,239
00159400    Spelman College                                      Private Non‐Profit          GA     $ 4,189,279     $      1,402,147       $              ‐       $      1,402,147     $    2,787,132
00159600    Toccoa Falls College                                 Private Non‐Profit          GA     $ 1,067,910     $        240,620       $        124,783       $        240,620     $      827,290
00159700    Truett McConnell University                          Private Non‐Profit          GA     $ 1,105,771     $        244,608       $         70,200       $        244,608     $      861,163
00159800    University of Georgia                                Public                      GA     $ 35,659,597    $     11,852,065       $         32,272       $     11,852,065     $   23,807,532
00159900    Valdosta State University                            Public                      GA     $ 15,904,262    $      4,665,699       $        374,585       $      4,665,699     $   11,238,563
00160000    Wesleyan College                                     Private Non‐Profit          GA     $ 1,027,993     $        293,901       $          5,175       $        293,901     $      734,092
00160100    University of West Georgia                           Public                      GA     $ 18,585,785    $      5,440,730       $        400,369       $      5,440,730     $   13,145,055
00160200    Georgia College & State University                   Public                      GA     $ 6,172,402     $      2,041,014       $          2,306       $      2,041,014     $    4,131,388
00160400    Young Harris College                                 Private Non‐Profit          GA     $ 1,486,015     $        509,660       $          7,501       $        509,660     $      976,355
00160500    Chaminade University of Honolulu                     Private Non‐Profit           HI    $ 2,653,900     $        741,400       $         78,741       $        741,400     $    1,912,500
00160600    Brigham Young University ‐ Hawaii                    Private Non‐Profit           HI    $ 3,626,535     $      1,153,441       $         21,476       $      1,153,441     $    2,473,094
00161000    University of Hawaii at Manoa                        Public                      HI     $ 17,701,585    $      5,504,934       $         63,894       $      5,504,934     $   12,196,651
00161100    University of Hawaii at Hilo                         Public                      HI     $ 5,063,323     $      1,497,363       $         57,856       $      1,497,363     $    3,565,960



                                                                                                                                                             EXHIBIT 5 - 11                      11 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 13 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00161200    Honolulu Community College                             Public                    HI     $ 2,568,029      $        553,694       $         44,122       $        553,694     $    2,014,335
00161300    Kapiolani Community College                            Public                    HI     $ 4,484,284      $      1,011,471       $        110,230       $      1,011,471     $    3,472,813
00161400    Kauai Community College                                Public                    HI     $ 1,285,285      $        267,842       $         13,195       $        267,842     $    1,017,443
00161500    University of Hawaii Maui College                      Public                    HI     $ 2,668,102      $        593,954       $         69,110       $        593,954     $    2,074,148
00161600    Boise State University                                 Public                    ID     $ 20,644,600     $      5,468,758       $        284,038       $      5,468,758     $   15,175,842
00161700    College of Idaho (The)                                 Private Non‐Profit        ID     $ 1,222,831      $        404,508       $              ‐       $        404,508     $      818,323
00161900    College of Southern Idaho                              Public                    ID     $ 5,569,456      $      1,038,459       $        101,903       $      1,038,459     $    4,530,997
00162000    Idaho State University                                 Public                    ID     $ 13,094,512     $      3,548,920       $        178,751       $      3,548,920     $    9,545,592
00162100    Lewis‐Clark State College                              Public                    ID     $ 3,877,118      $        989,886       $        135,668       $        989,886     $    2,887,232
00162300    North Idaho College                                    Public                    ID     $ 4,907,648      $      1,080,939       $        161,333       $      1,080,939     $    3,826,709
00162400    Northwest Nazarene University                          Private Non‐Profit        ID     $ 2,039,850      $        410,334       $         40,046       $        410,334     $    1,629,516
00162500    Brigham Young University ‐ Idaho                       Private Non‐Profit        ID     $ 36,367,051     $      9,086,312       $      4,389,822       $      9,086,312     $   27,280,739
00162600    University of Idaho                                    Public                    ID     $ 11,786,287     $      3,452,648       $         76,657       $      3,452,648     $    8,333,639
00163200    Aquinas Institute of Theology                          Private Non‐Profit        MO     $       39,833   $          9,580       $              ‐       $          9,580     $       30,253
00163300    Augustana College                                      Private Non‐Profit         IL    $ 3,038,896      $      1,045,909       $              ‐       $      1,045,909     $    1,992,987
00163400    Aurora University                                      Private Non‐Profit         IL    $ 7,853,760      $      2,348,842       $        116,369       $      2,348,842     $    5,504,918
00163600    Southwestern Illinois College                          Public                     IL    $ 10,331,215     $      2,338,758       $         97,695       $      2,338,758     $    7,992,457
00163700    Bethany Theological Seminary                           Private Non‐Profit        IN     $       10,344   $          2,774       $              ‐       $          2,774     $        7,570
00163800    Black Hawk College                                     Public                     IL    $ 4,663,525      $      1,086,496       $         56,724       $      1,086,496     $    3,577,029
00163900    Blackburn University                                   Private Non‐Profit         IL    $ 1,398,751      $        456,532       $              ‐       $        456,532     $      942,219
00164000    Prairie State College                                  Public                     IL    $ 5,872,996      $      1,261,894       $         49,966       $      1,261,894     $    4,611,102
00164100    Bradley University                                     Private Non‐Profit         IL    $ 6,267,487      $      2,138,007       $          1,365       $      2,138,007     $    4,129,480
00164300    Spoon River College                                    Public                     IL    $ 1,506,166      $        308,824       $         75,025       $        308,824     $    1,197,342
00164800    City Colleges of Chicago Harry S Truman College        Public                     IL    $ 6,444,909      $      1,610,180       $         18,232       $      1,610,180     $    4,834,729
00164900    Richard J Daley College‐City Colleges of Chicago       Public                     IL    $ 6,024,050      $      1,496,999       $         13,532       $      1,496,999     $    4,527,051
00165000    City Colleges of Chicago ‐ Malcolm X College           Public                     IL    $ 10,502,178     $      2,459,879       $         47,416       $      2,459,879     $    8,042,299
00165200    Harold Washington College                              Public                     IL    $ 11,637,196     $      2,854,475       $         98,943       $      2,854,475     $    8,782,721
00165400    City Colleges of Chicago ‐ Kennedy King College        Public                     IL    $ 4,811,192      $      1,072,012       $         20,601       $      1,072,012     $    3,739,180
00165500    Wilbur Wright College                                  Public                     IL    $ 10,302,824     $      2,517,640       $         46,675       $      2,517,640     $    7,785,184
00165700    Midwestern University                                  Private Non‐Profit         IL    $ 2,802,472      $      1,127,563       $              ‐       $      1,127,563     $    1,674,909
00165900    Rosalind Franklin University of Medicine and Science   Private Non‐Profit         IL    $      807,025   $        300,296       $              ‐       $        300,296     $      506,729
00166100    Chicago Theological Seminary                           Private Non‐Profit         IL    $       33,605   $          8,529       $              ‐       $          8,529     $       25,076
00166300    Spertus College of Judaica                             Private Non‐Profit         IL    $       29,093   $          5,798       $              ‐       $          5,798     $       23,295
00166400    University of St. Francis                              Private Non‐Profit         IL    $ 2,768,175      $        769,837       $         52,190       $        769,837     $    1,998,338
00166500    Columbia College Chicago                               Private Non‐Profit         IL    $ 9,790,759      $      3,170,771       $          3,165       $      3,170,771     $    6,619,988
00166600    Concordia University                                   Private Non‐Profit         IL    $ 3,094,265      $        937,787       $         54,663       $        937,787     $    2,156,478



                                                                                                                                                              EXHIBIT 5 - 12                      12 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 14 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00166900    Danville Area Community College                      Public                       IL    $ 2,719,814      $        471,037       $          42,036      $        471,037     $    2,248,777
00167100    DePaul University                                    Private Non‐Profit           IL    $ 22,684,440     $      7,186,610       $         135,616      $      7,186,610     $   15,497,830
00167400    Eastern Illinois University                          Public                       IL    $ 7,820,433      $      2,253,390       $         104,975      $      2,253,390     $    5,567,043
00167500    Elgin Community College                              Public                       IL    $ 9,931,520      $      2,300,359       $          79,509      $      2,300,359     $    7,631,161
00167600    Elmhurst University                                  Private Non‐Profit           IL    $ 4,964,496      $      1,660,323       $           2,379      $      1,660,323     $    3,304,173
00167800    Eureka College                                       Private Non‐Profit           IL    $      947,882   $        312,455       $               ‐      $        312,455     $      635,427
00168100    Highland Community College                           Public                       IL    $ 2,194,108      $        455,905       $          19,106      $        455,905     $    1,738,203
00168200    Garrett ‐ Evangelical Theological Seminary           Private Non‐Profit           IL    $       84,124   $         27,451       $               ‐      $         27,451     $       56,673
00168400    Greenville University                                Private Non‐Profit           IL    $ 1,667,764      $        478,676       $          25,944      $        478,676     $    1,189,088
00168500    Hebrew Theological College                           Private Non‐Profit           IL    $      181,465   $         53,791       $             612      $         53,791     $      127,674
00168800    Illinois College                                     Private Non‐Profit           IL    $ 1,850,025      $        619,656       $               ‐      $        619,656     $    1,230,369
00168900    Illinois College of Optometry                        Private Non‐Profit           IL    $      223,171   $         87,438       $               ‐      $         87,438     $      135,733
00169100    Illinois Institute of Technology                     Private Non‐Profit           IL    $ 5,464,457      $      1,865,000       $           4,094      $      1,865,000     $    3,599,457
00169200    Illinois State University                            Public                       IL    $ 24,967,651     $      8,060,711       $          31,076      $      8,060,711     $   16,906,940
00169300    Northeastern Illinois University                     Public                       IL    $ 11,170,485     $      3,035,452       $          41,272      $      3,035,452     $    8,135,033
00169400    Chicago State University                             Public                       IL    $ 4,327,173      $      1,086,007       $          52,593      $      1,086,007     $    3,241,166
00169600    Illinois Wesleyan University                         Private Non‐Profit           IL    $ 1,982,260      $        670,840       $               ‐      $        670,840     $    1,311,420
00169900    Joliet Junior College                                Public                       IL    $ 12,291,882     $      2,748,813       $         110,067      $      2,748,813     $    9,543,069
00170000    Judson University                                    Private Non‐Profit           IL    $ 2,103,474      $        655,542       $          26,722      $        655,542     $    1,447,932
00170100    Kaskaskia College                                    Public                       IL    $ 3,394,076      $        724,643       $          59,857      $        724,643     $    2,669,433
00170400    Knox College                                         Private Non‐Profit           IL    $ 1,982,465      $        664,035       $               ‐      $        664,035     $    1,318,430
00170500    Illinois Valley Community College                    Public                       IL    $ 3,234,228      $        686,561       $          23,275      $        686,561     $    2,547,667
00170600    Lake Forest College                                  Private Non‐Profit           IL    $ 2,375,182      $        773,134       $               ‐      $        773,134     $    1,602,048
00170700    Lewis University                                     Private Non‐Profit           IL    $ 6,397,561      $      1,989,431       $          63,847      $      1,989,431     $    4,408,130
00170800    Lincoln Christian University                         Private Non‐Profit           IL    $      592,346   $        166,123       $          28,278      $        166,123     $      426,223
00170900    Lincoln College                                      Private Non‐Profit           IL    $ 2,432,172      $        639,754       $               ‐      $        639,754     $    1,792,418
00171000    Loyola University Chicago                            Private Non‐Profit           IL    $ 15,534,548     $      5,021,974       $          46,910      $      5,021,974     $   10,512,574
00171200    Lutheran School of Theology at Chicago               Private Non‐Profit           IL    $       37,553   $         11,203       $               ‐      $         11,203     $       26,350
00171600    MacCormac College                                    Private Non‐Profit           IL    $      992,573   $        191,004       $           8,067      $        191,004     $      801,569
00172100    McCormick Theological Seminary                       Private Non‐Profit           IL    $       62,124   $         16,440       $               ‐      $         16,440     $       45,684
00172200    McKendree University                                 Private Non‐Profit           IL    $ 2,686,549      $        818,151       $          65,095      $        818,151     $    1,868,398
00172300    Meadville Theological School of Lombard College      Private Non‐Profit           IL    $       38,060   $         13,094       $               ‐      $         13,094     $       24,966
00172400    Millikin University                                  Private Non‐Profit           IL    $ 3,534,156      $      1,149,522       $             563      $      1,149,522     $    2,384,634
00172500    Monmouth College                                     Private Non‐Profit           IL    $ 1,561,080      $        534,702       $               ‐      $        534,702     $    1,026,378
00172700    Moody Bible Institute                                Private Non‐Profit           IL    $ 3,020,458      $        924,245       $         159,637      $        924,245     $    2,096,213
00172800    Morton College                                       Public                       IL    $ 5,709,962      $      1,266,322       $          21,112      $      1,266,322     $    4,443,640



                                                                                                                                                              EXHIBIT 5 - 13                      13 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 15 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00173200    National University of Health Sciences (The)         Private Non‐Profit           IL    $      364,355   $        145,318       $             349      $        145,318     $      219,037
00173300    National Louis University                            Private Non‐Profit           IL    $ 6,209,964      $      1,517,049       $         390,147      $      1,517,049     $    4,692,915
00173400    North Central College                                Private Non‐Profit           IL    $ 3,713,512      $      1,205,141       $               ‐      $      1,205,141     $    2,508,371
00173500    North Park University                                Private Non‐Profit           IL    $ 3,834,812      $      1,166,436       $          12,470      $      1,166,436     $    2,668,376
00173600    Northern Baptist Theological Seminary                Private Non‐Profit           IL    $       45,653   $          8,497       $               ‐      $          8,497     $       37,156
00173700    Northern Illinois University                         Public                       IL    $ 23,728,409     $      7,412,590       $          48,995      $      7,412,590     $   16,315,819
00173900    Northwestern University                              Private Non‐Profit           IL    $ 12,775,920     $      4,260,588       $               ‐      $      4,260,588     $    8,515,332
00174100    Olivet Nazarene University                           Private Non‐Profit           IL    $ 4,678,981      $      1,486,119       $          80,261      $      1,486,119     $    3,192,862
00174200    Illinois Eastern Community Colleges                  Public                       IL    $ 6,578,576      $        996,242       $          13,604      $        996,242     $    5,582,334
00174500    Quincy University                                    Private Non‐Profit           IL    $ 1,668,907      $        520,696       $           4,099      $        520,696     $    1,148,211
00174700    Rock Valley College                                  Public                       IL    $ 6,777,335      $      1,645,203       $          50,736      $      1,645,203     $    5,132,132
00174800    Rockford University                                  Private Non‐Profit           IL    $ 1,931,238      $        612,955       $               ‐      $        612,955     $    1,318,283
00174900    Roosevelt University                                 Private Non‐Profit           IL    $ 8,905,677      $      2,990,120       $          59,926      $      2,990,120     $    5,915,557
00175000    Dominican University                                 Private Non‐Profit           IL    $ 4,672,507      $      1,512,891       $           5,588      $      1,512,891     $    3,159,616
00175200    Sauk Valley Community College                        Public                       IL    $ 2,045,042      $        463,206       $          41,068      $        463,206     $    1,581,836
00175300    School of the Art Institute of Chicago               Private Non‐Profit           IL    $ 3,250,859      $      1,083,887       $               ‐      $      1,083,887     $    2,166,972
00175700    Southeastern Illinois College                        Public                       IL    $ 1,429,347      $        230,274       $          38,615      $        230,274     $    1,199,073
00175800    Southern Illinois University at Carbondale           Public                       IL    $ 13,756,851     $      4,433,318       $         385,002      $      4,433,318     $    9,323,533
00175900    Southern Illinois University Edwardsville            Public                       IL    $ 15,509,840     $      4,839,197       $         127,051      $      4,839,197     $   10,670,643
00176500    University of Saint Mary of the Lake                 Private Non‐Profit           IL    $       63,728   $         21,532       $               ‐      $         21,532     $       42,196
00176700    Benedictine University                               Private Non‐Profit           IL    $ 5,212,121      $      1,648,946       $          42,035      $      1,648,946     $    3,563,175
00176800    Saint Xavier University                              Private Non‐Profit           IL    $ 6,501,237      $      2,028,571       $          14,607      $      2,028,571     $    4,472,666
00176900    South Suburban College of Cook County                Public                       IL    $ 5,973,385      $      1,104,212       $          28,354      $      1,104,212     $    4,869,173
00177100    Trinity Christian College                            Private Non‐Profit           IL    $ 1,812,382      $        533,575       $               ‐      $        533,575     $    1,278,807
00177200    Trinity International University                     Private Non‐Profit           IL    $ 1,670,121      $        451,755       $          10,010      $        451,755     $    1,218,366
00177300    Triton College                                       Public                       IL    $ 10,068,612     $      2,105,949       $         116,731      $      2,105,949     $    7,962,663
00177400    University of Chicago (The)                          Private Non‐Profit           IL    $ 8,988,981      $      3,103,505       $               ‐      $      3,103,505     $    5,885,476
00177500    University of Illinois at Urbana‐Champaign           Public                       IL    $ 44,619,241     $     15,724,089       $          67,471      $     15,724,089     $   28,895,152
00177600    University of Illinois at Chicago                    Public                       IL    $ 47,074,555     $     15,081,771       $          97,281      $     15,081,771     $   31,992,784
00177800    VanderCook College of Music                          Private Non‐Profit           IL    $      308,298   $         79,113       $               ‐      $         79,113     $      229,185
00178000    Western Illinois University                          Public                       IL    $ 12,857,820     $      3,998,547       $         175,702      $      3,998,547     $    8,859,273
00178100    Wheaton College                                      Private Non‐Profit           IL    $ 2,958,197      $      1,011,872       $               ‐      $      1,011,872     $    1,946,325
00178400    Ancilla Domini College                               Private Non‐Profit          IN     $      784,978   $        246,059       $           4,517      $        246,059     $      538,919
00178500    Anderson University                                  Private Non‐Profit          IN     $ 2,367,509      $        782,080       $           2,259      $        782,080     $    1,585,429
00178600    Ball State University                                Public                      IN     $ 22,465,635     $      7,623,465       $         165,547      $      7,623,465     $   14,842,170
00178700    Bethel University                                    Private Non‐Profit          IN     $ 2,081,394      $        634,924       $          34,138      $        634,924     $    1,446,470



                                                                                                                                                              EXHIBIT 5 - 14                      14 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 16 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00178800    Butler University                                     Private Non‐Profit         IN     $ 4,482,000      $      1,502,652       $              ‐       $      1,502,652     $    2,979,348
00178900    Christian Theological Seminary                        Private Non‐Profit         IN     $       48,815   $         15,628       $              ‐       $         15,628     $       33,187
00179200    DePauw University                                     Private Non‐Profit         IN     $ 2,253,903      $        787,264       $              ‐       $        787,264     $    1,466,639
00179300    Earlham College                                       Private Non‐Profit         IN     $ 1,361,707      $        479,340       $              ‐       $        479,340     $      882,367
00179500    University of Evansville                              Private Non‐Profit         IN     $ 2,503,846      $        840,826       $          1,466       $        840,826     $    1,663,020
00179800    Franklin College of Indiana                           Private Non‐Profit         IN     $ 1,562,660      $        535,937       $              ‐       $        535,937     $    1,026,723
00179900    Goshen College                                        Private Non‐Profit         IN     $ 1,257,733      $        396,456       $          4,071       $        396,456     $      861,277
00180000    Grace College and Theological Seminary                Private Non‐Profit         IN     $ 2,375,929      $        775,851       $         24,497       $        775,851     $    1,600,078
00180100    Hanover College                                       Private Non‐Profit         IN     $ 1,569,890      $        532,883       $              ‐       $        532,883     $    1,037,007
00180300    Huntington University                                 Private Non‐Profit         IN     $ 1,561,180      $        480,131       $         15,157       $        480,131     $    1,081,049
00180400    University of Indianapolis                            Private Non‐Profit         IN     $ 7,840,045      $      2,451,072       $          9,229       $      2,451,072     $    5,388,973
00180500    Indiana Institute of Technology                       Private Non‐Profit         IN     $ 7,249,335      $      1,668,500       $      1,020,506       $      1,668,500     $    5,580,835
00180700    Indiana State University                              Public                     IN     $ 16,123,384     $      4,783,457       $        460,007       $      4,783,457     $   11,339,927
00180800    University of Southern Indiana                        Public                     IN     $ 10,178,801     $      2,945,141       $         96,751       $      2,945,141     $    7,233,660
00180900    Indiana University ‐ Bloomington                      Public                     IN     $ 35,998,136     $     12,286,461       $         12,730       $     12,286,461     $   23,711,675
00181100    Indiana University ‐ East                             Public                     IN     $ 2,538,074      $        531,361       $        388,887       $        531,361     $    2,006,713
00181300    Indiana University ‐ Purdue University Indianapolis   Public                     IN     $ 33,894,635     $     10,459,673       $        271,280       $     10,459,673     $   23,434,962
00181400    Indiana University ‐ Kokomo                           Public                     IN     $ 4,384,864      $      1,252,810       $         55,754       $      1,252,810     $    3,132,054
00181500    Indiana University ‐ Northwest                        Public                     IN     $ 5,265,615      $      1,473,606       $         96,554       $      1,473,606     $    3,792,009
00181600    Indiana University ‐ South Bend                       Public                     IN     $ 7,768,280      $      2,250,259       $         84,678       $      2,250,259     $    5,518,021
00181700    Indiana University Southeast                          Public                     IN     $ 6,482,268      $      1,833,645       $        105,010       $      1,833,645     $    4,648,623
00182000    Manchester University                                 Private Non‐Profit         IN     $ 2,188,041      $        755,726       $              ‐       $        755,726     $    1,432,315
00182100    Marian University                                     Private Non‐Profit         IN     $ 2,899,595      $        902,636       $         53,206       $        902,636     $    1,996,959
00182200    Indiana Wesleyan University                           Private Non‐Profit         IN     $ 9,731,895      $      2,271,623       $      1,570,705       $      2,271,623     $    7,460,272
00182300    Anabaptist Mennonite Biblical Seminary                Private Non‐Profit         IN     $       22,444   $          6,219       $              ‐       $          6,219     $       16,225
00182400    Oakland City University                               Private Non‐Profit         IN     $      981,448   $        232,911       $          7,686       $        232,911     $      748,537
00182500    Purdue University                                     Public                     IN     $ 33,443,017     $     11,294,398       $         47,638       $     11,294,398     $   22,148,619
00182700    Purdue University Northwest                           Public                     IN     $ 10,594,351     $      2,912,499       $        259,422       $      2,912,499     $    7,681,852
00182800    Purdue University Fort Wayne                          Public                     IN     $ 10,558,946     $      2,794,653       $         75,145       $      2,794,653     $    7,764,293
00183000    Rose ‐ Hulman Institute of Technology                 Private Non‐Profit         IN     $ 1,644,105      $        595,754       $              ‐       $        595,754     $    1,048,351
00183200    University of Saint Francis                           Private Non‐Profit         IN     $ 3,141,501      $        945,565       $         21,377       $        945,565     $    2,195,936
00183400    Calumet College of Saint Joseph                       Private Non‐Profit         IN     $      886,885   $        281,228       $              ‐       $        281,228     $      605,657
00183500    Saint Mary of the Woods College                       Private Non‐Profit         IN     $ 1,227,989      $        318,959       $         88,209       $        318,959     $      909,030
00183600    Saint Mary's College                                  Private Non‐Profit         IN     $ 1,886,322      $        600,821       $              ‐       $        600,821     $    1,285,501
00183800    Taylor University                                     Private Non‐Profit         IN     $ 1,793,326      $        536,656       $         28,850       $        536,656     $    1,256,670
00183900    Trine University                                      Private Non‐Profit         IN     $ 3,358,765      $        900,489       $         18,107       $        900,489     $    2,458,276



                                                                                                                                                              EXHIBIT 5 - 15                      15 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 17 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00184000    University of Notre Dame                             Private Non‐Profit          IN     $ 7,969,565      $      2,896,622       $               ‐      $      2,896,622     $    5,072,943
00184200    Valparaiso University                                Private Non‐Profit          IN     $ 4,509,425      $      1,553,680       $             196      $      1,553,680     $    2,955,745
00184300    Vincennes University                                 Public                      IN     $ 10,327,711     $      2,433,264       $          64,659      $      2,433,264     $    7,894,447
00184400    Wabash College                                       Private Non‐Profit          IN     $ 1,197,190      $        405,462       $               ‐      $        405,462     $      791,728
00184600    Briar Cliff University                               Private Non‐Profit           IA    $ 1,407,399      $        426,647       $          58,849      $        426,647     $      980,752
00184700    Buena Vista University                               Private Non‐Profit           IA    $ 2,192,341      $        561,896       $         267,103      $        561,896     $    1,630,445
00184800    Southeastern Community College                       Public                       IA    $ 2,539,510      $        577,529       $         111,177      $        577,529     $    1,961,981
00185000    Central College                                      Private Non‐Profit           IA    $ 1,416,092      $        464,289       $               ‐      $        464,289     $      951,803
00185200    Clarke University                                    Private Non‐Profit           IA    $ 1,155,469      $        384,342       $           1,098      $        384,342     $      771,127
00185400    Coe College                                          Private Non‐Profit           IA    $ 2,234,501      $        762,824       $               ‐      $        762,824     $    1,471,677
00185500    Des Moines University ‐ Osteopathic Medical Center   Private Non‐Profit           IA    $      557,988   $        211,145       $               ‐      $        211,145     $      346,843
00185600    Cornell College                                      Private Non‐Profit           IA    $ 1,330,085      $        422,781       $               ‐      $        422,781     $      907,304
00185700    Southwestern Community College                       Public                       IA    $ 1,264,937      $        293,694       $          78,751      $        293,694     $      971,243
00185800    Divine Word College                                  Private Non‐Profit           IA    $       84,341   $         26,030       $               ‐      $         26,030     $       58,311
00185900    Dordt University                                     Private Non‐Profit           IA    $ 1,654,086      $        541,218       $             472      $        541,218     $    1,112,868
00186000    Drake University                                     Private Non‐Profit           IA    $ 3,636,645      $      1,112,113       $               ‐      $      1,112,113     $    2,524,532
00186200    Ellsworth Community College                          Public                       IA    $ 1,253,256      $        357,972       $          17,610      $        357,972     $      895,284
00186400    Iowa Lakes Community College                         Public                       IA    $ 1,921,737      $        483,444       $          33,257      $        483,444     $    1,438,293
00186500    Iowa Central Community College                       Public                       IA    $ 6,460,442      $      1,526,599       $         169,091      $      1,526,599     $    4,933,843
00186600    Graceland University                                 Private Non‐Profit           IA    $ 2,070,241      $        573,600       $          28,699      $        573,600     $    1,496,641
00186700    Grand View University                                Private Non‐Profit           IA    $ 2,955,616      $        902,664       $          16,516      $        902,664     $    2,052,952
00186800    Grinnell College                                     Private Non‐Profit           IA    $ 1,761,684      $        595,236       $               ‐      $        595,236     $    1,166,448
00186900    Iowa State University of Science & Technology        Public                       IA    $ 32,442,265     $     10,849,429       $          45,066      $     10,849,429     $   21,592,836
00187100    Iowa Wesleyan University                             Private Non‐Profit           IA    $ 1,171,539      $        349,660       $          10,671      $        349,660     $      821,879
00187300    Loras College                                        Private Non‐Profit           IA    $ 1,883,667      $        636,365       $               ‐      $        636,365     $    1,247,302
00187400    Luther College                                       Private Non‐Profit           IA    $ 2,050,589      $        690,342       $               ‐      $        690,342     $    1,360,247
00187500    Marshalltown Community College                       Public                       IA    $ 1,384,816      $        318,314       $          36,911      $        318,314     $    1,066,502
00187700    North Iowa Area Community College                    Public                       IA    $ 2,656,684      $        646,656       $          48,043      $        646,656     $    2,010,028
00187900    Morningside College                                  Private Non‐Profit           IA    $ 1,832,741      $        573,816       $           5,795      $        573,816     $    1,258,925
00188000    Mount Mercy University                               Private Non‐Profit           IA    $ 2,194,529      $        610,542       $          35,477      $        610,542     $    1,583,987
00188300    Northwestern College                                 Private Non‐Profit           IA    $ 1,291,574      $        411,389       $          11,949      $        411,389     $      880,185
00188700    Simpson College                                      Private Non‐Profit           IA    $ 2,148,524      $        726,525       $          12,543      $        726,525     $    1,421,999
00188900    Saint Ambrose University                             Private Non‐Profit           IA    $ 3,163,850      $      1,027,466       $           5,202      $      1,027,466     $    2,136,384
00189000    University of Northern Iowa                          Public                       IA    $ 12,078,044     $      3,809,369       $          37,126      $      3,809,369     $    8,268,675
00189100    University of Dubuque                                Private Non‐Profit           IA    $ 4,067,317      $      1,318,697       $               ‐      $      1,318,697     $    2,748,620
00189200    University of Iowa                                   Public                       IA    $ 24,985,012     $      8,085,677       $         139,428      $      8,085,677     $   16,899,335



                                                                                                                                                              EXHIBIT 5 - 16                      16 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 18 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00189300    Upper Iowa University                                Private Non‐Profit           IA    $ 4,587,064      $      1,105,188       $        424,023       $      1,105,188     $    3,481,876
00189600    Wartburg College                                     Private Non‐Profit           IA    $ 1,876,934      $        644,635       $              ‐       $        644,635     $    1,232,299
00189700    Wartburg Theological Seminary                        Private Non‐Profit           IA    $       53,189   $         17,145       $              ‐       $         17,145     $       36,044
00190000    William Penn University                              Private Non‐Profit           IA    $ 2,371,372      $        742,670       $         35,726       $        742,670     $    1,628,702
00190100    Allen County Community College                       Public                      KS     $ 1,076,217      $        208,250       $        121,051       $        208,250     $      867,967
00190200    Cowley County Community College & Area Vocational    Public                      KS     $ 2,692,584      $        603,357       $        175,490       $        603,357     $    2,089,227
00190300    Baker University                                     Private Non‐Profit          KS     $ 2,045,379      $        567,142       $         34,055       $        567,142     $    1,478,237
00190400    Bethany College                                      Private Non‐Profit          KS     $ 1,511,010      $        502,744       $              ‐       $        502,744     $    1,008,266
00190500    Bethel College                                       Private Non‐Profit          KS     $      777,483   $        265,686       $          2,500       $        265,686     $      511,797
00190600    Butler County Community College                      Public                      KS     $ 7,901,125      $      1,815,966       $        297,766       $      1,815,966     $    6,085,159
00190800    Central Christian College of Kansas                  Private Non‐Profit          KS     $      861,626   $        232,492       $        129,925       $        232,492     $      629,134
00190900    Cloud County Community College                       Public                      KS     $ 1,667,878      $        381,649       $         50,200       $        381,649     $    1,286,229
00191000    Coffeyville Community College                        Public                      KS     $ 2,519,186      $        609,936       $         22,158       $        609,936     $    1,909,250
00191100    Colby Community College                              Public                      KS     $ 1,052,247      $        234,724       $         52,199       $        234,724     $      817,523
00191300    Dodge City Community College                         Public                      KS     $ 1,820,945      $        474,632       $         19,843       $        474,632     $    1,346,313
00191400    Donnelly College                                     Private Non‐Profit          KS     $      645,519   $        147,416       $            265       $        147,416     $      498,103
00191500    Fort Hays State University                           Public                      KS     $ 6,157,168      $      1,262,038       $      1,370,261       $      1,370,261     $    4,786,907
00191600    Fort Scott Community College                         Public                      KS     $ 2,205,875      $        510,763       $         30,328       $        510,763     $    1,695,112
00191700    Barclay College                                      Private Non‐Profit          KS     $      368,996   $        107,309       $         16,567       $        107,309     $      261,687
00191800    Friends University                                   Private Non‐Profit          KS     $ 1,814,055      $        509,039       $         38,221       $        509,039     $    1,305,016
00191900    Garden City Community College                        Public                      KS     $ 2,506,940      $        641,003       $         40,349       $        641,003     $    1,865,937
00192000    Hesston College                                      Private Non‐Profit          KS     $      654,430   $        222,233       $              ‐       $        222,233     $      432,197
00192100    Highland Community College                           Public                      KS     $ 2,315,079      $        483,635       $        104,308       $        483,635     $    1,831,444
00192300    Hutchinson Community College                         Public                      KS     $ 5,003,358      $      1,152,268       $        167,626       $      1,152,268     $    3,851,090
00192400    Independence Community College                       Public                      KS     $ 1,432,021      $        373,404       $         26,823       $        373,404     $    1,058,617
00192500    Kansas City Kansas Community College                 Public                      KS     $ 6,705,791      $      1,482,546       $        139,514       $      1,482,546     $    5,223,245
00192600    Pittsburg State University                           Public                      KS     $ 8,353,746      $      2,659,385       $         29,308       $      2,659,385     $    5,694,361
00192700    Emporia State University                             Public                      KS     $ 5,594,046      $      1,758,810       $         43,672       $      1,758,810     $    3,835,236
00192800    Kansas State University                              Public                      KS     $ 19,845,018     $      6,343,277       $        118,968       $      6,343,277     $   13,501,741
00192900    Kansas Wesleyan University                           Private Non‐Profit          KS     $ 1,320,499      $        411,731       $          5,641       $        411,731     $      908,768
00193000    Labette Community College                            Public                      KS     $ 1,961,626      $        406,120       $          4,205       $        406,120     $    1,555,506
00193100    Manhattan Christian College                          Private Non‐Profit          KS     $      333,837   $        102,477       $          2,847       $        102,477     $      231,360
00193300    McPherson College                                    Private Non‐Profit          KS     $ 1,229,981      $        397,688       $              ‐       $        397,688     $      832,293
00193600    Neosho County Community College                      Public                      KS     $ 1,742,066      $        403,169       $         26,658       $        403,169     $    1,338,897
00193700    Ottawa University                                    Private Non‐Profit          KS     $ 3,455,105      $        833,817       $        335,132       $        833,817     $    2,621,288
00193800    Pratt Community College                              Public                      KS     $ 1,065,589      $        259,182       $         46,866       $        259,182     $      806,407



                                                                                                                                                              EXHIBIT 5 - 17                      17 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 19 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00193900    Newman University                                    Private Non‐Profit          KS     $ 1,934,708      $        496,923       $           1,781      $        496,923     $    1,437,785
00194000    Southwestern College                                 Private Non‐Profit          KS     $ 1,166,646      $        245,206       $         172,444      $        245,206     $      921,440
00194300    University of Saint Mary                             Private Non‐Profit          KS     $ 1,603,725      $        488,475       $          11,621      $        488,475     $    1,115,250
00194500    Sterling College                                     Private Non‐Profit          KS     $ 1,151,312      $        331,458       $           7,028      $        331,458     $      819,854
00194600    Tabor College                                        Private Non‐Profit          KS     $      874,230   $        262,791       $          18,793      $        262,791     $      611,439
00194800    University of Kansas                                 Public                      KS     $ 23,072,146     $      7,594,823       $          83,386      $      7,594,823     $   15,477,323
00194900    Washburn University ‐ Topeka                         Public                      KS     $ 8,024,016      $      2,250,087       $          88,890      $      2,250,087     $    5,773,929
00195000    Wichita State University                             Public                      KS     $ 14,991,432     $      4,393,233       $         383,317      $      4,393,233     $   10,598,199
00195100    Alice Lloyd College                                  Private Non‐Profit          KY     $ 1,309,966      $        377,320       $               ‐      $        377,320     $      932,646
00195200    Asbury University                                    Private Non‐Profit          KY     $ 1,736,565      $        508,559       $          88,451      $        508,559     $    1,228,006
00195300    Asbury Theological Seminary                          Private Non‐Profit          KY     $      419,058   $        130,184       $               ‐      $        130,184     $      288,874
00195400    Bellarmine University                                Private Non‐Profit          KY     $ 3,570,531      $      1,234,639       $             737      $      1,234,639     $    2,335,892
00195500    Berea College                                        Private Non‐Profit          KY     $ 5,326,942      $      1,758,138       $               ‐      $      1,758,138     $    3,568,804
00195800    Brescia University                                   Private Non‐Profit          KY     $ 1,196,232      $        252,047       $         124,876      $        252,047     $      944,185
00195900    Campbellsville University                            Private Non‐Profit          KY     $ 7,256,937      $      1,600,734       $         103,485      $      1,600,734     $    5,656,203
00196000    Spalding University                                  Private Non‐Profit          KY     $ 1,902,707      $        577,878       $          11,846      $        577,878     $    1,324,829
00196100    Centre College of Kentucky                           Private Non‐Profit          KY     $ 1,421,366      $        493,387       $               ‐      $        493,387     $      927,979
00196200    University of the Cumberlands                        Private Non‐Profit          KY     $ 5,852,797      $      1,398,399       $         274,149      $      1,398,399     $    4,454,398
00196300    Eastern Kentucky University                          Public                      KY     $ 18,411,187     $      5,271,384       $         528,972      $      5,271,384     $   13,139,803
00196400    Georgetown College                                   Private Non‐Profit          KY     $ 1,481,847      $        467,413       $             236      $        467,413     $    1,014,434
00196500    Kentucky Christian University                        Private Non‐Profit          KY     $      919,413   $        265,551       $          11,564      $        265,551     $      653,862
00196800    Kentucky State University                            Public                      KY     $ 2,817,902      $        686,039       $          20,402      $        686,039     $    2,131,863
00196900    Kentucky Wesleyan College                            Private Non‐Profit          KY     $ 1,448,016      $        421,602       $           9,085      $        421,602     $    1,026,414
00197100    Lexington Theological Seminary                       Private Non‐Profit          KY     $       21,480   $          3,874       $               ‐      $          3,874     $       17,606
00197200    Lindsey Wilson College                               Private Non‐Profit          KY     $ 4,250,842      $      1,293,930       $          82,888      $      1,293,930     $    2,956,912
00197400    Louisville Presbyterian Theological Seminary         Private Non‐Profit          KY     $       53,158   $         22,696       $               ‐      $         22,696     $       30,462
00197500    Midway University                                    Private Non‐Profit          KY     $ 1,614,558      $        446,436       $          76,168      $        446,436     $    1,168,122
00197600    Morehead State University                            Public                      KY     $ 11,119,678     $      3,008,220       $         161,457      $      3,008,220     $    8,111,458
00197700    Murray State University                              Public                      KY     $ 10,236,265     $      3,135,385       $         122,668      $      3,135,385     $    7,100,880
00197900    West Kentucky Community and Technical College        Public                      KY     $ 6,080,214      $      1,222,257       $         194,285      $      1,222,257     $    4,857,957
00198000    University of Pikeville                              Private Non‐Profit          KY     $ 2,756,839      $        783,266       $           7,784      $        783,266     $    1,973,573
00198700    Transylvania University                              Private Non‐Profit          KY     $ 1,278,124      $        439,443       $               ‐      $        439,443     $      838,681
00198800    Union College                                        Private Non‐Profit          KY     $ 1,956,695      $        654,425       $          65,786      $        654,425     $    1,302,270
00198900    University of Kentucky                               Public                      KY     $ 26,729,420     $      8,905,529       $          48,443      $      8,905,529     $   17,823,891
00199000    Ashland Community and Technical College              Public                      KY     $ 3,997,808      $        948,563       $         198,936      $        948,563     $    3,049,245
00199100    Elizabethtown Community and Technical College        Public                      KY     $ 6,335,828      $      1,213,367       $         259,393      $      1,213,367     $    5,122,461



                                                                                                                                                              EXHIBIT 5 - 18                      18 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 20 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00199300    Henderson Community College                           Public                     KY     $ 1,807,184      $        403,329       $          72,044      $        403,329     $    1,403,855
00199400    Hopkinsville Community College                        Public                     KY     $ 3,556,627      $        699,663       $         239,840      $        699,663     $    2,856,964
00199600    Big Sandy Community and Technical College             Public                     KY     $ 4,476,232      $        904,887       $         199,864      $        904,887     $    3,571,345
00199700    Somerset Community College                            Public                     KY     $ 7,072,505      $      1,514,723       $         699,491      $      1,514,723     $    5,557,782
00199800    Southeast Kentucky Community and Technical College Public                        KY     $ 3,839,470      $        808,497       $         110,403      $        808,497     $    3,030,973
00199900    University of Louisville                              Public                     KY     $ 20,434,285     $      6,239,395       $         185,037      $      6,239,395     $   14,194,890
00200100    Thomas More University                                Private Non‐Profit         KY     $ 2,520,355      $        664,608       $          25,611      $        664,608     $    1,855,747
00200200    Western Kentucky University                           Public                     KY     $ 18,748,413     $      5,318,247       $         418,173      $      5,318,247     $   13,430,166
00200300    Centenary College of Louisiana                        Private Non‐Profit         LA     $      890,394   $        304,478       $               ‐      $        304,478     $      585,916
00200400    Dillard University                                    Private Non‐Profit         LA     $ 3,903,275      $      1,221,405       $               ‐      $      1,221,405     $    2,681,870
00200500    Nicholls State University                             Public                     LA     $ 8,626,311      $      2,528,760       $         132,396      $      2,528,760     $    6,097,551
00200600    Grambling State University                            Public                     LA     $ 12,427,854     $      3,505,194       $          43,994      $      3,505,194     $    8,922,660
00200700    Louisiana College                                     Private Non‐Profit         LA     $ 1,920,379      $        573,753       $          15,768      $        573,753     $    1,346,626
00200800    Louisiana Tech University                             Public                     LA     $ 11,558,542     $      3,547,444       $           4,297      $      3,547,444     $    8,011,098
00201000    Louisiana State University & Agricultural & Mechanica Public                     LA     $ 29,264,189     $      9,441,144       $           7,843      $      9,441,144     $   19,823,045
00201100    Louisiana State University at Alexandria              Public                     LA     $ 3,959,812      $        999,278       $         245,171      $        999,278     $    2,960,534
00201200    Louisiana State University at Eunice                  Public                     LA     $ 4,236,259      $      1,030,100       $          90,480      $      1,030,100     $    3,206,159
00201300    Louisiana State University in Shreveport              Public                     LA     $ 3,754,151      $        912,943       $          96,387      $        912,943     $    2,841,208
00201400    Louisiana State University Health Sciences Center     Public                     LA     $ 1,881,142      $        695,618       $               ‐      $        695,618     $    1,185,524
00201500    University of New Orleans (The)                       Public                     LA     $ 9,972,376      $      2,790,944       $          72,112      $      2,790,944     $    7,181,432
00201600    Loyola University New Orleans                         Private Non‐Profit         LA     $ 4,604,038      $      1,456,629       $          37,141      $      1,456,629     $    3,147,409
00201700    McNeese State University                              Public                     LA     $ 8,997,322      $      2,728,181       $         137,462      $      2,728,181     $    6,269,141
00202000    University of Louisiana at Monroe                     Public                     LA     $ 10,393,276     $      2,888,882       $         169,909      $      2,888,882     $    7,504,394
00202100    Northwestern State University                         Public                     LA     $ 11,025,862     $      2,823,517       $         953,815      $      2,823,517     $    8,202,345
00202300    University of Holy Cross                              Private Non‐Profit         LA     $ 1,338,263      $        354,343       $          14,629      $        354,343     $      983,920
00202400    Southeastern Louisiana University                     Public                     LA     $ 18,997,836     $      5,290,142       $          66,472      $      5,290,142     $   13,707,694
00202500    Southern University and Agricultural & Mechanical Co Public                      LA     $ 15,459,340     $      4,698,402       $          74,436      $      4,698,402     $   10,760,938
00202600    Southern University at New Orleans                    Public                     LA     $ 4,428,953      $      1,240,832       $          33,446      $      1,240,832     $    3,188,121
00202700    Saint Joseph Seminary College                         Private Non‐Profit         LA     $      145,762   $         49,189       $               ‐      $         49,189     $       96,573
00202900    Tulane University                                     Private Non‐Profit         LA     $ 8,175,012      $      2,795,095       $          15,217      $      2,795,095     $    5,379,917
00203100    University of Louisiana at Lafayette                  Public                     LA     $ 20,614,028     $      6,343,004       $         262,359      $      6,343,004     $   14,271,024
00203200    Xavier University of Louisiana                        Private Non‐Profit         LA     $ 5,542,343      $      1,613,803       $               ‐      $      1,613,803     $    3,928,540
00203300    University of Maine ‐ Presque Isle                    Public                     ME     $ 1,310,251      $        305,499       $          42,497      $        305,499     $    1,004,752
00203600    Bates College                                         Private Non‐Profit         ME     $ 1,395,754      $        476,758       $               ‐      $        476,758     $      918,996
00203800    Bowdoin College                                       Private Non‐Profit         ME     $ 1,657,730      $        561,830       $               ‐      $        561,830     $    1,095,900
00203900    Colby College                                         Private Non‐Profit         ME     $ 1,803,716      $        622,498       $               ‐      $        622,498     $    1,181,218



                                                                                                                                                              EXHIBIT 5 - 19                      19 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 21 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00204000    University of Maine ‐ Farmington                     Public                      ME     $ 3,371,441      $      1,079,026       $             620      $      1,079,026     $    2,292,415
00204100    University of Maine ‐ Fort Kent                      Public                      ME     $ 1,353,803      $        313,019       $          24,987      $        313,019     $    1,040,784
00204300    Husson University                                    Private Non‐Profit          ME     $ 4,321,707      $      1,337,308       $          95,225      $      1,337,308     $    2,984,399
00204400    Maine Maritime Academy                               Public                      ME     $ 1,263,932      $        438,284       $               ‐      $        438,284     $      825,648
00205000    University of New England                            Private Non‐Profit          ME     $ 2,688,237      $        682,916       $         114,032      $        682,916     $    2,005,321
00205100    Saint Joseph's College                               Private Non‐Profit          ME     $ 1,306,280      $        324,547       $          56,447      $        324,547     $      981,733
00205200    Thomas College                                       Private Non‐Profit          ME     $ 1,438,966      $        381,133       $               ‐      $        381,133     $    1,057,833
00205300    University of Maine                                  Public                      ME     $ 12,814,741     $      3,948,625       $         132,425      $      3,948,625     $    8,866,116
00205400    University of Southern Maine                         Public                      ME     $ 8,534,700      $      2,308,123       $         108,819      $      2,308,123     $    6,226,577
00205700    Allegany College of Maryland                         Public                      MD     $ 3,023,670      $        747,083       $          96,234      $        747,083     $    2,276,587
00205800    Anne Arundel Community College                       Public                      MD     $ 9,667,547      $      2,157,673       $         271,837      $      2,157,673     $    7,509,874
00206100    Baltimore City Community College                     Public                      MD     $ 6,576,135      $      1,438,078       $         115,696      $      1,438,078     $    5,138,057
00206200    Bowie State University                               Public                      MD     $ 10,788,569     $      3,298,123       $          14,905      $      3,298,123     $    7,490,446
00206300    Community College of Baltimore County                Public                      MD     $ 21,419,784     $      4,674,935       $         465,201      $      4,674,935     $   16,744,849
00206400    College of Southern Maryland                         Public                      MD     $ 5,480,447      $      1,289,511       $         109,924      $      1,289,511     $    4,190,936
00206500    Notre Dame of Maryland University                    Private Non‐Profit          MD     $ 1,687,957      $        484,725       $          15,342      $        484,725     $    1,203,232
00206700    Washington Adventist University                      Private Non‐Profit          MD     $ 1,602,392      $        402,779       $           3,348      $        402,779     $    1,199,613
00206800    Coppin State University                              Public                      MD     $ 4,822,740      $      1,363,953       $          37,717      $      1,363,953     $    3,458,787
00207100    Frederick Community College                          Public                      MD     $ 4,147,691      $        925,945       $          77,782      $        925,945     $    3,221,746
00207200    Frostburg State University                           Public                      MD     $ 6,416,427      $      1,962,520       $         116,614      $      1,962,520     $    4,453,907
00207300    Goucher College                                      Private Non‐Profit          MD     $ 2,465,931      $        787,662       $               ‐      $        787,662     $    1,678,269
00207400    Hagerstown Community College                         Public                      MD     $ 5,202,597      $      1,179,157       $         101,751      $      1,179,157     $    4,023,440
00207500    Harford Community College                            Public                      MD     $ 5,126,050      $      1,171,832       $          99,137      $      1,171,832     $    3,954,218
00207600    Hood College                                         Private Non‐Profit          MD     $ 1,998,556      $        632,642       $               ‐      $        632,642     $    1,365,914
00207700    Johns Hopkins University                             Private Non‐Profit          MD     $ 9,496,212      $      3,133,470       $          36,026      $      3,133,470     $    6,362,742
00207800    Loyola University Maryland                           Private Non‐Profit          MD     $ 3,800,541      $      1,306,230       $               ‐      $      1,306,230     $    2,494,311
00208000    Maryland Institute College of Art                    Private Non‐Profit          MD     $ 1,985,633      $        659,311       $               ‐      $        659,311     $    1,326,322
00208300    Morgan State University                              Public                      MD     $ 14,278,129     $      4,631,796       $          15,425      $      4,631,796     $    9,646,333
00208600    Mount Saint Mary's University                        Private Non‐Profit          MD     $ 2,584,181      $        839,010       $           4,029      $        839,010     $    1,745,171
00208700    Ner Israel Rabbinical College                        Private Non‐Profit          MD     $      342,629   $        114,934       $               ‐      $        114,934     $      227,695
00208900    Prince George's Community College                    Public                      MD     $ 14,714,347     $      3,210,894       $         198,854      $      3,210,894     $   11,503,453
00209100    Salisbury University                                 Public                      MD     $ 9,493,680      $      2,979,729       $           6,320      $      2,979,729     $    6,513,951
00209200    St. John's College                                   Private Non‐Profit          MD     $      571,777   $        199,178       $               ‐      $        199,178     $      372,599
00209300    Saint John's College                                 Private Non‐Profit          NM     $      544,087   $        188,649       $               ‐      $        188,649     $      355,438
00209500    Saint Mary's College of Maryland                     Public                      MD     $ 1,716,025      $        586,878       $               ‐      $        586,878     $    1,129,147
00209900    Towson University                                    Public                      MD     $ 27,802,351     $      8,667,926       $          34,406      $      8,667,926     $   19,134,425



                                                                                                                                                              EXHIBIT 5 - 20                      20 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 22 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00210200    University of Baltimore                              Public                      MD     $ 4,240,961      $      1,162,973       $          83,200      $      1,162,973     $    3,077,988
00210300    University of Maryland, College Park                 Public                      MD     $ 32,838,845     $     10,745,357       $           2,599      $     10,745,357     $   22,093,488
00210400    University of Maryland, Baltimore                    Public                      MD     $ 2,965,115      $      1,038,952       $          33,439      $      1,038,952     $    1,926,163
00210500    University of Maryland ‐ Baltimore County            Public                      MD     $ 15,200,168     $      4,657,829       $           3,785      $      4,657,829     $   10,542,339
00210600    University of Maryland ‐ Eastern Shore               Public                      MD     $ 5,476,295      $      1,771,183       $          22,784      $      1,771,183     $    3,705,112
00210700    Stevenson University                                 Private Non‐Profit          MD     $ 4,005,614      $      1,249,872       $          51,243      $      1,249,872     $    2,755,742
00210800    Washington College                                   Private Non‐Profit          MD     $ 1,494,341      $        523,699       $               ‐      $        523,699     $      970,642
00210900    McDaniel College                                     Private Non‐Profit          MD     $ 2,549,733      $        814,768       $             213      $        814,768     $    1,734,965
00211400    American International College                       Private Non‐Profit          MA     $ 3,253,225      $        985,439       $           7,992      $        985,439     $    2,267,786
00211500    Amherst College                                      Private Non‐Profit          MA     $ 2,283,237      $        787,291       $               ‐      $        787,291     $    1,495,946
00211700    Anna Maria College                                   Private Non‐Profit          MA     $ 1,619,045      $        455,901       $          49,944      $        455,901     $    1,163,144
00211800    Assumption University                                Private Non‐Profit          MA     $ 2,203,031      $        742,516       $          11,532      $        742,516     $    1,460,515
00212000    Merrimack College                                    Private Non‐Profit          MA     $ 4,085,510      $      1,323,423       $           1,998      $      1,323,423     $    2,762,087
00212100    Babson College                                       Private Non‐Profit          MA     $ 2,433,726      $        880,995       $               ‐      $        880,995     $    1,552,731
00212200    Bay Path University                                  Private Non‐Profit          MA     $ 2,817,463      $        715,583       $         307,561      $        715,583     $    2,101,880
00212300    Becker College                                       Private Non‐Profit          MA     $ 2,580,575      $        822,585       $          21,906      $        822,585     $    1,757,990
00212400    Bentley University                                   Private Non‐Profit          MA     $ 3,883,553      $      1,332,814       $           2,671      $      1,332,814     $    2,550,739
00212600    Berklee College of Music                             Private Non‐Profit          MA     $ 5,472,491      $      1,786,574       $         148,716      $      1,786,574     $    3,685,917
00212800    Boston College                                       Private Non‐Profit          MA     $ 9,728,036      $      3,224,288       $           3,478      $      3,224,288     $    6,503,748
00213000    Boston University                                    Private Non‐Profit          MA     $ 23,192,730     $      7,497,658       $          10,639      $      7,497,658     $   15,695,072
00213300    Brandeis University                                  Private Non‐Profit          MA     $ 4,452,458      $      1,599,233       $               ‐      $      1,599,233     $    2,853,225
00213900    Clark University                                     Private Non‐Profit          MA     $ 2,852,424      $        970,396       $               ‐      $        970,396     $    1,882,028
00214000    College of Our Lady of the Elms                      Private Non‐Profit          MA     $ 2,089,016      $        649,068       $          18,031      $        649,068     $    1,439,948
00214100    College of the Holy Cross                            Private Non‐Profit          MA     $ 2,750,691      $        959,573       $               ‐      $        959,573     $    1,791,118
00214300    Curry College                                        Private Non‐Profit          MA     $ 3,097,788      $        967,207       $          15,859      $        967,207     $    2,130,581
00214400    Dean College                                         Private Non‐Profit          MA     $ 1,840,110      $        543,558       $           7,790      $        543,558     $    1,296,552
00214500    Eastern Nazarene College                             Private Non‐Profit          MA     $ 1,225,868      $        380,707       $               ‐      $        380,707     $      845,161
00214600    Emerson College                                      Private Non‐Profit          MA     $ 3,921,763      $      1,367,157       $           3,575      $      1,367,157     $    2,554,606
00214700    Emmanuel College                                     Private Non‐Profit          MA     $ 2,584,736      $        825,988       $           2,236      $        825,988     $    1,758,748
00214800    Endicott College                                     Private Non‐Profit          MA     $ 3,324,451      $      1,031,504       $          14,679      $      1,031,504     $    2,292,947
00215000    Fisher College                                       Private Non‐Profit          MA     $ 1,265,283      $        248,346       $         191,022      $        248,346     $    1,016,937
00215100    Benjamin Franklin Institute of Technology            Private Non‐Profit          MA     $ 1,256,813      $        407,429       $               ‐      $        407,429     $      849,384
00215300    Gordon College                                       Private Non‐Profit          MA     $ 1,994,086      $        655,626       $             309      $        655,626     $    1,338,460
00215400    Hellenic College & Holy Cross Greek Orthodox School oPrivate Non‐Profit          MA     $      143,030   $         55,522       $               ‐      $         55,522     $       87,508
00215500    Harvard University                                   Private Non‐Profit          MA     $ 13,992,069     $      4,327,874       $          59,031      $      4,327,874     $    9,664,195
00215700    Hebrew College                                       Private Non‐Profit          MA     $       47,086   $         16,438       $             111      $         16,438     $       30,648



                                                                                                                                                              EXHIBIT 5 - 21                      21 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 23 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00215800    Lasell University                                    Private Non‐Profit          MA     $ 2,497,307      $        823,971       $             218      $        823,971     $    1,673,336
00216000    Lesley University                                    Private Non‐Profit          MA     $ 3,513,514      $        998,930       $          35,134      $        998,930     $    2,514,584
00216100    University of Massachusetts ‐ Lowell                 Public                      MA     $ 15,481,101     $      4,450,161       $         378,666      $      4,450,161     $   11,030,940
00216400    New England College of Optometry (The)               Private Non‐Profit          MA     $      204,223   $         81,618       $               ‐      $         81,618     $      122,605
00216500    MCPHS University                                     Private Non‐Profit          MA     $ 6,808,137      $      2,207,242       $           3,781      $      2,207,242     $    4,600,895
00216700    Berkshire Community College                          Public                      MA     $ 2,232,738      $        526,072       $          30,722      $        526,072     $    1,706,666
00216800    Cape Cod Community College                           Public                      MA     $ 3,325,139      $        720,005       $          51,802      $        720,005     $    2,605,134
00216900    Greenfield Community College                         Public                      MA     $ 2,023,815      $        443,758       $          36,205      $        443,758     $    1,580,057
00217000    Holyoke Community College                            Public                      MA     $ 7,592,856      $      1,842,695       $         192,617      $      1,842,695     $    5,750,161
00217100    Massachusetts Bay Community College                  Public                      MA     $ 3,944,066      $        887,876       $          57,744      $        887,876     $    3,056,190
00217200    Mount Wachusett Community College                    Public                      MA     $ 5,520,672      $      1,277,374       $         109,157      $      1,277,374     $    4,243,298
00217300    North Shore Community College                        Public                      MA     $ 7,520,742      $      1,723,366       $         123,139      $      1,723,366     $    5,797,376
00217400    Northern Essex Community College                     Public                      MA     $ 7,115,735      $      1,635,822       $         174,033      $      1,635,822     $    5,479,913
00217500    Quinsigamond Community College                       Public                      MA     $ 10,469,338     $      2,414,181       $         182,059      $      2,414,181     $    8,055,157
00217600    Bristol Community College                            Public                      MA     $ 10,097,346     $      2,343,251       $         265,669      $      2,343,251     $    7,754,095
00217700    Massasoit Community College                          Public                      MA     $ 7,679,157      $      1,790,687       $         105,188      $      1,790,687     $    5,888,470
00217800    Massachusetts Institute of Technology                Private Non‐Profit          MA     $ 7,130,129      $      2,522,694       $               ‐      $      2,522,694     $    4,607,435
00218000    Massachusetts College of Art and Design              Public                      MA     $ 2,432,464      $        755,133       $               ‐      $        755,133     $    1,677,331
00218100    Massachusetts Maritime Academy                       Public                      MA     $ 1,739,892      $        621,345       $               ‐      $        621,345     $    1,118,547
00218300    Bridgewater State University                         Public                      MA     $ 14,374,448     $      4,416,831       $          54,149      $      4,416,831     $    9,957,617
00218400    Fitchburg State University                           Public                      MA     $ 6,854,502      $      1,955,463       $          33,891      $      1,955,463     $    4,899,039
00218500    Framingham State University                          Public                      MA     $ 6,356,373      $      1,948,876       $          30,232      $      1,948,876     $    4,407,497
00218700    Massachusetts College of Liberal Arts                Public                      MA     $ 2,202,852      $        654,699       $          23,870      $        654,699     $    1,548,153
00218800    Salem State University                               Public                      MA     $ 10,710,632     $      3,256,409       $          50,377      $      3,256,409     $    7,454,223
00218900    Westfield State University                           Public                      MA     $ 7,216,874      $      2,256,030       $          89,994      $      2,256,030     $    4,960,844
00219000    Worcester State University                           Public                      MA     $ 7,394,799      $      2,111,417       $          37,108      $      2,111,417     $    5,283,382
00219200    Mount Holyoke College                                Private Non‐Profit          MA     $ 2,374,484      $        794,402       $               ‐      $        794,402     $    1,580,082
00219400    New England Conservatory of Music                    Private Non‐Profit          MA     $      520,449   $        183,659       $               ‐      $        183,659     $      336,790
00219700    Nichols College                                      Private Non‐Profit          MA     $ 1,932,689      $        618,401       $          21,560      $        618,401     $    1,314,288
00219900    Northeastern University                              Private Non‐Profit          MA     $ 18,744,880     $      5,824,407       $          66,546      $      5,824,407     $   12,920,473
00220100    Pine Manor College                                   Private Non‐Profit          MA     $      782,334   $        259,456       $               ‐      $        259,456     $      522,878
00220200    Pope St. John XXIII National Seminary                Private Non‐Profit          MA     $       22,984   $         10,766       $               ‐      $         10,766     $       12,218
00220500    Quincy College                                       Public                      MA     $ 5,711,961      $      1,385,068       $          97,398      $      1,385,068     $    4,326,893
00220600    Regis College                                        Private Non‐Profit          MA     $ 2,001,630      $        512,570       $               ‐      $        512,570     $    1,489,060
00220800    Simmons University                                   Private Non‐Profit          MA     $ 3,107,695      $      1,111,221       $             192      $      1,111,221     $    1,996,474
00220900    Smith College                                        Private Non‐Profit          MA     $ 3,123,009      $      1,059,948       $               ‐      $      1,059,948     $    2,063,061



                                                                                                                                                              EXHIBIT 5 - 22                      22 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 24 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00221000    University of Massachusetts ‐ Dartmouth              Public                      MA     $ 10,476,776     $      3,144,116       $         156,516      $      3,144,116     $    7,332,660
00221100    Springfield College                                  Private Non‐Profit          MA     $ 5,146,652      $      1,729,441       $               ‐      $      1,729,441     $    3,417,211
00221400    Saint John's Seminary                                Private Non‐Profit          MA     $       57,709   $         25,460       $               ‐      $         25,460     $       32,249
00221700    Stonehill College                                    Private Non‐Profit          MA     $ 2,143,106      $        749,391       $               ‐      $        749,391     $    1,393,715
00221800    Suffolk University                                   Private Non‐Profit          MA     $ 7,382,175      $      2,467,684       $             940      $      2,467,684     $    4,914,491
00221900    Tufts University                                     Private Non‐Profit          MA     $ 6,655,929      $      2,382,619       $               ‐      $      2,382,619     $    4,273,310
00222100    University of Massachusetts ‐ Amherst                Public                      MA     $ 28,151,583     $      9,167,622       $         195,426      $      9,167,622     $   18,983,961
00222200    University of Massachusetts ‐ Boston                 Public                      MA     $ 21,381,281     $      6,092,326       $          63,894      $      6,092,326     $   15,288,955
00222400    Wellesley College                                    Private Non‐Profit          MA     $ 2,841,471      $        985,234       $               ‐      $        985,234     $    1,856,237
00222500    Wentworth Institute of Technology                    Private Non‐Profit          MA     $ 5,314,247      $      1,734,786       $          18,887      $      1,734,786     $    3,579,461
00222600    Western New England University                       Private Non‐Profit          MA     $ 3,915,648      $      1,342,302       $           4,184      $      1,342,302     $    2,573,346
00222700    Wheaton College                                      Private Non‐Profit          MA     $ 1,935,305      $        669,257       $               ‐      $        669,257     $    1,266,048
00222900    Williams College                                     Private Non‐Profit          MA     $ 2,369,232      $        782,294       $               ‐      $        782,294     $    1,586,938
00223300    Worcester Polytechnic Institute                      Private Non‐Profit          MA     $ 4,013,416      $      1,353,598       $               ‐      $      1,353,598     $    2,659,818
00223400    Adrian College                                       Private Non‐Profit          MI     $ 2,735,888      $        876,093       $               ‐      $        876,093     $    1,859,795
00223500    Albion College                                       Private Non‐Profit          MI     $ 2,729,884      $        915,616       $               ‐      $        915,616     $    1,814,268
00223600    Alma College                                         Private Non‐Profit          MI     $ 2,083,777      $        714,970       $               ‐      $        714,970     $    1,368,807
00223700    Alpena Community College                             Public                      MI     $ 1,717,931      $        379,927       $          17,995      $        379,927     $    1,338,004
00223800    Andrews University                                   Private Non‐Profit          MI     $ 2,227,235      $        618,278       $          27,057      $        618,278     $    1,608,957
00223900    Aquinas College                                      Private Non‐Profit          MI     $ 1,910,297      $        602,256       $           1,018      $        602,256     $    1,308,041
00224000    Bay De Noc Community College                         Public                      MI     $ 1,757,060      $        389,058       $          71,258      $        389,058     $    1,368,002
00224100    Calvin University                                    Private Non‐Profit          MI     $ 3,829,529      $      1,319,515       $             269      $      1,319,515     $    2,510,014
00224200    Calvin Theological Seminary                          Private Non‐Profit          MI     $       96,593   $         35,651       $               ‐      $         35,651     $       60,942
00224300    Central Michigan University                          Public                      MI     $ 22,642,806     $      7,161,097       $         298,249      $      7,161,097     $   15,481,709
00224600    Cleary University                                    Private Non‐Profit          MI     $      714,577   $        192,377       $          23,613      $        192,377     $      522,200
00224800    Cranbrook Academy of Art                             Private Non‐Profit          MI     $       48,193   $         20,514       $               ‐      $         20,514     $       27,679
00224900    Davenport University                                 Private Non‐Profit          MI     $ 5,986,150      $      1,462,636       $         435,182      $      1,462,636     $    4,523,514
00225100    Delta College                                        Public                      MI     $ 10,658,617     $      2,573,303       $         188,881      $      2,573,303     $    8,085,314
00225900    Eastern Michigan University                          Public                      MI     $ 23,256,060     $      6,866,995       $         301,159      $      6,866,995     $   16,389,065
00226000    Ferris State University                              Public                      MI     $ 16,169,673     $      4,573,407       $         223,844      $      4,573,407     $   11,596,266
00226100    Charles Stewart Mott Community College               Public                      MI     $ 11,499,149     $      2,689,375       $         129,911      $      2,689,375     $    8,809,774
00226200    Kettering University                                 Private Non‐Profit          MI     $ 2,156,693      $        728,517       $             287      $        728,517     $    1,428,176
00226300    Glen Oaks Community College                          Public                      MI     $ 1,232,639      $        288,341       $          10,564      $        288,341     $      944,298
00226400    Gogebic Community College                            Public                      MI     $ 1,259,603      $        330,636       $          31,561      $        330,636     $      928,967
00226500    Grace Christian University                           Private Non‐Profit          MI     $ 1,257,228      $        242,556       $         241,876      $        242,556     $    1,014,672
00226600    Cornerstone University                               Private Non‐Profit          MI     $ 2,564,593      $        757,146       $          79,659      $        757,146     $    1,807,447



                                                                                                                                                              EXHIBIT 5 - 23                      23 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 25 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00226700    Grand Rapids Community College                       Public                      MI     $ 14,722,172     $      3,403,086       $         208,485      $      3,403,086     $   11,319,086
00226800    Grand Valley State University                        Public                      MI     $ 28,990,835     $      9,166,714       $          14,335      $      9,166,714     $   19,824,121
00226900    Great Lakes Christian College                        Private Non‐Profit          MI     $      298,456   $         79,953       $           5,220      $         79,953     $      218,503
00227000    Henry Ford College                                   Public                      MI     $ 19,312,149     $      4,576,559       $         214,958      $      4,576,559     $   14,735,590
00227300    Hope College                                         Private Non‐Profit          MI     $ 3,146,684      $      1,081,939       $               ‐      $      1,081,939     $    2,064,745
00227400    Jackson College                                      Public                      MI     $ 8,114,820      $      1,946,067       $         232,345      $      1,946,067     $    6,168,753
00227500    Kalamazoo College                                    Private Non‐Profit          MI     $ 1,709,694      $        589,227       $               ‐      $        589,227     $    1,120,467
00227600    Kellogg Community College                            Public                      MI     $ 4,855,538      $        995,711       $         150,263      $        995,711     $    3,859,827
00227700    Lake Michigan College                                Public                      MI     $ 3,566,805      $        566,602       $          35,720      $        566,602     $    3,000,203
00227800    Lansing Community College                            Public                      MI     $ 11,559,366     $      2,902,158       $         339,831      $      2,902,158     $    8,657,208
00227900    Lawrence Technological University                    Private Non‐Profit          MI     $ 2,348,383      $        731,191       $           2,301      $        731,191     $    1,617,192
00228200    Madonna University                                   Private Non‐Profit          MI     $ 2,793,087      $        758,713       $          86,139      $        758,713     $    2,034,374
00228800    Rochester University                                 Private Non‐Profit          MI     $ 1,424,071      $        393,629       $          59,143      $        393,629     $    1,030,442
00229000    Michigan State University                            Public                      MI     $ 45,964,753     $     15,028,856       $          46,695      $     15,028,856     $   30,935,897
00229200    Michigan Technological University                    Public                      MI     $ 6,991,814      $      2,302,890       $           3,769      $      2,302,890     $    4,688,924
00229300    Lake Superior State University                       Public                      MI     $ 2,845,606      $        801,132       $          17,776      $        801,132     $    2,044,474
00229400    Monroe County Community College                      Public                      MI     $ 2,818,764      $        650,258       $          37,112      $        650,258     $    2,168,506
00229500    Montcalm Community College                           Public                      MI     $ 1,861,770      $        430,982       $          23,421      $        430,982     $    1,430,788
00229700    Muskegon Community College                           Public                      MI     $ 4,751,064      $      1,123,675       $          74,422      $      1,123,675     $    3,627,389
00229900    North Central Michigan College                       Public                      MI     $ 2,034,633      $        417,714       $          26,911      $        417,714     $    1,616,919
00230100    Northern Michigan University                         Public                      MI     $ 9,891,128      $      2,997,309       $          48,344      $      2,997,309     $    6,893,819
00230200    Northwestern Michigan College                        Public                      MI     $ 4,118,115      $      1,062,108       $          84,638      $      1,062,108     $    3,056,007
00230300    Oakland Community College                            Public                      MI     $ 16,298,327     $      3,737,183       $          53,583      $      3,737,183     $   12,561,144
00230700    Oakland University                                   Public                      MI     $ 22,347,727     $      6,898,412       $          84,670      $      6,898,412     $   15,449,315
00230800    Olivet College                                       Private Non‐Profit          MI     $ 2,121,989      $        657,893       $               ‐      $        657,893     $    1,464,096
00231000    St. Clair County Community College                   Public                      MI     $ 3,923,106      $        954,739       $          91,003      $        954,739     $    2,968,367
00231100    Kuyper College                                       Private Non‐Profit          MI     $      249,551   $         83,111       $               ‐      $         83,111     $      166,440
00231300    Sacred Heart Major Seminary                          Private Non‐Profit          MI     $      156,719   $         37,097       $           1,013      $         37,097     $      119,622
00231400    Saginaw Valley State University                      Public                      MI     $ 11,372,114     $      3,455,532       $          23,745      $      3,455,532     $    7,916,582
00231500    Schoolcraft College                                  Public                      MI     $ 10,389,325     $      2,338,413       $         306,607      $      2,338,413     $    8,050,912
00231600    Siena Heights University                             Private Non‐Profit          MI     $ 2,914,880      $        772,940       $         100,879      $        772,940     $    2,141,940
00231700    Southwestern Michigan College                        Public                      MI     $ 2,956,093      $        761,058       $               ‐      $        761,058     $    2,195,035
00231800    Spring Arbor University                              Private Non‐Profit          MI     $ 2,713,148      $        790,634       $          48,943      $        790,634     $    1,922,514
00232200    Finlandia University                                 Private Non‐Profit          MI     $      748,336   $        223,845       $          10,269      $        223,845     $      524,491
00232300    University of Detroit Mercy                          Private Non‐Profit          MI     $ 4,735,579      $      1,552,662       $               ‐      $      1,552,662     $    3,182,917
00232500    University of Michigan ‐ Ann Arbor                   Public                      MI     $ 36,174,408     $     12,622,026       $           1,876      $     12,622,026     $   23,552,382



                                                                                                                                                              EXHIBIT 5 - 24                      24 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 26 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00232600    University of Michigan ‐ Dearborn                    Public                      MI     $ 12,130,348     $      3,494,565       $          29,194      $      3,494,565     $    8,635,783
00232700    University of Michigan ‐ Flint                       Public                      MI     $ 8,146,874      $      2,300,078       $         220,382      $      2,300,078     $    5,846,796
00232800    Washtenaw Community College                          Public                      MI     $ 11,902,486     $      2,484,445       $         299,370      $      2,484,445     $    9,418,041
00232900    Wayne State University                               Public                      MI     $ 32,377,451     $      9,653,092       $         107,223      $      9,653,092     $   22,724,359
00233000    Western Michigan University                          Public                      MI     $ 24,878,439     $      7,743,152       $         140,799      $      7,743,152     $   17,135,287
00233100    Western Theological Seminary                         Private Non‐Profit          MI     $       40,937   $         12,199       $               ‐      $         12,199     $       28,738
00233200    Anoka‐Ramsey Community College                       Public                      MN     $ 7,650,597      $      1,790,488       $         150,204      $      1,790,488     $    5,860,109
00233400    Augsburg University                                  Private Non‐Profit          MN     $ 5,018,026      $      1,629,621       $           1,975      $      1,629,621     $    3,388,405
00233500    Riverland Community College                          Public                      MN     $ 2,860,474      $        636,122       $         112,180      $        636,122     $    2,224,352
00233600    Bemidji State University                             Public                      MN     $ 5,037,376      $      1,406,649       $         195,156      $      1,406,649     $    3,630,727
00233700    Bethany Lutheran College                             Private Non‐Profit          MN     $      789,349   $        235,993       $          18,869      $        235,993     $      553,356
00233900    Central Lakes College                                Public                      MN     $ 3,507,873      $        829,096       $          54,688      $        829,096     $    2,678,777
00234000    Carleton College                                     Private Non‐Profit          MN     $ 1,699,739      $        584,024       $               ‐      $        584,024     $    1,115,715
00234100    College of Saint Benedict                            Private Non‐Profit          MN     $ 2,204,200      $        786,276       $               ‐      $        786,276     $    1,417,924
00234200    St. Catherine University                             Private Non‐Profit          MN     $ 4,698,756      $      1,322,523       $         199,261      $      1,322,523     $    3,376,233
00234300    College of Saint Scholastica                         Private Non‐Profit          MN     $ 3,476,779      $      1,137,462       $         101,544      $      1,137,462     $    2,339,317
00234500    University of Saint Thomas                           Private Non‐Profit          MN     $ 7,468,750      $      2,502,601       $             878      $      2,502,601     $    4,966,149
00234600    Concordia College ‐ Moorhead                         Private Non‐Profit          MN     $ 2,360,701      $        795,178       $               ‐      $        795,178     $    1,565,523
00234700    Concordia University ‐ Saint Paul                    Private Non‐Profit          MN     $ 3,186,977      $        794,368       $         367,623      $        794,368     $    2,392,609
00235000    Vermilion Community College                          Public                      MN     $      830,732   $        227,270       $               ‐      $        227,270     $      603,462
00235300    Gustavus Adolphus College                            Private Non‐Profit          MN     $ 2,975,740      $      1,018,465       $               ‐      $      1,018,465     $    1,957,275
00235400    Hamline University                                   Private Non‐Profit          MN     $ 3,943,823      $      1,285,114       $             260      $      1,285,114     $    2,658,709
00235500    Hibbing Community College                            Public                      MN     $ 1,451,871      $        389,798       $          28,764      $        389,798     $    1,062,073
00235600    Itasca Community College                             Public                      MN     $ 1,421,466      $        370,988       $          22,438      $        370,988     $    1,050,478
00235700    Luther Seminary                                      Private Non‐Profit          MN     $      125,262   $         37,006       $               ‐      $         37,006     $       88,256
00235800    Macalester College                                   Private Non‐Profit          MN     $ 2,141,894      $        741,985       $               ‐      $        741,985     $    1,399,909
00236000    Minnesota State University, Mankato                  Public                      MN     $ 14,617,272     $      4,544,481       $         106,915      $      4,544,481     $   10,072,791
00236100    Martin Luther College                                Private Non‐Profit          MN     $      945,500   $        265,522       $          18,311      $        265,522     $      679,978
00236200    Minneapolis Community and Technical College          Public                      MN     $ 10,358,338     $      2,320,061       $         166,587      $      2,320,061     $    8,038,277
00236500    Minneapolis College of Art & Design                  Private Non‐Profit          MN     $ 1,268,917      $        403,815       $             543      $        403,815     $      865,102
00236700    Minnesota State University Moorhead                  Public                      MN     $ 5,854,257      $      1,759,267       $          87,711      $      1,759,267     $    4,094,990
00236900    North Central University                             Private Non‐Profit          MN     $ 1,692,123      $        523,151       $           2,246      $        523,151     $    1,168,972
00237000    North Hennepin Community College                     Public                      MN     $ 6,915,297      $      1,510,713       $         197,914      $      1,510,713     $    5,404,584
00237100    University of Northwestern‐ St Paul                  Private Non‐Profit          MN     $ 2,064,141      $        569,055       $         134,274      $        569,055     $    1,495,086
00237300    Rochester Community and Technical College            Public                      MN     $ 5,542,245      $      1,314,750       $         200,108      $      1,314,750     $    4,227,495
00237500    Southwest Minnesota State University                 Public                      MN     $ 3,629,923      $        822,117       $          18,869      $        822,117     $    2,807,806



                                                                                                                                                              EXHIBIT 5 - 25                      25 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 27 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00237700    St. Cloud State University                           Public                      MN     $ 13,652,272     $      3,910,882       $          67,889      $      3,910,882     $    9,741,390
00237900    Saint John's University                              Private Non‐Profit          MN     $ 1,933,994      $        678,568       $               ‐      $        678,568     $    1,255,426
00238000    Saint Mary's University of Minnesota                 Private Non‐Profit          MN     $ 2,884,483      $        830,548       $          10,592      $        830,548     $    2,053,935
00238200    Saint Olaf College                                   Private Non‐Profit          MN     $ 3,177,701      $      1,083,532       $               ‐      $      1,083,532     $    2,094,169
00238300    Crown College                                        Private Non‐Profit          MN     $      960,841   $        245,545       $         111,460      $        245,545     $      715,296
00238500    Northland Community and Technical College            Public                      MN     $ 3,053,777      $        677,705       $         143,089      $        677,705     $    2,376,072
00238600    United Theological Seminary of the Twin Cities       Private Non‐Profit          MN     $       28,920   $          8,729       $               ‐      $          8,729     $       20,191
00238800    University of Minnesota Duluth                       Public                      MN     $ 11,174,098     $      3,726,976       $          15,519      $      3,726,976     $    7,447,122
00238900    University of Minnesota Morris                       Public                      MN     $ 2,163,039      $        717,277       $             835      $        717,277     $    1,445,762
00239100    Mitchell Hamline School of Law                       Private Non‐Profit          MN     $      296,989   $        106,447       $               ‐      $        106,447     $      190,542
00239300    Minnesota State College Southeast                    Public                      MN     $ 1,499,186      $        333,224       $          82,110      $        333,224     $    1,165,962
00239400    Winona State University                              Public                      MN     $ 8,890,555      $      2,848,478       $          30,116      $      2,848,478     $    6,042,077
00239600    Alcorn State University                              Public                      MS     $ 9,094,866      $      2,943,458       $          98,466      $      2,943,458     $    6,151,408
00239700    Belhaven University                                  Private Non‐Profit          MS     $ 3,919,675      $      1,102,409       $         139,718      $      1,102,409     $    2,817,266
00239800    Blue Mountain College                                Private Non‐Profit          MS     $ 1,241,220      $        392,311       $          12,242      $        392,311     $      848,909
00240100    Coahoma Community College                            Public                      MS     $ 4,236,381      $      1,568,437       $         213,117      $      1,568,437     $    2,667,944
00240200    Copiah‐Lincoln Community College                     Public                      MS     $ 4,876,965      $      1,679,747       $          12,676      $      1,679,747     $    3,197,218
00240300    Delta State University                               Public                      MS     $ 4,272,713      $      1,262,219       $          29,497      $      1,262,219     $    3,010,494
00240400    East Central Community College                       Public                      MS     $ 4,456,077      $      1,303,155       $         113,428      $      1,303,155     $    3,152,922
00240500    East Mississippi Community College                   Public                      MS     $ 5,993,735      $      1,699,451       $         244,123      $      1,699,451     $    4,294,284
00240700    Hinds Community College                              Public                      MS     $ 19,910,506     $      5,260,390       $         546,475      $      5,260,390     $   14,650,116
00240800    Holmes Community College                             Public                      MS     $ 7,897,652      $      1,958,481       $         424,088      $      1,958,481     $    5,939,171
00240900    Itawamba Community College                           Public                      MS     $ 8,115,985      $      2,209,622       $         278,780      $      2,209,622     $    5,906,363
00241000    Jackson State University                             Public                      MS     $ 13,577,858     $      4,223,124       $         358,726      $      4,223,124     $    9,354,734
00241100    Jones County Junior College                          Public                      MS     $ 6,717,113      $      1,904,341       $         169,924      $      1,904,341     $    4,812,772
00241300    Meridian Community College                           Public                      MS     $ 5,382,355      $      1,470,055       $          56,065      $      1,470,055     $    3,912,300
00241400    Millsaps College                                     Private Non‐Profit          MS     $ 1,161,398      $        380,920       $               ‐      $        380,920     $      780,478
00241500    Mississippi College                                  Private Non‐Profit          MS     $ 4,766,371      $      1,505,713       $          46,361      $      1,505,713     $    3,260,658
00241600    Mississippi Delta Community College                  Public                      MS     $ 5,097,200      $      1,371,972       $         150,882      $      1,371,972     $    3,725,228
00241700    Mississippi Gulf Coast Community College             Public                      MS     $ 14,832,095     $      3,940,140       $         358,592      $      3,940,140     $   10,891,955
00242200    Mississippi University for Women                     Public                      MS     $ 3,763,183      $      1,094,031       $         224,558      $      1,094,031     $    2,669,152
00242300    Mississippi State University                         Public                      MS     $ 27,549,415     $      8,928,054       $         184,761      $      8,928,054     $   18,621,361
00242400    Mississippi Valley State University                  Public                      MS     $ 5,002,955      $      1,539,915       $          40,328      $      1,539,915     $    3,463,040
00242600    Northeast Mississippi Community College              Public                      MS     $ 6,212,227      $      1,791,845       $         120,407      $      1,791,845     $    4,420,382
00242700    Northwest Mississippi Community College              Public                      MS     $ 10,861,070     $      2,893,508       $         176,198      $      2,893,508     $    7,967,562
00243000    Pearl River Community College                        Public                      MS     $ 8,368,310      $      2,192,975       $         231,672      $      2,192,975     $    6,175,335



                                                                                                                                                              EXHIBIT 5 - 26                      26 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 28 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00243300    Rust College                                         Private Non‐Profit          MS     $ 2,646,031      $        679,794       $              ‐       $        679,794     $    1,966,237
00243500    Southeastern Baptist College                         Private Non‐Profit          MS     $      225,049   $         36,923       $              ‐       $         36,923     $      188,126
00243600    Southwest Mississippi Community College              Public                      MS     $ 4,117,342      $      1,160,085       $        117,499       $      1,160,085     $    2,957,257
00243900    Tougaloo College                                     Private Non‐Profit          MS     $ 2,310,909      $        743,659       $              ‐       $        743,659     $    1,567,250
00244000    University of Mississippi                            Public                      MS     $ 22,812,460     $      8,321,319       $         77,354       $      8,321,319     $   14,491,141
00244100    University of Southern Mississippi                   Public                      MS     $ 21,475,374     $      6,753,021       $        511,351       $      6,753,021     $   14,722,353
00244700    William Carey University                             Private Non‐Profit          MS     $ 4,715,985      $      1,185,328       $         55,359       $      1,185,328     $    3,530,657
00244900    Avila University                                     Private Non‐Profit          MO     $ 2,287,906      $        695,880       $         26,166       $        695,880     $    1,592,026
00245000    Calvary University                                   Private Non‐Profit          MO     $      402,803   $        108,226       $         18,772       $        108,226     $      294,577
00245300    Central Methodist University                         Private Non‐Profit          MO     $ 3,984,117      $        883,144       $        260,262       $        883,144     $    3,100,973
00245400    University of Central Missouri                       Public                      MO     $ 12,074,346     $      3,454,160       $         71,326       $      3,454,160     $    8,620,186
00245600    Columbia College                                     Private Non‐Profit          MO     $ 10,707,484     $      2,192,660       $      1,844,438       $      2,192,660     $    8,514,824
00245700    Concordia Seminary                                   Private Non‐Profit          MO     $      104,619   $         30,981       $              ‐       $         30,981     $       73,638
00245800    Cottey College                                       Private Non‐Profit          MO     $      525,514   $        167,429       $              ‐       $        167,429     $      358,085
00245900    Crowder College                                      Public                      MO     $ 5,563,380      $      1,319,348       $         98,336       $      1,319,348     $    4,244,032
00246000    Culver‐Stockton College                              Private Non‐Profit          MO     $ 1,676,752      $        533,700       $         12,440       $        533,700     $    1,143,052
00246100    Drury University                                     Private Non‐Profit          MO     $ 4,648,448      $      1,235,101       $        166,790       $      1,235,101     $    3,413,347
00246200    Eden Theological Seminary                            Private Non‐Profit          MO     $       44,241   $         15,567       $              ‐       $         15,567     $       28,674
00246300    Evangel University                                   Private Non‐Profit          MO     $ 2,955,736      $        925,362       $         63,580       $        925,362     $    2,030,374
00246400    Fontbonne University                                 Private Non‐Profit          MO     $ 1,567,916      $        493,434       $         12,024       $        493,434     $    1,074,482
00246600    Harris ‐ Stowe State University                      Public                      MO     $ 4,447,990      $      1,256,790       $         32,047       $      1,256,790     $    3,191,200
00246700    Conception Seminary College                          Private Non‐Profit          MO     $       77,941   $         26,314       $              ‐       $         26,314     $       51,627
00246800    Jefferson College                                    Public                      MO     $ 5,214,046      $      1,305,078       $         60,588       $      1,305,078     $    3,908,968
00247100    Saint Louis Community College                        Public                      MO     $ 19,785,083     $      4,363,632       $        388,662       $      4,363,632     $   15,421,451
00247300    Kansas City Art Institute                            Private Non‐Profit          MO     $ 1,262,617      $        420,333       $              ‐       $        420,333     $      842,284
00247400    Kansas City University of Medicine and Biosciences   Private Non‐Profit          MO     $      587,192   $        204,700       $              ‐       $        204,700     $      382,492
00247600    Kenrick ‐ Glennon Seminary                           Private Non‐Profit          MO     $       45,065   $         14,985       $              ‐       $         14,985     $       30,080
00247700    A. T. Still University of Health Sciences            Private Non‐Profit          MO     $      831,012   $        269,910       $              ‐       $        269,910     $      561,102
00247900    Lincoln University                                   Public                      MO     $ 4,575,902      $      1,282,902       $         20,545       $      1,282,902     $    3,293,000
00248000    Lindenwood University                                Private Non‐Profit          MO     $ 10,755,236     $      3,353,155       $        102,669       $      3,353,155     $    7,402,081
00248200    Maryville University of Saint Louis                  Private Non‐Profit          MO     $ 5,370,742      $      1,572,049       $        134,764       $      1,572,049     $    3,798,693
00248400    Metropolitan Community College                       Public                      MO     $ 18,839,455     $      4,354,525       $        324,041       $      4,354,525     $   14,484,930
00248500    Midwestern Baptist Theological Seminary              Private Non‐Profit          MO     $      948,700   $        233,499       $         39,085       $        233,499     $      715,201
00248600    Mineral Area College                                 Public                      MO     $ 3,722,656      $        993,069       $        102,034       $        993,069     $    2,729,587
00248800    Missouri Southern State University                   Public                      MO     $ 8,447,302      $      2,378,137       $        291,765       $      2,378,137     $    6,069,165
00248900    Missouri Valley College                              Private Non‐Profit          MO     $ 2,331,466      $        661,459       $         46,069       $        661,459     $    1,670,007



                                                                                                                                                              EXHIBIT 5 - 27                      27 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 29 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00249000    Missouri Western State University                      Public                    MO     $ 6,689,868      $      1,861,176       $         52,743       $      1,861,176     $    4,828,692
00249100    Moberly Area Community College                         Public                    MO     $ 5,357,897      $      1,205,193       $        252,126       $      1,205,193     $    4,152,704
00249400    Nazarene Theological Seminary                          Private Non‐Profit        MO     $       21,141   $          6,977       $              ‐       $          6,977     $       14,164
00249500    Truman State University                                Public                    MO     $ 5,119,742      $      1,672,672       $         58,109       $      1,672,672     $    3,447,070
00249600    Northwest Missouri State University                    Public                    MO     $ 7,854,065      $      2,396,395       $         40,201       $      2,396,395     $    5,457,670
00249800    Park University                                        Private Non‐Profit        MO     $ 7,132,764      $      1,402,922       $      1,152,176       $      1,402,922     $    5,729,842
00249900    Rockhurst University                                   Private Non‐Profit        MO     $ 2,786,245      $        816,281       $          7,885       $        816,281     $    1,969,964
00250000    College of the Ozarks                                  Private Non‐Profit        MO     $ 3,934,298      $      1,259,404       $              ‐       $      1,259,404     $    2,674,894
00250100    Southeast Missouri State University                    Public                    MO     $ 11,510,345     $      3,415,107       $        254,090       $      3,415,107     $    8,095,238
00250200    Southwest Baptist University                           Private Non‐Profit        MO     $ 4,056,193      $      1,150,794       $         45,748       $      1,150,794     $    2,905,399
00250300    Missouri State University                              Public                    MO     $ 23,441,360     $      6,927,837       $        159,374       $      6,927,837     $   16,513,523
00250400    University of Health Sciences and Pharmacy in St. Loui Private Non‐Profit        MO     $      908,540   $        339,148       $              ‐       $        339,148     $      569,392
00250600    Saint Louis University                                 Private Non‐Profit        MO     $ 8,305,153      $      2,570,543       $         40,699       $      2,570,543     $    5,734,610
00250900    Saint Paul School of Theology                          Private Non‐Profit        KS     $       27,032   $         10,336       $              ‐       $         10,336     $       16,696
00251200    Stephens College                                       Private Non‐Profit        MO     $ 1,014,615      $        334,488       $         31,050       $        334,488     $      680,127
00251400    North Central Missouri College                         Public                    MO     $ 2,004,717      $        446,019       $        115,270       $        446,019     $    1,558,698
00251600    University of Missouri ‐ Columbia                      Public                    MO     $ 24,612,553     $      8,154,572       $         93,208       $      8,154,572     $   16,457,981
00251700    Missouri University of Science and Technology          Public                    MO     $ 8,118,979      $      2,602,799       $          4,472       $      2,602,799     $    5,516,180
00251800    University of Missouri ‐ Kansas City                   Public                    MO     $ 12,791,149     $      3,531,362       $         44,989       $      3,531,362     $    9,259,787
00251900    University of Missouri ‐ Saint Louis                   Public                    MO     $ 12,190,644     $      2,915,113       $         80,659       $      2,915,113     $    9,275,531
00252000    Washington University in St. Louis                     Private Non‐Profit        MO     $ 9,322,223      $      3,184,236       $          7,977       $      3,184,236     $    6,137,987
00252100    Webster University                                     Private Non‐Profit        MO     $ 5,874,946      $      1,758,529       $         72,037       $      1,758,529     $    4,116,417
00252300    Westminster College                                    Private Non‐Profit        MO     $ 1,111,314      $        384,322       $              ‐       $        384,322     $      726,992
00252400    William Jewell College                                 Private Non‐Profit        MO     $      989,524   $        353,796       $              ‐       $        353,796     $      635,728
00252500    William Woods University                               Private Non‐Profit        MO     $ 1,476,897      $        447,369       $         40,599       $        447,369     $    1,029,528
00252600    Carroll College                                        Private Non‐Profit        MT     $ 1,361,291      $        470,811       $              ‐       $        470,811     $      890,480
00252700    University of Providence                               Private Non‐Profit        MT     $      705,742   $        188,498       $         48,736       $        188,498     $      517,244
00252800    Miles Community College                                Public                    MT     $      541,465   $        123,389       $         30,243       $        123,389     $      418,076
00252900    Dawson Community College                               Public                    MT     $      332,253   $         71,076       $         19,677       $         71,076     $      261,177
00253000    Montana State University ‐ Billings                    Public                    MT     $ 4,180,539      $      1,096,598       $        177,047       $      1,096,598     $    3,083,941
00253100    Montana Technological University                       Public                    MT     $ 2,747,518      $        838,100       $          9,272       $        838,100     $    1,909,418
00253200    Montana State University Bozeman                       Public                    MT     $ 16,378,060     $      5,280,040       $         15,458       $      5,280,040     $   11,098,020
00253300    Montana State University ‐ Northern                    Public                    MT     $ 1,614,369      $        455,629       $         52,961       $        455,629     $    1,158,740
00253400    Rocky Mountain College                                 Private Non‐Profit        MT     $ 1,401,924      $        466,696       $              ‐       $        466,696     $      935,228
00253600    University of Montana (The)                            Public                    MT     $ 12,405,952     $      3,826,138       $         63,860       $      3,826,138     $    8,579,814
00253700    University of Montana Western (The)                    Public                    MT     $ 1,891,743      $        582,451       $         56,292       $        582,451     $    1,309,292



                                                                                                                                                              EXHIBIT 5 - 28                      28 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 30 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                        School Type             State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00253900    Chadron State College                                   Public                   NE     $ 2,016,084      $        540,639       $        125,130       $        540,639     $    1,475,445
00254000    College of Saint Mary                                   Private Non‐Profit       NE     $ 1,602,125      $        527,655       $              ‐       $        527,655     $    1,074,470
00254100    Concordia University                                    Private Non‐Profit       NE     $ 1,656,961      $        508,745       $              ‐       $        508,745     $    1,148,216
00254200    Creighton University                                    Private Non‐Profit       NE     $ 4,790,999      $      1,596,671       $          9,718       $      1,596,671     $    3,194,328
00254400    Doane University                                        Private Non‐Profit       NE     $ 2,483,317      $        769,461       $          3,820       $        769,461     $    1,713,856
00254800    Hastings College                                        Private Non‐Profit       NE     $ 1,452,549      $        525,975       $              ‐       $        525,975     $      926,574
00255100    University of Nebraska ‐ Kearney                        Public                   NE     $ 6,501,525      $      1,962,984       $         88,014       $      1,962,984     $    4,538,541
00255300    Midland University                                      Private Non‐Profit       NE     $ 1,920,489      $        551,169       $          1,530       $        551,169     $    1,369,320
00255400    University of Nebraska at Omaha                         Public                   NE     $ 18,001,689     $      5,379,637       $        191,923       $      5,379,637     $   12,622,052
00255500    Nebraska Wesleyan University                            Private Non‐Profit       NE     $ 2,644,968      $        691,376       $              ‐       $        691,376     $    1,953,592
00255700    Mid‐Plains Community College                            Public                   NE     $ 1,687,412      $        387,473       $         56,818       $        387,473     $    1,299,939
00255900    Peru State College                                      Public                   NE     $ 1,737,928      $        413,672       $        125,377       $        413,672     $    1,324,256
00256000    Western Nebraska Community College                      Public                   NE     $ 1,757,098      $        402,849       $         25,049       $        402,849     $    1,354,249
00256300    Union College                                           Private Non‐Profit       NE     $ 1,167,914      $        378,998       $          3,143       $        378,998     $      788,916
00256500    University of Nebraska                                  Public                   NE     $ 23,871,084     $      7,814,350       $         49,029       $      7,814,350     $   16,056,734
00256600    Wayne State College                                     Public                   NE     $ 4,301,037      $      1,260,780       $         29,257       $      1,260,780     $    3,040,257
00256700    York College                                            Private Non‐Profit       NE     $      716,808   $        229,658       $          2,069       $        229,658     $      487,150
00256800    University of Nevada , Reno                             Public                   NV     $ 22,437,606     $      7,122,267       $         36,581       $      7,122,267     $   15,315,339
00256900    University of Nevada ‐ Las Vegas                        Public                   NV     $ 38,673,077     $     11,842,647       $        234,663       $     11,842,647     $   26,830,430
00257200    Colby‐Sawyer College                                    Private Non‐Profit       NH     $ 1,128,568      $        389,803       $          3,984       $        389,803     $      738,765
00257300    Dartmouth College                                       Private Non‐Profit       NH     $ 4,920,074      $      1,714,675       $              ‐       $      1,714,675     $    3,205,399
00257500    Franklin Pierce University                              Private Non‐Profit       NH     $ 2,169,855      $        700,324       $         43,967       $        700,324     $    1,469,531
00257900    New England College                                     Private Non‐Profit       NH     $ 3,460,812      $        982,715       $        234,878       $        982,715     $    2,478,097
00258000    Southern New Hampshire University                       Private Non‐Profit       NH     $ 36,406,842     $      2,747,004       $     24,493,379       $     24,493,379     $   11,913,463
00258100    NHTI ‐ Concord's Community College                      Public                   NH     $ 3,714,959      $        903,288       $         83,701       $        903,288     $    2,811,671
00258200    Manchester Community College                            Public                   NH     $ 2,953,061      $        601,835       $         65,353       $        601,835     $    2,351,226
00258300    Great Bay Community College                             Public                   NH     $ 2,028,155      $        435,085       $         17,361       $        435,085     $    1,593,070
00258600    Rivier University                                       Private Non‐Profit       NH     $ 1,529,331      $        451,361       $         54,878       $        451,361     $    1,077,970
00258700    Saint Anselm College                                    Private Non‐Profit       NH     $ 1,695,795      $        567,338       $              ‐       $        567,338     $    1,128,457
00258900    University of New Hampshire                             Public                   NH     $ 17,118,551     $      5,823,778       $          2,465       $      5,823,778     $   11,294,773
00259000    Keene State College                                     Public                   NH     $ 4,391,814      $      1,498,680       $              ‐       $      1,498,680     $    2,893,134
00259100    Plymouth State University of the University System of   Public                   NH     $ 5,982,786      $      1,975,461       $          6,931       $      1,975,461     $    4,007,325
00259600    Atlantic Cape Community College                         Public                   NJ     $ 8,555,148      $      1,980,171       $        189,604       $      1,980,171     $    6,574,977
00259700    Bloomfield College                                      Private Non‐Profit       NJ     $ 4,441,931      $      1,425,519       $         12,860       $      1,425,519     $    3,016,412
00259800    Caldwell University                                     Private Non‐Profit       NJ     $ 3,184,209      $      1,014,065       $          6,369       $      1,014,065     $    2,170,144
00259900    Centenary University                                    Private Non‐Profit       NJ     $ 2,161,482      $        675,262       $         18,401       $        675,262     $    1,486,220



                                                                                                                                                              EXHIBIT 5 - 29                      29 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 31 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00260000    Saint Elizabeth University                           Private Non‐Profit          NJ     $ 1,630,679      $        467,923       $           3,898      $        467,923     $    1,162,756
00260300    Drew University                                      Private Non‐Profit          NJ     $ 2,639,701      $        863,714       $               ‐      $        863,714     $    1,775,987
00260700    Fairleigh Dickinson University                       Private Non‐Profit          NJ     $ 10,026,608     $      2,885,602       $          35,568      $      2,885,602     $    7,141,006
00260800    Georgian Court University                            Private Non‐Profit          NJ     $ 2,873,205      $        845,168       $           8,137      $        845,168     $    2,028,037
00260900    Rowan University                                     Public                      NJ     $ 23,165,569     $      7,235,848       $         113,023      $      7,235,848     $   15,929,721
00261000    Felician University                                  Private Non‐Profit          NJ     $ 3,667,867      $      1,121,750       $          15,114      $      1,121,750     $    2,546,117
00261300    New Jersey City University                           Public                      NJ     $ 14,225,979     $      4,168,535       $          50,640      $      4,168,535     $   10,057,444
00261500    Middlesex County College                             Public                      NJ     $ 14,976,713     $      3,689,317       $          97,235      $      3,689,317     $   11,287,396
00261600    Monmouth University                                  Private Non‐Profit          NJ     $ 7,371,976      $      2,467,650       $           1,131      $      2,467,650     $    4,904,326
00261700    Montclair State University                           Public                      NJ     $ 31,667,908     $      9,955,741       $          49,152      $      9,955,741     $   21,712,167
00261900    New Brunswick Theological Seminary                   Private Non‐Profit          NJ     $       35,388   $         12,076       $               ‐      $         12,076     $       23,312
00262100    New Jersey Institute of Technology                   Public                      NJ     $ 13,798,201     $      4,055,485       $           7,147      $      4,055,485     $    9,742,716
00262200    Kean University                                      Public                      NJ     $ 22,855,391     $      6,754,570       $         119,495      $      6,754,570     $   16,100,821
00262400    Ocean County College                                 Public                      NJ     $ 9,137,920      $      2,132,585       $         235,771      $      2,132,585     $    7,005,335
00262500    William Paterson University of New Jersey            Public                      NJ     $ 16,326,775     $      4,881,678       $         109,702      $      4,881,678     $   11,445,097
00262600    Princeton Theological Seminary                       Private Non‐Profit          NJ     $      163,528   $         71,871       $               ‐      $         71,871     $       91,657
00262700    Princeton University                                 Private Non‐Profit          NJ     $ 6,776,453      $      1,212,050       $               ‐      $      1,212,050     $    5,564,403
00262800    Rider University                                     Private Non‐Profit          NJ     $ 5,567,041      $      1,824,105       $          16,352      $      1,824,105     $    3,742,936
00262900    Rutgers, the State University of New Jersey          Public                      NJ     $ 83,956,947     $     27,080,320       $         222,853      $     27,080,320     $   56,876,627
00263200    Seton Hall University                                Private Non‐Profit          NJ     $ 8,857,951      $      2,874,959       $           1,429      $      2,874,959     $    5,982,992
00263800    Saint Peter's University                             Private Non‐Profit          NJ     $ 6,239,918      $      1,957,293       $          64,679      $      1,957,293     $    4,282,625
00263900    Stevens Institute of Technology                      Private Non‐Profit          NJ     $ 4,477,648      $      1,560,853       $               ‐      $      1,560,853     $    2,916,795
00264200    College of New Jersey (The)                          Public                      NJ     $ 7,299,736      $      2,514,066       $               ‐      $      2,514,066     $    4,785,670
00264300    Union County College                                 Public                      NJ     $ 14,722,903     $      3,696,504       $         123,832      $      3,696,504     $   11,026,399
00265000    University of the Southwest                          Private Non‐Profit          NM     $      663,788   $        217,927       $          25,312      $        217,927     $      445,861
00265100    Eastern New Mexico University                        Public                      NM     $ 6,119,843      $      1,457,094       $         385,744      $      1,457,094     $    4,662,749
00265300    New Mexico Highlands University                      Public                      NM     $ 3,085,628      $        849,987       $         191,685      $        849,987     $    2,235,641
00265400    New Mexico Institute of Mining & Technology          Public                      NM     $ 2,121,204      $        676,599       $             214      $        676,599     $    1,444,605
00265500    New Mexico Junior College                            Public                      NM     $ 2,230,402      $        560,502       $          44,818      $        560,502     $    1,669,900
00265600    New Mexico Military Institute                        Public                      NM     $      606,810   $        207,817       $               ‐      $        207,817     $      398,993
00265700    New Mexico State University                          Public                      NM     $ 27,692,217     $      7,038,180       $         824,530      $      7,038,180     $   20,654,037
00266000    San Juan College                                     Public                      NM     $ 6,182,593      $      1,368,584       $         340,379      $      1,368,584     $    4,814,009
00266300    University of New Mexico                             Public                      NM     $ 31,124,648     $      8,633,256       $         711,299      $      8,633,256     $   22,491,392
00266400    Western New Mexico University                        Public                      NM     $ 3,145,154      $        775,713       $         142,519      $        775,713     $    2,369,441
00266500    Vaughn College of Aeronautics and Technology         Private Non‐Profit          NY     $ 3,593,590      $      1,070,409       $          18,268      $      1,070,409     $    2,523,181
00266600    Adelphi University                                   Private Non‐Profit          NY     $ 8,279,486      $      2,623,483       $           7,876      $      2,623,483     $    5,656,003



                                                                                                                                                              EXHIBIT 5 - 30                      30 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 32 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00266800    Alfred University                                     Private Non‐Profit         NY     $ 3,260,034      $      1,046,994       $               ‐      $      1,046,994     $    2,213,040
00266900    Bank Street College of Education                      Private Non‐Profit         NY     $      197,364   $         62,011       $               ‐      $         62,011     $      135,353
00267000    Clarks Summit University                              Private Non‐Profit         PA     $      942,626   $        298,317       $           9,994      $        298,317     $      644,309
00267100    Bard College                                          Private Non‐Profit         NY     $ 2,969,456      $      1,032,393       $               ‐      $      1,032,393     $    1,937,063
00267400    New York Theological Seminary                         Private Non‐Profit         NY     $       81,879   $         22,987       $               ‐      $         22,987     $       58,892
00267700    Brooklyn Law School                                   Private Non‐Profit         NY     $      417,427   $        125,555       $               ‐      $        125,555     $      291,872
00268100    Canisius College                                      Private Non‐Profit         NY     $ 3,470,452      $      1,167,415       $               ‐      $      1,167,415     $    2,303,037
00268500    Cazenovia College                                     Private Non‐Profit         NY     $ 1,661,084      $        504,388       $           8,700      $        504,388     $    1,156,696
00268700    CUNY Brooklyn College                                 Public                     NY     $ 31,206,205     $      8,813,665       $          11,722      $      8,813,665     $   22,392,540
00268800    City College of New York ‐ CUNY                       Public                     NY     $ 27,101,618     $      7,699,953       $               ‐      $      7,699,953     $   19,401,665
00268900    CUNY Hunter College                                   Public                     NY     $ 33,557,126     $      9,503,479       $          24,751      $      9,503,479     $   24,053,647
00269000    CUNY Queens College                                   Public                     NY     $ 29,491,179     $      8,368,399       $           3,821      $      8,368,399     $   21,122,780
00269100    CUNY Borough of Manhattan Community College           Public                     NY     $ 55,218,492     $     13,210,414       $          85,197      $     13,210,414     $   42,008,078
00269200    CUNY Bronx Community College                          Public                     NY     $ 21,655,807     $      4,829,313       $          12,745      $      4,829,313     $   16,826,494
00269300    CUNY John Jay College of Criminal Justice             Public                     NY     $ 27,635,844     $      7,660,005       $         179,767      $      7,660,005     $   19,975,839
00269400    Kingsborough Commmunity College/CUNY                  Public                     NY     $ 22,157,742     $      5,078,261       $          16,762      $      5,078,261     $   17,079,481
00269600    New York City College of Technology of the City UniverPublic                     NY     $ 30,860,066     $      8,104,664       $               ‐      $      8,104,664     $   22,755,402
00269700    Queensborough Community College‐CUNY                  Public                     NY     $ 23,701,583     $      5,660,540       $           4,103      $      5,660,540     $   18,041,043
00269800    College of Staten Island/CUNY                         Public                     NY     $ 22,565,946     $      6,297,978       $           3,851      $      6,297,978     $   16,267,968
00269900    Clarkson University                                   Private Non‐Profit         NY     $ 3,872,273      $      1,295,354       $               ‐      $      1,295,354     $    2,576,919
00270000    Colgate Rochester Crozer Divinity School              Private Non‐Profit         NY     $       21,299   $          6,547       $               ‐      $          6,547     $       14,752
00270100    Colgate University                                    Private Non‐Profit         NY     $ 2,361,476      $        818,001       $               ‐      $        818,001     $    1,543,475
00270300    College of Mount Saint Vincent                        Private Non‐Profit         NY     $ 3,459,827      $      1,296,174       $               ‐      $      1,296,174     $    2,163,653
00270500    College of Saint Rose                                 Private Non‐Profit         NY     $ 5,285,743      $      1,737,582       $             631      $      1,737,582     $    3,548,161
00270700    Columbia University in the City of New York           Private Non‐Profit         NY     $ 18,314,873     $      6,415,100       $               ‐      $      6,415,100     $   11,899,773
00270800    Barnard College                                       Private Non‐Profit         NY     $ 2,395,232      $        856,322       $               ‐      $        856,322     $    1,538,910
00270900    Concordia College                                     Private Non‐Profit         NY     $ 2,487,042      $        406,698       $           6,093      $        406,698     $    2,080,344
00271000    Cooper Union for the Advancement of Science & Art (TPrivate Non‐Profit           NY     $ 1,110,434      $        383,253       $               ‐      $        383,253     $      727,181
00271100    Cornell University                                    Private Non‐Profit         NY     $ 18,512,730     $      6,400,490       $               ‐      $      6,400,490     $   12,112,240
00271200    D'Youville College                                    Private Non‐Profit         NY     $ 2,969,354      $        886,685       $           9,698      $        886,685     $    2,082,669
00271300    Dominican College of Blauvelt                         Private Non‐Profit         NY     $ 2,710,969      $        842,111       $          13,709      $        842,111     $    1,868,858
00271800    Elmira College                                        Private Non‐Profit         NY     $ 1,340,299      $        458,931       $             253      $        458,931     $      881,368
00272200    Fordham University                                    Private Non‐Profit         NY     $ 12,071,949     $      4,073,592       $           2,541      $      4,073,592     $    7,998,357
00272600    General Theological Seminary of the Episcopal Church Private Non‐Profit          NY     $       16,375   $          5,238       $               ‐      $          5,238     $       11,137
00272800    Hamilton College                                      Private Non‐Profit         NY     $ 1,837,979      $        594,754       $               ‐      $        594,754     $    1,243,225
00272900    Hartwick College                                      Private Non‐Profit         NY     $ 1,933,993      $        635,892       $               ‐      $        635,892     $    1,298,101



                                                                                                                                                              EXHIBIT 5 - 31                      31 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 33 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00273100    Hobart and William Smith Colleges                    Private Non‐Profit          NY     $ 2,298,243      $        785,790       $               ‐      $        785,790     $    1,512,453
00273200    Hofstra University                                   Private Non‐Profit          NY     $ 9,026,013      $      3,124,758       $           1,381      $      3,124,758     $    5,901,255
00273400    Houghton College                                     Private Non‐Profit          NY     $ 1,798,688      $        636,112       $          19,408      $        636,112     $    1,162,576
00273500    Hilbert College                                      Private Non‐Profit          NY     $ 1,329,533      $        341,556       $           1,598      $        341,556     $      987,977
00273700    Iona College                                         Private Non‐Profit          NY     $ 4,776,064      $      1,535,457       $             207      $      1,535,457     $    3,240,607
00273900    Ithaca College                                       Private Non‐Profit          NY     $ 6,732,724      $      2,291,627       $             845      $      2,291,627     $    4,441,097
00274000    Jewish Theological Seminary of America (The)         Private Non‐Profit          NY     $      147,972   $         59,337       $               ‐      $         59,337     $       88,635
00274100    American Jewish University                           Private Non‐Profit          CA     $      170,995   $         55,609       $               ‐      $         55,609     $      115,386
00274200    Juilliard School (The)                               Private Non‐Profit          NY     $      712,263   $        262,100       $               ‐      $        262,100     $      450,163
00274400    Keuka College                                        Private Non‐Profit          NY     $ 3,051,019      $        990,852       $               ‐      $        990,852     $    2,060,167
00274800    Le Moyne College                                     Private Non‐Profit          NY     $ 4,105,843      $      1,354,852       $               ‐      $      1,354,852     $    2,750,991
00274900    New York College of Podiatric Medicine               Private Non‐Profit          NY     $      141,984   $         57,613       $               ‐      $         57,613     $       84,371
00275100    Long Island University                               Private Non‐Profit          NY     $ 12,239,114     $      3,503,913       $             587      $      3,503,913     $    8,735,201
00275800    Manhattan College                                    Private Non‐Profit          NY     $ 4,863,451      $      1,638,875       $               ‐      $      1,638,875     $    3,224,576
00275900    Manhattan School of Music                            Private Non‐Profit          NY     $      655,621   $        220,741       $               ‐      $        220,741     $      434,880
00276000    Manhattanville College                               Private Non‐Profit          NY     $ 2,659,835      $        860,913       $               ‐      $        860,913     $    1,798,922
00276300    Maria College                                        Private Non‐Profit          NY     $ 1,370,774      $        348,732       $           2,621      $        348,732     $    1,022,042
00276500    Marist College                                       Private Non‐Profit          NY     $ 5,195,563      $      1,672,306       $          10,817      $      1,672,306     $    3,523,257
00276900    Marymount Manhattan College                          Private Non‐Profit          NY     $ 2,575,254      $        850,721       $             545      $        850,721     $    1,724,533
00277200    Mercy College                                        Private Non‐Profit          NY     $ 12,742,981     $      3,523,360       $         162,161      $      3,523,360     $    9,219,621
00277500    Molloy College                                       Private Non‐Profit          NY     $ 5,050,913      $      1,338,944       $           2,496      $      1,338,944     $    3,711,969
00277700    Medaille College                                     Private Non‐Profit          NY     $ 3,721,180      $      1,014,269       $          72,887      $      1,014,269     $    2,706,911
00277800    Mount Saint Mary College                             Private Non‐Profit          NY     $ 2,927,444      $        904,943       $           3,845      $        904,943     $    2,022,501
00277900    Nazareth College of Rochester                        Private Non‐Profit          NY     $ 3,190,890      $      1,058,626       $             561      $      1,058,626     $    2,132,264
00278200    New York Institute of Technology                     Private Non‐Profit          NY     $ 6,855,681      $      2,188,605       $           6,095      $      2,188,605     $    4,667,076
00278300    New York Law School                                  Private Non‐Profit          NY     $      374,306   $        135,739       $               ‐      $        135,739     $      238,567
00278400    New York Medical College                             Private Non‐Profit          NY     $      493,127   $        187,129       $               ‐      $        187,129     $      305,998
00278500    New York University                                  Private Non‐Profit          NY     $ 37,413,437     $     12,813,472       $          12,388      $     12,813,472     $   24,599,965
00278800    Niagara University                                   Private Non‐Profit          NY     $ 4,034,215      $      1,355,698       $           1,981      $      1,355,698     $    2,678,517
00279000    Nyack College                                        Private Non‐Profit          NY     $ 3,041,063      $        886,532       $          66,192      $        886,532     $    2,154,531
00279100    Pace University                                      Private Non‐Profit          NY     $ 12,938,858     $      4,281,053       $          52,396      $      4,281,053     $    8,657,805
00279500    Paul Smith's College of Arts & Sciences              Private Non‐Profit          NY     $ 1,357,184      $        461,129       $             899      $        461,129     $      896,055
00279800    Pratt Institute                                      Private Non‐Profit          NY     $ 4,188,674      $      1,415,603       $               ‐      $      1,415,603     $    2,773,071
00280300    Rensselaer Polytechnic Institute                     Private Non‐Profit          NY     $ 7,283,082      $      2,414,391       $               ‐      $      2,414,391     $    4,868,691
00280500    Roberts Wesleyan College                             Private Non‐Profit          NY     $ 2,180,388      $        690,703       $          21,060      $        690,703     $    1,489,685
00280600    Rochester Institute of Technology                    Private Non‐Profit          NY     $ 17,026,233     $      5,190,240       $          22,419      $      5,190,240     $   11,835,993



                                                                                                                                                              EXHIBIT 5 - 32                      32 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 34 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00280800    Daemen College                                        Private Non‐Profit         NY     $ 2,971,689      $        936,473       $         20,414       $        936,473     $    2,035,216
00281000    Russell Sage College                                  Private Non‐Profit         NY     $ 2,784,805      $        856,323       $          6,044       $        856,323     $    1,928,482
00281200    Trocaire College                                      Private Non‐Profit         NY     $ 2,372,371      $        573,627       $         31,414       $        573,627     $    1,798,744
00281300    Sarah Lawrence College                                Private Non‐Profit         NY     $ 1,338,169      $        472,228       $              ‐       $        472,228     $      865,941
00281400    Skidmore College                                      Private Non‐Profit         NY     $ 2,340,853      $        820,317       $              ‐       $        820,317     $    1,520,536
00281500    Saint Bernard's School of Theology and Ministry       Private Non‐Profit         NY     $       21,958   $          6,838       $              ‐       $          6,838     $       15,120
00281600    Siena College                                         Private Non‐Profit         NY     $ 3,899,632      $      1,310,319       $            867       $      1,310,319     $    2,589,313
00281700    St. Bonaventure University                            Private Non‐Profit         NY     $ 2,450,106      $        796,315       $              ‐       $        796,315     $    1,653,791
00282000    Saint Francis College                                 Private Non‐Profit         NY     $ 4,322,861      $      1,336,630       $            600       $      1,336,630     $    2,986,231
00282100    Saint John Fisher College                             Private Non‐Profit         NY     $ 3,994,698      $      1,340,902       $         13,073       $      1,340,902     $    2,653,796
00282200    Christ the King Seminary                              Private Non‐Profit         NY     $       17,714   $          5,529       $              ‐       $          5,529     $       12,185
00282300    Saint John's University                               Private Non‐Profit         NY     $ 20,127,659     $      6,095,940       $         12,738       $      6,095,940     $   14,031,719
00282500    Saint Joseph's College                                Private Non‐Profit         NY     $ 6,203,959      $      1,872,864       $         68,676       $      1,872,864     $    4,331,095
00282900    St. Lawrence University                               Private Non‐Profit         NY     $ 2,660,768      $        904,175       $              ‐       $        904,175     $    1,756,593
00283200    Saint Thomas Aquinas College                          Private Non‐Profit         NY     $ 1,662,920      $        244,512       $              ‐       $        244,512     $    1,418,408
00283300    Saint Vladimirs Orthodox Theological Seminary         Private Non‐Profit         NY     $       31,141   $         12,221       $              ‐       $         12,221     $       18,920
00283400    Excelsior College                                     Private Non‐Profit         NY     $ 1,248,334      $              ‐       $      1,248,334       $      1,248,334     $            ‐
00283500    State University of New York at Albany                Public                     NY     $ 25,189,865     $      8,031,991       $         31,282       $      8,031,991     $   17,157,874
00283600    Binghamton University                                 Public                     NY     $ 20,273,531     $      6,803,666       $          5,157       $      6,803,666     $   13,469,865
00283700    State University of New York at Buffalo               Public                     NY     $ 36,082,991     $     11,976,450       $         35,401       $     11,976,450     $   24,106,541
00283800    State University of New York at Stony Brook           Public                     NY     $ 30,468,755     $      9,855,357       $         32,903       $      9,855,357     $   20,613,398
00283900    State University of New York Downstate Medical CentePublic                       NY     $      927,377   $        329,014       $              ‐       $        329,014     $      598,363
00284000    State University of New York Upstate Medical Universi Public                     NY     $      748,378   $        259,963       $          4,842       $        259,963     $      488,415
00284100    SUNY College at Brockport                             Public                     NY     $ 12,461,885     $      3,875,074       $         85,247       $      3,875,074     $    8,586,811
00284200    SUNY College at Buffalo                               Public                     NY     $ 17,271,471     $      5,242,209       $         47,608       $      5,242,209     $   12,029,262
00284300    SUNY College at Cortland                              Public                     NY     $ 9,642,783      $      3,122,569       $          5,022       $      3,122,569     $    6,520,214
00284400    SUNY at Fredonia                                      Public                     NY     $ 8,267,340      $      2,756,795       $          3,912       $      2,756,795     $    5,510,545
00284500    SUNY College at Geneseo                               Public                     NY     $ 6,782,413      $      2,276,062       $            349       $      2,276,062     $    4,506,351
00284600    State University of New York at New Paltz             Public                     NY     $ 10,821,964     $      3,268,704       $         17,079       $      3,268,704     $    7,553,260
00284700    SUNY College at Oneonta                               Public                     NY     $ 9,003,120      $      2,870,409       $            452       $      2,870,409     $    6,132,711
00284800    SUNY College at Oswego                                Public                     NY     $ 12,886,557     $      3,622,358       $         64,096       $      3,622,358     $    9,264,199
00284900    State University of New York College at Plattsburgh Public                       NY     $ 8,423,237      $      2,629,085       $         89,287       $      2,629,085     $    5,794,152
00285000    State University of New York College at Potsdam       Public                     NY     $ 7,227,985      $      2,194,755       $          1,820       $      2,194,755     $    5,033,230
00285100    SUNY College of Environment Science & Forestry        Public                     NY     $ 2,550,924      $        840,870       $            197       $        840,870     $    1,710,054
00285300    SUNY Maritime College                                 Public                     NY     $ 1,977,394      $        700,121       $            165       $        700,121     $    1,277,273
00285400    SUNY College of Technology at Alfred                  Public                     NY     $ 6,987,691      $      2,212,939       $        130,598       $      2,212,939     $    4,774,752



                                                                                                                                                              EXHIBIT 5 - 33                      33 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 35 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00285500    SUNY College of Technology at Canton                  Public                     NY     $ 4,928,910      $      1,255,465       $         293,007      $      1,255,465     $    3,673,445
00285600    SUNY College of Agriculture & Technology at Cobleskil Public                     NY     $ 4,345,324      $      1,373,930       $           1,513      $      1,373,930     $    2,971,394
00285700    SUNY College of Technology at Delhi                   Public                     NY     $ 4,511,025      $      1,218,425       $         229,202      $      1,218,425     $    3,292,600
00285800    State University of New York at Farmingdale           Public                     NY     $ 12,645,901     $      3,077,159       $          48,798      $      3,077,159     $    9,568,742
00285900    SUNY College of Agriculture & Technology at Morrisvil Public                     NY     $ 5,952,000      $      1,763,621       $           7,021      $      1,763,621     $    4,188,379
00286000    Adirondack Community College ‐ SUNY Office of CommPublic                         NY     $ 4,876,146      $      1,279,189       $          35,393      $      1,279,189     $    3,596,957
00286100    Cayuga Community College ‐ SUNY Office of Communi Public                         NY     $ 3,718,340      $        748,802       $         102,600      $        748,802     $    2,969,538
00286200    SUNY Broome Community College                         Public                     NY     $ 8,632,801      $      2,182,436       $         169,331      $      2,182,436     $    6,450,365
00286300    Corning Community College ‐ SUNY Office of Commun Public                         NY     $ 3,844,791      $        968,724       $          37,935      $        968,724     $    2,876,067
00286400    Dutchess Community College                            Public                     NY     $ 7,233,073      $      1,796,287       $          12,276      $      1,796,287     $    5,436,786
00286600    Fashion Institute of Technology                       Public                     NY     $ 11,106,697     $      3,517,700       $          38,924      $      3,517,700     $    7,588,997
00286700    SUNY Fulton‐Montgomery Community College              Public                     NY     $ 3,014,275      $        817,710       $          16,696      $        817,710     $    2,196,565
00286800    Hudson Valley Community College                       Public                     NY     $ 10,491,761     $      2,554,291       $         162,165      $      2,554,291     $    7,937,470
00286900    Jamestown Community College                           Public                     NY     $ 4,608,853      $      1,153,499       $          38,676      $      1,153,499     $    3,455,354
00287000    Jefferson Community College                           Public                     NY     $ 4,618,540      $      1,180,526       $          61,549      $      1,180,526     $    3,438,014
00287100    Mohawk Valley Community College ‐ SUNY Office of CoPublic                        NY     $ 8,603,935      $      2,184,406       $          55,990      $      2,184,406     $    6,419,529
00287200    Monroe Community College                              Public                     NY     $ 19,927,127     $      4,583,481       $         301,315      $      4,583,481     $   15,343,646
00287300    Nassau Community College                              Public                     NY     $ 21,854,649     $      6,011,060       $         139,868      $      6,011,060     $   15,843,589
00287400    Niagara County Community College                      Public                     NY     $ 7,096,692      $      1,799,455       $          47,266      $      1,799,455     $    5,297,237
00287500    Onondaga Community College                            Public                     NY     $ 11,118,319     $      2,611,278       $          84,322      $      2,611,278     $    8,507,041
00287600    Orange County Community College                       Public                     NY     $ 6,706,076      $      1,702,698       $          18,102      $      1,702,698     $    5,003,378
00287700    Rockland Community College                            Public                     NY     $ 6,947,584      $      1,813,316       $          33,755      $      1,813,316     $    5,134,268
00287800    Suffolk County Community College                      Public                     NY     $ 25,567,624     $      6,589,770       $         111,043      $      6,589,770     $   18,977,854
00287900    Sullivan County Community College ‐ SUNY Office of CoPublic                      NY     $ 2,053,779      $        519,491       $           8,495      $        519,491     $    1,534,288
00288000    Ulster County Community College                       Public                     NY     $ 2,929,602      $        693,538       $          19,271      $        693,538     $    2,236,064
00288100    SUNY Westchester Community College                    Public                     NY     $ 14,856,758     $      3,597,836       $          56,980      $      3,597,836     $   11,258,922
00288200    Syracuse University                                   Private Non‐Profit         NY     $ 17,139,335     $      4,960,061       $          10,014      $      4,960,061     $   12,179,274
00288300    Utica College                                         Private Non‐Profit         NY     $ 4,099,539      $      1,194,416       $         252,444      $      1,194,416     $    2,905,123
00288500    Albany College of Pharmacy and Health Sciences        Private Non‐Profit         NY     $ 1,299,052      $        470,611       $               ‐      $        470,611     $      828,441
00288600    Albany Law School of Union University                 Private Non‐Profit         NY     $      180,629   $         58,887       $               ‐      $         58,887     $      121,742
00288700    Albany Medical College                                Private Non‐Profit         NY     $      304,631   $        117,304       $               ‐      $        117,304     $      187,327
00288900    Union College                                         Private Non‐Profit         NY     $ 1,707,070      $        579,970       $               ‐      $        579,970     $    1,127,100
00289000    Union Theological Seminary                            Private Non‐Profit         NY     $       81,565   $         29,708       $               ‐      $         29,708     $       51,857
00289200    United States Merchant Marine Academy                 Public                     NY     $      708,815   $        284,984       $               ‐      $        284,984     $      423,831
00289400    University of Rochester                               Private Non‐Profit         NY     $ 8,616,921      $      3,005,849       $           2,168      $      3,005,849     $    5,611,072
00289500    Vassar College                                        Private Non‐Profit         NY     $ 2,768,070      $        917,811       $               ‐      $        917,811     $    1,850,259



                                                                                                                                                              EXHIBIT 5 - 34                      34 of 98
                                               Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 36 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                     1/13/2021


                                                                                                                     CARES Act
                                                                                                                    Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                    for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                    Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                        School Type             State   Total Award     to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00289600    Villa Maria College of Buffalo                          Private Non‐Profit       NY     $ 1,340,693     $        403,528       $               ‐      $        403,528     $      937,165
00289900    Wagner College                                          Private Non‐Profit       NY     $ 2,079,612     $        744,129       $               ‐      $        744,129     $    1,335,483
00290000    Webb Institute                                          Private Non‐Profit       NY     $      48,367   $         20,560       $               ‐      $         20,560     $       27,807
00290100    Wells College                                           Private Non‐Profit       NY     $ 1,014,898     $        311,518       $               ‐      $        311,518     $      703,380
00290300    Yeshiva University                                      Private Non‐Profit       NY     $ 3,711,922     $      1,239,898       $               ‐      $      1,239,898     $    2,472,024
00290500    North Carolina Agricultural & Technical State Universit Public                   NC     $ 22,848,969    $      7,051,814       $         266,073      $      7,051,814     $   15,797,155
00290600    Appalachian State University                            Public                   NC     $ 24,036,104    $      7,963,966       $         101,746      $      7,963,966     $   16,072,138
00290700    University of North Carolina Asheville                  Public                   NC     $ 5,428,515     $      1,679,747       $          13,597      $      1,679,747     $    3,748,768
00290800    Barton College                                          Private Non‐Profit       NC     $ 1,847,742     $        580,659       $          11,642      $        580,659     $    1,267,083
00291000    Belmont Abbey College                                   Private Non‐Profit       NC     $ 2,247,933     $        703,750       $               ‐      $        703,750     $    1,544,183
00291100    Bennett College                                         Private Non‐Profit       NC     $ 1,301,805     $        384,399       $               ‐      $        384,399     $      917,406
00291200    Brevard College                                         Private Non‐Profit       NC     $ 1,235,952     $        391,170       $               ‐      $        391,170     $      844,782
00291300    Campbell University                                     Private Non‐Profit       NC     $ 6,604,314     $      2,153,950       $         134,645      $      2,153,950     $    4,450,364
00291400    Catawba College                                         Private Non‐Profit       NC     $ 2,191,691     $        703,577       $               ‐      $        703,577     $    1,488,114
00291500    Central Piedmont Community College                      Public                   NC     $ 22,154,356    $      5,393,777       $         864,151      $      5,393,777     $   16,760,579
00291600    Chowan University                                       Private Non‐Profit       NC     $ 4,018,655     $      1,307,163       $           5,686      $      1,307,163     $    2,711,492
00291700    College of the Albemarle                                Public                   NC     $ 1,936,881     $        454,857       $          98,642      $        454,857     $    1,482,024
00291800    Davidson College                                        Private Non‐Profit       NC     $ 1,743,286     $        610,206       $               ‐      $        610,206     $    1,133,080
00291900    Davidson County Community College                       Public                   NC     $ 5,117,842     $      1,318,191       $         168,648      $      1,318,191     $    3,799,651
00292000    Duke University                                         Private Non‐Profit       NC     $ 9,388,487     $      3,357,011       $               ‐      $      3,357,011     $    6,031,476
00292300    East Carolina University                                Public                   NC     $ 30,548,181    $      9,679,379       $         814,896      $      9,679,379     $   20,868,802
00292600    Elizabeth City State University                         Public                   NC     $ 3,679,189     $      1,065,489       $          65,391      $      1,065,489     $    2,613,700
00292700    Elon University                                         Private Non‐Profit       NC     $ 4,333,388     $      1,494,616       $               ‐      $      1,494,616     $    2,838,772
00292800    Fayetteville State University                           Public                   NC     $ 9,308,810     $      2,542,344       $         549,176      $      2,542,344     $    6,766,466
00292900    Gardner ‐ Webb University                               Private Non‐Profit       NC     $ 3,022,376     $        912,704       $         146,448      $        912,704     $    2,109,672
00293000    Greensboro College                                      Private Non‐Profit       NC     $ 1,553,970     $        481,091       $           4,593      $        481,091     $    1,072,879
00293100    Guilford College                                        Private Non‐Profit       NC     $ 2,684,520     $        841,394       $               ‐      $        841,394     $    1,843,126
00293300    High Point University                                   Private Non‐Profit       NC     $ 3,731,389     $      1,302,970       $               ‐      $      1,302,970     $    2,428,419
00293400    Isothermal Community College                            Public                   NC     $ 2,073,934     $        506,028       $         111,266      $        506,028     $    1,567,906
00293600    Johnson C Smith University                              Private Non‐Profit       NC     $ 4,307,958     $      1,359,234       $          33,584      $      1,359,234     $    2,948,724
00293900    Lees‐McRae College                                      Private Non‐Profit       NC     $ 1,485,773     $        462,828       $          84,492      $        462,828     $    1,022,945
00294000    Lenoir Community College                                Public                   NC     $ 2,181,419     $        485,443       $         191,220      $        485,443     $    1,695,976
00294100    Lenoir‐Rhyne University                                 Private Non‐Profit       NC     $ 3,141,073     $        970,545       $          22,658      $        970,545     $    2,170,528
00294200    Livingstone College                                     Private Non‐Profit       NC     $ 3,910,216     $      1,251,532       $               ‐      $      1,251,532     $    2,658,684
00294300    Louisburg College                                       Private Non‐Profit       NC     $ 2,097,680     $        671,352       $               ‐      $        671,352     $    1,426,328
00294400    Mars Hill University                                    Private Non‐Profit       NC     $ 2,527,689     $        853,850       $           1,136      $        853,850     $    1,673,839



                                                                                                                                                             EXHIBIT 5 - 35                      35 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 37 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00294500    Meredith College                                     Private Non‐Profit          NC     $ 2,411,617      $        837,258       $               ‐      $        837,258     $    1,574,359
00294600    Methodist University                                 Private Non‐Profit          NC     $ 2,957,602      $        962,671       $          10,591      $        962,671     $    1,994,931
00294700    Mitchell Community College                           Public                      NC     $ 2,950,186      $        696,513       $          75,863      $        696,513     $    2,253,673
00294800    Montreat College                                     Private Non‐Profit          NC     $ 1,225,163      $        367,997       $          25,699      $        367,997     $      857,166
00294900    University of Mount Olive                            Private Non‐Profit          NC     $ 5,154,411      $      1,668,508       $          84,761      $      1,668,508     $    3,485,903
00295000    North Carolina Central University                    Public                      NC     $ 14,295,567     $      4,466,117       $         259,503      $      4,466,117     $    9,829,450
00295100    North Carolina Wesleyan College                      Private Non‐Profit          NC     $ 3,837,299      $      1,088,677       $          56,783      $      1,088,677     $    2,748,622
00295300    William Peace University                             Private Non‐Profit          NC     $ 1,612,358      $        503,169       $          26,889      $        503,169     $    1,109,189
00295400    University of North Carolina at Pembroke             Public                      NC     $ 11,102,045     $      3,137,355       $         419,729      $      3,137,355     $    7,964,690
00295500    Pfeiffer University                                  Private Non‐Profit          NC     $ 2,087,406      $        637,425       $           1,104      $        637,425     $    1,449,981
00295600    Carolina University                                  Private Non‐Profit          NC     $      823,035   $        203,931       $          60,413      $        203,931     $      619,104
00295700    Queens University of Charlotte                       Private Non‐Profit          NC     $ 2,483,916      $        766,145       $          10,873      $        766,145     $    1,717,771
00295800    Rockingham Community College                         Public                      NC     $ 1,876,718      $        466,857       $          47,006      $        466,857     $    1,409,861
00296000    Salem College                                        Private Non‐Profit          NC     $ 1,532,126      $        503,705       $               ‐      $        503,705     $    1,028,421
00296100    Sandhills Community College                          Public                      NC     $ 4,181,526      $      1,016,529       $         115,745      $      1,016,529     $    3,164,997
00296200    Shaw University                                      Private Non‐Profit          NC     $ 3,540,428      $      1,129,273       $          58,962      $      1,129,273     $    2,411,155
00296300    Southeastern Baptist Theological Seminary            Private Non‐Profit          NC     $      847,381   $        173,635       $               ‐      $        173,635     $      673,746
00296400    Southeastern Community College                       Public                      NC     $ 2,082,781      $        559,151       $          80,709      $        559,151     $    1,523,630
00296800    Saint Augustine's University                         Private Non‐Profit          NC     $ 2,276,686      $        725,019       $               ‐      $        725,019     $    1,551,667
00297000    Surry Community College                              Public                      NC     $ 3,021,468      $        716,625       $         106,586      $        716,625     $    2,304,843
00297200    North Carolina State University                      Public                      NC     $ 28,156,562     $      8,947,941       $         108,182      $      8,947,941     $   19,208,621
00297300    Gaston College                                       Public                      NC     $ 5,286,161      $      1,260,424       $         292,647      $      1,260,424     $    4,025,737
00297400    University of North Carolina ‐ Chapel Hill           Public                      NC     $ 25,474,540     $      8,647,589       $          10,680      $      8,647,589     $   16,826,951
00297500    University of North Carolina ‐ Charlotte             Public                      NC     $ 39,537,542     $     12,155,279       $         171,098      $     12,155,279     $   27,382,263
00297600    University of North Carolina ‐Greensboro             Public                      NC     $ 30,132,331     $      9,283,941       $         620,489      $      9,283,941     $   20,848,390
00297800    Wake Forest University                               Private Non‐Profit          NC     $ 4,711,472      $      1,702,354       $               ‐      $      1,702,354     $    3,009,118
00297900    Warren Wilson College                                Private Non‐Profit          NC     $ 1,224,969      $        388,269       $               ‐      $        388,269     $      836,700
00298000    Wayne Community College                              Public                      NC     $ 3,744,411      $        935,622       $         138,182      $        935,622     $    2,808,789
00298100    Western Carolina University                          Public                      NC     $ 14,719,306     $      4,446,704       $         374,381      $      4,446,704     $   10,272,602
00298200    Western Piedmont Community College                   Public                      NC     $ 2,272,532      $        578,525       $          62,838      $        578,525     $    1,694,007
00298300    Wilkes Community College                             Public                      NC     $ 2,753,588      $        700,541       $          90,926      $        700,541     $    2,053,047
00298400    University of North at Carolina Wilmington (The)     Public                      NC     $ 16,948,600     $      5,283,027       $         355,342      $      5,283,027     $   11,665,573
00298500    Wingate University                                   Private Non‐Profit          NC     $ 5,245,491      $      1,763,229       $               ‐      $      1,763,229     $    3,482,262
00298600    Winston‐Salem State University                       Public                      NC     $ 10,294,709     $      3,058,990       $         255,381      $      3,058,990     $    7,235,719
00298800    Bismarck State College                               Public                      ND     $ 1,834,237      $        457,033       $         156,985      $        457,033     $    1,377,204
00298900    Dickinson State University                           Public                      ND     $ 1,148,421      $        320,047       $          40,054      $        320,047     $      828,374



                                                                                                                                                              EXHIBIT 5 - 36                      36 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 38 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00299000    University of Jamestown                              Private Non‐Profit          ND     $ 1,316,400      $        424,479       $               ‐      $        424,479     $      891,921
00299100    Lake Region State College                            Public                      ND     $      371,642   $         55,439       $         104,937      $        104,937     $      266,705
00299200    University of Mary                                   Private Non‐Profit          ND     $ 2,560,792      $        768,094       $          42,359      $        768,094     $    1,792,698
00299300    Mayville State University                            Public                      ND     $      733,724   $        156,360       $         102,685      $        156,360     $      577,364
00299400    Minot State University                               Public                      ND     $ 2,315,110      $        637,891       $         116,050      $        637,891     $    1,677,219
00299500    Dakota College at Bottineau                          Public                      ND     $      599,989   $        117,215       $          64,356      $        117,215     $      482,774
00299600    North Dakota State College of Science                Public                      ND     $ 1,641,417      $        411,676       $         201,935      $        411,676     $    1,229,741
00299700    North Dakota State University ‐ Fargo                Public                      ND     $ 11,906,777     $      3,864,163       $          69,593      $      3,864,163     $    8,042,614
00300500    University of North Dakota                           Public                      ND     $ 8,980,342      $      2,745,776       $         210,824      $      2,745,776     $    6,234,566
00300700    Williston State College                              Public                      ND     $      772,089   $        169,405       $          62,101      $        169,405     $      602,684
00300800    Valley City State University                         Public                      ND     $      868,060   $        226,471       $          75,209      $        226,471     $      641,589
00301000    Antioch University                                   Private Non‐Profit          OH     $ 1,813,557      $        553,606       $           1,139      $        553,606     $    1,259,951
00301100    Art Academy of Cincinnati                            Private Non‐Profit          OH     $      440,321   $        123,961       $               ‐      $        123,961     $      316,360
00301200    Ashland University                                   Private Non‐Profit          OH     $ 8,488,692      $      1,993,858       $         433,570      $      1,993,858     $    6,494,834
00301400    Baldwin Wallace University                           Private Non‐Profit          OH     $ 5,075,637      $      1,685,264       $           1,208      $      1,685,264     $    3,390,373
00301600    Bluffton University                                  Private Non‐Profit          OH     $ 1,144,619      $        384,349       $           3,099      $        384,349     $      760,270
00301800    Bowling Green State University                       Public                      OH     $ 21,124,710     $      6,581,709       $         161,250      $      6,581,709     $   14,543,001
00302300    Capital University                                   Private Non‐Profit          OH     $ 3,710,353      $      1,243,434       $           1,205      $      1,243,434     $    2,466,919
00302400    Case Western Reserve University                      Private Non‐Profit          OH     $ 6,502,716      $      2,257,092       $               ‐      $      2,257,092     $    4,245,624
00302500    Cedarville University                                Private Non‐Profit          OH     $ 3,591,516      $      1,147,162       $          51,884      $      1,147,162     $    2,444,354
00302600    Central State University                             Public                      OH     $ 6,020,363      $      1,822,906       $           4,092      $      1,822,906     $    4,197,457
00303000    Ohio Christian University                            Private Non‐Profit          OH     $ 3,453,072      $        874,085       $         527,352      $        874,085     $    2,578,987
00303100    Cleveland Institute of Music (The)                   Private Non‐Profit          OH     $      250,323   $         93,134       $               ‐      $         93,134     $      157,189
00303200    Cleveland State University                           Public                      OH     $ 20,280,093     $      6,113,383       $         146,087      $      6,113,383     $   14,166,710
00303300    Mount St. Joseph University                          Private Non‐Profit          OH     $ 2,083,359      $        641,487       $           3,443      $        641,487     $    1,441,872
00303500    Ohio Dominican University                            Private Non‐Profit          OH     $ 1,991,363      $        593,263       $          19,877      $        593,263     $    1,398,100
00303600    Franciscan University of Steubenville                Private Non‐Profit          OH     $ 2,635,646      $        802,359       $          15,601      $        802,359     $    1,833,287
00303700    College of Wooster (The)                             Private Non‐Profit          OH     $ 2,064,878      $        708,898       $               ‐      $        708,898     $    1,355,980
00303900    Columbus College of Art & Design                     Private Non‐Profit          OH     $ 1,801,090      $        584,466       $               ‐      $        584,466     $    1,216,624
00304000    Cuyahoga Community College                           Public                      OH     $ 23,257,012     $      5,013,685       $         897,926      $      5,013,685     $   18,243,327
00304100    Defiance College                                     Private Non‐Profit          OH     $ 1,026,944      $        331,340       $           2,924      $        331,340     $      695,604
00304200    Denison University                                   Private Non‐Profit          OH     $ 2,541,005      $        883,012       $               ‐      $        883,012     $    1,657,993
00304500    University of Findlay (The)                          Private Non‐Profit          OH     $ 3,488,769      $      1,125,434       $          12,364      $      1,125,434     $    2,363,335
00304600    Franklin University                                  Private Non‐Profit          OH     $ 2,889,785      $        423,494       $         560,751      $        560,751     $    2,329,034
00304800    Heidelberg University                                Private Non‐Profit          OH     $ 1,831,777      $        595,478       $               ‐      $        595,478     $    1,236,299
00304900    Hiram College                                        Private Non‐Profit          OH     $ 1,774,527      $        516,886       $           1,789      $        516,886     $    1,257,641



                                                                                                                                                              EXHIBIT 5 - 37                      37 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 39 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00305000    John Carroll University                              Private Non‐Profit          OH     $ 3,380,237      $      1,112,203       $              ‐       $      1,112,203     $    2,268,034
00305100    Kent State University                                Public                      OH     $ 36,699,722     $      9,653,622       $      1,127,323       $      9,653,622     $   27,046,100
00306500    Kenyon College                                       Private Non‐Profit          OH     $ 1,315,552      $        470,249       $              ‐       $        470,249     $      845,303
00306600    Lake Erie College                                    Private Non‐Profit          OH     $ 1,292,618      $        401,703       $          7,248       $        401,703     $      890,915
00306800    Lorain County Community College                      Public                      OH     $ 11,339,576     $      2,458,978       $        276,554       $      2,458,978     $    8,880,598
00306900    Lourdes University                                   Private Non‐Profit          OH     $ 2,044,801      $        554,320       $          2,900       $        554,320     $    1,490,481
00307200    Malone University                                    Private Non‐Profit          OH     $ 2,039,528      $        623,958       $         23,731       $        623,958     $    1,415,570
00307300    Marietta College                                     Private Non‐Profit          OH     $ 1,322,182      $        435,236       $              ‐       $        435,236     $      886,946
00307500    Methodist Theological School in Ohio                 Private Non‐Profit          OH     $       50,007   $         18,768       $              ‐       $         18,768     $       31,239
00307700    Miami University                                     Public                      OH     $ 19,996,909     $      6,494,517       $         68,026       $      6,494,517     $   13,502,392
00307800    Wright State University                              Public                      OH     $ 17,372,092     $      5,070,423       $         13,038       $      5,070,423     $   12,301,669
00308300    University of Mount Union                            Private Non‐Profit          OH     $ 3,235,680      $      1,104,794       $              ‐       $      1,104,794     $    2,130,886
00308400    Muskingum University                                 Private Non‐Profit          OH     $ 2,723,866      $        798,395       $         51,361       $        798,395     $    1,925,471
00308500    Notre Dame College of Ohio                           Private Non‐Profit          OH     $ 2,238,457      $        637,060       $         51,536       $        637,060     $    1,601,397
00308600    Oberlin College                                      Private Non‐Profit          OH     $ 2,088,700      $        728,674       $              ‐       $        728,674     $    1,360,026
00308900    Ohio Northern University                             Private Non‐Profit          OH     $ 3,255,742      $      1,094,855       $              ‐       $      1,094,855     $    2,160,887
00309000    Ohio State University (The)                          Public                      OH     $ 65,158,493     $     21,442,608       $        163,384       $     21,442,608     $   43,715,885
00310000    Ohio University                                      Public                      OH     $ 29,578,885     $      9,737,716       $        963,684       $      9,737,716     $   19,841,169
00310900    Ohio Wesleyan University                             Private Non‐Profit          OH     $ 2,341,490      $        801,253       $              ‐       $        801,253     $    1,540,237
00311000    Otterbein University                                 Private Non‐Profit          OH     $ 3,344,331      $      1,127,643       $            189       $      1,127,643     $    2,216,688
00311300    Pontifical College Josephinum                        Private Non‐Profit          OH     $       73,352   $         31,588       $              ‐       $         31,588     $       41,764
00311400    Firelands Regional Medical Center                    Private Non‐Profit          OH     $      109,413   $         35,683       $              ‐       $         35,683     $       73,730
00311500    Rabbinical College of Telshe                         Private Non‐Profit          OH     $      101,838   $         34,348       $              ‐       $         34,348     $       67,490
00311600    University of Rio Grande                             Private Non‐Profit          OH     $ 2,931,560      $        858,523       $         22,856       $        858,523     $    2,073,037
00311900    Sinclair Community College                           Public                      OH     $ 18,192,393     $      3,717,102       $        549,958       $      3,717,102     $   14,475,291
00312100    Tiffin University                                    Private Non‐Profit          OH     $ 3,108,766      $        988,605       $        125,084       $        988,605     $    2,120,161
00312200    United Theological Seminary                          Private Non‐Profit          OH     $      126,438   $         40,355       $              ‐       $         40,355     $       86,083
00312300    University of Akron (The)                            Public                      OH     $ 22,879,071     $      7,075,909       $        122,859       $      7,075,909     $   15,803,162
00312500    University of Cincinnati                             Public                      OH     $ 39,288,631     $     11,763,656       $        499,674       $     11,763,656     $   27,524,975
00312700    University of Dayton                                 Private Non‐Profit          OH     $ 7,694,898      $      2,598,869       $            909       $      2,598,869     $    5,096,029
00313100    University of Toledo                                 Public                      OH     $ 21,572,302     $      6,773,627       $        294,975       $      6,773,627     $   14,798,675
00313400    Ursuline College                                     Private Non‐Profit          OH     $ 1,294,301      $        336,656       $         11,101       $        336,656     $      957,645
00313500    Walsh University                                     Private Non‐Profit          OH     $ 2,803,207      $        915,757       $         27,664       $        915,757     $    1,887,450
00314100    Wilberforce University                               Private Non‐Profit          OH     $ 1,911,149      $        344,686       $              ‐       $        344,686     $    1,566,463
00314200    Wilmington College                                   Private Non‐Profit          OH     $ 2,330,038      $        757,230       $              ‐       $        757,230     $    1,572,808
00314300    Wittenberg University                                Private Non‐Profit          OH     $ 2,558,869      $        864,385       $              ‐       $        864,385     $    1,694,484



                                                                                                                                                              EXHIBIT 5 - 38                      38 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 40 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00314400    Xavier University                                     Private Non‐Profit         OH     $ 4,794,656      $      1,561,032       $          27,707      $      1,561,032     $    3,233,624
00314500    Youngstown State University                           Public                     OH     $ 17,353,182     $      5,188,231       $         124,382      $      5,188,231     $   12,164,951
00314600    Western Oklahoma State College                        Public                     OK     $ 1,409,851      $        317,896       $          94,601      $        317,896     $    1,091,955
00314700    Bacone College                                        Private Non‐Profit         OK     $      565,617   $        254,729       $           6,734      $        254,729     $      310,888
00314900    Southern Nazarene University                          Private Non‐Profit         OK     $ 2,957,714      $        907,588       $          44,904      $        907,588     $    2,050,126
00315000    Cameron University                                    Public                     OK     $ 6,554,643      $      1,749,140       $         141,387      $      1,749,140     $    4,805,503
00315100    Oklahoma Wesleyan University                          Private Non‐Profit         OK     $ 1,361,300      $        398,883       $          57,043      $        398,883     $      962,417
00315200    University of Central Oklahoma                        Public                     OK     $ 19,306,609     $      5,585,195       $         210,628      $      5,585,195     $   13,721,414
00315300    Connors State College                                 Public                     OK     $ 3,639,242      $        892,771       $         110,704      $        892,771     $    2,746,471
00315400    East Central University                               Public                     OK     $ 5,075,356      $      1,533,173       $          39,767      $      1,533,173     $    3,542,183
00315500    Eastern Oklahoma State College                        Public                     OK     $ 2,035,000      $        468,784       $          78,356      $        468,784     $    1,566,216
00315600    Redlands Community College                            Public                     OK     $ 1,427,978      $        304,230       $          84,027      $        304,230     $    1,123,748
00315700    Langston University                                   Public                     OK     $ 4,959,009      $      1,541,221       $          30,319      $      1,541,221     $    3,417,788
00315800    Murray State College                                  Public                     OK     $ 2,437,012      $        583,905       $         136,039      $        583,905     $    1,853,107
00316000    Northeastern Oklahoma A & M College                   Public                     OK     $ 3,512,456      $        967,362       $          34,830      $        967,362     $    2,545,094
00316100    Northeastern State University                         Public                     OK     $ 10,255,813     $      2,838,487       $         331,790      $      2,838,487     $    7,417,326
00316200    Northern Oklahoma College                             Public                     OK     $ 4,421,809      $        985,509       $          99,050      $        985,509     $    3,436,300
00316300    Northwestern Oklahoma State University                Public                     OK     $ 2,857,219      $        753,247       $          77,380      $        753,247     $    2,103,972
00316400    Oklahoma Baptist University                           Private Non‐Profit         OK     $ 2,980,341      $        967,069       $           3,988      $        967,069     $    2,013,272
00316500    Oklahoma Christian University                         Private Non‐Profit         OK     $ 2,388,752      $        809,586       $           1,022      $        809,586     $    1,579,166
00316600    Oklahoma City University                              Private Non‐Profit         OK     $ 2,303,854      $        768,334       $           2,059      $        768,334     $    1,535,520
00316700    University of Science & Arts of Oklahoma              Public                     OK     $ 1,529,512      $        510,260       $               ‐      $        510,260     $    1,019,252
00316800    Rogers State University                               Public                     OK     $ 4,985,775      $      1,293,402       $         157,686      $      1,293,402     $    3,692,373
00317000    Oklahoma State University                             Public                     OK     $ 26,166,701     $      8,382,863       $         146,152      $      8,382,863     $   17,783,838
00317200    Oklahoma State University Institute of Technology ‐ OkPublic                     OK     $ 3,918,800      $      1,124,007       $         110,372      $      1,124,007     $    2,794,793
00317400    Oklahoma Panhandle State University                   Public                     OK     $ 1,591,219      $        441,292       $          60,718      $        441,292     $    1,149,927
00317600    Carl Albert State College                             Public                     OK     $ 3,626,361      $        940,344       $          15,157      $        940,344     $    2,686,017
00317800    Seminole State College                                Public                     OK     $ 2,326,059      $        581,663       $          44,572      $        581,663     $    1,744,396
00317900    Southeastern Oklahoma State University                Public                     OK     $ 4,153,547      $      1,059,075       $         216,114      $      1,059,075     $    3,094,472
00318000    Southwestern Christian University                     Private Non‐Profit         OK     $      879,278   $        267,092       $          24,985      $        267,092     $      612,186
00318100    Southwestern Oklahoma State University                Public                     OK     $ 5,864,883      $      1,721,757       $         177,398      $      1,721,757     $    4,143,126
00318400    University of Oklahoma                                Public                     OK     $ 27,880,322     $      8,967,765       $         159,870      $      8,967,765     $   18,912,557
00318500    University of Tulsa (The)                             Private Non‐Profit         OK     $ 3,954,569      $      1,322,794       $               ‐      $      1,322,794     $    2,631,775
00318600    Blue Mountain Community College                       Public                     OR     $ 2,004,616      $        483,431       $          56,149      $        483,431     $    1,521,185
00318800    Central Oregon Community College                      Public                     OR     $ 6,331,672      $      1,591,836       $          97,191      $      1,591,836     $    4,739,836
00318900    Clatsop Community College                             Public                     OR     $ 1,078,746      $        222,421       $           7,132      $        222,421     $      856,325



                                                                                                                                                              EXHIBIT 5 - 39                      39 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 41 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00319300    Eastern Oregon University                            Public                      OR     $ 2,679,451      $        579,164       $         266,511      $        579,164     $    2,100,287
00319400    George Fox University                                Private Non‐Profit          OR     $ 3,921,838      $      1,294,888       $          19,477      $      1,294,888     $    2,626,950
00319600    Lane Community College                               Public                      OR     $ 8,943,191      $      1,507,133       $         159,911      $      1,507,133     $    7,436,058
00319700    Lewis & Clark College                                Private Non‐Profit          OR     $ 2,625,573      $        913,544       $               ‐      $        913,544     $    1,712,029
00319800    Linfield University                                  Private Non‐Profit          OR     $ 2,218,297      $        720,663       $          46,215      $        720,663     $    1,497,634
00320300    Mount Angel Seminary                                 Private Non‐Profit          OR     $       90,729   $         35,846       $               ‐      $         35,846     $       54,883
00320400    Mount Hood Community College                         Public                      OR     $ 7,917,862      $      1,692,829       $          74,739      $      1,692,829     $    6,225,033
00320600    Multnomah University                                 Private Non‐Profit          OR     $      738,474   $        216,509       $          23,132      $        216,509     $      521,965
00320700    Pacific Northwest College of Art                     Private Non‐Profit          OR     $      779,482   $        228,128       $               ‐      $        228,128     $      551,354
00320800    Bushnell University                                  Private Non‐Profit          OR     $      574,500   $        146,243       $          69,017      $        146,243     $      428,257
00320900    Western Oregon University                            Public                      OR     $ 7,059,841      $      2,140,842       $          25,507      $      2,140,842     $    4,918,999
00321000    Oregon State University                              Public                      OR     $ 26,602,486     $      7,779,999       $         808,598      $      7,779,999     $   18,822,487
00321100    Oregon Institute of Technology                       Public                      OR     $ 4,145,176      $        903,637       $          78,105      $        903,637     $    3,241,539
00321200    Pacific University                                   Private Non‐Profit          OR     $ 3,403,723      $      1,161,736       $           9,623      $      1,161,736     $    2,241,987
00321300    Portland Community College                           Public                      OR     $ 29,787,645     $      6,269,372       $         919,978      $      6,269,372     $   23,518,273
00321600    Portland State University                            Public                      OR     $ 30,740,104     $      8,320,203       $         353,301      $      8,320,203     $   22,419,901
00321700    Reed College                                         Private Non‐Profit          OR     $ 1,237,124      $        421,329       $               ‐      $        421,329     $      815,795
00321800    Chemeketa Community College                          Public                      OR     $ 12,612,572     $      2,875,369       $         406,524      $      2,875,369     $    9,737,203
00321900    Southern Oregon University                           Public                      OR     $ 6,202,456      $      1,711,040       $          54,374      $      1,711,040     $    4,491,416
00322000    Southwestern Oregon Community College                Public                      OR     $ 2,334,480      $        540,845       $          47,621      $        540,845     $    1,793,635
00322100    Treasure Valley Community College                    Public                      OR     $ 2,464,882      $        498,832       $          54,535      $        498,832     $    1,966,050
00322200    Umpqua Community College                             Public                      OR     $ 2,593,396      $        560,927       $         152,036      $        560,927     $    2,032,469
00322300    University of Oregon                                 Public                      OR     $ 24,150,869     $      8,047,973       $          18,342      $      8,047,973     $   16,102,896
00322400    University of Portland                               Private Non‐Profit          OR     $ 3,830,681      $      1,336,002       $               ‐      $      1,336,002     $    2,494,679
00322500    Warner Pacific University                            Private Non‐Profit          OR     $ 1,451,123      $        389,103       $          12,426      $        389,103     $    1,062,020
00322700    Willamette University                                Private Non‐Profit          OR     $ 2,123,316      $        754,617       $               ‐      $        754,617     $    1,368,699
00322800    Bryn Athyn College of the New Church                 Private Non‐Profit          PA     $      527,749   $        174,461       $               ‐      $        174,461     $      353,288
00322900    Albright College                                     Private Non‐Profit          PA     $ 3,863,482      $      1,284,784       $          10,222      $      1,284,784     $    2,578,698
00323000    Allegheny College                                    Private Non‐Profit          PA     $ 2,629,976      $        871,541       $               ‐      $        871,541     $    1,758,435
00323100    Community College of Allegheny County                Public                      PA     $ 17,789,944     $      3,993,740       $         430,299      $      3,993,740     $   13,796,204
00323300    Alvernia University                                  Private Non‐Profit          PA     $ 3,298,556      $        991,892       $          57,291      $        991,892     $    2,306,664
00323500    Arcadia University                                   Private Non‐Profit          PA     $ 3,728,760      $      1,281,567       $           1,640      $      1,281,567     $    2,447,193
00323700    Bryn Mawr College                                    Private Non‐Profit          PA     $ 1,472,661      $        511,421       $               ‐      $        511,421     $      961,240
00323800    Bucknell University                                  Private Non‐Profit          PA     $ 2,725,476      $        973,227       $               ‐      $        973,227     $    1,752,249
00323900    Bucks County Community College                       Public                      PA     $ 6,658,039      $      1,508,462       $         157,567      $      1,508,462     $    5,149,577
00324000    Butler County Community College                      Public                      PA     $ 3,855,833      $        941,416       $          22,696      $        941,416     $    2,914,417



                                                                                                                                                              EXHIBIT 5 - 40                      40 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 42 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00324100    Cabrini University                                   Private Non‐Profit          PA     $ 2,866,887      $      1,002,593       $               ‐      $      1,002,593     $    1,864,294
00324200    Carnegie Mellon University                           Private Non‐Profit          PA     $ 9,045,100      $      2,867,543       $             492      $      2,867,543     $    6,177,557
00324300    Cedar Crest College                                  Private Non‐Profit          PA     $ 2,304,150      $        763,209       $          18,000      $        763,209     $    1,540,941
00324400    Chatham University                                   Private Non‐Profit          PA     $ 1,858,720      $        581,188       $          10,587      $        581,188     $    1,277,532
00324500    Chestnut Hill College                                Private Non‐Profit          PA     $ 2,503,187      $        787,326       $           4,982      $        787,326     $    1,715,861
00324700    Misericordia University                              Private Non‐Profit          PA     $ 2,440,041      $        768,199       $          43,201      $        768,199     $    1,671,842
00324900    Community College of Philadelphia                    Public                      PA     $ 31,849,546     $      8,051,216       $         655,905      $      8,051,216     $   23,798,330
00325100    Curtis Institute of Music                            Private Non‐Profit          PA     $      114,363   $         43,230       $               ‐      $         43,230     $       71,133
00325200    Delaware Valley University                           Private Non‐Profit          PA     $ 2,963,697      $        933,915       $          12,996      $        933,915     $    2,029,782
00325300    Dickinson College                                    Private Non‐Profit          PA     $ 2,030,560      $        718,034       $               ‐      $        718,034     $    1,312,526
00325600    Drexel University                                    Private Non‐Profit          PA     $ 21,945,057     $      6,589,634       $          96,678      $      6,589,634     $   15,355,423
00325800    Duquesne University of the Holy Spirit               Private Non‐Profit          PA     $ 7,783,815      $      2,686,985       $           9,629      $      2,686,985     $    5,096,830
00325900    Eastern University                                   Private Non‐Profit          PA     $ 3,602,009      $      1,114,015       $          49,277      $      1,114,015     $    2,487,994
00326200    Elizabethtown College                                Private Non‐Profit          PA     $ 2,012,838      $        675,272       $          33,138      $        675,272     $    1,337,566
00326300    Evangelical Theological Seminary                     Private Non‐Profit          PA     $       42,286   $         10,330       $               ‐      $         10,330     $       31,956
00326500    Franklin & Marshall College                          Private Non‐Profit          PA     $ 2,412,793      $        846,061       $               ‐      $        846,061     $    1,566,732
00326600    Gannon University                                    Private Non‐Profit          PA     $ 4,223,568      $      1,342,340       $           7,059      $      1,342,340     $    2,881,228
00326700    Geneva College                                       Private Non‐Profit          PA     $ 1,936,527      $        673,627       $          25,422      $        673,627     $    1,262,900
00326800    Gettysburg College                                   Private Non‐Profit          PA     $ 2,384,833      $        828,017       $               ‐      $        828,017     $    1,556,816
00327000    Gwynedd Mercy University                             Private Non‐Profit          PA     $ 2,765,755      $        836,538       $          41,384      $        836,538     $    1,929,217
00327200    Harcum College                                       Private Non‐Profit          PA     $ 3,057,654      $        887,172       $           5,498      $        887,172     $    2,170,482
00327300    Harrisburg Area Community College                    Public                      PA     $ 21,319,018     $      4,552,891       $         625,594      $      4,552,891     $   16,766,127
00327400    Haverford College                                    Private Non‐Profit          PA     $ 1,246,052      $        436,902       $               ‐      $        436,902     $      809,150
00327500    Holy Family University                               Private Non‐Profit          PA     $ 3,344,930      $      1,011,979       $           4,914      $      1,011,979     $    2,332,951
00327600    Immaculata University                                Private Non‐Profit          PA     $ 1,763,406      $        503,045       $          38,455      $        503,045     $    1,260,361
00327700    Indiana University of Pennsylvania                   Public                      PA     $ 15,342,227     $      5,025,231       $          39,254      $      5,025,231     $   10,316,996
00327900    Juniata College                                      Private Non‐Profit          PA     $ 1,605,406      $        541,178       $               ‐      $        541,178     $    1,064,228
00328000    Keystone College                                     Private Non‐Profit          PA     $ 2,577,532      $        712,927       $          23,876      $        712,927     $    1,864,605
00328200    Kings College                                        Private Non‐Profit          PA     $ 2,948,842      $        984,259       $               ‐      $        984,259     $    1,964,583
00328300    Lackawanna College                                   Private Non‐Profit          PA     $ 3,937,122      $        942,674       $          45,072      $        942,674     $    2,994,448
00328400    Lafayette College                                    Private Non‐Profit          PA     $ 1,970,926      $        695,510       $               ‐      $        695,510     $    1,275,416
00328500    Lancaster Bible College                              Private Non‐Profit          PA     $ 2,477,282      $        694,828       $          53,919      $        694,828     $    1,782,454
00328600    Lancaster Theological Seminary of the United Church oPrivate Non‐Profit          PA     $       34,212   $          9,602       $               ‐      $          9,602     $       24,610
00328700    La Salle University                                  Private Non‐Profit          PA     $ 6,800,498      $      2,138,650       $          29,957      $      2,138,650     $    4,661,848
00328800    Lebanon Valley College                               Private Non‐Profit          PA     $ 2,135,202      $        721,353       $             499      $        721,353     $    1,413,849
00328900    Lehigh University                                    Private Non‐Profit          PA     $ 5,150,737      $      1,808,068       $               ‐      $      1,808,068     $    3,342,669



                                                                                                                                                              EXHIBIT 5 - 41                      41 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 43 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00329000    Lincoln University                                   Public                      PA     $ 5,521,219      $      1,747,266       $              ‐       $      1,747,266     $    3,773,953
00329100    United Lutheran Seminary                             Private Non‐Profit          PA     $       99,382   $         28,079       $              ‐       $         28,079     $       71,303
00329300    Lycoming College                                     Private Non‐Profit          PA     $ 2,156,676      $        696,329       $              ‐       $        696,329     $    1,460,347
00329400    Manor College                                        Private Non‐Profit          PA     $ 1,541,671      $        395,195       $         11,378       $        395,195     $    1,146,476
00329600    Marywood University                                  Private Non‐Profit          PA     $ 3,048,348      $      1,010,225       $          7,678       $      1,010,225     $    2,038,123
00329700    Mercyhurst University                                Private Non‐Profit          PA     $ 4,900,955      $      1,571,274       $              ‐       $      1,571,274     $    3,329,681
00329800    Messiah University                                   Private Non‐Profit          PA     $ 3,089,265      $      1,053,370       $              ‐       $      1,053,370     $    2,035,895
00330000    Moore College of Art and Design                      Private Non‐Profit          PA     $      669,083   $        220,837       $              ‐       $        220,837     $      448,246
00330100    Moravian College                                     Private Non‐Profit          PA     $ 3,071,936      $      1,012,948       $          1,005       $      1,012,948     $    2,058,988
00330200    Mount Aloysius College                               Private Non‐Profit          PA     $ 1,686,780      $        408,252       $         16,813       $        408,252     $    1,278,528
00330300    Carlow University                                    Private Non‐Profit          PA     $ 2,413,761      $        671,858       $         40,139       $        671,858     $    1,741,903
00330400    Muhlenberg College                                   Private Non‐Profit          PA     $ 2,258,253      $        809,954       $            115       $        809,954     $    1,448,299
00330600    University of Valley Forge                           Private Non‐Profit          PA     $      955,627   $        299,954       $         30,162       $        299,954     $      655,673
00330900    Peirce College                                       Private Non‐Profit          PA     $ 1,562,718      $        305,695       $        248,464       $        305,695     $    1,257,023
00331100    Salus University                                     Private Non‐Profit          PA     $      586,171   $        251,828       $              ‐       $        251,828     $      334,343
00331300    Widener University                                   Private Non‐Profit          PA     $ 4,469,255      $      1,397,321       $         29,502       $      1,397,321     $    3,071,934
00331500    Bloomsburg University of Pennsylvania                Public                      PA     $ 12,137,403     $      3,953,393       $         17,129       $      3,953,393     $    8,184,010
00331600    California University of Pennsylvania                Public                      PA     $ 7,410,738      $      2,156,294       $        343,484       $      2,156,294     $    5,254,444
00331700    Cheyney University of Pennsylvania                   Public                      PA     $ 1,044,814      $        331,808       $          4,289       $        331,808     $      713,006
00331800    Clarion University of Pennsylvania                   Public                      PA     $ 5,388,310      $      1,612,138       $        192,413       $      1,612,138     $    3,776,172
00332000    East Stroudsburg University of Pennsylvania          Public                      PA     $ 10,246,794     $      3,234,662       $          4,802       $      3,234,662     $    7,012,132
00332100    Edinboro University of Pennsylvania                  Public                      PA     $ 6,446,463      $      2,090,843       $         12,029       $      2,090,843     $    4,355,620
00332200    Kutztown University of Pennsylvania                  Public                      PA     $ 11,533,902     $      3,712,483       $          9,069       $      3,712,483     $    7,821,419
00332300    Lock Haven University of Pennsylvania                Public                      PA     $ 5,183,846      $      1,697,923       $         37,245       $      1,697,923     $    3,485,923
00332400    Mansfield University of Pennsylvania                 Public                      PA     $ 3,032,041      $        966,059       $         29,370       $        966,059     $    2,065,982
00332500    Millersville University of Pennsylvania              Public                      PA     $ 9,089,274      $      2,808,651       $         70,057       $      2,808,651     $    6,280,623
00332600    Shippensburg University of Pennsylvania              Public                      PA     $ 8,476,435      $      2,718,100       $          3,704       $      2,718,100     $    5,758,335
00332700    Slippery Rock University                             Public                      PA     $ 11,285,058     $      3,677,035       $         63,697       $      3,677,035     $    7,608,023
00332800    West Chester University of Pennsylvania              Public                      PA     $ 18,645,808     $      5,996,058       $         21,865       $      5,996,058     $   12,649,750
00332900    Pennsylvania State University (The)                  Public                      PA     $ 84,967,674     $     27,497,423       $      1,400,555       $     27,497,423     $   57,470,251
00335000    University of the Arts (The)                         Private Non‐Profit          PA     $ 2,708,958      $        912,833       $              ‐       $        912,833     $    1,796,125
00335100    Cairn University                                     Private Non‐Profit          PA     $ 1,343,540      $        385,761       $          2,899       $        385,761     $      957,779
00335200    Philadelphia College of Osteopathic Medicine         Private Non‐Profit          PA     $ 1,038,054      $        431,596       $              ‐       $        431,596     $      606,458
00335300    University of the Sciences in Philadelphia           Private Non‐Profit          PA     $ 2,059,170      $        737,957       $              ‐       $        737,957     $    1,321,213
00335600    Pittsburgh Theological Seminary                      Private Non‐Profit          PA     $       64,694   $         20,368       $              ‐       $         20,368     $       44,326
00335700    Point Park University                                Private Non‐Profit          PA     $ 5,185,309      $      1,596,543       $        115,485       $      1,596,543     $    3,588,766



                                                                                                                                                              EXHIBIT 5 - 42                      42 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 44 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00335900    Robert Morris University                             Private Non‐Profit          PA     $ 5,091,859      $      1,663,439       $          49,580      $      1,663,439     $    3,428,420
00336000    Rosemont College                                     Private Non‐Profit          PA     $ 1,142,284      $        326,571       $          16,915      $        326,571     $      815,713
00336200    Seton Hill University                                Private Non‐Profit          PA     $ 2,298,815      $        633,423       $          10,434      $        633,423     $    1,665,392
00336400    Saint Charles Borromeo Seminary                      Private Non‐Profit          PA     $      135,207   $         31,292       $               ‐      $         31,292     $      103,915
00336600    Saint Francis University                             Private Non‐Profit          PA     $ 2,214,219      $        704,805       $          31,730      $        704,805     $    1,509,414
00336700    Saint Joseph's University                            Private Non‐Profit          PA     $ 4,168,820      $      1,398,162       $          15,055      $      1,398,162     $    2,770,658
00336800    Saint Vincent College & Seminary                     Private Non‐Profit          PA     $ 2,296,210      $        802,718       $               ‐      $        802,718     $    1,493,492
00336900    Susquehanna University                               Private Non‐Profit          PA     $ 3,214,295      $      1,095,606       $               ‐      $      1,095,606     $    2,118,689
00337000    Swarthmore College                                   Private Non‐Profit          PA     $ 1,729,865      $        600,433       $               ‐      $        600,433     $    1,129,432
00337100    Temple University                                    Private Non‐Profit          PA     $ 44,242,362     $     14,370,189       $         104,103      $     14,370,189     $   29,872,173
00337500    Theological Seminary Reformed Episcopal Church       Private Non‐Profit          PA     $        6,200   $          2,037       $               ‐      $          2,037     $        4,163
00337600    Thiel College                                        Private Non‐Profit          PA     $ 1,380,896      $        465,877       $               ‐      $        465,877     $      915,019
00337800    University of Pennsylvania                           Private Non‐Profit          PA     $ 14,600,409     $      4,953,842       $           4,497      $      4,953,842     $    9,646,567
00337900    University of Pittsburgh                             Public                      PA     $ 30,614,591     $     10,632,670       $           8,512      $     10,632,670     $   19,981,921
00338400    University of Scranton                               Private Non‐Profit          PA     $ 4,297,505      $      1,469,389       $             283      $      1,469,389     $    2,828,116
00338500    Ursinus College                                      Private Non‐Profit          PA     $ 1,637,237      $        574,647       $               ‐      $        574,647     $    1,062,590
00338600    Valley Forge Military College                        Private Non‐Profit          PA     $      600,069   $        192,826       $               ‐      $        192,826     $      407,243
00338800    Villanova University                                 Private Non‐Profit          PA     $ 6,189,181      $      2,149,710       $          10,902      $      2,149,710     $    4,039,471
00338900    Washington and Jefferson College                     Private Non‐Profit          PA     $ 1,936,173      $        667,164       $               ‐      $        667,164     $    1,269,009
00339100    Waynesburg University                                Private Non‐Profit          PA     $ 2,164,737      $        721,352       $           6,462      $        721,352     $    1,443,385
00339200    Westminster College                                  Private Non‐Profit          PA     $ 1,876,014      $        632,614       $               ‐      $        632,614     $    1,243,400
00339300    Westminster Theological Seminary                     Private Non‐Profit          PA     $      165,242   $         48,315       $               ‐      $         48,315     $      116,927
00339400    Wilkes University                                    Private Non‐Profit          PA     $ 3,896,453      $      1,201,723       $          13,888      $      1,201,723     $    2,694,730
00339500    Pennsylvania College of Technology                   Public                      PA     $ 8,301,655      $      2,670,735       $         103,973      $      2,670,735     $    5,630,920
00339600    Wilson College                                       Private Non‐Profit          PA     $ 1,498,967      $        421,935       $          10,336      $        421,935     $    1,077,032
00339900    York College of Pennsylvania                         Private Non‐Profit          PA     $ 5,089,255      $      1,641,892       $               ‐      $      1,641,892     $    3,447,363
00340100    Brown University                                     Private Non‐Profit           RI    $ 7,008,633      $      2,421,116       $               ‐      $      2,421,116     $    4,587,517
00340200    Bryant University                                    Private Non‐Profit           RI    $ 3,126,451      $      1,080,382       $               ‐      $      1,080,382     $    2,046,069
00340400    Johnson & Wales University                           Private Non‐Profit           RI    $ 21,525,278     $      7,091,340       $         340,798      $      7,091,340     $   14,433,938
00340600    Providence College                                   Private Non‐Profit           RI    $ 3,830,403      $      1,349,783       $           2,118      $      1,349,783     $    2,480,620
00340700    Rhode Island College                                 Public                       RI    $ 12,110,287     $      3,721,958       $           2,816      $      3,721,958     $    8,388,329
00340800    Community College of Rhode Island                    Public                       RI    $ 21,958,065     $      5,000,285       $         167,695      $      5,000,285     $   16,957,780
00340900    Rhode Island School of Design                        Private Non‐Profit           RI    $ 2,090,083      $        732,458       $               ‐      $        732,458     $    1,357,625
00341000    Roger Williams University                            Private Non‐Profit           RI    $ 3,959,064      $      1,314,956       $          31,146      $      1,314,956     $    2,644,108
00341100    Salve Regina University                              Private Non‐Profit           RI    $ 2,407,367      $        857,705       $           2,178      $        857,705     $    1,549,662
00341400    University of Rhode Island                           Public                       RI    $ 17,440,405     $      5,619,342       $          63,778      $      5,619,342     $   11,821,063



                                                                                                                                                              EXHIBIT 5 - 43                      43 of 98
                                               Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 45 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00341700    Allen University                                     Private Non‐Profit          SC     $ 2,243,073      $        794,838       $               ‐      $        794,838     $    1,448,235
00341800    Anderson University                                  Private Non‐Profit          SC     $ 3,389,001      $      1,046,143       $          42,253      $      1,046,143     $    2,342,858
00341900    Charleston Southern University                       Private Non‐Profit          SC     $ 4,678,162      $      1,440,136       $          78,441      $      1,440,136     $    3,238,026
00342000    Benedict College                                     Private Non‐Profit          SC     $ 6,899,448      $      2,186,168       $               ‐      $      2,186,168     $    4,713,280
00342200    Southern Wesleyan University                         Private Non‐Profit          SC     $ 1,583,800      $        420,709       $         141,150      $        420,709     $    1,163,091
00342300    Citadel, The Military College of South Carolina      Public                      SC     $ 3,698,438      $      1,249,579       $          15,532      $      1,249,579     $    2,448,859
00342400    Claflin University                                   Private Non‐Profit          SC     $ 5,789,854      $      1,869,108       $          52,808      $      1,869,108     $    3,920,746
00342500    Clemson University                                   Public                      SC     $ 20,323,247     $      6,789,998       $          11,865      $      6,789,998     $   13,533,249
00342600    University of South Carolina ‐ Sumter                Public                      SC     $ 1,321,358      $        352,900       $          10,386      $        352,900     $      968,458
00342700    Coker University                                     Private Non‐Profit          SC     $ 1,809,360      $        573,846       $          24,725      $        573,846     $    1,235,514
00342800    College of Charleston                                Public                      SC     $ 11,866,554     $      3,821,011       $          10,088      $      3,821,011     $    8,045,543
00342900    Columbia International University                    Private Non‐Profit          SC     $ 1,183,116      $        338,471       $          21,808      $        338,471     $      844,645
00343000    Columbia College                                     Private Non‐Profit          SC     $ 1,793,174      $        501,148       $         111,745      $        501,148     $    1,292,026
00343100    Converse College                                     Private Non‐Profit          SC     $ 2,068,714      $        663,342       $               ‐      $        663,342     $    1,405,372
00343200    Erskine College                                      Private Non‐Profit          SC     $      894,189   $        293,682       $               ‐      $        293,682     $      600,507
00343400    Furman University                                    Private Non‐Profit          SC     $ 2,378,551      $        828,234       $               ‐      $        828,234     $    1,550,317
00343500    Lander University                                    Public                      SC     $ 5,567,453      $      1,768,497       $          16,237      $      1,768,497     $    3,798,956
00343600    Limestone University                                 Private Non‐Profit          SC     $ 2,699,581      $        675,252       $         451,674      $        675,252     $    2,024,329
00343800    Medical University of South Carolina                 Public                      SC     $ 1,114,732      $        468,847       $           6,289      $        468,847     $      645,885
00343900    Morris College                                       Private Non‐Profit          SC     $ 2,350,669      $        740,606       $               ‐      $        740,606     $    1,610,063
00344000    Newberry College                                     Private Non‐Profit          SC     $ 2,521,835      $        796,338       $           7,816      $        796,338     $    1,725,497
00344100    North Greenville University                          Private Non‐Profit          SC     $ 3,311,855      $      1,071,552       $          38,200      $      1,071,552     $    2,240,303
00344500    Presbyterian College                                 Private Non‐Profit          SC     $ 1,506,419      $        519,108       $               ‐      $        519,108     $      987,311
00344600    South Carolina State University                      Public                      SC     $ 6,611,191      $      2,031,044       $          15,172      $      2,031,044     $    4,580,147
00344700    Spartanburg Methodist College                        Private Non‐Profit          SC     $ 2,070,489      $        661,177       $          12,285      $        661,177     $    1,409,312
00344800    University of South Carolina ‐ Columbia              Public                      SC     $ 31,224,416     $     10,707,565       $          19,754      $     10,707,565     $   20,516,851
00344900    University of South Carolina ‐ Aiken                 Public                      SC     $ 5,107,433      $      1,532,706       $          76,991      $      1,532,706     $    3,574,727
00345000    University of South Carolina ‐ Beaufort              Public                      SC     $ 3,423,472      $      1,037,627       $          52,336      $      1,037,627     $    2,385,845
00345100    Coastal Carolina University                          Public                      SC     $ 15,415,915     $      5,027,174       $          55,487      $      5,027,174     $   10,388,741
00345300    University of South Carolina ‐ Lancaster             Public                      SC     $ 1,322,097      $        285,432       $          66,558      $        285,432     $    1,036,665
00345400    University of South Carolina ‐ Salkehatchie          Public                      SC     $ 1,496,153      $        391,621       $          13,306      $        391,621     $    1,104,532
00345500    Voorhees College                                     Private Non‐Profit          SC     $ 1,695,557      $        562,027       $               ‐      $        562,027     $    1,133,530
00345600    Winthrop University                                  Public                      SC     $ 8,423,174      $      2,691,065       $           8,742      $      2,691,065     $    5,732,109
00345700    Wofford College                                      Private Non‐Profit          SC     $ 1,561,734      $        551,953       $               ‐      $        551,953     $    1,009,781
00345800    Augustana University                                 Private Non‐Profit          SD     $ 1,816,774      $        607,697       $               ‐      $        607,697     $    1,209,077
00345900    Black Hills State University                         Public                      SD     $ 3,069,733      $        757,487       $         127,567      $        757,487     $    2,312,246



                                                                                                                                                              EXHIBIT 5 - 44                      44 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 46 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00346100    Dakota Wesleyan University                           Private Non‐Profit          SD     $ 1,094,081      $        320,922       $          13,268      $        320,922     $      773,159
00346300    Dakota State University                              Public                      SD     $ 1,819,817      $        385,999       $         138,986      $        385,999     $    1,433,818
00346500    Mount Marty University                               Private Non‐Profit          SD     $      986,775   $        244,755       $             249      $        244,755     $      742,020
00346600    Northern State University                            Public                      SD     $ 1,518,172      $        329,889       $          88,025      $        329,889     $    1,188,283
00346700    Presentation College                                 Private Non‐Profit          SD     $      807,234   $        227,341       $          61,733      $        227,341     $      579,893
00346900    University of Sioux Falls                            Private Non‐Profit          SD     $ 1,853,841      $        518,087       $           9,568      $        518,087     $    1,335,754
00347000    South Dakota School of Mines & Technology            Public                      SD     $ 2,264,943      $        727,849       $               ‐      $        727,849     $    1,537,094
00347100    South Dakota State University                        Public                      SD     $ 9,990,468      $      3,010,084       $         157,698      $      3,010,084     $    6,980,384
00347400    University of South Dakota                           Public                      SD     $ 6,766,389      $      1,817,383       $         259,657      $      1,817,383     $    4,949,006
00347800    Austin Peay State University                         Public                      TN     $ 18,455,648     $      4,843,933       $         456,373      $      4,843,933     $   13,611,715
00347900    Belmont University                                   Private Non‐Profit          TN     $ 6,711,670      $      2,298,669       $           2,439      $      2,298,669     $    4,413,001
00348000    Bethel University                                    Private Non‐Profit          TN     $ 4,986,720      $      1,060,537       $         436,603      $      1,060,537     $    3,926,183
00348100    Carson ‐ Newman University                           Private Non‐Profit          TN     $ 3,490,978      $      1,147,584       $          11,868      $      1,147,584     $    2,343,394
00348200    Christian Brothers University                        Private Non‐Profit          TN     $ 2,647,314      $        800,345       $           3,614      $        800,345     $    1,846,969
00348300    Columbia State Community College                     Public                      TN     $ 6,664,682      $      1,642,610       $         126,421      $      1,642,610     $    5,022,072
00348400    Covenant College                                     Private Non‐Profit          GA     $ 1,203,174      $        411,376       $               ‐      $        411,376     $      791,798
00348500    Cumberland University                                Private Non‐Profit          TN     $ 3,052,125      $        960,321       $           7,086      $        960,321     $    2,091,804
00348600    Lipscomb University                                  Private Non‐Profit          TN     $ 3,982,698      $      1,291,012       $          14,941      $      1,291,012     $    2,691,686
00348700    East Tennessee State University                      Public                      TN     $ 17,943,833     $      5,548,379       $         249,933      $      5,548,379     $   12,395,454
00349000    Fisk University                                      Private Non‐Profit          TN     $ 1,829,862      $        542,737       $               ‐      $        542,737     $    1,287,125
00349200    Freed Hardeman University                            Private Non‐Profit          TN     $ 2,051,737      $        676,999       $             183      $        676,999     $    1,374,738
00349500    Johnson University                                   Private Non‐Profit          TN     $ 1,667,345      $        498,858       $          40,544      $        498,858     $    1,168,487
00349600    King University                                      Private Non‐Profit          TN     $ 2,586,230      $        702,627       $         250,050      $        702,627     $    1,883,603
00349900    Lane College                                         Private Non‐Profit          TN     $ 4,224,957      $      1,215,489       $               ‐      $      1,215,489     $    3,009,468
00350000    Lee University                                       Private Non‐Profit          TN     $ 5,925,628      $      1,759,279       $          91,757      $      1,759,279     $    4,166,349
00350100    LeMoyne ‐ Owen College                               Private Non‐Profit          TN     $ 2,713,735      $        830,138       $               ‐      $        830,138     $    1,883,597
00350200    Lincoln Memorial University                          Private Non‐Profit          TN     $ 4,377,528      $      1,328,969       $          30,569      $      1,328,969     $    3,048,559
00350400    Martin Methodist College                             Private Non‐Profit          TN     $ 1,603,235      $        481,731       $           1,162      $        481,731     $    1,121,504
00350500    Maryville College                                    Private Non‐Profit          TN     $ 2,010,056      $        700,944       $               ‐      $        700,944     $    1,309,112
00350600    Meharry Medical College                              Private Non‐Profit          TN     $      292,851   $        109,988       $               ‐      $        109,988     $      182,863
00350900    University of Memphis (The)                          Public                      TN     $ 27,375,611     $      7,801,875       $         506,258      $      7,801,875     $   19,573,736
00351000    Middle Tennessee State University                    Public                      TN     $ 28,959,281     $      8,649,706       $         242,818      $      8,649,706     $   20,309,575
00351100    Milligan University                                  Private Non‐Profit          TN     $ 1,160,607      $        371,377       $           4,554      $        371,377     $      789,230
00351700    Southern College of Optometry                        Private Non‐Profit          TN     $      197,963   $         78,127       $               ‐      $         78,127     $      119,836
00351800    Southern Adventist University                        Private Non‐Profit          TN     $ 3,826,927      $      1,221,905       $          12,640      $      1,221,905     $    2,605,022
00351900    Rhodes College                                       Private Non‐Profit          TN     $ 1,694,962      $        602,973       $               ‐      $        602,973     $    1,091,989



                                                                                                                                                              EXHIBIT 5 - 45                      45 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 47 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00352200    Tennessee State University                           Public                      TN     $ 13,306,383     $      3,607,331       $          71,628      $      3,607,331     $    9,699,052
00352300    Tennessee Technological University                   Public                      TN     $ 13,533,046     $      4,356,732       $          60,911      $      4,356,732     $    9,176,314
00352500    Tennessee Wesleyan University                        Private Non‐Profit          TN     $ 1,787,165      $        596,178       $           6,348      $        596,178     $    1,190,987
00352600    Trevecca Nazarene University                         Private Non‐Profit          TN     $ 3,063,682      $        859,449       $         126,475      $        859,449     $    2,204,233
00352700    Tusculum University                                  Private Non‐Profit          TN     $ 2,397,431      $        746,998       $         123,741      $        746,998     $    1,650,433
00352800    Union University                                     Private Non‐Profit          TN     $ 3,240,309      $        992,441       $          28,581      $        992,441     $    2,247,868
00352900    University of Tennessee ‐ Chattanooga                Public                      TN     $ 15,131,381     $      4,756,890       $          64,787      $      4,756,890     $   10,374,491
00353000    University of Tennessee                              Public                      TN     $ 29,330,189     $      9,629,157       $          18,656      $      9,629,157     $   19,701,032
00353100    University of Tennessee ‐ Martin                     Public                      TN     $ 8,551,121      $      2,555,156       $         293,794      $      2,555,156     $    5,995,965
00353400    University of the South (The)                        Private Non‐Profit          TN     $ 1,598,238      $        547,047       $               ‐      $        547,047     $    1,051,191
00353500    Vanderbilt University                                Private Non‐Profit          TN     $ 8,200,868      $      2,816,212       $               ‐      $      2,816,212     $    5,384,656
00353600    Bryan College                                        Private Non‐Profit          TN     $ 1,199,750      $        289,629       $          69,627      $        289,629     $      910,121
00353700    Abilene Christian University                         Private Non‐Profit          TX     $ 4,691,178      $      1,491,371       $           5,909      $      1,491,371     $    3,199,807
00353900    Alvin Community College                              Public                      TX     $ 4,736,789      $      1,138,749       $          30,900      $      1,138,749     $    3,598,040
00354000    Amarillo College                                     Public                      TX     $ 10,841,767     $      2,397,197       $         548,481      $      2,397,197     $    8,444,570
00354100    Angelo State University                              Public                      TX     $ 11,037,672     $      3,179,781       $          49,362      $      3,179,781     $    7,857,891
00354300    Austin College                                       Private Non‐Profit          TX     $ 1,904,577      $        671,303       $               ‐      $        671,303     $    1,233,274
00354400    Austin Presbyterian Theological Seminary             Private Non‐Profit          TX     $       50,503   $         17,459       $               ‐      $         17,459     $       33,044
00354500    Baylor University                                    Private Non‐Profit          TX     $ 15,704,656     $      5,388,745       $               ‐      $      5,388,745     $   10,315,911
00354600    Coastal Bend College                                 Public                      TX     $ 4,928,107      $      1,066,771       $          15,290      $      1,066,771     $    3,861,336
00354900    Blinn College                                        Public                      TX     $ 19,342,202     $      7,070,956       $         247,756      $      7,070,956     $   12,271,246
00355300    Cisco College                                        Public                      TX     $ 3,864,761      $        908,774       $         117,725      $        908,774     $    2,955,987
00355400    Clarendon College                                    Public                      TX     $ 1,913,765      $        442,844       $          16,263      $        442,844     $    1,470,921
00355600    Commonwealth Institute of Funeral Service            Private Non‐Profit          TX     $      143,732   $         32,045       $          50,982      $         50,982     $       92,750
00355700    Concordia University Texas                           Private Non‐Profit          TX     $ 2,657,370      $        756,265       $          93,349      $        756,265     $    1,901,105
00355800    North Central Texas College                          Public                      TX     $ 8,921,316      $      1,931,299       $         296,526      $      1,931,299     $    6,990,017
00356000    Dallas Baptist University                            Private Non‐Profit          TX     $ 3,689,859      $      1,099,339       $          57,109      $      1,099,339     $    2,590,520
00356200    Dallas Theological Seminary                          Private Non‐Profit          TX     $      523,837   $        153,373       $               ‐      $        153,373     $      370,464
00356300    Del Mar College                                      Public                      TX     $ 10,600,037     $      1,927,015       $         316,062      $      1,927,015     $    8,673,022
00356400    East Texas Baptist University                        Private Non‐Profit          TX     $ 2,563,621      $        778,358       $          10,732      $        778,358     $    1,785,263
00356500    Texas A&M University ‐ Commerce                      Public                      TX     $ 12,743,661     $      3,596,578       $         503,471      $      3,596,578     $    9,147,083
00356600    Episcopal Theological Seminary of the Southwest (The Private Non‐Profit          TX     $       39,401   $         14,549       $               ‐      $         14,549     $       24,852
00356800    Frank Phillips College                               Public                      TX     $ 1,065,020      $        244,218       $          72,990      $        244,218     $      820,802
00357000    Grayson College                                      Public                      TX     $ 4,451,723      $      1,078,922       $         169,106      $      1,078,922     $    3,372,801
00357100    Hardin‐Simmons University                            Private Non‐Profit          TX     $ 3,072,013      $        967,003       $           1,040      $        967,003     $    2,105,010
00357200    Trinity Valley Community College                     Public                      TX     $ 4,808,492      $        932,620       $         385,298      $        932,620     $    3,875,872



                                                                                                                                                              EXHIBIT 5 - 46                      46 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 48 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00357300    Hill College                                         Public                      TX     $ 4,231,488      $        668,279       $         104,054      $        668,279     $    3,563,209
00357400    Howard County Junior College District                Public                      TX     $ 3,485,538      $        727,304       $         111,537      $        727,304     $    2,758,234
00357500    Howard Payne University                              Private Non‐Profit          TX     $ 1,536,043      $        520,957       $               ‐      $        520,957     $    1,015,086
00357600    Houston Baptist University                           Private Non‐Profit          TX     $ 4,386,077      $      1,307,802       $          56,943      $      1,307,802     $    3,078,275
00357700    Huston ‐ Tillotson University                        Private Non‐Profit          TX     $ 2,823,993      $        815,096       $               ‐      $        815,096     $    2,008,897
00357800    University of the Incarnate Word                     Private Non‐Profit          TX     $ 8,535,960      $      2,609,844       $         256,445      $      2,609,844     $    5,926,116
00357900    Jacksonville College                                 Private Non‐Profit          TX     $      585,060   $        141,902       $          15,439      $        141,902     $      443,158
00358000    Kilgore College                                      Public                      TX     $ 7,463,341      $      1,954,443       $          95,261      $      1,954,443     $    5,508,898
00358100    Lamar University                                     Public                      TX     $ 12,878,096     $      3,524,387       $         544,343      $      3,524,387     $    9,353,709
00358200    Laredo College                                       Public                      TX     $ 15,039,999     $      4,463,111       $         141,260      $      4,463,111     $   10,576,888
00358300    Lee College                                          Public                      TX     $ 8,567,819      $      2,028,547       $          70,344      $      2,028,547     $    6,539,272
00358400    LeTourneau University                                Private Non‐Profit          TX     $ 2,033,240      $        525,186       $         136,344      $        525,186     $    1,508,054
00358600    Lubbock Christian University                         Private Non‐Profit          TX     $ 2,357,712      $        711,225       $               ‐      $        711,225     $    1,646,487
00358800    University of Mary Hardin‐Baylor                     Private Non‐Profit          TX     $ 5,677,713      $      1,774,347       $          17,428      $      1,774,347     $    3,903,366
00359000    McLennan Community College                           Public                      TX     $ 10,915,188     $      2,449,015       $         353,303      $      2,449,015     $    8,466,173
00359100    McMurry University                                   Private Non‐Profit          TX     $ 2,031,666      $        568,306       $          27,297      $        568,306     $    1,463,360
00359200    Midwestern State University                          Public                      TX     $ 7,678,441      $      2,206,937       $         219,979      $      2,206,937     $    5,471,504
00359300    Navarro College                                      Public                      TX     $ 8,879,685      $      2,050,823       $         295,837      $      2,050,823     $    6,828,862
00359400    University of North Texas                            Public                      TX     $ 47,854,595     $     14,509,044       $         386,287      $     14,509,044     $   33,345,551
00359500    Oblate School of Theology                            Private Non‐Profit          TX     $       62,182   $         19,916       $               ‐      $         19,916     $       42,266
00359600    Odessa College                                       Public                      TX     $ 4,719,893      $      1,059,015       $         226,665      $      1,059,015     $    3,660,878
00359800    Our Lady of The Lake University                      Private Non‐Profit          TX     $ 3,418,669      $      1,039,140       $          14,939      $      1,039,140     $    2,379,529
00359900    University of Texas ‐ Rio Grande Valley              Public                      TX     $ 58,007,276     $     17,167,129       $         499,187      $     17,167,129     $   40,840,147
00360000    Panola College                                       Public                      TX     $ 3,083,051      $        753,666       $         156,901      $        753,666     $    2,329,385
00360100    Paris Junior College                                 Public                      TX     $ 5,177,107      $      1,143,667       $         164,778      $      1,143,667     $    4,033,440
00360200    Paul Quinn College                                   Private Non‐Profit          TX     $ 1,937,535      $        581,860       $          14,958      $        581,860     $    1,355,675
00360300    Ranger College                                       Public                      TX     $ 2,201,022      $        523,867       $          95,300      $        523,867     $    1,677,155
00360400    William Marshall Rice University                     Private Non‐Profit          TX     $ 4,823,060      $      1,716,580       $               ‐      $      1,716,580     $    3,106,480
00360600    Sam Houston State University                         Public                      TX     $ 28,732,181     $      8,734,102       $         510,197      $      8,734,102     $   19,998,079
00360800    Saint Philip's College                               Public                      TX     $ 8,602,242      $      1,713,753       $         367,588      $      1,713,753     $    6,888,489
00360900    San Jacinto Community College District               Public                      TX     $ 23,826,057     $      4,475,232       $         368,489      $      4,475,232     $   19,350,825
00361000    Schreiner University                                 Private Non‐Profit          TX     $ 1,944,297      $        590,601       $          34,647      $        590,601     $    1,353,696
00361100    South Plains College                                 Public                      TX     $ 10,118,799     $      2,591,110       $         410,434      $      2,591,110     $    7,527,689
00361200    University of Houston ‐ Downtown                     Public                      TX     $ 18,182,989     $      4,728,325       $         696,111      $      4,728,325     $   13,454,664
00361300    Southern Methodist University                        Private Non‐Profit          TX     $ 6,580,843      $      2,299,130       $               ‐      $      2,299,130     $    4,281,713
00361400    Southwest Texas Junior College                       Public                      TX     $ 8,149,245      $      1,868,479       $         196,216      $      1,868,479     $    6,280,766



                                                                                                                                                              EXHIBIT 5 - 47                      47 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 49 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00361500    Texas State University                                Public                     TX     $ 52,142,552     $     15,895,755       $        154,302       $     15,895,755     $   36,246,797
00361600    Southwestern Assemblies of God University             Private Non‐Profit         TX     $ 2,351,126      $        607,766       $        260,711       $        607,766     $    1,743,360
00361800    Southwestern Christian College                        Private Non‐Profit         TX     $      328,569   $         71,520       $          2,121       $         71,520     $      257,049
00361900    Southwestern Adventist University                     Private Non‐Profit         TX     $ 1,339,319      $        400,581       $          9,144       $        400,581     $      938,738
00362000    Southwestern University                               Private Non‐Profit         TX     $ 1,828,552      $        606,725       $              ‐       $        606,725     $    1,221,827
00362100    St. Edward's University                               Private Non‐Profit         TX     $ 6,472,273      $      2,071,173       $          3,203       $      2,071,173     $    4,401,100
00362300    St. Mary's University                                 Private Non‐Profit         TX     $ 4,682,898      $      1,590,262       $          1,178       $      1,590,262     $    3,092,636
00362400    Stephen F Austin State University                     Public                     TX     $ 17,133,422     $      5,262,539       $        262,708       $      5,262,539     $   11,870,883
00362500    Sul Ross State University                             Public                     TX     $ 3,571,688      $        889,996       $        191,547       $        889,996     $    2,681,692
00362600    Tarrant County College District                       Public                     TX     $ 49,701,915     $     10,992,243       $        838,430       $     10,992,243     $   38,709,672
00362700    Temple College                                        Public                     TX     $ 6,348,038      $      1,468,521       $        189,647       $      1,468,521     $    4,879,517
00362800    Texarkana College                                     Public                     TX     $ 5,694,732      $      1,284,169       $        102,979       $      1,284,169     $    4,410,563
00363000    Prairie View Agricultural & Mechanical University     Public                     TX     $ 21,681,605     $      6,876,464       $         21,901       $      6,876,464     $   14,805,141
00363100    Tarleton State University                             Public                     TX     $ 18,126,764     $      5,446,760       $        186,862       $      5,446,760     $   12,680,004
00363200    Texas A&M University                                  Public                     TX     $ 61,084,220     $     19,908,222       $          6,190       $     19,908,222     $   41,175,998
00363400    Texas State Technical College                         Public                     TX     $ 21,292,313     $      4,982,578       $        174,647       $      4,982,578     $   16,309,735
00363500    Texas Chiropractic College                            Private Non‐Profit         TX     $      103,434   $         38,700       $              ‐       $         38,700     $       64,734
00363600    Texas Christian University                            Private Non‐Profit         TX     $ 8,566,705      $      2,864,321       $              ‐       $      2,864,321     $    5,702,384
00363700    Jarvis Christian College                              Private Non‐Profit         TX     $ 3,124,313      $        944,020       $              ‐       $        944,020     $    2,180,293
00363800    Texas College                                         Private Non‐Profit         TX     $ 3,406,198      $      1,179,426       $              ‐       $      1,179,426     $    2,226,772
00363900    Texas A&M University ‐ Kingsville                     Public                     TX     $ 12,173,235     $      3,543,714       $         14,441       $      3,543,714     $    8,629,521
00364100    Texas Lutheran University                             Private Non‐Profit         TX     $ 2,237,611      $        704,097       $              ‐       $        704,097     $    1,533,514
00364200    Texas Southern University                             Public                     TX     $ 19,514,520     $      5,898,449       $         88,608       $      5,898,449     $   13,616,071
00364400    Texas Tech University                                 Public                     TX     $ 39,788,865     $     12,757,626       $        361,559       $     12,757,626     $   27,031,239
00364500    Texas Wesleyan University                             Private Non‐Profit         TX     $ 3,043,923      $        928,955       $          8,111       $        928,955     $    2,114,968
00364600    Texas Woman's University                              Public                     TX     $ 15,250,810     $      4,341,694       $        390,685       $      4,341,694     $   10,909,116
00364700    Trinity University                                    Private Non‐Profit         TX     $ 2,394,160      $        832,754       $              ‐       $        832,754     $    1,561,406
00364800    Tyler Junior College                                  Public                     TX     $ 15,043,429     $      3,697,824       $        330,832       $      3,697,824     $   11,345,605
00365100    University of Dallas                                  Private Non‐Profit         TX     $ 2,011,032      $        638,548       $            174       $        638,548     $    1,372,484
00365200    University of Houston                                 Public                     TX     $ 61,804,527     $     18,351,642       $        293,928       $     18,351,642     $   43,452,885
00365400    University of Saint Thomas                            Private Non‐Profit         TX     $ 3,430,711      $        992,236       $            731       $        992,236     $    2,438,475
00365600    University of Texas at Arlington                      Public                     TX     $ 38,549,079     $     10,588,594       $      2,429,093       $     10,588,594     $   27,960,485
00365800    University of Texas at Austin                         Public                     TX     $ 48,376,958     $     15,731,161       $         19,722       $     15,731,161     $   32,645,797
00365900    University of Texas Health Science Center at San AntonPublic                     TX     $ 2,223,504      $        772,901       $         17,927       $        772,901     $    1,450,603
00366100    University of Texas at El Paso                        Public                     TX     $ 43,769,137     $     12,413,800       $        400,268       $     12,413,800     $   31,355,337
00366200    Victoria College                                      Public                     TX     $ 3,650,333      $        840,453       $        144,787       $        840,453     $    2,809,880



                                                                                                                                                              EXHIBIT 5 - 48                      48 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 50 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00366300    Wayland Baptist University                             Private Non‐Profit        TX     $ 4,830,767      $      1,254,863       $        201,002       $      1,254,863     $    3,575,904
00366400    Weatherford College                                    Public                    TX     $ 5,967,424      $      1,273,648       $        117,368       $      1,273,648     $    4,693,776
00366500    West Texas A&M University                              Public                    TX     $ 10,101,563     $      2,882,384       $        321,888       $      2,882,384     $    7,219,179
00366800    Wharton County Junior College                          Public                    TX     $ 6,308,810      $      1,530,303       $         67,908       $      1,530,303     $    4,778,507
00366900    Wiley College                                          Private Non‐Profit        TX     $ 2,577,092      $        769,319       $         39,941       $        769,319     $    1,807,773
00367000    Brigham Young University                               Private Non‐Profit        UT     $ 50,333,740     $     16,136,493       $         51,567       $     16,136,493     $   34,197,247
00367100    Dixie State University                                 Public                    UT     $ 12,124,489     $      3,088,350       $         96,160       $      3,088,350     $    9,036,139
00367200    Ensign College                                         Private Non‐Profit        UT     $ 2,392,206      $        711,262       $         11,463       $        711,262     $    1,680,944
00367400    Stevens Henager College                                Private Non‐Profit        UT     $ 11,895,706     $      1,415,014       $      8,794,476       $      8,794,476     $    3,101,230
00367500    University of Utah                                     Public                    UT     $ 30,775,179     $      9,362,665       $        185,342       $      9,362,665     $   21,412,514
00367700    Utah State University                                  Public                    UT     $ 30,735,450     $      8,714,373       $        821,258       $      8,714,373     $   22,021,077
00367800    Southern Utah University                               Public                    UT     $ 11,460,963     $      2,812,348       $         80,523       $      2,812,348     $    8,648,615
00367900    Snow College                                           Public                    UT     $ 5,443,723      $      1,239,156       $        118,724       $      1,239,156     $    4,204,567
00368000    Weber State University                                 Public                    UT     $ 24,098,981     $      5,857,113       $        354,187       $      5,857,113     $   18,241,868
00368100    Westminster College                                    Private Non‐Profit        UT     $ 2,895,045      $        948,620       $              ‐       $        948,620     $    1,946,425
00368200    Bennington College                                     Private Non‐Profit        VT     $      869,044   $        296,382       $              ‐       $        296,382     $      572,662
00368300    Castleton University                                   Public                    VT     $ 3,074,340      $        878,417       $          3,258       $        878,417     $    2,195,923
00368400    Champlain College                                      Private Non‐Profit        VT     $ 2,577,443      $        684,130       $        237,592       $        684,130     $    1,893,313
00368600    Goddard College                                        Private Non‐Profit        VT     $      497,499   $        160,167       $              ‐       $        160,167     $      337,332
00368800    Northern Vermont University                            Public                    VT     $ 3,530,182      $        966,171       $        118,489       $        966,171     $    2,564,011
00369100    Middlebury College                                     Private Non‐Profit        VT     $ 2,947,241      $        931,047       $              ‐       $        931,047     $    2,016,194
00369200    Norwich University                                     Private Non‐Profit        VT     $ 3,477,779      $      1,002,307       $        127,459       $      1,002,307     $    2,475,472
00369400    Saint Michael's College                                Private Non‐Profit        VT     $ 1,795,756      $        593,400       $            340       $        593,400     $    1,202,356
00369600    University of Vermont and State Agricultural College   Public                    VT     $ 10,675,412     $      3,527,940       $         14,118       $      3,527,940     $    7,147,472
00369700    Vermont College of Fine Arts                           Private Non‐Profit        VT     $      169,130   $         71,143       $              ‐       $         71,143     $       97,987
00369800    Vermont Technical College                              Public                    VT     $ 1,813,509      $        485,703       $         24,424       $        485,703     $    1,327,806
00370200    Averett University                                     Private Non‐Profit        VA     $ 1,828,557      $        527,830       $         76,159       $        527,830     $    1,300,727
00370300    Bluefield College                                      Private Non‐Profit        VA     $ 1,286,307      $        345,576       $        138,492       $        345,576     $      940,731
00370400    Bridgewater College                                    Private Non‐Profit        VA     $ 2,653,699      $        899,990       $              ‐       $        899,990     $    1,753,709
00370500    College of William & Mary                              Public                    VA     $ 5,677,858      $      1,974,134       $            475       $      1,974,134     $    3,703,724
00370600    Christopher Newport University                         Public                    VA     $ 4,128,127      $      1,446,968       $              ‐       $      1,446,968     $    2,681,159
00370700    Richard Bland College                                  Public                    VA     $ 1,790,616      $        410,367       $          5,339       $        410,367     $    1,380,249
00370800    Eastern Mennonite University                           Private Non‐Profit        VA     $ 1,442,117      $        446,713       $         23,717       $        446,713     $      995,404
00370900    Emory & Henry College                                  Private Non‐Profit        VA     $ 1,941,855      $        631,120       $              ‐       $        631,120     $    1,310,735
00371100    Ferrum College                                         Private Non‐Profit        VA     $ 2,516,615      $        836,808       $              ‐       $        836,808     $    1,679,807
00371200    Tidewater Community College                            Public                    VA     $ 26,394,906     $      5,999,978       $        833,070       $      5,999,978     $   20,394,928



                                                                                                                                                              EXHIBIT 5 - 49                      49 of 98
                                               Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 51 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00371300    Hampden Sydney College                               Private Non‐Profit          VA     $      988,698   $        339,954       $               ‐      $        339,954     $      648,744
00371400    Hampton University                                   Private Non‐Profit          VA     $ 6,056,070      $      2,132,171       $          27,511      $      2,132,171     $    3,923,899
00371500    Hollins University                                   Private Non‐Profit          VA     $ 1,184,387      $        399,857       $               ‐      $        399,857     $      784,530
00371900    Longwood University                                  Public                      VA     $ 5,039,427      $      1,610,289       $          40,977      $      1,610,289     $    3,429,138
00372000    University of Lynchburg                              Private Non‐Profit          VA     $ 3,024,446      $        987,990       $          15,061      $        987,990     $    2,036,456
00372100    James Madison University                             Public                      VA     $ 17,880,192     $      6,040,329       $          23,832      $      6,040,329     $   11,839,863
00372300    Mary Baldwin University                              Private Non‐Profit          VA     $ 2,033,234      $        560,343       $         180,162      $        560,343     $    1,472,891
00372400    Marymount University                                 Private Non‐Profit          VA     $ 3,297,419      $      1,037,469       $           1,823      $      1,037,469     $    2,259,950
00372700    Northern Virginia Community College                  Public                      VA     $ 44,142,743     $     10,014,352       $         646,860      $     10,014,352     $   34,128,391
00372800    Old Dominion University                              Public                      VA     $ 26,643,627     $      7,774,451       $         933,209      $      7,774,451     $   18,869,176
00373200    Radford University                                   Public                      VA     $ 14,055,735     $      4,546,102       $          74,515      $      4,546,102     $    9,509,633
00373300    Randolph ‐ Macon College                             Private Non‐Profit          VA     $ 1,556,549      $        529,119       $               ‐      $        529,119     $    1,027,430
00373400    Randolph College                                     Private Non‐Profit          VA     $      984,559   $        332,437       $               ‐      $        332,437     $      652,122
00373500    Virginia Commonwealth University                     Public                      VA     $ 31,937,228     $     10,144,499       $         106,034      $     10,144,499     $   21,792,729
00373600    Roanoke College                                      Private Non‐Profit          VA     $ 2,551,224      $        888,800       $               ‐      $        888,800     $    1,662,424
00373700    Shenandoah University                                Private Non‐Profit          VA     $ 3,089,197      $      1,020,101       $             964      $      1,020,101     $    2,069,096
00373800    Southern Virginia University                         Private Non‐Profit          VA     $ 2,088,697      $        628,603       $               ‐      $        628,603     $    1,460,094
00374200    Sweet Briar College                                  Private Non‐Profit          VA     $      448,436   $        136,245       $               ‐      $        136,245     $      312,191
00374300    Union Presbyterian Seminary                          Private Non‐Profit          VA     $       54,003   $         20,805       $               ‐      $         20,805     $       33,198
00374400    University of Richmond                               Private Non‐Profit          VA     $ 3,524,203      $      1,212,773       $               ‐      $      1,212,773     $    2,311,430
00374500    University of Virginia                               Public                      VA     $ 16,866,806     $      5,858,355       $          30,696      $      5,858,355     $   11,008,451
00374600    University of Mary Washington                        Public                      VA     $ 4,448,919      $      1,444,341       $          13,639      $      1,444,341     $    3,004,578
00374700    University of Virginia's College at Wise (The)       Public                      VA     $ 1,804,120      $        394,483       $         126,188      $        394,483     $    1,409,637
00374800    Eastern Shore Community College                      Public                      VA     $      754,006   $        169,168       $           3,505      $        169,168     $      584,838
00374900    George Mason University                              Public                      VA     $ 36,198,204     $     10,427,512       $         119,931      $     10,427,512     $   25,770,692
00375100    Patrick Henry Community College                      Public                      VA     $ 3,155,816      $        741,862       $         115,799      $        741,862     $    2,413,954
00375300    Virginia Military Institute                          Public                      VA     $ 1,565,705      $        566,346       $               ‐      $        566,346     $      999,359
00375400    Virginia Polytechnic Institute & State University    Public                      VA     $ 27,790,518     $      9,699,494       $           5,658      $      9,699,494     $   18,091,024
00375800    Danville Community College                           Public                      VA     $ 3,591,706      $        802,111       $          29,637      $        802,111     $    2,789,595
00375900    J Sargeant Reynolds Community College                Public                      VA     $ 9,595,572      $      2,075,592       $         297,149      $      2,075,592     $    7,519,980
00376000    Virginia Western Community College                   Public                      VA     $ 6,437,437      $      1,381,649       $          99,960      $      1,381,649     $    5,055,788
00376100    Wytheville Community College                         Public                      VA     $ 2,607,176      $        608,738       $          82,016      $        608,738     $    1,998,438
00376200    Virginia University of Lynchburg                     Private Non‐Profit          VA     $      835,545   $        178,959       $          11,803      $        178,959     $      656,586
00376400    Virginia State University                            Public                      VA     $ 10,694,110     $      3,427,905       $               ‐      $      3,427,905     $    7,266,205
00376500    Norfolk State University                             Public                      VA     $ 11,451,132     $      3,450,858       $          70,076      $      3,450,858     $    8,000,274
00376600    Virginia Union University                            Private Non‐Profit          VA     $ 3,451,922      $      1,125,839       $               ‐      $      1,125,839     $    2,326,083



                                                                                                                                                              EXHIBIT 5 - 50                      50 of 98
                                                 Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 52 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                    1/13/2021


                                                                                                                    CARES Act
                                                                                                                   Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                   for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                   Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award    to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00376700    Virginia Wesleyan University                         Private Non‐Profit          VA     $ 2,448,369    $        746,604       $          12,769      $        746,604     $    1,701,765
00376800    Washington and Lee University                        Private Non‐Profit          VA     $ 1,418,018    $        522,522       $               ‐      $        522,522     $      895,496
00376900    Bellevue College                                     Public                      WA     $ 7,839,658    $      2,072,545       $         175,323      $      2,072,545     $    5,767,113
00377000    Big Bend Community College                           Public                      WA     $ 2,822,644    $        736,919       $          47,607      $        736,919     $    2,085,725
00377100    Central Washington University                        Public                      WA     $ 13,588,432   $      3,847,692       $         575,388      $      3,847,692     $    9,740,740
00377200    Centralia College                                    Public                      WA     $ 3,276,103    $        738,883       $          51,502      $        738,883     $    2,537,220
00377300    Clark College                                        Public                      WA     $ 10,339,712   $      2,602,707       $         229,729      $      2,602,707     $    7,737,005
00377400    Columbia Basin College                               Public                      WA     $ 7,650,276    $      1,920,205       $         183,024      $      1,920,205     $    5,730,071
00377500    Eastern Washington University                        Public                      WA     $ 16,721,122   $      4,993,150       $          93,286      $      4,993,150     $   11,727,972
00377600    Everett Community College                            Public                      WA     $ 6,893,997    $      1,663,768       $         114,007      $      1,663,768     $    5,230,229
00377700    Heritage University                                  Private Non‐Profit          WA     $ 2,046,489    $        641,822       $           2,175      $        641,822     $    1,404,667
00377800    Gonzaga University                                   Private Non‐Profit          WA     $ 4,090,622    $      1,386,254       $         104,269      $      1,386,254     $    2,704,368
00377900    Grays Harbor College                                 Public                      WA     $ 2,671,568    $        651,697       $         118,177      $        651,697     $    2,019,871
00378000    Green River College                                  Public                      WA     $ 8,421,086    $      2,381,821       $         152,316      $      2,381,821     $    6,039,265
00378100    Highline College                                     Public                      WA     $ 6,541,137    $      1,759,869       $         144,216      $      1,759,869     $    4,781,268
00378200    Lower Columbia College                               Public                      WA     $ 3,702,313    $        905,024       $         150,451      $        905,024     $    2,797,289
00378300    Northwest University                                 Private Non‐Profit          WA     $ 2,038,034    $        537,781       $         110,475      $        537,781     $    1,500,253
00378400    Olympic College                                      Public                      WA     $ 5,935,959    $      1,564,555       $         102,543      $      1,564,555     $    4,371,404
00378500    Pacific Lutheran University                          Private Non‐Profit          WA     $ 4,339,965    $      1,467,935       $               ‐      $      1,467,935     $    2,872,030
00378600    Peninsula College                                    Public                      WA     $ 2,285,928    $        580,220       $         117,886      $        580,220     $    1,705,708
00378700    Seattle Central College                              Public                      WA     $ 6,694,704    $      1,626,299       $          73,144      $      1,626,299     $    5,068,405
00378800    Seattle Pacific University                           Private Non‐Profit          WA     $ 4,324,878    $      1,445,238       $             635      $      1,445,238     $    2,879,640
00379000    Seattle University                                   Private Non‐Profit          WA     $ 5,744,310    $      1,846,460       $             540      $      1,846,460     $    3,897,850
00379100    Shoreline Community College                          Public                      WA     $ 4,668,215    $      1,219,167       $         133,799      $      1,219,167     $    3,449,048
00379200    Skagit Valley College                                Public                      WA     $ 5,028,156    $      1,166,882       $         120,331      $      1,166,882     $    3,861,274
00379300    Spokane Community College                            Public                      WA     $ 9,935,519    $      2,086,602       $         164,814      $      2,086,602     $    7,848,917
00379400    Saint Martin's University                            Private Non‐Profit          WA     $ 2,133,004    $        626,099       $          12,820      $        626,099     $    1,506,905
00379600    Tacoma Community College                             Public                      WA     $ 7,472,853    $      1,917,937       $         156,613      $      1,917,937     $    5,554,916
00379700    University of Puget Sound                            Private Non‐Profit          WA     $ 2,104,744    $        709,028       $               ‐      $        709,028     $    1,395,716
00379800    University of Washington ‐ Seattle                   Public                      WA     $ 59,684,404   $     19,857,978       $          67,046      $     19,857,978     $   39,826,426
00379900    Walla Walla University                               Private Non‐Profit          WA     $ 2,200,713    $        718,760       $             184      $        718,760     $    1,481,953
00380000    Washington State University                          Public                      WA     $ 34,967,964   $     10,884,272       $         482,372      $     10,884,272     $   24,083,692
00380100    Wenatchee Valley College                             Public                      WA     $ 4,320,320    $      1,233,434       $          82,177      $      1,233,434     $    3,086,886
00380200    Western Washington University                        Public                      WA     $ 18,228,534   $      5,820,847       $          18,023      $      5,820,847     $   12,407,687
00380300    Whitman College                                      Private Non‐Profit          WA     $ 1,128,146    $        382,383       $               ‐      $        382,383     $      745,763
00380400    Whitworth University                                 Private Non‐Profit          WA     $ 4,295,420    $      1,420,374       $           1,204      $      1,420,374     $    2,875,046



                                                                                                                                                            EXHIBIT 5 - 51                      51 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 53 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                    School Type                 State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00380500    Yakima Valley College                               Public                       WA     $ 7,803,497      $      2,020,863       $         205,176      $      2,020,863     $    5,782,634
00380600    Alderson Broaddus University                        Private Non‐Profit           WV     $ 1,753,272      $        563,337       $             681      $        563,337     $    1,189,935
00380800    Bethany College                                     Private Non‐Profit           WV     $      962,066   $        291,325       $               ‐      $        291,325     $      670,741
00380900    Bluefield State College                             Public                       WV     $ 2,258,274      $        648,087       $          86,564      $        648,087     $    1,610,187
00381000    Concord University                                  Public                       WV     $ 3,299,115      $      1,028,507       $          31,981      $      1,028,507     $    2,270,608
00381100    Davis & Elkins College                              Private Non‐Profit           WV     $ 1,518,906      $        490,161       $           6,084      $        490,161     $    1,028,745
00381200    Fairmont State University                           Public                       WV     $ 5,924,797      $      1,713,280       $          83,491      $      1,713,280     $    4,211,517
00381300    Glenville State College                             Public                       WV     $ 2,802,178      $        720,384       $          19,655      $        720,384     $    2,081,794
00381500    Marshall University                                 Public                       WV     $ 14,679,980     $      4,501,970       $         203,955      $      4,501,970     $   10,178,010
00381600    Southern West Virginia Community and Technical Coll Public                       WV     $ 2,843,370      $        761,609       $          98,826      $        761,609     $    2,081,761
00381800    University of Charleston                            Private Non‐Profit           WV     $ 2,258,339      $        611,494       $         163,153      $        611,494     $    1,646,845
00381900    Ohio Valley University                              Private Non‐Profit           WV     $      577,221   $        202,880       $             716      $        202,880     $      374,341
00382200    Shepherd University                                 Public                       WV     $ 4,591,465      $      1,339,808       $          10,413      $      1,339,808     $    3,251,657
00382300    West Liberty University                             Public                       WV     $ 3,578,510      $      1,123,332       $           5,741      $      1,123,332     $    2,455,178
00382600    West Virginia State University                      Public                       WV     $ 3,356,005      $        825,052       $          54,584      $        825,052     $    2,530,953
00382700    West Virginia University                            Public                       WV     $ 30,727,088     $     10,087,116       $         304,117      $     10,087,116     $   20,639,972
00382800    West Virginia University ‐ Parkersburg              Public                       WV     $ 3,316,392      $        876,544       $         123,112      $        876,544     $    2,439,848
00383000    West Virginia Wesleyan College                      Private Non‐Profit           WV     $ 1,847,605      $        621,279       $           1,693      $        621,279     $    1,226,326
00383100    Wheeling University                                 Private Non‐Profit           WV     $ 1,274,648      $        383,327       $          11,768      $        383,327     $      891,321
00383200    Alverno College                                     Private Non‐Profit           WI     $ 2,843,337      $        869,259       $           3,792      $        869,259     $    1,974,078
00383500    Beloit College                                      Private Non‐Profit           WI     $ 1,588,329      $        543,185       $               ‐      $        543,185     $    1,045,144
00383700    Cardinal Stritch University                         Private Non‐Profit           WI     $ 1,849,327      $        515,528       $          35,150      $        515,528     $    1,333,799
00383800    Carroll University                                  Private Non‐Profit           WI     $ 3,503,766      $      1,218,715       $             315      $      1,218,715     $    2,285,051
00383900    Carthage College                                    Private Non‐Profit           WI     $ 3,851,906      $      1,334,248       $               ‐      $      1,334,248     $    2,517,658
00384000    Western Technical College                           Public                       WI     $ 4,982,783      $      1,189,722       $         102,410      $      1,189,722     $    3,793,061
00384200    Concordia University                                Private Non‐Profit           WI     $ 6,084,278      $      1,833,684       $          55,664      $      1,833,684     $    4,250,594
00384800    Edgewood College                                    Private Non‐Profit           WI     $ 2,142,831      $        701,460       $             196      $        701,460     $    1,441,371
00385400    Lakeland University                                 Private Non‐Profit           WI     $ 2,874,606      $        680,556       $          23,676      $        680,556     $    2,194,050
00385600    Lawrence University of Wisconsin                    Private Non‐Profit           WI     $ 1,673,315      $        578,814       $               ‐      $        578,814     $    1,094,501
00386100    Marian University                                   Private Non‐Profit           WI     $ 1,984,559      $        573,550       $          38,070      $        573,550     $    1,411,009
00386300    Marquette University                                Private Non‐Profit           WI     $ 9,752,321      $      3,323,368       $           6,805      $      3,323,368     $    6,428,953
00386600    Milwaukee Area Technical College                    Public                       WI     $ 20,700,673     $      4,252,687       $         389,959      $      4,252,687     $   16,447,986
00386800    Milwaukee School of Engineering                     Private Non‐Profit           WI     $ 3,379,921      $      1,142,631       $             186      $      1,142,631     $    2,237,290
00386900    Mount Mary University                               Private Non‐Profit           WI     $ 1,857,770      $        578,637       $           3,819      $        578,637     $    1,279,133
00387400    Nashotah House                                      Private Non‐Profit           WI     $       26,136   $          8,438       $               ‐      $          8,438     $       17,698
00387500    Northland College                                   Private Non‐Profit           WI     $      992,151   $        318,271       $               ‐      $        318,271     $      673,880



                                                                                                                                                              EXHIBIT 5 - 52                      52 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 54 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00388400    Ripon College                                          Private Non‐Profit        WI     $ 1,364,469      $        454,392       $              ‐       $        454,392     $      910,077
00389200    Saint Norbert College                                  Private Non‐Profit        WI     $ 2,367,509      $        797,553       $              ‐       $        797,553     $    1,569,956
00389500    University of Wisconsin ‐ Madison                      Public                    WI     $ 29,783,409     $      9,891,501       $         23,405       $      9,891,501     $   19,891,908
00389600    University of Wisconsin ‐ Milwaukee                    Public                    WI     $ 28,243,310     $      8,462,833       $        397,459       $      8,462,833     $   19,780,477
00389900    University of Wisconsin ‐ Green Bay                    Public                    WI     $ 6,769,674      $      1,752,466       $        190,628       $      1,752,466     $    5,017,208
00391100    Viterbo University                                     Private Non‐Profit        WI     $ 2,082,039      $        639,954       $         37,533       $        639,954     $    1,442,085
00391500    University of Wisconsin ‐ Stout                        Public                    WI     $ 8,039,386      $      2,476,303       $        164,646       $      2,476,303     $    5,563,083
00391700    University of Wisconsin ‐ Eau Claire                   Public                    WI     $ 11,056,971     $      3,545,978       $         68,016       $      3,545,978     $    7,510,993
00391900    University of Wisconsin ‐ LaCrosse                     Public                    WI     $ 10,311,865     $      3,394,821       $          5,837       $      3,394,821     $    6,917,044
00392000    University of Wisconsin ‐ Oshkosh                      Public                    WI     $ 11,441,915     $      3,103,881       $         97,162       $      3,103,881     $    8,338,034
00392100    University of Wisconsin ‐ Platteville                  Public                    WI     $ 7,652,424      $      2,396,335       $        112,385       $      2,396,335     $    5,256,089
00392300    University of Wisconsin ‐ River Falls                  Public                    WI     $ 7,099,284      $      2,213,733       $         20,030       $      2,213,733     $    4,885,551
00392400    University of Wisconsin ‐ Stevens Point                Public                    WI     $ 9,947,577      $      3,156,396       $         85,313       $      3,156,396     $    6,791,181
00392500    University of Wisconsin ‐ Superior                     Public                    WI     $ 2,694,797      $        744,184       $        127,320       $        744,184     $    1,950,613
00392600    University of Wisconsin ‐ Whitewater                   Public                    WI     $ 12,907,818     $      4,084,887       $         75,735       $      4,084,887     $    8,822,931
00392800    Casper College                                         Public                    WY     $ 2,913,330      $        685,006       $         66,866       $        685,006     $    2,228,324
00392900    Eastern Wyoming College                                Public                    WY     $      945,262   $        210,262       $         10,316       $        210,262     $      735,000
00393000    Northern Wyoming Community College District            Public                    WY     $ 2,886,992      $        587,680       $         22,804       $        587,680     $    2,299,312
00393100    Northwest College                                      Public                    WY     $ 1,311,889      $        366,334       $         27,040       $        366,334     $      945,555
00393200    University of Wyoming                                  Public                    WY     $ 10,546,335     $      3,306,790       $        136,060       $      3,306,790     $    7,239,545
00393300    Western Wyoming Community College                      Public                    WY     $ 1,774,485      $        362,621       $         58,800       $        362,621     $    1,411,864
00393500    University of Guam                                     Public                    GU     $ 6,947,461      $      2,282,349       $          3,929       $      2,282,349     $    4,665,112
00393600    Pontifical Catholic University of Puerto Rico (The)    Private Non‐Profit        PR     $ 20,974,546     $      6,334,975       $        117,106       $      6,334,975     $   14,639,571
00393700    Universidad del Sagrado Corazón                        Private Non‐Profit        PR     $ 9,498,506      $      2,697,680       $        303,868       $      2,697,680     $    6,800,826
00393900    Inter American University of Puerto Rico ‐ Aguadilla CaPrivate Non‐Profit        PR     $ 12,904,606     $      4,062,748       $        136,763       $      4,062,748     $    8,841,858
00394000    Inter American University of Puerto Rico ‐ Metropolita Private Non‐Profit        PR     $ 13,899,227     $      3,774,333       $        157,254       $      3,774,333     $   10,124,894
00394100    Universidad Ana G. Méndez ‐ Carolina Campus            Private Non‐Profit        PR     $ 25,568,181     $      7,106,104       $              ‐       $      7,106,104     $   18,462,077
00394300    University of Puerto Rico ‐ Humacao University CollegePublic                     PR     $ 9,236,475      $      2,832,118       $              ‐       $      2,832,118     $    6,404,357
00394400    University of Puerto Rico ‐ Mayaguez                   Public                    PR     $ 31,050,892     $      9,829,063       $          2,628       $      9,829,063     $   21,221,829
00394600    University of the Virgin Islands                       Public                     VI    $ 3,121,047      $        856,869       $         37,837       $        856,869     $    2,264,178
00394700    University of California, Hastings College of the Law Public                     CA     $      359,671   $        138,309       $              ‐       $        138,309     $      221,362
00394800    San Francisco Art Institute                            Private Non‐Profit        CA     $      438,533   $        141,583       $              ‐       $        141,583     $      296,950
00395400    University of Central Florida                          Public                    FL     $ 88,785,992     $     25,535,625       $      1,854,465       $     25,535,625     $   63,250,367
00395500    University of West Florida (The)                       Public                    FL     $ 12,369,966     $      3,400,694       $        435,852       $      3,400,694     $    8,969,272
00395600    Dalton State College                                   Public                    GA     $ 8,679,276      $      2,384,155       $        108,666       $      2,384,155     $    6,295,121
00396100    Harper College                                         Public                     IL    $ 12,582,067     $      2,763,258       $         99,995       $      2,763,258     $    9,818,809



                                                                                                                                                              EXHIBIT 5 - 53                      53 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 55 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00396600    Boston Architectural College                           Private Non‐Profit        MA     $      460,236   $        139,878       $          7,501       $        139,878     $      320,358
00396900    University of Minnesota ‐ Twin Cities                  Public                    MN     $ 40,211,125     $     12,897,062       $         42,429       $     12,897,062     $   27,314,063
00397400    Mesivtha Tifereth Jerusalem of America                 Private Non‐Profit        NY     $       95,479   $         33,056       $              ‐       $         33,056     $       62,423
00397600    Rabbinical Academy Mesivta Rabbi Chaim Berlin          Private Non‐Profit        NY     $      240,703   $         84,334       $              ‐       $         84,334     $      156,369
00397800    Rabbinical Seminary of America                         Private Non‐Profit        NY     $      350,073   $        129,263       $              ‐       $        129,263     $      220,810
00397900    Teachers College, Columbia University                  Private Non‐Profit        NY     $ 1,680,289      $        559,267       $              ‐       $        559,267     $    1,121,022
00398100    University of North Carolina School of the Arts        Public                    NC     $ 1,268,365      $        434,443       $              ‐       $        434,443     $      833,922
00398200    Cleveland Institute of Art (The)                       Private Non‐Profit        OH     $ 1,162,031      $        400,894       $              ‐       $        400,894     $      761,137
00398500    Oral Roberts University                                Private Non‐Profit        OK     $ 4,896,140      $      1,466,619       $        118,099       $      1,466,619     $    3,429,521
00398600    DeSales University                                     Private Non‐Profit        PA     $ 3,064,499      $        923,471       $         53,602       $        923,471     $    2,141,028
00398700    La Roche University                                    Private Non‐Profit        PA     $ 1,942,542      $        602,959       $         23,835       $        602,959     $    1,339,583
00398800    Neumann University                                     Private Non‐Profit        PA     $ 3,015,010      $        879,059       $         38,449       $        879,059     $    2,135,951
00399000    Florence ‐ Darlington Technical College                Public                    SC     $ 6,442,168      $      1,568,739       $        198,669       $      1,568,739     $    4,873,429
00399100    Greenville Technical College                           Public                    SC     $ 13,723,584     $      3,331,834       $        395,574       $      3,331,834     $   10,391,750
00399200    Piedmont Technical College                             Public                    SC     $ 7,392,118      $      1,716,979       $        408,413       $      1,716,979     $    5,675,139
00399300    Midlands Technical College                             Public                    SC     $ 15,009,166     $      3,666,392       $        171,166       $      3,666,392     $   11,342,774
00399400    Spartanburg Community College                          Public                    SC     $ 7,124,748      $      1,679,316       $        124,585       $      1,679,316     $    5,445,432
00399500    Central Carolina Technical College                     Public                    SC     $ 5,948,759      $      1,420,628       $        190,959       $      1,420,628     $    4,528,131
00399600    York Technical College                                 Public                    SC     $ 5,917,462      $      1,529,646       $         79,097       $      1,529,646     $    4,387,816
00399800    Chattanooga State Community College                    Public                    TN     $ 11,325,214     $      2,641,741       $        301,293       $      2,641,741     $    8,683,473
00399900    Cleveland State Community College                      Public                    TN     $ 4,067,122      $        985,358       $         39,838       $        985,358     $    3,081,764
00400300    Central Texas College District                         Public                    TX     $ 12,611,938     $      2,272,088       $      1,113,827       $      2,272,088     $   10,339,850
00400400    John Tyler Community College                           Public                    VA     $ 8,170,985      $      1,724,392       $        162,359       $      1,724,392     $    6,446,593
00400700    Madison Area Technical College                         Public                    WI     $ 12,510,691     $      2,750,035       $        173,017       $      2,750,035     $    9,760,656
00400900    Mesabi Range College                                   Public                    MN     $ 1,289,340      $        280,505       $         32,294       $        280,505     $    1,008,835
00402400    Georgia Northwestern Technical College                 Public                    GA     $ 7,197,142      $      1,591,180       $        365,016       $      1,591,180     $    5,605,962
00402500    Tennessee College of Applied Technology ‐ Knoxville    Public                    TN     $ 1,739,895      $        411,175       $              ‐       $        411,175     $    1,328,720
00402600    Tennessee College of Applied Technology ‐ Crossville   Public                    TN     $ 1,069,622      $        249,955       $            400       $        249,955     $      819,667
00402700    Utah Valley University                                 Public                    UT     $ 45,611,519     $     11,474,604       $        552,839       $     11,474,604     $   34,136,915
00403300    Asheville Buncombe Technical Community College         Public                    NC     $ 7,164,686      $      1,843,304       $        194,846       $      1,843,304     $    5,321,382
00405400    Hebrew Union College ‐ Jewish Institute of Religion    Private Non‐Profit        NY     $      141,966   $         52,084       $              ‐       $         52,084     $       89,882
00405600    North American Baptist Seminary                        Private Non‐Profit        SD     $       88,162   $         18,501       $              ‐       $         18,501     $       69,661
00405800    Gratz College                                          Private Non‐Profit        PA     $      111,053   $         27,498       $              ‐       $         27,498     $       83,555
00406000    Winebrenner Theological Seminary                       Private Non‐Profit        OH     $       16,856   $          6,183       $              ‐       $          6,183     $       10,673
00406200    Pitt Community College                                 Public                    NC     $ 10,858,478     $      2,755,397       $        355,389       $      2,755,397     $    8,103,081
00406900    University of Minnesota ‐ Crookston                    Public                    MN     $ 1,816,506      $        432,077       $        136,716       $        432,077     $    1,384,429



                                                                                                                                                              EXHIBIT 5 - 54                      54 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 56 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00407100    Walsh College of Accountancy & Business Administrat Private Non‐Profit           MI     $      888,354   $        211,202       $         63,518       $        211,202     $      677,152
00407200    Northwood University                                   Private Non‐Profit        MI     $ 2,497,291      $        679,112       $        181,473       $        679,112     $    1,818,179
00407500    Eastern Iowa Community College District                Public                     IA    $ 6,681,568      $      1,354,856       $        193,146       $      1,354,856     $    5,326,712
00407600    Kirkwood Community College                             Public                     IA    $ 13,718,324     $      3,168,305       $        277,305       $      3,168,305     $   10,550,019
00408000    Starr King School for the Ministry                     Private Non‐Profit        CA     $       32,584   $         11,930       $              ‐       $         11,930     $       20,654
00411700    Grady Health System                                    Public                    GA     $      133,510   $         45,397       $              ‐       $         45,397     $       88,113
00423300    Saint Luke's Methodist Hospital School of Radiologic TePrivate Non‐Profit         IA    $       22,360   $          9,276       $              ‐       $          9,276     $       13,084
00445200    Montgomery County Community College                    Public                    PA     $ 9,628,984      $      2,045,052       $        218,851       $      2,045,052     $    7,583,932
00445300    Dallas College                                         Public                    TX     $ 55,117,930     $      9,752,932       $      2,221,452       $      9,752,932     $   45,364,998
00448000    De Anza Community College                              Public                    CA     $ 14,159,017     $      3,617,629       $        172,744       $      3,617,629     $   10,541,388
00448100    Ohlone College                                         Public                    CA     $ 5,652,458      $      1,277,994       $         80,922       $      1,277,994     $    4,374,464
00448400    John F. Kennedy University                             Private Non‐Profit        CA     $      404,291   $         98,408       $         14,601       $         98,408     $      305,883
00450200    City College of San Francisco                          Public                    CA     $ 16,223,115     $      3,504,937       $        124,523       $      3,504,937     $   12,718,178
00450600    Colorado Mountain College                              Public                    CO     $ 3,735,220      $        847,334       $         39,004       $        847,334     $    2,887,886
00450800    University of Colorado Denver                          Public                    CO     $ 19,226,923     $      5,092,042       $        136,322       $      5,092,042     $   14,134,881
00450900    University of Colorado Colorado Springs                Public                    CO     $ 14,140,787     $      3,962,823       $        109,463       $      3,962,823     $   10,177,964
00451300    Housatonic Community College                           Public                    CT     $ 7,936,666      $      1,725,435       $         74,415       $      1,725,435     $    6,211,231
00454900    Leeward Community College                              Public                    HI     $ 4,835,134      $      1,033,945       $        175,137       $      1,033,945     $    3,801,189
00458600    Purdue University Global                               Public                    IN     $ 15,423,168     $        408,391       $     14,047,709       $     14,047,709     $    1,375,459
00458700    Northeast Iowa Community College                       Public                     IA    $ 4,009,002      $        917,790       $         66,492       $        917,790     $    3,091,212
00459500    Hawkeye Community College                              Public                     IA    $ 4,673,024      $        884,524       $         80,064       $        884,524     $    3,788,500
00459800    Iowa Western Community College                         Public                     IA    $ 6,848,417      $      1,587,692       $        203,438       $      1,587,692     $    5,260,725
00460000    Northwest Iowa Community College                       Public                     IA    $      996,810   $        211,268       $         53,774       $        211,268     $      785,542
00460800    Barton County Community College                        Public                    KS     $ 2,662,852      $        448,091       $        176,905       $        448,091     $    2,214,761
00462500    Delgado Community College                              Public                    LA     $ 26,068,215     $      5,655,191       $        647,057       $      5,655,191     $   20,413,024
00464100    Dunwoody College of Technology                         Private Non‐Profit        MN     $ 2,117,843      $        652,185       $          7,474       $        652,185     $    1,465,658
00465000    Chesapeake College                                     Public                    MD     $ 2,135,148      $        458,767       $         55,833       $        458,767     $    1,676,381
00466100    Hampshire College                                      Private Non‐Profit        MA     $ 1,776,110      $        599,600       $              ‐       $        599,600     $    1,176,510
00466900    Upper Cape Cod Regional Technical School               Public                    MA     $      180,192   $         60,211       $              ‐       $         60,211     $      119,981
00467300    Baker College                                          Private Non‐Profit        MI     $ 11,529,356     $      2,877,191       $        721,869       $      2,877,191     $    8,652,165
00470300    Logan University                                       Private Non‐Profit        MO     $      425,016   $        112,142       $         59,502       $        112,142     $      312,874
00470700    Covenant Theological Seminary                          Private Non‐Profit        MO     $      144,086   $         44,333       $              ‐       $         44,333     $       99,753
00471100    State Technical College of Missouri                    Public                    MO     $ 2,233,682      $        682,090       $          5,823       $        682,090     $    1,551,592
00471300    Three Rivers College                                   Public                    MO     $ 4,609,172      $      1,140,644       $        201,339       $      1,140,644     $    3,468,528
00473600    Bergen Community College                               Public                    NJ     $ 16,666,659     $      4,230,709       $        131,502       $      4,230,709     $   12,435,950
00474000    Mercer County Community College                        Public                    NJ     $ 8,358,417      $      1,925,558       $         79,944       $      1,925,558     $    6,432,859



                                                                                                                                                              EXHIBIT 5 - 55                      55 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 57 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00474200    Central New Mexico Community College                   Public                    NM     $ 21,404,465     $      4,652,717       $         609,750      $      4,652,717     $   16,751,748
00474300    Clovis Community College                               Public                    NM     $ 2,390,522      $        428,863       $         144,527      $        428,863     $    1,961,659
00475900    CUNY York College                                      Public                    NY     $ 14,007,349     $      3,602,707       $          12,890      $      3,602,707     $   10,404,642
00476500    CUNY Graduate School & University Center               Public                    NY     $ 1,877,959      $        388,067       $         290,867      $        388,067     $    1,489,892
00477600    Central Yeshiva Tomchei Tmimim Lubavitz                Private Non‐Profit        NY     $ 1,111,506      $        371,567       $               ‐      $        371,567     $      739,939
00478800    Herkimer County Community College ‐ SUNY Office of     Public                    NY     $ 3,009,187      $        761,037       $         121,764      $        761,037     $    2,248,150
00479800    Mirrer Yeshiva Central Institute                       Private Non‐Profit        NY     $      268,703   $         78,188       $               ‐      $         78,188     $      190,515
00483500    Caldwell Community College & Technical Institute       Public                    NC     $ 3,728,354      $        876,735       $          94,114      $        876,735     $    2,851,619
00483800    Guilford Technical Community College                   Public                    NC     $ 15,718,356     $      4,130,195       $         587,781      $      4,130,195     $   11,588,161
00484400    Wake Technical Community College                       Public                    NC     $ 21,750,983     $      5,195,425       $         998,856      $      5,195,425     $   16,555,558
00484500    Wilson Community College                               Public                    NC     $ 1,606,406      $        359,328       $         112,259      $        359,328     $    1,247,078
00485200    Clark State Community College                          Public                    OH     $ 6,839,500      $      1,457,314       $         219,861      $      1,457,314     $    5,382,186
00486100    University of Northwestern Ohio                        Private Non‐Profit        OH     $ 5,948,044      $      1,953,171       $          94,156      $      1,953,171     $    3,994,873
00487800    Clackamas Community College                            Public                    OR     $ 5,558,561      $        862,463       $          60,689      $        862,463     $    4,696,098
00488200    Oregon Health & Science University                     Public                    OR     $ 1,597,982      $        506,097       $          23,121      $        506,097     $    1,091,885
00489900    UPMC Mercy School of Nursing                           Private Non‐Profit        PA     $      284,016   $         87,812       $               ‐      $         87,812     $      196,204
00492000    Trident Technical College                              Public                    SC     $ 13,700,146     $      3,284,138       $         413,731      $      3,284,138     $   10,416,008
00492300    Clinton College                                        Private Non‐Profit        SC     $      707,265   $        116,971       $               ‐      $        116,971     $      590,294
00492500    Horry ‐ Georgetown Technical College                   Public                    SC     $ 10,253,428     $      2,579,294       $         325,418      $      2,579,294     $    7,674,134
00492600    Tri‐County Technical College                           Public                    SC     $ 7,917,841      $      2,123,242       $         112,100      $      2,123,242     $    5,794,599
00492700    University of South Carolina ‐ Union                   Public                    SC     $      986,521   $        228,957       $               ‐      $        228,957     $      757,564
00492900    Avera McKennan Hospital                                Private Non‐Profit        SD     $        9,372   $          3,055       $               ‐      $          3,055     $        6,317
00493700    Jackson State Community College                        Public                    TN     $ 6,278,510      $      1,419,235       $         140,141      $      1,419,235     $    4,859,275
00494900    Baylor College of Medicine                             Private Non‐Profit        TX     $      610,941   $        253,002       $               ‐      $        253,002     $      357,939
00495100    University of Texas Health Science Center at Houston   Public                    TX     $ 2,893,112      $        997,852       $               ‐      $        997,852     $    1,895,260
00495200    University of Texas Medical Branch at Galveston        Public                    TX     $ 1,693,386      $        550,876       $          21,199      $        550,876     $    1,142,510
00497200    Galveston College                                      Public                    TX     $ 2,698,376      $        606,113       $          41,239      $        606,113     $    2,092,263
00497700    South Texas College of Law Houston                     Private Non‐Profit        TX     $      353,441   $        131,666       $               ‐      $        131,666     $      221,775
00498800    Central Virginia Community College                     Public                    VA     $ 4,111,607      $        908,909       $          80,427      $        908,909     $    3,202,698
00499600    Dabney S Lancaster Community College                   Public                    VA     $      981,191   $        222,282       $          14,488      $        222,282     $      758,909
00499900    Bellingham Technical College                           Public                    WA     $ 3,642,353      $        916,526       $          73,794      $        916,526     $    2,725,827
00500000    Pierce College                                         Public                    WA     $ 8,964,719      $      1,962,602       $         471,712      $      1,962,602     $    7,002,117
00500100    Edmonds Community College                              Public                    WA     $ 5,970,004      $      1,443,845       $         109,016      $      1,443,845     $    4,526,159
00500600    Walla Walla Community College                          Public                    WA     $ 4,896,390      $      1,243,859       $          74,531      $      1,243,859     $    3,652,531
00501500    University of Wisconsin ‐ Parkside                     Public                    WI     $ 6,364,119      $      1,890,973       $          73,311      $      1,890,973     $    4,473,146
00501900    Universidad Adventista De Las Antillas                 Private Non‐Profit        PR     $ 3,474,235      $      1,089,138       $          17,234      $      1,089,138     $    2,385,097



                                                                                                                                                              EXHIBIT 5 - 56                      56 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 58 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00502200    Universidad Central de Bayamon                         Private Non‐Profit        PR     $ 2,224,465      $        479,227       $         315,140      $        479,227     $    1,745,238
00502600    Inter American University of Puerto Rico ‐ Arecibo CamPrivate Non‐Profit         PR     $ 11,633,980     $      3,550,052       $         247,833      $      3,550,052     $    8,083,928
00502700    Inter American University of Puerto Rico ‐ Barranquita Private Non‐Profit        PR     $ 6,138,003      $      1,961,144       $          33,968      $      1,961,144     $    4,176,859
00502800    Inter American University of Puerto Rico ‐ Bayamón CaPrivate Non‐Profit          PR     $ 14,186,459     $      4,444,953       $          54,264      $      4,444,953     $    9,741,506
00502900    Inter American University of Puerto Rico ‐ Ponce CampPrivate Non‐Profit          PR     $ 12,302,765     $      3,763,154       $         526,558      $      3,763,154     $    8,539,611
00510200    School of Diagnostic Imaging‐Cleveland Clinic Health S Private Non‐Profit        OH     $       72,952   $         24,309       $               ‐      $         24,309     $       48,643
00522000    Salt Lake Community College                            Public                    UT     $ 24,130,769     $      5,323,937       $         406,415      $      5,323,937     $   18,806,832
00522300    New River Community College                            Public                    VA     $ 3,654,725      $        829,082       $         107,613      $        829,082     $    2,825,643
00524400    Bluegrass Community & Technical College                Public                    KY     $ 11,036,893     $      2,480,560       $         525,258      $      2,480,560     $    8,556,333
00524500    University of Arkansas Community College at Morrilto Public                      AR     $ 3,589,050      $        930,528       $          19,413      $        930,528     $    2,658,522
00525200    Ridgewater College                                     Public                    MN     $ 3,860,185      $        975,458       $         124,692      $        975,458     $    2,884,727
00525400    Lanier Technical College                               Public                    GA     $ 4,680,489      $      1,061,329       $          99,302      $      1,061,329     $    3,619,160
00525600    Wiregrass Georgia Technical College                    Public                    GA     $ 6,012,298      $      1,279,447       $         106,287      $      1,279,447     $    4,732,851
00525800    Hawaii Community College                               Public                    HI     $ 2,574,000      $        573,613       $          82,218      $        573,613     $    2,000,387
00526000    J. F. Drake State Community and Technical College Public                         AL     $ 1,539,687      $        380,882       $          20,893      $        380,882     $    1,158,805
00526300    Minnesota West Community and Technical College Public                            MN     $ 2,583,493      $        536,047       $         113,893      $        536,047     $    2,047,446
00526400    Flint Hills Technical College                          Public                    KS     $      829,141   $        153,252       $           7,377      $        153,252     $      675,889
00526500    North Central Kansas Technical College                 Public                    KS     $      917,405   $        245,273       $          12,024      $        245,273     $      672,132
00526700    Northwest Kansas Technical College                     Public                    KS     $      841,008   $        239,643       $           1,997      $        239,643     $      601,365
00527100    Southcentral Kentucky Community and Technical CollePublic                        KY     $ 5,410,058      $      1,212,244       $         115,045      $      1,212,244     $    4,197,814
00527300    Gateway Community and Technical College                Public                    KY     $ 4,249,192      $        898,892       $         145,870      $        898,892     $    3,350,300
00527600    Central Maine Community College                        Public                    ME     $ 4,059,822      $        941,360       $          78,271      $        941,360     $    3,118,462
00527700    Eastern Maine Community College                        Public                    ME     $ 2,974,826      $        713,387       $          32,476      $        713,387     $    2,261,439
00527900    Greater Lowell Regional Vocational Technical School Public                       MA     $      134,707   $         47,015       $               ‐      $         47,015     $       87,692
00528000    Tennessee College of Applied Technology ‐ Covington Public                       TN     $      524,530   $        124,125       $               ‐      $        124,125     $      400,405
00528100    Tennessee College of Applied Technology ‐ ElizabethtoPublic                      TN     $ 1,549,711      $        440,582       $               ‐      $        440,582     $    1,109,129
00528200    Tennessee College of Applied Technology‐Hartsville Public                        TN     $      659,236   $        159,305       $             135      $        159,305     $      499,931
00528300    Tennessee College of Applied Technology ‐ Newbern Public                         TN     $      961,675   $        285,680       $               ‐      $        285,680     $      675,995
00528800    Kirksville Area Technical Center                       Public                    MO     $       86,135   $         23,608       $               ‐      $         23,608     $       62,527
00528900    Waynesville Career Center                              Public                    MO     $       70,502   $         26,690       $               ‐      $         26,690     $       43,812
00529100    White Mountains Community College                      Public                    NH     $ 1,152,186      $        244,252       $          31,045      $        244,252     $      907,934
00529400    Waukesha County Technical College                      Public                    WI     $ 5,001,888      $        967,629       $           8,535      $        967,629     $    4,034,259
00530100    Northeast Wisconsin Technical College                  Public                    WI     $ 8,993,456      $      1,868,129       $         153,527      $      1,868,129     $    7,125,327
00530400    Chippewa Valley Technical College                      Public                    WI     $ 6,860,983      $      1,382,732       $          66,985      $      1,382,732     $    5,478,251
00530600    Bates Technical College                                Public                    WA     $ 3,335,482      $        842,049       $          38,220      $        842,049     $    2,493,433
00530700    Tennessee College of Applied Technology‐‐McMinnvill Public                       TN     $      421,547   $        115,449       $           6,354      $        115,449     $      306,098



                                                                                                                                                              EXHIBIT 5 - 57                      57 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 59 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00530900    Lake Area Technical College                           Public                     SD     $ 2,943,424      $        884,081       $          65,026      $        884,081     $     2,059,343
00531000    Pittsburgh Institute of Aeronautics                   Private Non‐Profit         PA     $ 1,013,613      $        229,473       $               ‐      $        229,473     $       784,140
00531100    Tulsa Technology Center School District No. 18        Public                     OK     $ 3,155,311      $        858,600       $               ‐      $        858,600     $     2,296,711
00531200    Red River Technology Center School District 19        Public                     OK     $      263,657   $         78,088       $               ‐      $         78,088     $       185,569
00531300    North Central State College                           Public                     OH     $ 3,087,374      $        705,064       $          35,044      $        705,064     $     2,382,310
00531600    Coastal Carolina Community College                    Public                     NC     $ 6,284,036      $      1,685,676       $         110,922      $      1,685,676     $     4,598,360
00531700    Forsyth Technical Community College                   Public                     NC     $ 9,807,067      $      2,466,903       $         314,713      $      2,466,903     $     7,340,164
00531800    Catawba Valley Community College                      Public                     NC     $ 5,203,663      $      1,278,979       $         128,624      $      1,278,979     $     3,924,684
00532000    Cape Fear Community College                           Public                     NC     $ 9,895,172      $      2,363,220       $         229,414      $      2,363,220     $     7,531,952
00533000    Fayette County Career & Technical Institute           Public                     PA     $      292,091   $         97,632       $               ‐      $         97,632     $       194,459
00533500    Central Pennsylvania Institute of Science and TechnoloPublic                     PA     $      552,704   $        184,838       $               ‐      $        184,838     $       367,866
00533900    Metro Technology Centers School District #22          Public                     OK     $      836,177   $        233,404       $               ‐      $        233,404     $       602,773
00535100    Tennessee College of Applied Technology ‐ MorristownPublic                       TN     $ 1,711,569      $        438,890       $           5,644      $        438,890     $     1,272,679
00535200    Tennessee College Of Applied Technology‐McKenzie Public                          TN     $      495,548   $        160,994       $               ‐      $        160,994     $       334,554
00535300    Tennessee College of Applied Technology‐Livingston Public                        TN     $ 1,082,755      $        239,885       $             364      $        239,885     $       842,870
00535400    Tennessee College of Applied Technology‐Jackson       Public                     TN     $ 1,124,050      $        255,183       $               ‐      $        255,183     $       868,867
00535600    Tennessee College of Applied Technology ‐ HohenwaldPublic                        TN     $      871,170   $        130,906       $               ‐      $        130,906     $       740,264
00535700    Tennessee College of Applied Technology Crump         Public                     TN     $      559,948   $        137,441       $               ‐      $        137,441     $       422,507
00535800    Tennessee College of Applied Technology ‐ Athens      Public                     TN     $      531,907   $        123,053       $               ‐      $        123,053     $       408,854
00535900    Tennessee College of Applied Technology ‐ Nashville Public                       TN     $ 1,970,898      $        519,269       $               ‐      $        519,269     $     1,451,629
00536000    Tennessee College of Applied Technology‐Memphis Public                           TN     $ 2,595,530      $        726,607       $               ‐      $        726,607     $     1,868,923
00536300    Denmark Technical College                             Public                     SC     $      787,267   $        206,261       $          24,611      $        206,261     $       581,006
00536500    York County School of Technology                      Public                     PA     $      350,014   $        102,596       $               ‐      $        102,596     $       247,418
00537200    South Puget Sound Community College                   Public                     WA     $ 5,742,134      $      1,499,870       $         163,659      $      1,499,870     $     4,242,264
00537300    Lake Washington Institute of Technology               Public                     WA     $ 3,070,557      $        779,044       $          21,173      $        779,044     $     2,291,513
00537800    Northeast State Community College                     Public                     TN     $ 8,967,575      $      2,244,158       $         103,394      $      2,244,158     $     6,723,417
00537900    Tennessee College of Applied Technology‐Shelbyville Public                       TN     $      931,766   $        273,653       $               ‐      $        273,653     $       658,113
00538000    Mid‐State Technical College                           Public                     WI     $ 3,350,674      $        764,006       $          25,824      $        764,006     $     2,586,668
00538400    Nicolet Area Technical College                        Public                     WI     $ 1,192,563      $        242,058       $          52,695      $        242,058     $       950,505
00538700    Northcentral Technical College                        Public                     WI     $ 3,991,652      $        741,189       $         170,360      $        741,189     $     3,250,463
00538900    Gateway Technical College                             Public                     WI     $ 7,675,437      $      1,307,278       $         137,277      $      1,307,278     $     6,368,159
00539000    Blackhawk Technical College                           Public                     WI     $ 4,269,703      $      1,100,944       $          45,480      $      1,100,944     $     3,168,759
00539900    Monmouth County Vocational School District            Public                     NJ     $      128,717   $         30,326       $               ‐      $         30,326     $        98,391
00542400    South Central Career Center                           Public                     MO     $      286,468   $         88,171       $               ‐      $         88,171     $       198,297
00542900    Rolla Technical Institute Center                      Public                     MO     $      307,498   $        105,153       $               ‐      $        105,153     $       202,345
00543000    Poplar Bluff Technical Career Center                  Public                     MO     $       75,842   $         25,427       $               ‐      $         25,427     $        50,415



                                                                                                                                                              EXHIBIT 5 - 58                      58 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 60 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00543800    Saline County Career Center                           Public                     MO     $       78,106   $         26,445       $               ‐      $         26,445     $        51,661
00544700    Randolph Community College                            Public                     NC     $ 2,648,434      $        632,128       $         153,246      $        632,128     $     2,016,306
00544800    Durham Technical Community College                    Public                     NC     $ 6,117,402      $      1,401,571       $         137,640      $      1,401,571     $     4,715,831
00544900    Central Carolina Community College                    Public                     NC     $ 5,053,041      $      1,211,050       $         133,287      $      1,211,050     $     3,841,991
00546100    Salem Community College                               Public                     NJ     $ 1,352,495      $        332,565       $          14,554      $        332,565     $     1,019,930
00546300    Alamance Community College                            Public                     NC     $ 4,848,030      $      1,183,893       $         104,267      $      1,183,893     $     3,664,137
00546400    Richmond Community College                            Public                     NC     $ 3,796,431      $        996,984       $         154,391      $        996,984     $     2,799,447
00546700    SOWELA Technical Community College                    Public                     LA     $ 5,120,697      $      1,246,692       $          46,000      $      1,246,692     $     3,874,005
00548900    Central Louisiana Technical Community College         Public                     LA     $ 3,372,323      $        731,361       $           7,722      $        731,361     $     2,640,962
00549800    Wichita State University Campus of Applied Sciences a Public                     KS     $ 5,577,556      $      1,191,899       $         108,877      $      1,191,899     $     4,385,657
00549900    Salina Area Technical College                         Public                     KS     $      539,924   $        101,980       $           2,201      $        101,980     $       437,944
00550000    Manhattan Area Technical College                      Public                     KS     $      790,612   $        184,921       $           2,925      $        184,921     $       605,691
00551100    Coastal Pines Technical College                       Public                     GA     $ 4,368,692      $        879,069       $          74,203      $        879,069     $     3,489,623
00551900    Diman Regional Vocational Technical Institute         Public                     MA     $      134,391   $         40,621       $               ‐      $         40,621     $        93,770
00552300    Blue Hills Regional Technical School                  Public                     MA     $      127,079   $         42,482       $               ‐      $         42,482     $        84,597
00552500    Southern Maine Community College                      Public                     ME     $ 6,511,012      $      1,448,649       $         122,149      $      1,448,649     $     5,062,363
00553100    Grand River Technical School                          Public                     MO     $      182,186   $         56,780       $               ‐      $         56,780     $       125,406
00553200    Cape Girardeau Career and Technology Center           Public                     MO     $      407,135   $        103,215       $               ‐      $        103,215     $       303,920
00553300    Saint Paul College ‐ A Community & Technical College Public                      MN     $ 10,171,146     $      2,290,260       $         205,506      $      2,290,260     $     7,880,886
00553400    St. Cloud Technical and Community College             Public                     MN     $ 6,143,474      $      1,527,599       $         151,574      $      1,527,599     $     4,615,875
00553500    Pine Technical and Community College                  Public                     MN     $ 1,397,218      $        240,632       $          10,740      $        240,632     $     1,156,586
00553700    South Central College                                 Public                     MN     $ 4,096,933      $        936,741       $          50,452      $        936,741     $     3,160,192
00554100    Minnesota State Community and Technical College Public                           MN     $ 5,922,783      $      1,416,310       $         207,471      $      1,416,310     $     4,506,473
00554400    Alexandria Technical and Community College            Public                     MN     $ 1,669,171      $        403,655       $          78,723      $        403,655     $     1,265,516
00555700    C H McCann Technical School                           Public                     MA     $       81,488   $         27,400       $               ‐      $         27,400     $        54,088
00558500    Lively Technical College                              Public                     FL     $ 1,782,744      $        471,249       $               ‐      $        471,249     $     1,311,495
00558600    Lindsey Hopkins Technical College                     Public                     FL     $ 1,119,239      $        250,846       $               ‐      $        250,846     $       868,393
00559400    Erwin Technical College                               Public                     FL     $ 2,355,228      $        483,605       $               ‐      $        483,605     $     1,871,623
00559600    Emily Griffith Technical College                      Public                     CO     $ 3,372,652      $        914,363       $               ‐      $        914,363     $     2,458,289
00559900    Augusta Technical College                             Public                     GA     $ 8,997,908      $      2,193,339       $          76,877      $      2,193,339     $     6,804,569
00560000    Athens Technical College                              Public                     GA     $ 6,704,867      $      1,491,602       $          98,923      $      1,491,602     $     5,213,265
00560100    Albany Technical College                              Public                     GA     $ 5,281,805      $      1,225,575       $         513,933      $      1,225,575     $     4,056,230
00560500    Pinellas Technical College ‐ Clearwater Campus        Public                     FL     $ 1,190,438      $        263,557       $           8,357      $        263,557     $       926,881
00560700    Suncoast Technical College                            Public                     FL     $      971,627   $        212,911       $               ‐      $        212,911     $       758,716
00560800    Traviss Technical College                             Public                     FL     $ 1,173,090      $        322,397       $               ‐      $        322,397     $       850,693
00561200    Manatee Technical College                             Public                     FL     $ 1,851,459      $        507,737       $               ‐      $        507,737     $     1,343,722



                                                                                                                                                              EXHIBIT 5 - 59                      59 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 61 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00561500    Southern Regional Technical College                   Public                     GA     $ 7,686,039      $      1,802,037       $         172,938      $      1,802,037     $     5,884,002
00561700    South Georgia Technical College                       Public                     GA     $ 3,954,455      $        935,054       $         132,055      $        935,054     $     3,019,401
00561800    Savannah Technical College                            Public                     GA     $ 6,876,107      $      1,628,542       $         160,145      $      1,628,542     $     5,247,565
00561900    North Georgia Technical College                       Public                     GA     $ 4,588,972      $      1,057,016       $          82,677      $      1,057,016     $     3,531,956
00562000    Chattahoochee Technical College                       Public                     GA     $ 11,215,138     $      2,451,827       $         262,142      $      2,451,827     $     8,763,311
00562100    Southern Crescent Technical College                   Public                     GA     $ 8,586,232      $      1,956,144       $         268,424      $      1,956,144     $     6,630,088
00562200    Georgia Piedmont Technical College                    Public                     GA     $ 5,465,270      $      1,349,726       $         247,191      $      1,349,726     $     4,115,544
00562400    Columbus Technical College                            Public                     GA     $ 6,948,954      $      1,565,951       $         121,659      $      1,565,951     $     5,383,003
00563800    Downey Adult School                                   Public                     CA     $ 2,288,989      $        616,358       $          15,876      $        616,358     $     1,672,631
00565500    Hacienda La Puente Adult Education                    Public                     CA     $      853,390   $        194,152       $               ‐      $        194,152     $       659,238
00569100    Shelton State Community College                       Public                     AL     $ 6,242,835      $      1,482,720       $         143,545      $      1,482,720     $     4,760,115
00569200    Reid State Technical College                          Public                     AL     $      866,379   $        217,664       $               ‐      $        217,664     $       648,715
00569700    Northwest ‐ Shoals Community College                  Public                     AL     $ 4,505,213      $      1,034,735       $          90,178      $      1,034,735     $     3,470,478
00569900    George Corley Wallace State Community College ‐ SelmPublic                       AL     $ 2,786,974      $        649,163       $         137,695      $        649,163     $     2,137,811
00570700    Southeast Arkansas College                            Public                     AR     $ 2,560,591      $        593,765       $          33,074      $        593,765     $     1,966,826
00573200    University of Arkansas Community College at Hope‐Te Public                       AR     $ 2,407,209      $        578,168       $          61,298      $        578,168     $     1,829,041
00573300    Bevill State Community College                        Public                     AL     $ 5,413,481      $      1,321,420       $          92,464      $      1,321,420     $     4,092,061
00573400    H. Councill Trenholm State Community College          Public                     AL     $ 3,837,980      $        946,417       $          12,470      $        946,417     $     2,891,563
00575200    Clover Park Technical College                         Public                     WA     $ 5,802,995      $      1,633,170       $          49,846      $      1,633,170     $     4,169,825
00575300    Owens Community College                               Public                     OH     $ 9,317,892      $      1,968,893       $         192,842      $      1,968,893     $     7,348,999
00575400    Rowan‐Cabarrus Community College                      Public                     NC     $ 6,289,645      $      1,422,753       $         364,365      $      1,422,753     $     4,866,892
00575700    Lake Superior College                                 Public                     MN     $ 4,132,002      $        878,576       $         121,060      $        878,576     $     3,253,426
00575900    Northwest Technical College ‐ Bemidji                 Public                     MN     $      618,678   $         96,121       $          98,277      $         98,277     $       520,401
00576000    Northern Maine Community College                      Public                     ME     $ 1,320,610      $        327,715       $           3,648      $        327,715     $       992,895
00576100    L. E. Fletcher Technical Community College            Public                     LA     $ 3,215,401      $        687,560       $         117,410      $        687,560     $     2,527,841
00576300    Central Georgia Technical College                     Public                     GA     $ 11,496,965     $      2,550,144       $         551,013      $      2,550,144     $     8,946,821
00598700    Avera Sacred Heart Hospital School of Radiologic Tech Private Non‐Profit         SD     $        7,599   $          3,492       $               ‐      $          3,492     $         4,107
00616500    Los Angeles County College of Nursing and Allied HealtPublic                     CA     $      336,733   $         87,031       $               ‐      $         87,031     $       249,702
00621400    Blessing Hospital                                     Private Non‐Profit          IL    $      342,254   $        105,434       $           5,235      $        105,434     $       236,820
00622500    Trinity College of Nursing & Health Sciences          Private Non‐Profit          IL    $      251,781   $         63,777       $           6,716      $         63,777     $       188,004
00622800    Methodist College                                     Private Non‐Profit          IL    $ 1,319,115      $        368,002       $           8,079      $        368,002     $       951,113
00624000    Saint Francis Medical Center College of Nursing       Private Non‐Profit          IL    $      538,606   $        159,178       $           5,695      $        159,178     $       379,428
00625700    Saint Elizabeth School of Nursing                     Private Non‐Profit         IN     $      266,111   $         68,164       $           1,042      $         68,164     $       197,947
00626700    UnityPoint Health‐Des Moines                          Private Non‐Profit          IA    $       28,762   $         10,858       $               ‐      $         10,858     $        17,904
00627300    Mercy College of Health Sciences                      Private Non‐Profit          IA    $ 1,345,841      $        402,979       $          19,839      $        402,979     $       942,862
00630500    Maine College of Health Professions                   Private Non‐Profit         ME     $      309,324   $         81,223       $               ‐      $         81,223     $       228,101



                                                                                                                                                              EXHIBIT 5 - 60                      60 of 98
                                               Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 62 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                        School Type             State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00632200    Signature Healthcare Brockton Hospital School of NursPrivate Non‐Profit          MA     $      374,477   $        108,038       $               ‐      $        108,038     $      266,439
00632400    Laboure College                                         Private Non‐Profit       MA     $ 1,298,168      $        330,711       $          16,332      $        330,711     $      967,457
00633100    Lawrence Memorial Hospital School of Nursing            Private Non‐Profit       MA     $      478,023   $        119,391       $               ‐      $        119,391     $      358,632
00638900    Goldfarb School of Nursing at Barnes‐Jewish College Private Non‐Profit           MO     $      989,079   $        334,771       $           4,005      $        334,771     $      654,308
00639900    Bryan College of Health Sciences                        Private Non‐Profit       NE     $      780,709   $        242,209       $           1,357      $        242,209     $      538,500
00640400    Nebraska Methodist College of Nursing & Allied HealthPrivate Non‐Profit          NE     $ 1,011,693      $        278,946       $          41,442      $        278,946     $      732,747
00641700    Holy Name Medical Center School of Nursing              Private Non‐Profit       NJ     $      289,450   $        103,195       $               ‐      $        103,195     $      186,255
00642100    JFK Medical Center Muhlenberg Harold B. and DorothyPrivate Non‐Profit            NJ     $      733,771   $        208,927       $           3,345      $        208,927     $      524,844
00642900    Saint Francis Medical Center                            Private Non‐Profit       NJ     $       48,506   $         11,982       $               ‐      $         11,982     $       36,524
00643500    Arnot Ogden Medical Center                              Private Non‐Profit       NY     $      117,203   $         39,732       $               ‐      $         39,732     $       77,471
00643800    Phillips School of Nursing at Mount Sinai Beth Israel Private Non‐Profit         NY     $      236,544   $         75,597       $               ‐      $         75,597     $      160,947
00644300    Cochran School of Nursing Saint John's Riverside Hosp Private Non‐Profit         NY     $      174,690   $         43,336       $               ‐      $         43,336     $      131,354
00644500    Bill and Sandra Pomeroy College of Nursing at Crouse Private Non‐Profit          NY     $      391,341   $        103,922       $               ‐      $        103,922     $      287,419
00644800    Ellis Medicine, The Belanger School of Nursing          Private Non‐Profit       NY     $      115,012   $         39,370       $               ‐      $         39,370     $       75,642
00646100    Saint Elizabeth Medical Center                          Private Non‐Profit       NY     $      379,861   $        110,121       $               ‐      $        110,121     $      269,740
00646700    Saint Joseph's College of Nursing at St Joseph's HospitaPrivate Non‐Profit       NY     $      402,069   $        130,822       $               ‐      $        130,822     $      271,247
00647700    Cabarrus College of Health Sciences                     Private Non‐Profit       NC     $      462,682   $        126,560       $          14,607      $        126,560     $      336,122
00648300    Watts College of Nursing                                Private Non‐Profit       NC     $       55,179   $         21,096       $               ‐      $         21,096     $       34,083
00648700    Aultman College of Nursing and Health Sciences          Private Non‐Profit       OH     $      563,861   $        147,862       $             795      $        147,862     $      415,999
00648900    Christ College of Nursing and Health Sciences           Private Non‐Profit       OH     $ 1,060,598      $        283,951       $          74,751      $        283,951     $      776,647
00649400    Good Samaritan College of Nursing and Health SciencePrivate Non‐Profit           OH     $      550,028   $        135,331       $               ‐      $        135,331     $      414,697
00650700    Trinity Health System School of Nursing                 Private Non‐Profit       OH     $      176,816   $         49,961       $               ‐      $         49,961     $      126,855
00653400    Citizens School of Nursing                              Private Non‐Profit       PA     $      292,971   $         87,122       $               ‐      $         87,122     $      205,849
00655100    UPMC St. Margaret School of Nursing                     Private Non‐Profit       PA     $      108,816   $         45,651       $               ‐      $         45,651     $       63,165
00656000    Ohio Valley General Hospital School of Nursing          Private Non‐Profit       PA     $       49,080   $         10,654       $               ‐      $         10,654     $       38,426
00656500    Reading Hospital School of Health Sciences              Private Non‐Profit       PA     $      475,342   $        134,622       $               ‐      $        134,622     $      340,720
00657400    St. Luke's Hospital of Bethlehem, PA                    Private Non‐Profit       PA     $      346,459   $         95,811       $               ‐      $         95,811     $      250,648
00657700    UPMC Shadyside                                          Private Non‐Profit       PA     $      542,395   $        172,679       $               ‐      $        172,679     $      369,716
00658200    Washington Hospital (The)                               Private Non‐Profit       PA     $      127,547   $         37,852       $               ‐      $         37,852     $       89,695
00658300    Western Pennsylvania Hospital School of Nursing         Private Non‐Profit       PA     $      223,212   $         70,943       $               ‐      $         70,943     $      152,269
00661200    Covenant School of Nursing and Allied Health            Private Non‐Profit       TX     $      681,520   $        201,912       $               ‐      $        201,912     $      479,608
00663900    Bellin College                                          Private Non‐Profit       WI     $      429,279   $        109,741       $           3,058      $        109,741     $      319,538
00665600    College of Du Page                                      Public                    IL    $ 20,581,172     $      4,550,443       $         242,862      $      4,550,443     $   16,030,729
00666100    Angelina College                                        Public                   TX     $ 5,694,082      $      1,306,478       $         121,786      $      1,306,478     $    4,387,604
00672000    College of Alameda                                      Public                   CA     $ 3,172,271      $        524,585       $         185,528      $        524,585     $    2,647,686
00672500    University of Tennessee Health Science Center           Public                   TN     $ 1,363,552      $        499,039       $           1,469      $        499,039     $      864,513



                                                                                                                                                              EXHIBIT 5 - 61                      61 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 63 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                   School Type                  State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00673100    Casa Loma College                                  Private Non‐Profit            CA     $      739,820   $        253,255       $              ‐       $        253,255     $      486,565
00675000    Valencia College                                   Public                        FL     $ 59,512,739     $     13,841,102       $      1,822,875       $     13,841,102     $   45,671,637
00675300    Illinois Central College                           Public                         IL    $ 8,110,353      $      1,852,317       $        104,700       $      1,852,317     $    6,258,036
00675600    Northshore Technical Community College             Public                        LA     $ 5,242,703      $      1,025,650       $         30,069       $      1,025,650     $    4,217,053
00676000    University of Maine ‐ Augusta                      Public                        ME     $ 3,537,103      $        675,763       $        492,428       $        675,763     $    2,861,340
00676800    Mid Michigan College                               Public                        MI     $ 5,077,764      $      1,320,530       $        177,854       $      1,320,530     $    3,757,234
00677100    College for Creative Studies                       Private Non‐Profit            MI     $ 1,841,570      $        568,245       $              ‐       $        568,245     $    1,273,325
00677500    Rainy River Community College                      Public                        MN     $      317,295   $         80,634       $            707       $         80,634     $      236,661
00677700    Flathead Valley Community College                  Public                        MT     $ 2,079,030      $        462,572       $         22,666       $        462,572     $    1,616,458
00678200    Genesee Community College                          Public                        NY     $ 5,220,960      $      1,242,440       $         83,147       $      1,242,440     $    3,978,520
00678500    Schenectady County Community College               Public                        NY     $ 5,230,881      $      1,133,346       $         77,970       $      1,133,346     $    4,097,535
00678700    Clinton Community College ‐ SUNY Office of Communi Public                        NY     $ 1,545,848      $        382,981       $         19,246       $        382,981     $    1,162,867
00678800    Tompkins Cortland Community College                Public                        NY     $ 4,215,523      $        922,589       $         82,766       $        922,589     $    3,292,934
00678900    Columbia ‐ Greene Community College ‐ SUNY Office oPublic                        NY     $ 1,827,663      $        420,354       $         11,676       $        420,354     $    1,407,309
00679100    SUNY College at Purchase                           Public                        NY     $ 6,722,248      $      2,145,259       $            251       $      2,145,259     $    4,576,989
00679900    Craven Community College                           Public                        NC     $ 3,112,898      $        754,672       $        248,251       $        754,672     $    2,358,226
00680400    Lakeland Community College                         Public                        OH     $ 6,507,072      $      1,536,947       $        155,893       $      1,536,947     $    4,970,125
00680700    Community College of Beaver County                 Public                        PA     $ 2,813,941      $        690,982       $         32,823       $        690,982     $    2,122,959
00681000    Lehigh Carbon Community College                    Public                        PA     $ 8,853,093      $      1,936,538       $         60,139       $      1,936,538     $    6,916,555
00681100    Luzerne County Community College                   Public                        PA     $ 6,817,714      $      1,603,163       $        122,117       $      1,603,163     $    5,214,551
00681500    Orangeburg ‐ Calhoun Technical College             Public                        SC     $ 4,204,932      $        998,323       $         77,167       $        998,323     $    3,206,609
00681900    Blue Ridge Community College                       Public                        VA     $ 4,228,308      $        931,016       $         80,446       $        931,016     $    3,297,292
00683500    Dyersburg State Community College                  Public                        TN     $ 3,316,095      $        747,611       $        113,731       $        747,611     $    2,568,484
00683600    Motlow State Community College                     Public                        TN     $ 6,450,317      $      1,589,392       $        176,787       $      1,589,392     $    4,860,925
00685800    Unity College                                      Private Non‐Profit            ME     $ 1,266,150      $        411,079       $          4,703       $        411,079     $      855,071
00686500    Camden County College                              Public                        NJ     $ 12,826,935     $      2,892,056       $        213,774       $      2,892,056     $    9,934,879
00686700    Columbus State Community College                   Public                        OH     $ 28,667,248     $      6,281,400       $        568,826       $      6,281,400     $   22,385,848
00687100    Thomas Nelson Community College                    Public                        VA     $ 8,822,513      $      1,926,985       $        222,065       $      1,926,985     $    6,895,528
00689500    University of Nebraska Medical Center              Public                        NE     $ 1,817,776      $        647,837       $         19,304       $        647,837     $    1,169,939
00690100    Rowan College of South Jersey                      Public                        NJ     $ 12,793,980     $      3,278,821       $        124,391       $      3,278,821     $    9,515,159
00691100    Montgomery College                                 Public                        MD     $ 23,080,761     $      5,497,875       $        262,733       $      5,497,875     $   17,582,886
00693100    Waubonsee Community College                        Public                         IL    $ 7,586,569      $      1,599,366       $         97,691       $      1,599,366     $    5,987,203
00693800    Linn‐Benton Community College                      Public                        OR     $ 6,082,320      $      1,303,338       $         24,540       $      1,303,338     $    4,778,982
00694100    Dallas Christian College                           Private Non‐Profit            TX     $      302,140   $         82,170       $         16,915       $         82,170     $      219,970
00694200    Mid‐America Christian University                   Private Non‐Profit            OK     $ 1,622,104      $        358,376       $        323,561       $        358,376     $    1,263,728
00694900    Kalamazoo Valley Community College                 Public                        MI     $ 9,456,126      $      2,124,650       $         50,985       $      2,124,650     $    7,331,476



                                                                                                                                                              EXHIBIT 5 - 62                      62 of 98
                                               Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 64 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00695100    University of South Carolina Upstate                   Public                    SC     $ 10,394,456     $      3,052,328       $         144,779      $      3,052,328     $    7,342,128
00696000    Maysville Community and Technical College              Public                    KY     $ 4,591,401      $        996,198       $         219,558      $        996,198     $    3,595,203
00696100    Jefferson Community and Technical College              Public                    KY     $ 12,800,342     $      2,589,847       $         526,758      $      2,589,847     $   10,210,495
00696200    Hazard Community and Technical College                 Public                    KY     $ 3,109,690      $        624,167       $         155,611      $        624,167     $    2,485,523
00697300    Canada College                                         Public                    CA     $ 2,937,222      $        549,272       $          52,694      $        549,272     $    2,387,950
00697500    Lincoln University                                     Private Non‐Profit        CA     $      331,212   $        155,054       $               ‐      $        155,054     $      176,158
00697700    Great Basin College                                    Public                    NV     $ 1,323,265      $        235,030       $         229,112      $        235,030     $    1,088,235
00698200    Naugatuck Valley Community College                     Public                    CT     $ 8,536,320      $      1,909,764       $          46,928      $      1,909,764     $    6,626,556
00701200    Samuel Merritt University                              Private Non‐Profit        CA     $ 1,284,267      $        420,763       $               ‐      $        420,763     $      863,504
00702200    CUNY Lehman College                                    Public                    NY     $ 25,866,919     $      6,646,548       $         103,743      $      6,646,548     $   19,220,371
00702600    Icahn School of Medicine at Mount Sinai                Private Non‐Profit        NY     $      442,990   $        168,037       $               ‐      $        168,037     $      274,953
00703100    Pamlico Community College                              Public                    NC     $      440,805   $        111,111       $          30,179      $        111,111     $      329,694
00703200    MidAmerica Nazarene University                         Private Non‐Profit        KS     $ 2,212,640      $        599,857       $          25,327      $        599,857     $    1,612,783
00703500    Kettering College                                      Private Non‐Profit        OH     $      817,668   $        262,647       $          25,423      $        262,647     $      555,021
00704700    Los Angeles Southwest College                          Public                    CA     $ 5,686,223      $      1,111,427       $         105,618      $      1,111,427     $    4,574,796
00708500    Mount Vernon Nazarene University                       Private Non‐Profit        OH     $ 2,390,828      $        665,239       $          60,241      $        665,239     $    1,725,589
00709600    College of the Mainland                                Public                    TX     $ 3,950,300      $        883,942       $          55,974      $        883,942     $    3,066,358
00709900    Virginia Highlands Community College                   Public                    VA     $ 3,055,930      $        699,385       $          85,008      $        699,385     $    2,356,545
00710700    Essex County College                                   Public                    NJ     $ 14,868,024     $      3,876,331       $          39,885      $      3,876,331     $   10,991,693
00710800    University of Puerto Rico ‐ Rio Piedras Campus         Public                    PR     $ 27,909,114     $      8,436,810       $               ‐      $      8,436,810     $   19,472,304
00710900    SUNY College at Old Westbury                           Public                    NY     $ 9,608,491      $      2,761,337       $           7,445      $      2,761,337     $    6,847,154
00711000    Delaware County Community College                      Public                    PA     $ 12,387,247     $      2,680,077       $         297,471      $      2,680,077     $    9,707,170
00711100    North Country Community College                        Public                    NY     $ 2,219,613      $        555,641       $           3,000      $        555,641     $    1,663,972
00711300    Arizona Christian University                           Private Non‐Profit        AZ     $ 1,188,662      $        373,505       $           9,369      $        373,505     $      815,157
00711500    Moorpark College                                       Public                    CA     $ 10,545,381     $      2,571,780       $         169,982      $      2,571,780     $    7,973,601
00711800    Parkland College                                       Public                     IL    $ 7,257,218      $      1,637,502       $         143,235      $      1,637,502     $    5,619,716
00711900    Rend Lake College                                      Public                     IL    $ 2,719,542      $        591,132       $          13,041      $        591,132     $    2,128,410
00712000    Des Moines Area Community College                      Public                     IA    $ 16,915,417     $      3,673,000       $         337,500      $      3,673,000     $   13,242,417
00712100    Faith Baptist Bible College & Theological Seminary     Private Non‐Profit         IA    $      496,725   $        148,517       $           6,956      $        148,517     $      348,208
00717000    Lincoln Land Community College                         Public                     IL    $ 6,445,621      $      1,357,725       $         132,608      $      1,357,725     $    5,087,896
00717100    Kirtland Community College                             Public                    MI     $ 1,629,004      $        356,370       $         121,410      $        356,370     $    1,272,634
00717800    Western Seminary                                       Private Non‐Profit        OR     $      172,607   $         50,042       $               ‐      $         50,042     $      122,565
00719100    Northampton County Area Community College              Public                    PA     $ 12,847,473     $      3,019,558       $         349,250      $      3,019,558     $    9,827,915
00720600    University of Puerto Rico ‐ Cayey University College   Public                    PR     $ 8,907,729      $      2,869,029       $               ‐      $      2,869,029     $    6,038,700
00722800    University of Puerto Rico ‐ Arecibo                    Public                    PR     $ 11,195,711     $      3,842,368       $               ‐      $      3,842,368     $    7,353,343
00726000    Southwest Virginia Community College                   Public                    VA     $ 3,623,306      $        835,768       $         140,256      $        835,768     $    2,787,538



                                                                                                                                                              EXHIBIT 5 - 63                      63 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 65 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00726300    Holy Cross College                                    Private Non‐Profit         IN     $      682,060   $        234,796       $              ‐       $        234,796     $      447,264
00726400    Mesivta Torah Vodaath Rabbinical Seminary             Private Non‐Profit         NY     $      663,172   $        229,819       $              ‐       $        229,819     $      433,353
00726500    Carl Sandburg College                                 Public                      IL    $ 2,636,911      $        587,526       $         75,402       $        587,526     $    2,049,385
00726600    Pima County Community College                         Public                     AZ     $ 22,597,292     $      4,994,525       $        560,556       $      4,994,525     $   17,602,767
00727300    CUNY Bernard M. Baruch College                        Public                     NY     $ 28,496,963     $      8,281,613       $         10,052       $      8,281,613     $   20,215,350
00727500    Eastern Gateway Community College                     Public                     OH     $ 6,354,688      $        464,233       $      3,708,897       $      3,708,897     $    2,645,791
00727600    Saint Meinrad School of Theology                      Private Non‐Profit         IN     $       67,572   $         20,449       $              ‐       $         20,449     $       47,123
00727900    Hawaii Pacific University                             Private Non‐Profit         HI     $ 3,322,635      $        939,850       $         61,453       $        939,850     $    2,382,785
00728300    Central Arizona College                               Public                     AZ     $ 5,964,675      $      1,505,255       $        225,079       $      1,505,255     $    4,459,420
00728700    Brazosport College                                    Public                     TX     $ 2,738,926      $        614,362       $         41,212       $        614,362     $    2,124,564
00728900    Central Wyoming College                               Public                     WY     $ 1,328,069      $        289,469       $         30,920       $        289,469     $    1,038,600
00729100    St. Luke's College                                    Private Non‐Profit          IA    $      256,703   $         68,381       $         22,412       $         68,381     $      188,322
00730400    Culinary Institute of America                         Private Non‐Profit         NY     $ 4,507,864      $      1,498,627       $              ‐       $      1,498,627     $    3,009,237
00731600    Western Iowa Tech Community College                   Public                      IA    $ 4,573,145      $      1,011,809       $        217,596       $      1,011,809     $    3,561,336
00735000    Anoka Technical College                               Public                     MN     $ 2,251,405      $        554,380       $         39,319       $        554,380     $    1,697,025
00743700    Pittsburgh Technical College                          Private Non‐Profit         PA     $ 4,947,069      $      1,648,040       $         88,923       $      1,648,040     $    3,299,029
00746500    American Academy of Dramatic Arts                     Private Non‐Profit         NY     $      778,823   $        266,906       $              ‐       $        266,906     $      511,917
00747300    Choffin Career & Technical Center                     Public                     OH     $      307,569   $         93,251       $              ‐       $         93,251     $      214,318
00752500    RIVEROAK Technical College                            Public                     FL     $      532,525   $        134,580       $              ‐       $        134,580     $      397,945
00752600    Florida Panhandle Technical College                   Public                     FL     $      768,153   $        189,031       $              ‐       $        189,031     $      579,122
00752900    Chester County Intermediate Unit Practical Nursing Pr Public                     PA     $      280,350   $         79,484       $              ‐       $         79,484     $      200,866
00753200    Finger Lakes Community College ‐ SUNY Office of Com Public                       NY     $ 5,791,370      $      1,327,864       $         92,982       $      1,327,864     $    4,463,506
00753600    Cosumnes River College                                Public                     CA     $ 13,570,233     $      2,787,474       $        298,425       $      2,787,474     $   10,782,759
00754000    Missouri Baptist University                           Private Non‐Profit         MO     $ 3,332,982      $        783,904       $         22,191       $        783,904     $    2,549,078
00754400    Appalachian Bible College                             Private Non‐Profit         WV     $      391,112   $        119,491       $          1,657       $        119,491     $      271,621
00755500    Lakes Region Community College                        Public                     NH     $ 1,044,695      $        219,756       $          9,721       $        219,756     $      824,939
00755800    Fort Myers Technical College                          Public                     FL     $ 1,134,896      $        253,787       $          1,991       $        253,787     $      881,109
00756000    River Valley Community College                        Public                     NH     $      965,201   $        192,342       $         19,834       $        192,342     $      772,859
00757000    Helena College University of Montana                  Public                     MT     $ 1,394,148      $        342,814       $         11,511       $        342,814     $    1,051,334
00757200    American Musical & Dramatic Academy                   Private Non‐Profit         NY     $ 3,091,878      $      1,139,018       $              ‐       $      1,139,018     $    1,952,860
00758200    Aims Community College                                Public                     CO     $ 5,693,412      $      1,270,594       $         75,534       $      1,270,594     $    4,422,818
00759800    Hocking Technical College                             Public                     OH     $ 4,437,556      $      1,201,236       $         20,003       $      1,201,236     $    3,236,320
00760200    Northeastern Technical College                        Public                     SC     $ 1,504,443      $        272,182       $        191,440       $        272,182     $    1,232,261
00763500    Capital Community College                             Public                     CT     $ 5,110,446      $      1,016,011       $        102,375       $      1,016,011     $    4,094,435
00764000    Fayetteville Technical Community College              Public                     NC     $ 13,276,771     $      2,956,887       $      1,234,418       $      2,956,887     $   10,319,884
00764400    Lake Land College                                     Public                      IL    $ 6,026,021      $      1,255,280       $         68,826       $      1,255,280     $    4,770,741



                                                                                                                                                              EXHIBIT 5 - 64                      64 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 66 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00766900    Southwest Wisconsin Technical College                Public                      WI     $ 1,868,092      $        391,815       $         65,171       $        391,815     $    1,476,277
00768400    Kishwaukee College                                   Public                       IL    $ 3,355,410      $        772,763       $         46,690       $        772,763     $    2,582,647
00768600    Southern University at Shreveport ‐ Bossier City     Public                      LA     $ 5,665,245      $      1,297,558       $         91,854       $      1,297,558     $    4,367,687
00768700    James Sprunt Community College                       Public                      NC     $ 1,375,164      $        330,659       $        104,146       $        330,659     $    1,044,505
00769000    Kankakee Community College                           Public                       IL    $ 3,574,930      $        633,577       $         27,731       $        633,577     $    2,941,353
00769100    McHenry County College                               Public                       IL    $ 5,209,015      $      1,127,027       $         48,740       $      1,127,027     $    4,081,988
00769200    Moraine Valley Community College                     Public                       IL    $ 14,452,872     $      3,232,772       $         82,776       $      3,232,772     $   11,220,100
00769300    Shawnee Community College                            Public                       IL    $ 1,880,324      $        318,810       $         23,296       $        318,810     $    1,561,514
00769400    College of Lake County                               Public                       IL    $ 11,539,049     $      2,486,521       $        114,921       $      2,486,521     $    9,052,528
00770700    Columbia College                                     Public                      CA     $ 2,374,255      $        497,288       $         59,641       $        497,288     $    1,876,967
00771300    Skyline College                                      Public                      CA     $ 5,852,939      $      1,245,790       $         56,168       $      1,245,790     $    4,607,149
00772900    County College of Morris                             Public                      NJ     $ 7,274,185      $      1,867,019       $         33,356       $      1,867,019     $    5,407,166
00773000    Rowan College at Burlington County                   Public                      NJ     $ 8,855,454      $      1,875,158       $        195,317       $      1,875,158     $    6,980,296
00773100    Raritan Valley Community College                     Public                      NJ     $ 7,748,750      $      1,909,860       $         48,347       $      1,909,860     $    5,838,890
00773800    Southern Arkansas University Tech                    Public                      AR     $ 1,507,722      $        391,455       $         45,737       $        391,455     $    1,116,267
00776400    Southeast Technical College                          Public                      SD     $ 3,069,293      $        885,229       $         50,882       $        885,229     $    2,184,064
00778200    Tennessee College of Applied Technology ‐ Dickson    Public                      TN     $ 1,517,962      $        410,807       $              ‐       $        410,807     $    1,107,155
00778300    Middle Tennessee School of Anesthesia                Private Non‐Profit          TN     $      102,676   $         28,397       $              ‐       $         28,397     $       74,279
00784500    New England Institute of Technology                  Private Non‐Profit           RI    $ 6,026,805      $      1,838,021       $         52,853       $      1,838,021     $    4,188,784
00787000    Hillsborough Community College                       Public                      FL     $ 34,912,041     $      8,131,134       $      1,152,139       $      8,131,134     $   26,780,907
00787100    George C. Wallace State Community College            Public                      AL     $ 8,136,032      $      2,032,401       $        182,636       $      2,032,401     $    6,103,631
00789200    Sampson Community College                            Public                      NC     $ 2,114,437      $        516,966       $              ‐       $        516,966     $    1,597,471
00789300    Flagler College                                      Private Non‐Profit          FL     $ 4,137,808      $      1,354,397       $              ‐       $      1,354,397     $    2,783,411
00791200    Thaddeus Stevens College of Technology               Public                      PA     $ 2,740,187      $        933,334       $              ‐       $        933,334     $    1,806,853
00791600    Franklin County Career and Technology Center         Public                      PA     $      190,443   $         44,752       $              ‐       $         44,752     $      145,691
00793300    Front Range Community College                        Public                      CO     $ 16,023,686     $      3,523,235       $        423,776       $      3,523,235     $   12,500,451
00794700    Beth Medrash Govoha of America                       Private Non‐Profit          NJ     $ 9,210,836      $      2,949,797       $              ‐       $      2,949,797     $    6,261,039
00794800    Wilmington University                                Private Non‐Profit          DE     $ 7,042,779      $      1,563,487       $        801,061       $      1,563,487     $    5,479,292
00795000    West Shore Community College                         Public                      MI     $ 1,225,927      $        282,376       $         27,343       $        282,376     $      943,551
00795400    Normandale Community College                         Public                      MN     $ 10,454,594     $      2,401,288       $        216,580       $      2,401,288     $    8,053,306
00798500    South Piedmont Community College                     Public                      NC     $ 2,100,498      $        488,905       $        100,695       $        488,905     $    1,611,593
00798600    Halifax Community College                            Public                      NC     $ 1,241,708      $        308,020       $         44,795       $        308,020     $      933,688
00798700    Bladen Community College                             Public                      NC     $ 1,987,811      $        430,981       $        105,554       $        430,981     $    1,556,830
00798800    Martin Community College                             Public                      NC     $      408,657   $        108,645       $         54,299       $        108,645     $      300,012
00799300    California State University, Bakersfield             Public                      CA     $ 22,855,632     $      6,794,471       $         69,526       $      6,794,471     $   16,061,161
00803700    Gateway Community College                            Public                      CT     $ 9,850,045      $      2,148,362       $         48,334       $      2,148,362     $    7,701,683



                                                                                                                                                              EXHIBIT 5 - 65                      65 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 67 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00803800    Middlesex Community College                            Public                    CT     $ 2,987,020      $        661,690       $          33,320      $        661,690     $    2,325,330
00806700    Louisiana State University Health Sciences Center in ShPublic                    LA     $      407,364   $        158,496       $               ‐      $        158,496     $      248,868
00807300    Butte College                                          Public                    CA     $ 14,144,568     $      3,640,981       $         189,725      $      3,640,981     $   10,503,587
00807500    St. John Vianney College Seminary                      Private Non‐Profit        FL     $       70,351   $         19,023       $               ‐      $         19,023     $       51,328
00807600    John A. Logan College                                  Public                     IL    $ 4,729,234      $        726,322       $          67,054      $        726,322     $    4,002,912
00807800    Springfield Technical Community College                Public                    MA     $ 8,068,676      $      1,922,527       $          90,498      $      1,922,527     $    6,146,149
00808000    State Fair Community College                           Public                    MO     $ 5,177,384      $      1,233,457       $         312,567      $      1,233,457     $    3,943,927
00808100    Carteret Community College                             Public                    NC     $ 1,556,031      $        387,473       $         112,108      $        387,473     $    1,168,558
00808200    Cleveland Community College                            Public                    NC     $ 2,678,304      $        607,287       $         156,973      $        607,287     $    2,071,017
00808300    Haywood Community College                              Public                    NC     $ 1,361,522      $        307,193       $         114,929      $        307,193     $    1,054,329
00808500    McDowell Technical Community College                   Public                    NC     $ 1,113,327      $        263,988       $          20,385      $        263,988     $      849,339
00808700    Montgomery Community College                           Public                    NC     $      799,600   $        191,488       $          42,327      $        191,488     $      608,112
00812900    Adult and Community Education @Hudson                  Public                    OH     $      388,440   $        142,019       $               ‐      $        142,019     $      246,421
00813200    Toledo Public Schools Adult and Continuing Education Public                      OH     $      471,735   $        109,667       $               ‐      $        109,667     $      362,068
00813300    Zane State College                                     Public                    OH     $ 2,040,434      $        501,082       $          19,635      $        501,082     $    1,539,352
00814500    Nashville State Community College                      Public                    TN     $ 10,323,371     $      2,344,678       $         239,241      $      2,344,678     $    7,978,693
00815500    Evergreen State College (The)                          Public                    WA     $ 5,880,338      $      1,893,816       $               ‐      $      1,893,816     $    3,986,522
00817500    Howard Community College                               Public                    MD     $ 10,064,936     $      2,400,050       $         100,533      $      2,400,050     $    7,664,886
00820000    UPMC Jameson School of Nursing                         Private Non‐Profit        PA     $      106,156   $         35,593       $               ‐      $         35,593     $       70,563
00822300    St. Vincent de Paul Regional Seminary                  Private Non‐Profit        FL     $       49,286   $         20,223       $               ‐      $         20,223     $       29,063
00822800    Seward County Community College                        Public                    KS     $ 1,535,377      $        367,280       $          17,041      $        367,280     $    1,168,097
00824400    Johnson County Community College                       Public                    KS     $ 11,797,233     $      2,540,143       $         184,255      $      2,540,143     $    9,257,090
00824600    Dine College                                           Public                    AZ     $ 2,909,862      $        673,466       $               ‐      $        673,466     $    2,236,396
00827800    Terra State Community College                          Public                    OH     $ 2,073,348      $        426,180       $          60,973      $        426,180     $    1,647,168
00828400    Mitchell Technical College                             Public                    SD     $ 1,485,562      $        439,711       $          54,590      $        439,711     $    1,045,851
00830300    GateWay Community College                              Public                    AZ     $ 6,158,634      $      1,353,813       $          54,487      $      1,353,813     $    4,804,821
00830400    Scottsdale Community College                           Public                    AZ     $ 5,584,623      $      1,193,463       $          71,450      $      1,193,463     $    4,391,160
00830800    Cecil College                                          Public                    MD     $ 2,282,889      $        557,812       $          23,768      $        557,812     $    1,725,077
00831000    Auburn University Montgomery                           Public                    AL     $ 8,523,023      $      2,537,737       $         116,756      $      2,537,737     $    5,985,286
00834300    Autry Technology Center District No.15                 Public                    OK     $      493,832   $        153,677       $               ‐      $        153,677     $      340,155
00835500    James Rumsey Technical Institute                       Public                    WV     $      261,029   $         69,146       $               ‐      $         69,146     $      191,883
00840300    Indian Hills Community College                         Public                     IA    $ 4,137,403      $      1,099,829       $          75,520      $      1,099,829     $    3,037,574
00840400    Brookdale Community College                            Public                    NJ     $ 12,582,654     $      3,167,206       $          61,858      $      3,167,206     $    9,415,448
00843700    Clinton‐Essex‐Warren‐Washington BOCES                  Public                    NY     $      128,983   $         41,361       $               ‐      $         41,361     $       87,622
00846600    Southwestern Community College                         Public                    NC     $ 2,482,510      $        593,815       $          99,666      $        593,815     $    1,888,695
00849200    CHI Health School of Radiologic Technology             Private Non‐Profit        NE     $       23,431   $         10,149       $               ‐      $         10,149     $       13,282



                                                                                                                                                              EXHIBIT 5 - 66                      66 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 68 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00854300    Atlanta Technical College                            Public                      GA     $ 7,962,803      $      1,934,578       $         317,293      $      1,934,578     $    6,028,225
00855700    Nash Community College                               Public                      NC     $ 3,007,699      $        649,531       $         170,927      $        649,531     $    2,358,168
00855800    Beaufort County Community College                    Public                      NC     $ 1,563,932      $        347,710       $          58,919      $        347,710     $    1,216,222
00859600    West Los Angeles College                             Public                      CA     $ 6,229,160      $      1,107,905       $         421,284      $      1,107,905     $    5,121,255
00859700    Feather River College                                Public                      CA     $ 1,495,117      $        299,577       $          54,034      $        299,577     $    1,195,540
00860900    Rabbinical College of America                        Private Non‐Profit          NJ     $      520,890   $        173,628       $               ‐      $        173,628     $      347,262
00861100    CUNY, Hostos Community College                       Public                      NY     $ 16,037,693     $      3,633,715       $          22,753      $      3,633,715     $   12,403,978
00861200    Robeson Community College                            Public                      NC     $ 3,285,022      $        818,811       $          33,892      $        818,811     $    2,466,211
00861300    Roanoke Chowan Community College                     Public                      NC     $      691,315   $        176,741       $          60,760      $        176,741     $      514,574
00861400    Rabbinical College Bobover Yeshiva Bnei Zion         Private Non‐Profit          NY     $ 1,148,403      $        375,500       $               ‐      $        375,500     $      772,903
00865300    Jefferson County DuBois Area Vocational Techl School Public                      PA     $       77,543   $         24,870       $               ‐      $         24,870     $       52,673
00865900    Lord Fairfax Community College                       Public                      VA     $ 5,100,496      $      1,159,802       $         103,668      $      1,159,802     $    3,940,694
00866000    Germanna Community College                           Public                      VA     $ 6,379,347      $      1,434,355       $         112,036      $      1,434,355     $    4,944,992
00866100    Southside Virginia Community College                 Public                      VA     $ 3,641,711      $        838,923       $          78,742      $        838,923     $    2,802,788
00867700    Northwest State Community College                    Public                      OH     $ 2,284,428      $        481,467       $          37,545      $        481,467     $    1,802,961
00884300    Alaska Bible College                                 Private Non‐Profit          AK     $       70,715   $         21,034       $               ‐      $         21,034     $       49,681
00884400    California Christian College                         Private Non‐Profit          CA     $       30,024   $          6,180       $               ‐      $          6,180     $       23,844
00884600    Wright Institute (The)                               Private Non‐Profit          CA     $      204,327   $         72,744       $               ‐      $         72,744     $      131,583
00884800    Warner University                                    Private Non‐Profit          FL     $ 1,829,015      $        539,051       $         106,077      $        539,051     $    1,289,964
00884900    Palm Beach Atlantic University                       Private Non‐Profit          FL     $ 3,920,083      $      1,181,524       $          16,630      $      1,181,524     $    2,738,559
00885500    Edgecombe Community College                          Public                      NC     $ 2,752,568      $        619,898       $         267,370      $        619,898     $    2,132,670
00885900    John A Gupton College                                Private Non‐Profit          TN     $       87,146   $         18,474       $          19,899      $         19,899     $       67,247
00886000    SIT                                                  Private Non‐Profit          VT     $       15,196   $          7,006       $               ‐      $          7,006     $        8,190
00886200    East Central College                                 Public                      MO     $ 3,471,107      $        825,661       $          75,889      $        825,661     $    2,645,446
00886300    Walters State Community College                      Public                      TN     $ 7,421,588      $      1,844,059       $         156,135      $      1,844,059     $    5,577,529
00888000    Morrison Institute of Technology                     Private Non‐Profit           IL    $      275,067   $         90,030       $               ‐      $         90,030     $      185,037
00888600    Portage Lakes Career Center                          Public                      OH     $      179,039   $         53,235       $               ‐      $         53,235     $      125,804
00889600    Pikes Peak Community College                         Public                      CO     $ 16,312,451     $      3,771,889       $         446,978      $      3,771,889     $   12,540,562
00890300    College of the Canyons                               Public                      CA     $ 14,427,200     $      3,163,367       $         168,527      $      3,163,367     $   11,263,833
00890600    Macomb Community College                             Public                      MI     $ 20,872,067     $      4,808,649       $         422,921      $      4,808,649     $   16,063,418
00891600    New England Law | Boston                             Private Non‐Profit          MA     $      188,842   $         74,489       $               ‐      $         74,489     $      114,353
00891800    Saddleback College                                   Public                      CA     $ 9,691,596      $      2,148,052       $         320,436      $      2,148,052     $    7,543,544
00893800    Graham Hospital School of Nursing                    Private Non‐Profit           IL    $       78,903   $         19,640       $               ‐      $         19,640     $       59,263
00897600    Clayton State University                             Public                      GA     $ 11,647,843     $      3,082,836       $         352,183      $      3,082,836     $    8,565,007
00898800    Lurleen B. Wallace Community College                 Public                      AL     $ 3,063,215      $        773,069       $          30,174      $        773,069     $    2,290,146
00901000    Madisonville Community College                       Public                      KY     $ 2,936,703      $        534,526       $         106,589      $        534,526     $    2,402,177



                                                                                                                                                              EXHIBIT 5 - 67                      67 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 69 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00902900    Neighborhood Playhouse School of the Theatre (The)   Private Non‐Profit          NY     $       86,156   $         30,491       $               ‐      $         30,491     $       55,665
00905400    West Virginia Northern Community College             Public                      WV     $ 1,686,844      $        366,159       $         115,359      $        366,159     $    1,320,685
00905800    Bethel University                                    Private Non‐Profit          MN     $ 3,803,833      $      1,226,414       $          43,441      $      1,226,414     $    2,577,419
00908900    Hannibal ‐ LaGrange University                       Private Non‐Profit          MO     $ 1,196,420      $        379,744       $           8,767      $        379,744     $      816,676
00914500    Governors State University                           Public                       IL    $ 6,348,024      $      1,851,301       $         145,300      $      1,851,301     $    4,496,723
00915600    Wayne County Schools Career Center                   Public                      OH     $      302,849   $         60,156       $               ‐      $         60,156     $      242,693
00915900    Paul D. Camp Community College                       Public                      VA     $ 1,227,213      $        256,309       $          43,571      $        256,309     $      970,904
00916000    Rappahannock Community College                       Public                      VA     $ 2,564,530      $        574,596       $          66,762      $        574,596     $    1,989,934
00916300    San Antonio College                                  Public                      TX     $ 17,950,364     $      3,824,127       $         656,769      $      3,824,127     $   14,126,237
00918500    Rose State College                                   Public                      OK     $ 6,949,136      $      1,542,370       $         212,668      $      1,542,370     $    5,406,766
00919200    Sierra Nevada College                                Private Non‐Profit          NV     $      852,648   $        276,835       $               ‐      $        276,835     $      575,813
00919400    Lakeshore Technical College                          Public                      WI     $ 2,597,047      $        488,908       $          51,020      $        488,908     $    2,108,139
00920400    Kiamichi Technology Center                           Public                      OK     $ 1,570,953      $        511,607       $           1,425      $        511,607     $    1,059,346
00922600    Francis Marion University                            Public                      SC     $ 6,135,642      $      2,070,570       $               ‐      $      2,070,570     $    4,065,072
00923000    Wayne County Community College District              Public                      MI     $ 16,399,714     $      3,079,045       $         318,458      $      3,079,045     $   13,320,669
00923100    Washington County Community College                  Public                      ME     $      678,640   $        170,725       $           2,659      $        170,725     $      507,915
00923200    Catholic Theological Union at Chicago                Private Non‐Profit           IL    $       76,643   $         23,827       $               ‐      $         23,827     $       52,816
00923600    Nashua Community College                             Public                      NH     $ 1,845,578      $        401,179       $          19,112      $        401,179     $    1,444,399
00924800    Samaritan Hospital School of Nursing                 Private Non‐Profit          NY     $      197,013   $         55,317       $               ‐      $         55,317     $      141,696
00925600    Moraine Park Technical College                       Public                      WI     $ 3,149,222      $        607,643       $          93,213      $        607,643     $    2,541,579
00925900    Laramie County Community College                     Public                      WY     $ 3,360,314      $        751,327       $          73,875      $        751,327     $    2,608,987
00927200    Crafton Hills College                                Public                      CA     $ 4,149,254      $        966,965       $          53,999      $        966,965     $    3,182,289
00927500    Northern Kentucky University                         Public                      KY     $ 13,713,911     $      3,999,482       $         241,020      $      3,999,482     $    9,714,429
00927700    E C Goodwin Technical High school                    Public                      CT     $      101,723   $         36,252       $               ‐      $         36,252     $       65,471
00931400    Great Falls College Montana State University         Public                      MT     $ 1,730,333      $        422,611       $          91,828      $        422,611     $    1,307,722
00932200    Williamsburg Technical College                       Public                      SC     $ 1,235,202      $        294,653       $           1,331      $        294,653     $      940,549
00933300    University of Illinois at Springfield                Public                       IL    $ 3,201,018      $        865,944       $         205,845      $        865,944     $    2,335,074
00933500    Mesivta of Eastern Parkway Rabbinical Seminary       Private Non‐Profit          NY     $       91,870   $         30,274       $               ‐      $         30,274     $       61,596
00933600    Johnston Community College                           Public                      NC     $ 4,152,736      $      1,129,190       $         152,717      $      1,129,190     $    3,023,546
00934400    Ramapo College of New Jersey                         Public                      NJ     $ 7,054,659      $      2,303,353       $          20,375      $      2,303,353     $    4,751,306
00934500    Stockton University                                  Public                      NJ     $ 15,511,416     $      5,020,619       $          17,594      $      5,020,619     $   10,490,797
00938700    Perry Technical Institute                            Private Non‐Profit          WA     $ 2,986,793      $        983,818       $               ‐      $        983,818     $    2,002,975
00940100    Colorado Christian University                        Private Non‐Profit          CO     $ 5,912,413      $      1,133,857       $         697,833      $      1,133,857     $    4,778,556
00943000    Tri‐County Community College                         Public                      NC     $ 1,026,395      $        261,175       $          87,490      $        261,175     $      765,220
00946400    Tennessee College of Applied Technology‐Pulaski      Public                      TN     $      661,864   $        131,778       $               ‐      $        131,778     $      530,086
00950700    Georgia Highlands College                            Public                      GA     $ 8,527,676      $      2,110,118       $         195,144      $      2,110,118     $    6,417,558



                                                                                                                                                              EXHIBIT 5 - 68                      68 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 70 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00950900    Charles A. Jones Career and Education Center           Public                    CA     $      733,656   $        182,855       $              ‐       $        182,855     $      550,801
00954200    Community College of Denver                            Public                    CO     $ 9,998,358      $      2,221,589       $        211,978       $      2,221,589     $    7,776,769
00954300    Red Rocks Community College                            Public                    CO     $ 6,889,441      $      1,574,509       $        158,995       $      1,574,509     $    5,314,932
00954400    Spokane Falls Community College                        Public                    WA     $ 6,624,036      $      1,729,157       $        264,261       $      1,729,157     $    4,894,879
00954900    Western Texas College                                  Public                    TX     $ 1,449,094      $        278,058       $          7,115       $        278,058     $    1,171,036
00962100    Herzing University                                     Private Non‐Profit        WI     $ 10,441,249     $      2,164,417       $      2,058,318       $      2,164,417     $    8,276,832
00962900    Mountain Empire Community College                      Public                    VA     $ 3,133,357      $        697,462       $        113,351       $        697,462     $    2,435,895
00963500    Florida International University                       Public                     FL    $ 70,899,027     $     19,150,979       $      2,434,315       $     19,150,979     $   51,748,048
00964500    Bard College at Simon's Rock                           Private Non‐Profit        MA     $      463,190   $        156,170       $              ‐       $        156,170     $      307,020
00964600    Piedmont Community College                             Public                    NC     $ 1,256,023      $        284,793       $         40,949       $        284,793     $      971,230
00964700    Oklahoma State University ‐ Oklahoma City              Public                    OK     $ 5,237,822      $      1,150,415       $        285,655       $      1,150,415     $    4,087,407
00965100    Texas A&M International University                     Public                    TX     $ 16,965,643     $      4,750,878       $         66,577       $      4,750,878     $   12,214,765
00965200    University of Puerto Rico, Ponce                       Public                    PR     $ 8,364,340      $      2,657,126       $              ‐       $      2,657,126     $    5,707,214
00968400    Blue Ridge Community College                           Public                    NC     $ 2,598,523      $        713,446       $         25,572       $        713,446     $    1,885,077
00970400    North Seattle College                                  Public                    WA     $ 3,896,932      $        897,655       $         59,858       $        897,655     $    2,999,277
00970600    South Seattle College                                  Public                    WA     $ 3,692,544      $        930,805       $         26,035       $        930,805     $    2,761,739
00971000    Tennessee College of Applied Technology ‐ Oneida/Hu Public                       TN     $      460,696   $        106,734       $              ‐       $        106,734     $      353,962
00974000    Inver Hills Community College                          Public                    MN     $ 3,737,337      $        859,434       $        122,422       $        859,434     $    2,877,903
00974100    University of Texas at Dallas                          Public                    TX     $ 30,612,137     $      9,566,094       $              ‐       $      9,566,094     $   21,046,043
00974300    Bellevue University                                    Private Non‐Profit        NE     $ 3,824,467      $        584,570       $      1,312,224       $      1,312,224     $    2,512,243
00974400    Fox Valley Technical College                           Public                    WI     $ 7,452,169      $      1,299,408       $        101,240       $      1,299,408     $    6,152,761
00974700    Gordon Conwell Theological Seminary                    Private Non‐Profit        MA     $      495,574   $        133,883       $              ‐       $        133,883     $      361,691
00975600    University of Massachusetts Medical School             Public                    MA     $      435,006   $        155,066       $              ‐       $        155,066     $      279,940
00976300    Tulsa Community College                                Public                    OK     $ 18,390,355     $      3,990,147       $        457,948       $      3,990,147     $   14,400,208
00976400    Tunxis Community College                               Public                    CT     $ 5,023,592      $      1,092,753       $         92,115       $      1,092,753     $    3,930,839
00976500    Three Rivers Community College                         Public                    CT     $ 5,525,543      $      1,126,615       $         67,621       $      1,126,615     $    4,398,928
00976700    Olive‐Harvey College                                   Public                     IL    $ 3,488,900      $        714,950       $         14,030       $        714,950     $    2,773,950
00976800    University of North Texas Health Science Center at For Public                    TX     $      832,399   $        343,849       $              ‐       $        343,849     $      488,550
00976900    Metropolitan College of New York                       Private Non‐Profit        NY     $ 2,786,721      $        845,481       $         14,330       $        845,481     $    1,941,240
00979700    Midland College                                        Public                    TX     $ 3,920,402      $        836,501       $         74,414       $        836,501     $    3,083,901
00980000    Rush University                                        Private Non‐Profit         IL    $ 1,008,068      $        341,881       $          3,142       $        341,881     $      666,187
00982600    Kennebec Valley Community College                      Public                    ME     $ 2,418,076      $        489,848       $         70,741       $        489,848     $    1,928,228
00984100    University of North Florida                            Public                    FL     $ 20,011,442     $      5,885,098       $        184,198       $      5,885,098     $   14,126,344
00986200    Clarkson College                                       Private Non‐Profit        NE     $      806,294   $        220,951       $         28,518       $        220,951     $      585,343
00986300    Pennsylvania College of Health Sciences                Private Non‐Profit        PA     $ 1,405,978      $        389,320       $         69,484       $        389,320     $    1,016,658
00989600    Oakton Community College                               Public                     IL    $ 6,923,930      $      1,381,420       $         89,444       $      1,381,420     $    5,542,510



                                                                                                                                                              EXHIBIT 5 - 69                      69 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 71 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
00990200    Sheridan Technical College                            Public                     FL     $ 2,103,860      $        531,546       $         49,877       $        531,546     $    1,572,314
00990300    Vance ‐ Granville Community College                   Public                     NC     $ 3,033,363      $        726,823       $        156,049       $        726,823     $    2,306,540
00991000    Technical College of the Lowcountry ‐ Beaufort Campu Public                      SC     $ 2,850,584      $        641,995       $        114,530       $        641,995     $    2,208,589
00991200    Volunteer State Community College                     Public                     TN     $ 9,915,202      $      2,344,545       $        403,712       $      2,344,545     $    7,570,657
00991400    Roane State Community College                         Public                     TN     $ 6,955,614      $      1,657,191       $        115,406       $      1,657,191     $    5,298,423
00991700    Ivy Tech Community College of Indiana                 Public                     IN     $ 87,521,884     $     16,520,286       $      2,908,909       $     16,520,286     $   71,001,598
00992800    Piedmont Virginia Community College                   Public                     VA     $ 4,324,347      $        946,219       $         50,349       $        946,219     $    3,378,128
00992900    SUNY College of Optometry                             Public                     NY     $      151,252   $         59,359       $              ‐       $         59,359     $       91,893
00993000    University of Texas of the Permian Basin              Public                     TX     $ 4,007,546      $        920,008       $        413,798       $        920,008     $    3,087,538
00993600    Middlesex Community College                           Public                     MA     $ 7,847,872      $      1,852,172       $         89,905       $      1,852,172     $    5,995,700
00994100    Belmont College                                       Public                     OH     $ 1,444,467      $        386,725       $          8,707       $        386,725     $    1,057,742
00994200    Shawnee State University                              Public                     OH     $ 5,463,226      $      1,786,455       $          4,729       $      1,786,455     $    3,676,771
00996200    Luna Community College                                Public                     NM     $      948,067   $        199,710       $          7,172       $        199,710     $      748,357
00996300    Caddo‐Kiowa Area Vocational‐Technical School DistrictPublic                      OK     $      272,152   $         84,787       $          8,996       $         84,787     $      187,365
00996400    Central Technology Center School District No. 3       Public                     OK     $      623,028   $         71,269       $              ‐       $         71,269     $      551,759
00996500    Canadian Valley Technology Center School District No. Public                     OK     $      872,268   $        300,674       $              ‐       $        300,674     $      571,594
00996800    Gordon Cooper Technology Center                       Public                     OK     $      746,137   $        254,840       $              ‐       $        254,840     $      491,297
00997500    Northwest Louisiana Technical Community College       Public                     LA     $ 2,440,885      $        568,335       $              ‐       $        568,335     $    1,872,550
00997600    Arkansas State University Three Rivers                Public                     AR     $ 1,457,805      $        334,662       $         16,385       $        334,662     $    1,123,143
00998100    Morgan Community College                              Public                     CO     $      966,838   $        205,629       $         64,049       $        205,629     $      761,209
00998700    Saint Anthony College of Nursing                      Private Non‐Profit          IL    $      422,976   $        122,756       $              ‐       $        122,756     $      300,220
00999200    Oak Hills Christian College                           Private Non‐Profit         MN     $      204,257   $         55,660       $          7,623       $         55,660     $      148,597
00999400    Passaic County Community College                      Public                     NJ     $ 11,803,091     $      2,725,829       $         74,629       $      2,725,829     $    9,077,262
01000600    Greater Johnstown Area Vocational Technical School Public                        PA     $      481,436   $        127,523       $              ‐       $        127,523     $      353,913
01001000    American Samoa Community College                      Public                     AS     $ 2,669,776      $        808,943       $              ‐       $        808,943     $    1,860,833
01001400    Garrett College                                       Public                     MD     $      947,671   $        252,496       $          7,928       $        252,496     $      695,175
01001700    Payne Theological Seminary                            Private Non‐Profit         OH     $       39,396   $         12,833       $              ‐       $         12,833     $       26,563
01001900    University of Texas Southwestern Medical Center (The Public                      TX     $      843,650   $        301,303       $              ‐       $        301,303     $      542,347
01002000    Lewis and Clark Community College                     Public                      IL    $ 4,918,298      $      1,031,190       $         22,480       $      1,031,190     $    3,887,108
01002700    James A. Rhodes State College                         Public                     OH     $ 2,860,797      $        646,037       $         33,639       $        646,037     $    2,214,760
01004300    Bon Secours Memorial College of Nursing               Private Non‐Profit         VA     $      254,185   $         70,535       $          7,221       $         70,535     $      183,650
01005100    CUNY LaGuardia Community College                      Public                     NY     $ 27,737,337     $      6,458,616       $          7,575       $      6,458,616     $   21,278,721
01005200    Jefferson Lewis BOCES Program of Practical Nursing Public                        NY     $      138,888   $         52,617       $              ‐       $         52,617     $       86,271
01005300    Indian Capital Technology Center, School District NumPublic                      OK     $ 1,404,206      $        442,967       $              ‐       $        442,967     $      961,239
01005500    Crawford County Career & Technical Center             Public                     PA     $       67,542   $         24,927       $              ‐       $         24,927     $       42,615
01005600    Aiken Technical College                               Public                     SC     $ 3,718,101      $        912,050       $         64,668       $        912,050     $    2,806,051



                                                                                                                                                              EXHIBIT 5 - 70                      70 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 72 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
01006000    Vernon College                                       Public                      TX     $ 3,712,194      $        690,553       $         90,557       $        690,553     $    3,021,641
01009700    CUNY Medgar Evers College                            Public                      NY     $ 13,615,664     $      3,554,719       $         20,591       $      3,554,719     $   10,060,945
01011100    Cerro Coso Community College                         Public                      CA     $ 2,844,359      $        454,479       $        137,500       $        454,479     $    2,389,880
01011500    University of Texas at San Antonio                   Public                      TX     $ 49,567,034     $     14,828,444       $        172,575       $     14,828,444     $   34,738,590
01014000    Mineral County Vocational Technical Center           Public                      WV     $       68,137   $         20,404       $              ‐       $         20,404     $       47,733
01014200    Touro College                                        Private Non‐Profit          NY     $ 12,565,306     $      3,779,440       $          7,562       $      3,779,440     $    8,785,866
01014700    Western Suffolk BOCES                                Public                      NY     $      644,964   $        211,296       $              ‐       $        211,296     $      433,668
01014900    Pepperdine University                                Private Non‐Profit          CA     $ 5,540,475      $      1,810,416       $         10,983       $      1,810,416     $    3,730,059
01015300    Helene Fuld College of Nursing                       Private Non‐Profit          NY     $      816,859   $        222,757       $              ‐       $        222,757     $      594,102
01017000    Western Dakota Technical College                     Public                      SD     $ 1,673,430      $        431,940       $         53,690       $        431,940     $    1,241,490
01017600    Westmoreland County Community College                Public                      PA     $ 5,157,844      $      1,188,725       $        149,768       $      1,188,725     $    3,969,119
01018200    Rogue Community College                              Public                      OR     $ 6,927,272      $      1,261,641       $        170,463       $      1,261,641     $    5,665,631
01025600    Benedictine College                                  Private Non‐Profit          KS     $ 2,118,571      $        710,248       $              ‐       $        710,248     $    1,408,323
01026600    Randall University                                   Private Non‐Profit          OK     $      455,448   $        125,080       $         39,127       $        125,080     $      330,368
01028600    SUNY Empire State College                            Public                      NY     $ 8,060,895      $      1,705,680       $        817,682       $      1,705,680     $    6,355,215
01032300    Hannah E Mullins School of Practical Nursing         Public                      OH     $      361,994   $         82,480       $              ‐       $         82,480     $      279,514
01032600    Tennessee College of Applied Technology ‐ Harriman   Public                      TN     $      663,406   $        205,650       $              ‐       $        205,650     $      457,756
01033800    Eastern Virginia Medical School                      Public                      VA     $      482,539   $        164,827       $              ‐       $        164,827     $      317,712
01034000    Los Medanos College                                  Public                      CA     $ 8,585,259      $      1,919,486       $         89,075       $      1,919,486     $    6,665,773
01034200    Southern Oklahoma Technology Center District #20     Public                      OK     $      409,934   $        126,027       $              ‐       $        126,027     $      283,907
01034300    College of Micronesia‐FSM                            Public                      FM     $ 6,749,563      $      1,820,157       $              ‐       $      1,820,157     $    4,929,406
01034500    Cincinnati State Technical & Community College       Public                      OH     $ 9,223,681      $      2,114,058       $        245,911       $      2,114,058     $    7,109,623
01036200    College of Southern Nevada                           Public                      NV     $ 33,500,005     $      7,039,204       $      1,086,274       $      7,039,204     $   26,460,801
01036300    Western Nevada College                               Public                      NV     $ 2,850,200      $        681,735       $         96,322       $        681,735     $    2,168,465
01036400    Whatcom Community College                            Public                      WA     $ 4,813,638      $      1,196,310       $          2,522       $      1,196,310     $    3,617,328
01036500    Charles R. Drew University of Medicine and Science   Private Non‐Profit          CA     $      554,830   $        180,239       $              ‐       $        180,239     $      374,591
01037400    Metropolitan State University                        Public                      MN     $ 10,533,046     $      2,579,501       $        376,680       $      2,579,501     $    7,953,545
01037800    Rabbinical College of Long Island                    Private Non‐Profit          NY     $      258,635   $         85,237       $              ‐       $         85,237     $      173,398
01038700    El Paso Community College                            Public                      TX     $ 36,278,737     $      8,295,073       $        456,472       $      8,295,073     $   27,983,664
01038800    Reading Area Community College                       Public                      PA     $ 7,099,987      $      1,592,173       $        126,752       $      1,592,173     $    5,507,814
01039100    Oklahoma City Community College                      Public                      OK     $ 12,328,985     $      2,783,350       $        233,468       $      2,783,350     $    9,545,635
01039500    University of San Diego                              Private Non‐Profit          CA     $ 6,592,664      $      2,213,276       $              ‐       $      2,213,276     $    4,379,388
01040200    Dakota County Technical College                      Public                      MN     $ 2,887,495      $        733,589       $         51,731       $        733,589     $    2,153,906
01043400    Renton Technical College                             Public                      WA     $ 3,599,677      $        858,776       $         48,274       $        858,776     $    2,740,901
01043800    Haskell Indian Nations University                    Public                      KS     $ 1,837,814      $        555,739       $              ‐       $        555,739     $    1,282,075
01043900    Southwest Tennessee Community College                Public                      TN     $ 15,887,215     $      3,649,219       $        333,548       $      3,649,219     $   12,237,996



                                                                                                                                                              EXHIBIT 5 - 71                      71 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 73 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
01044100    Pardee RAND Graduate School                          Private Non‐Profit          CA     $       38,823   $         14,840       $              ‐       $         14,840     $       23,983
01045300    Washington State Community College                   Public                      OH     $ 1,892,309      $        463,116       $         34,881       $        463,116     $    1,429,193
01046000    American Baptist Theological Seminary                Private Non‐Profit          TN     $      250,134   $         76,073       $              ‐       $         76,073     $      174,061
01047400    Marymount California University                      Private Non‐Profit          CA     $ 1,342,246      $        437,233       $          1,438       $        437,233     $      905,013
01048700    West Georgia Technical College                       Public                      GA     $ 10,007,656     $      2,221,403       $        220,201       $      2,221,403     $    7,786,253
01049100    Hennepin Technical College                           Public                      MN     $ 5,636,807      $      1,327,229       $        116,605       $      1,327,229     $    4,309,578
01050100    Lakeview College of Nursing                          Private Non‐Profit           IL    $      230,720   $         70,359       $              ‐       $         70,359     $      160,361
01050900    Hallmark University                                  Private Non‐Profit          TX     $ 1,925,928      $        652,033       $         98,260       $        652,033     $    1,273,895
01052900    Memphis Theological Seminary                         Private Non‐Profit          TN     $       60,641   $         18,332       $              ‐       $         18,332     $       42,309
01053000    Quinebaug Valley Community College                   Public                      CT     $ 2,015,443      $        444,524       $         21,424       $        444,524     $    1,570,919
01054600    Century College                                      Public                      MN     $ 10,765,178     $      2,498,136       $        276,821       $      2,498,136     $    8,267,042
01054900    Kehilath Yakov Rabbinical Seminary                   Private Non‐Profit          NY     $      507,413   $        167,211       $              ‐       $        167,211     $      340,202
01056700    Colegio Universitario de San Juan                    Public                      PR     $ 3,471,401      $      1,001,451       $              ‐       $      1,001,451     $    2,469,950
01061800    Mid America College of Funeral Service               Private Non‐Profit          IN     $       93,670   $          4,559       $         78,383       $         78,383     $       15,287
01063300    Houston Community College                            Public                      TX     $ 64,722,987     $     14,147,196       $      1,586,376       $     14,147,196     $   50,575,791
01064100    Southern Westchester BOCES                           Public                      NY     $      173,278   $         46,400       $              ‐       $         46,400     $      126,878
01065200    Pasco ‐ Hernando State College                       Public                      FL     $ 13,965,491     $      3,287,454       $        385,363       $      3,287,454     $   10,678,037
01067400    Texas Tech University Health Sciences Center         Public                      TX     $ 3,124,943      $        897,315       $        194,861       $        897,315     $    2,227,628
01068400    Erie Community College                               Public                      NY     $ 14,464,959     $      3,997,923       $        182,352       $      3,997,923     $   10,467,036
01070000    Tennessee College of Applied Technology‐Jacksboro Public                         TN     $      614,625   $        182,976       $            456       $        182,976     $      431,649
01071000    Capital Area Career Center                           Public                       IL    $      571,192   $        185,981       $              ‐       $        185,981     $      385,211
01071700    Great Plains Technology Center School District Numbe Public                      OK     $      517,164   $        176,841       $              ‐       $        176,841     $      340,323
01072400    Albizu University                                    Private Non‐Profit          PR     $ 2,398,440      $        726,799       $          2,565       $        726,799     $    1,671,641
01073600    Marion Technical College                             Public                      OH     $ 2,068,897      $        476,938       $         55,318       $        476,938     $    1,591,959
01076100    Dallas Institute of Funeral Service                  Private Non‐Profit          TX     $      341,830   $        110,352       $         55,543       $        110,352     $      231,478
01076200    Western Technology Center School District No. 12     Public                      OK     $      357,148   $        120,358       $              ‐       $        120,358     $      236,790
01077100    Gupton‐Jones College of Funeral Service              Private Non‐Profit          GA     $      538,259   $        137,943       $         33,937       $        137,943     $      400,316
01081300    American Academy McAllister Institute                Private Non‐Profit          NY     $      283,171   $         46,683       $         95,080       $         95,080     $      188,091
01081400    Pittsburgh Institute of Mortuary Science             Private Non‐Profit          PA     $      293,693   $         85,326       $         13,672       $         85,326     $      208,367
01081900    Conservatorio De Música De Puerto Rico               Public                      PR     $      878,541   $        274,243       $              ‐       $        274,243     $      604,298
01082600    Tom P. Haney Technical Center                        Public                      FL     $      988,396   $        269,980       $              ‐       $        269,980     $      718,416
01085400    Thomas Jefferson School of Law                       Private Non‐Profit          CA     $      106,572   $         58,342       $              ‐       $         58,342     $       48,230
01086000    Greater Altoona Career & Technology Center           Public                      PA     $      520,740   $        145,558       $              ‐       $        145,558     $      375,182
01087900    Richland Community College                           Public                       IL    $ 3,306,518      $        682,755       $         49,614       $        682,755     $    2,623,763
01088000    Chatfield College                                    Private Non‐Profit          OH     $      519,257   $        130,270       $              ‐       $        130,270     $      388,987
01088100    Stark State College                                  Public                      OH     $ 12,228,524     $      2,518,150       $        343,176       $      2,518,150     $    9,710,374



                                                                                                                                                              EXHIBIT 5 - 72                      72 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 74 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
01090600    Cincinnati College of Mortuary Science                Private Non‐Profit         OH     $      175,892   $         67,340       $              ‐       $         67,340     $      108,552
01092200    University of Puerto Rico ‐ Utuado                    Public                     PR     $ 2,606,099      $        800,180       $              ‐       $        800,180     $    1,805,919
01092300    Union Institute & University                          Private Non‐Profit         OH     $      476,989   $         93,751       $        175,581       $        175,581     $      301,408
01094300    Rabbinical College Beth Shraga                        Private Non‐Profit         NY     $       61,178   $         21,634       $              ‐       $         21,634     $       39,544
01096300    Greene County Career & Technology Center              Public                     PA     $       52,623   $         14,768       $              ‐       $         14,768     $       37,855
01097500    University of Puerto Rico Bayamon Technical Universit Public                     PR     $ 11,082,944     $      3,495,835       $              ‐       $      3,495,835     $    7,587,109
01099300    Hobart Institute of Welding Technology                Private Non‐Profit         OH     $      663,262   $        242,943       $              ‐       $        242,943     $      420,319
01099700    East Georgia State College                            Public                     GA     $ 5,552,828      $      1,439,777       $        109,183       $      1,439,777     $    4,113,051
01099800    Pennsylvania Institute of Technology                  Private Non‐Profit         PA     $ 1,247,621      $        259,363       $         32,463       $        259,363     $      988,258
01100900    Palau Community College                               Public                     PW     $ 1,283,232      $        379,745       $              ‐       $        379,745     $      903,487
01102600    Warrensburg Area Career Center                        Public                     MO     $       63,356   $         23,053       $              ‐       $         23,053     $       40,303
01104600    Central Ohio Technical College                        Public                     OH     $ 4,014,980      $        833,625       $         60,832       $        833,625     $    3,181,355
01111300    Maharishi International University                    Private Non‐Profit          IA    $      657,539   $        204,073       $         47,733       $        204,073     $      453,466
01113300    College of Eastern Idaho                              Public                      ID    $ 2,172,759      $        492,847       $          9,092       $        492,847     $    1,679,912
01114500    Lone Star College System                              Public                     TX     $ 63,217,876     $     14,411,628       $      1,452,356       $     14,411,628     $   48,806,248
01115000    Asnuntuck Community College                           Public                     CT     $ 2,735,540      $        607,719       $         39,179       $        607,719     $    2,127,821
01116100    Texas A&M University ‐ Corpus Christi                 Public                     TX     $ 16,650,317     $      5,052,831       $         77,921       $      5,052,831     $   11,597,486
01116300    University of Texas at Tyler                          Public                     TX     $ 9,592,692      $      2,597,305       $        235,281       $      2,597,305     $    6,995,387
01116500    Uintah Basin Technical College                        Public                     UT     $      441,354   $         83,683       $              ‐       $         83,683     $      357,671
01116700    Community College of Vermont                          Public                     VT     $ 4,566,679      $        740,325       $        267,382       $        740,325     $    3,826,354
01118900    United Talmudical Seminary                            Private Non‐Profit         NY     $ 6,631,109      $      2,241,351       $              ‐       $      2,241,351     $    4,389,758
01119200    Beth Hamedrash Shaarei Yosher Institute               Private Non‐Profit         NY     $      209,184   $         66,587       $              ‐       $         66,587     $      142,597
01119400    Stanly Community College                              Public                     NC     $ 1,777,412      $        365,683       $        336,717       $        365,683     $    1,411,729
01119700    Mayland Community College                             Public                     NC     $ 1,146,354      $        294,484       $         11,459       $        294,484     $      851,870
01120600    Pioneer Technology Center                             Public                     OK     $      316,361   $        131,415       $              ‐       $        131,415     $      184,946
01121000    Bunker Hill Community College                         Public                     MA     $ 17,939,271     $      4,155,154       $        195,804       $      4,155,154     $   13,784,117
01122000    Windward Community College                            Public                      HI    $ 1,432,714      $        275,549       $         67,037       $        275,549     $    1,157,165
01124500    West Virginia School of Osteopathic Medicine          Public                     WV     $      311,772   $        123,518       $              ‐       $        123,518     $      188,254
01128200    Oklahoma State University Center for Health Sciences Public                      OK     $      220,100   $         72,067       $              ‐       $         72,067     $      148,033
01138500    College of the Atlantic                               Private Non‐Profit         ME     $      473,835   $        151,693       $              ‐       $        151,693     $      322,142
01146000    National University                                   Private Non‐Profit         CA     $ 9,227,970      $      2,281,749       $        607,873       $      2,281,749     $    6,946,221
01146200    University of Alaska Anchorage                        Public                     AK     $ 11,625,475     $      2,722,592       $        286,015       $      2,722,592     $    8,902,883
01147700    Sanford Medical Center                                Private Non‐Profit         SD     $       13,736   $          6,693       $              ‐       $          6,693     $        7,043
01152300    Morris County School of Technology                    Public                     NJ     $       94,184   $         34,074       $              ‐       $         34,074     $       60,110
01153700    Mid‐America Area Vocational‐Technical School DistrictPublic                      OK     $      359,584   $        126,822       $              ‐       $        126,822     $      232,762
01155300    William R Moore College of Technology                 Private Non‐Profit         TN     $      418,831   $         90,030       $              ‐       $         90,030     $      328,801



                                                                                                                                                              EXHIBIT 5 - 73                      73 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 75 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
01161400    Champlain Valley Physicians Hospital Medical Center Private Non‐Profit           NY     $       29,862   $         10,485       $              ‐       $         10,485     $       19,377
01164400    University of Maryland Global Campus                   Public                    MD     $ 17,500,109     $      2,605,282       $      5,299,192       $      5,299,192     $   12,200,917
01164900    Loyola Marymount University                            Private Non‐Profit        CA     $ 7,219,025      $      2,361,568       $              ‐       $      2,361,568     $    4,857,457
01166700    Northeast Community College                            Public                    NE     $ 3,746,465      $        864,604       $        103,660       $        864,604     $    2,881,861
01167000    Yeshiva of Nitra Rabbinical College                    Private Non‐Profit        NY     $      589,386   $        193,320       $              ‐       $        193,320     $      396,066
01167200    Mendocino College                                      Public                    CA     $ 3,442,731      $        654,919       $         80,759       $        654,919     $    2,787,812
01167300    Maine College of Art                                   Private Non‐Profit        ME     $      734,222   $        253,727       $              ‐       $        253,727     $      480,495
01167700    Memorial Sloan Kettering Cancer Center                 Private Non‐Profit        NY     $       11,233   $          3,793       $              ‐       $          3,793     $        7,440
01167800    State University of New York Polytechnic Institute     Public                    NY     $ 3,490,152      $      1,064,755       $         48,942       $      1,064,755     $    2,425,397
01170300    Penta County Vocational School                         Public                    OH     $       74,315   $         19,967       $              ‐       $         19,967     $       54,348
01171100    University of Houston ‐ Clear Lake                     Public                    TX     $ 10,205,153     $      2,777,685       $        119,119       $      2,777,685     $    7,427,468
01171500    Joseph F. McCloskey School of Nursing at Schuylkill He Private Non‐Profit        PA     $      107,659   $         41,125       $              ‐       $         41,125     $       66,534
01171900    Universidad Ana G. Méndez ‐ Gurabo Campus              Private Non‐Profit        PR     $ 37,352,341     $     10,537,147       $              ‐       $     10,537,147     $   26,815,194
01172700    Delaware Technical Community College                   Public                    DE     $ 19,085,686     $      4,504,200       $        237,391       $      4,504,200     $   14,581,486
01173200    Mayo Clinic College of Medicine and Science            Private Non‐Profit        MN     $      446,290   $        164,147       $              ‐       $        164,147     $      282,143
01173500    Pike Lincoln Technical Center                          Public                    MO     $      107,217   $         33,666       $              ‐       $         33,666     $       73,551
01174900    Wood County Technical Center                           Public                    WV     $       64,175   $         18,671       $              ‐       $         18,671     $       45,504
01179200    Franciscan School of Theology                          Private Non‐Profit        CA     $       14,789   $          3,928       $              ‐       $          3,928     $       10,861
01182000    San Diego Miramar College                              Public                    CA     $ 9,144,193      $      1,617,949       $        236,814       $      1,617,949     $    7,526,244
01182100    Yeshivath Zichron Moshe                                Private Non‐Profit        NY     $      435,215   $        143,638       $              ‐       $        143,638     $      291,577
01182400    Wisconsin Indianhead Technical College                 Public                    WI     $ 3,454,455      $        752,697       $        100,630       $        752,697     $    2,701,758
01185900    Word of Life Bible Institute                           Private Non‐Profit        NY     $      858,197   $        253,378       $              ‐       $        253,378     $      604,819
01186200    Northland Pioneer College                              Public                    AZ     $ 1,842,485      $        321,569       $         78,643       $        321,569     $    1,520,916
01186400    Mohave Community College                               Public                    AZ     $ 4,605,866      $        966,968       $        203,949       $        966,968     $    3,638,898
01193000    Roxbury Community College                              Public                    MA     $ 3,819,450      $        838,572       $          6,238       $        838,572     $    2,980,878
01193400    Vermont Law School                                     Private Non‐Profit        VT     $      215,512   $         75,697       $              ‐       $         75,697     $      139,815
01194100    American University of Puerto Rico                     Private Non‐Profit        PR     $ 3,275,786      $        930,533       $              ‐       $        930,533     $    2,345,253
01198400    Ohr HaMeir Theological Seminary                        Private Non‐Profit        NY     $      275,552   $         92,003       $              ‐       $         92,003     $      183,549
01198900    Talmudical Academy                                     Private Non‐Profit        NJ     $      178,092   $         61,229       $              ‐       $         61,229     $      116,863
01201100    Talmudical Seminary Oholei Torah                       Private Non‐Profit        NY     $      818,735   $        269,075       $              ‐       $        269,075     $      549,660
01201500    Austin Community College                               Public                    TX     $ 32,959,121     $      6,953,900       $        527,185       $      6,953,900     $   26,005,221
01203100    San Diego Christian College                            Private Non‐Profit        CA     $      711,004   $        210,953       $         36,777       $        210,953     $      500,051
01205000    Rosedale Technical College                             Private Non‐Profit        PA     $ 1,252,706      $        421,247       $              ‐       $        421,247     $      831,459
01205900    Trinity Bible College and Graduate School              Private Non‐Profit        ND     $      339,024   $        102,196       $          2,705       $        102,196     $      236,828
01210500    National Park College                                  Public                    AR     $ 4,894,868      $      1,142,754       $          8,091       $      1,142,754     $    3,752,114
01212300    University of Puerto Rico, Aguadilla Regional College Public                     PR     $ 8,844,300      $      2,949,891       $              ‐       $      2,949,891     $    5,894,409



                                                                                                                                                              EXHIBIT 5 - 74                      74 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 76 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
01215400    California Institute of Integral Studies              Private Non‐Profit         CA     $      577,600   $        176,178       $             470      $        176,178     $      401,422
01216400    Tennessee College of Applied Technology Ripley        Public                     TN     $      470,019   $        113,497       $               ‐      $        113,497     $      356,522
01216500    Atlanta Metropolitan State College                    Public                     GA     $ 4,464,596      $      1,074,977       $          87,263      $      1,074,977     $    3,389,619
01218200    Chattahoochee Valley Community College                Public                     AL     $ 3,294,681      $        822,858       $          21,453      $        822,858     $    2,471,823
01218700    Blackstone Valley Vocational Regional School District Public                     MA     $       93,302   $         21,910       $               ‐      $         21,910     $       71,392
01220300    St. Peter's Hospital College of Nursing               Private Non‐Profit         NY     $      172,938   $         42,272       $               ‐      $         42,272     $      130,666
01224800    Central School of Practical Nursing                   Private Non‐Profit         OH     $      311,893   $        109,273       $               ‐      $        109,273     $      202,620
01226000    East Arkansas Community College                       Public                     AR     $ 1,724,373      $        420,111       $          15,301      $        420,111     $    1,304,262
01226100    North Arkansas College                                Public                     AR     $ 2,820,340      $        722,402       $          91,567      $        722,402     $    2,097,938
01226300    Atlantic Technical College                            Public                     FL     $ 1,801,531      $        379,082       $           2,714      $        379,082     $    1,422,449
01227200    Moore Norman Technology Center School District No. Public                        OK     $      862,226   $        139,494       $               ‐      $        139,494     $      722,732
01227700    New York Chiropractic College                         Private Non‐Profit         NY     $      275,168   $        110,295       $               ‐      $        110,295     $      164,873
01229300    VEEB Nassau County School of Practical Nursing        Public                     NY     $      578,090   $        195,870       $               ‐      $        195,870     $      382,220
01230000    Palmer College of Chiropractic                        Private Non‐Profit          IA    $ 1,049,646      $        404,695       $               ‐      $        404,695     $      644,951
01230900    University of Western States                          Private Non‐Profit         OR     $      251,335   $         82,244       $               ‐      $         82,244     $      169,091
01231500    Cornish College of the Arts                           Private Non‐Profit         WA     $      915,631   $        316,407       $               ‐      $        316,407     $      599,224
01232800    Northwestern Health Sciences University               Private Non‐Profit         MN     $      543,636   $        194,269       $               ‐      $        194,269     $      349,367
01235900    B M Spurr School of Practical Nursing                 Private Non‐Profit         WV     $       46,255   $         15,616       $               ‐      $         15,616     $       30,639
01238600    Southeastern Regional Vocational Technical School Public                         MA     $      277,315   $         78,199       $               ‐      $         78,199     $      199,116
01239300    Thomas Jefferson University                           Private Non‐Profit         PA     $ 6,346,019      $      2,120,092       $          75,282      $      2,120,092     $    4,225,927
01240700    Schuyler Steuben Chemung Tioga Allegany BOCES         Public                     NY     $      246,401   $         54,464       $               ‐      $         54,464     $      191,937
01245200    Evergreen Valley College                              Public                     CA     $ 9,289,992      $      1,974,993       $          72,567      $      1,974,993     $    7,314,999
01250000    Ranken Technical College                              Private Non‐Profit         MO     $ 3,523,730      $      1,092,964       $          36,726      $      1,092,964     $    2,430,766
01252300    Talmudical Yeshiva of Philadelphia                    Private Non‐Profit         PA     $      156,403   $         55,535       $               ‐      $         55,535     $      100,868
01252500    Caribbean University                                  Private Non‐Profit         PR     $ 5,445,854      $      1,856,988       $               ‐      $      1,856,988     $    3,588,866
01254400    St. Johns County School District                      Public                     FL     $      585,637   $        154,178       $               ‐      $        154,178     $      431,459
01255000    Los Angeles Mission College                           Public                     CA     $ 7,612,456      $      1,470,242       $         155,508      $      1,470,242     $    6,142,214
01257300    West Virginia University Hospitals                    Private Non‐Profit         WV     $       27,492   $         10,122       $               ‐      $         10,122     $       17,370
01257400    Ringling College of Art and Design                    Private Non‐Profit          FL    $ 1,966,822      $        636,610       $               ‐      $        636,610     $    1,330,212
01258000    Saint Louis Christian College                         Private Non‐Profit         MO     $      124,410   $         29,696       $           3,223      $         29,696     $       94,714
01258600    Metropolitan Community College                        Public                     NE     $ 14,067,027     $      2,883,698       $         402,053      $      2,883,698     $   11,183,329
01258900    Erie 1 Board of Cooperative Educational Services      Public                     NY     $      868,446   $        288,635       $               ‐      $        288,635     $      579,811
01262700    Thomas M. Cooley Law School                           Private Non‐Profit         MI     $      566,834   $        202,618       $               ‐      $        202,618     $      364,216
01265200    Onondaga Cortland Madison BOCES                       Public                     NY     $ 1,457,826      $        421,310       $               ‐      $        421,310     $    1,036,516
01269300    Pellissippi State Community College                   Public                     TN     $ 10,977,362     $      2,585,595       $         213,699      $      2,585,595     $    8,391,767
01274300    Benjamin Franklin Career & Technical Center           Public                     WV     $      132,653   $         48,370       $               ‐      $         48,370     $       84,283



                                                                                                                                                              EXHIBIT 5 - 75                      75 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 77 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                    School Type                 State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
01275000    Edison State Community College                      Public                       OH     $ 2,956,649      $        614,802       $         51,429       $        614,802     $    2,341,847
01278300    Center for Instruction, Technology & Innovation     Public                       NY     $      182,318   $         62,576       $              ‐       $         62,576     $      119,742
01280300    Dominican House of Studies                          Private Non‐Profit           DC     $       42,675   $         15,276       $              ‐       $         15,276     $       27,399
01281300    John Wood Community College                         Public                        IL    $ 2,717,630      $        622,896       $         86,388       $        622,896     $    2,094,734
01284200    Oxnard College                                      Public                       CA     $ 7,788,765      $      1,563,606       $        208,014       $      1,563,606     $    6,225,159
01286000    Arkansas Northeastern College                       Public                       AR     $ 1,289,032      $        283,442       $         67,012       $        283,442     $    1,005,590
01287000    Southern State Community College                    Public                       OH     $ 2,875,872      $        659,789       $         40,489       $        659,789     $    2,216,083
01287500    Pickens Technical College                           Public                       CO     $ 1,623,436      $        419,959       $              ‐       $        419,959     $    1,203,477
01288100    Montachusett Regional Vocational Technical School Public                         MA     $       60,501   $         16,347       $              ‐       $         16,347     $       44,154
01290400    Monongalia County Technical Education Center (MTECPublic                         WV     $      148,572   $         46,841       $              ‐       $         46,841     $      101,731
01290500    Academy of Careers and Technology                   Public                       WV     $      328,076   $         87,085       $              ‐       $         87,085     $      240,991
01290700    Lake Tahoe Community College                        Public                       CA     $ 1,290,394      $        174,463       $         65,284       $        174,463     $    1,115,931
01295400    Hudson County Community College                     Public                       NJ     $ 17,156,604     $      4,233,831       $         67,738       $      4,233,831     $   12,922,773
01300700    Nazarene Bible College                              Private Non‐Profit           CO     $       82,244   $          2,879       $         64,489       $         64,489     $       17,755
01302200    City University of Seattle                          Private Non‐Profit           WA     $      918,942   $        216,434       $         48,803       $        216,434     $      702,508
01302600    Machzikei Hadath Rabbinical College                 Private Non‐Profit           NY     $      528,178   $        173,477       $              ‐       $        173,477     $      354,701
01302700    Yeshivath Viznitz                                   Private Non‐Profit           NY     $ 1,724,833      $        599,124       $              ‐       $        599,124     $    1,125,709
01302900    Boricua College                                     Private Non‐Profit           NY     $ 2,622,688      $        872,491       $              ‐       $        872,491     $    1,750,197
01310300    California Western School of Law                    Private Non‐Profit           CA     $      256,504   $         98,355       $              ‐       $         98,355     $      158,149
01313400    Yeshivath Beth Moshe                                Private Non‐Profit           PA     $       64,944   $         22,344       $              ‐       $         22,344     $       42,600
01320800    Baptist Bible College                               Private Non‐Profit           MO     $      568,398   $        180,334       $              ‐       $        180,334     $      388,064
01323100    University of Houston ‐ Victoria                    Public                       TX     $ 4,184,394      $      1,116,503       $        393,699       $      1,116,503     $    3,067,891
01323400    Lorenzo Walker Technical College                    Public                       FL     $      858,353   $        246,410       $              ‐       $        246,410     $      611,943
01465900    Oglala Lakota College                               Public                       SD     $ 2,709,233      $        648,798       $              ‐       $        648,798     $    2,060,435
01536100    Guam Community College                              Public                       GU     $ 3,303,441      $        574,675       $              ‐       $        574,675     $    2,728,766
02052200    Black River Technical College                       Public                       AR     $ 2,961,823      $        821,815       $         54,424       $        821,815     $    2,140,008
02052700    Northeast Technology Center                         Public                       OK     $ 1,037,246      $        228,188       $              ‐       $        228,188     $      809,058
02053000    Liberty University                                  Private Non‐Profit           VA     $ 37,777,577     $      7,602,562       $     10,282,412       $     10,282,412     $   27,495,165
02055400    Bossier Parish Community College                    Public                       LA     $ 9,852,065      $      1,957,956       $        502,067       $      1,957,956     $    7,894,109
02056100    Four Rivers Career Center                           Public                       MO     $       87,143   $         28,700       $              ‐       $         28,700     $       58,443
02057400    Roane Jackson Technical Center                      Public                       WV     $      108,699   $         36,703       $              ‐       $         36,703     $       71,996
02060800    Meridian Technology Center, School District Number 1Public                       OK     $      556,129   $        151,397       $              ‐       $        151,397     $      404,732
02063000    Montserrat College of Art                           Private Non‐Profit           MA     $      605,741   $        187,599       $              ‐       $        187,599     $      418,142
02063500    Coastline Community College                         Public                       CA     $ 2,394,934      $        317,105       $        693,870       $        693,870     $    1,701,064
02063700    Sherman College of Straight Chiropractic            Private Non‐Profit           SC     $      181,651   $         68,233       $              ‐       $         68,233     $      113,418
02065300    Prescott College                                    Private Non‐Profit           AZ     $      589,575   $        150,649       $         49,894       $        150,649     $      438,926



                                                                                                                                                              EXHIBIT 5 - 76                      76 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 78 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
02066200    New School, The                                       Private Non‐Profit         NY     $ 7,998,165      $      2,498,343       $          16,152      $      2,498,343     $     5,499,822
02068000    United Technical Center                               Public                     WV     $       87,433   $         28,901       $               ‐      $         28,901     $        58,532
02068100    Adler University                                      Private Non‐Profit          IL    $      502,259   $        130,340       $               ‐      $        130,340     $       371,919
02068200    Cox College                                           Private Non‐Profit         MO     $      955,693   $        246,005       $          27,542      $        246,005     $       709,688
02069000    New York School of Interior Design                    Private Non‐Profit         NY     $      250,094   $         58,625       $           7,237      $         58,625     $       191,469
02070500    Concordia University                                  Private Non‐Profit         CA     $ 2,726,592      $        861,799       $          18,922      $        861,799     $     1,864,793
02073200    Telshe Yeshiva‐Chicago                                Private Non‐Profit          IL    $      131,342   $         43,314       $               ‐      $         43,314     $        88,028
02073300    Gallia Jackson Vinton Joint School Adult Education    Public                     OH     $      397,080   $        113,253       $               ‐      $        113,253     $       283,827
02073400    Carver Career and Technical Education Center          Public                     WV     $      470,190   $        153,992       $               ‐      $        153,992     $       316,198
02073500    University of Arkansas Community College at BatesvillePublic                     AR     $ 2,093,350      $        514,963       $          30,633      $        514,963     $     1,578,387
02073700    Northwest Technical Institute                         Public                     AR     $      651,865   $        218,609       $               ‐      $        218,609     $       433,256
02073900    Wor‐Wic Community College                             Public                     MD     $ 4,183,209      $        930,447       $          44,799      $        930,447     $     3,252,762
02074600    South Arkansas Community College                      Public                     AR     $ 2,161,063      $        535,756       $          66,664      $        535,756     $     1,625,307
02074800    Life University                                       Private Non‐Profit         GA     $ 2,440,082      $        838,591       $           6,326      $        838,591     $     1,601,491
02075300    University of Arkansas ‐ Pulaski Technical College    Public                     AR     $ 9,423,959      $      2,238,058       $         116,287      $      2,238,058     $     7,185,901
02075800    Southern California Institute of Architecture (The)   Private Non‐Profit         CA     $      458,145   $        169,810       $               ‐      $        169,810     $       288,335
02077100    Milwaukee Institute of Art & Design                   Private Non‐Profit         WI     $ 1,374,550      $        420,326       $               ‐      $        420,326     $       954,224
02078000    Sacred Heart Seminary and School of Theology          Private Non‐Profit         WI     $       39,714   $         14,258       $               ‐      $         14,258     $        25,456
02081400    Arlington Baptist University                          Private Non‐Profit         TX     $      262,372   $         75,816       $          11,665      $         75,816     $       186,556
02083900    Northern New Mexico College                           Public                     NM     $ 1,957,707      $        525,781       $          15,254      $        525,781     $     1,431,926
02087000    Ozarka College                                        Public                     AR     $ 1,763,049      $        398,538       $          99,818      $        398,538     $     1,364,511
02087600    Concordia Theological Seminary                        Private Non‐Profit         IN     $      102,693   $         32,841       $               ‐      $         32,841     $        69,852
02090700    Cleveland University‐Kansas City                      Private Non‐Profit         KS     $      363,417   $        111,906       $           1,271      $        111,906     $       251,511
02092800    Tennessee College of Applied Technology Whiteville Public                        TN     $      461,879   $        101,581       $               ‐      $        101,581     $       360,298
02096100    Fielding Graduate University                          Private Non‐Profit         CA     $      349,312   $        115,599       $               ‐      $        115,599     $       233,713
02098400    Herkimer County BOCES Practical Nursing Program Public                           NY     $      197,198   $         58,672       $               ‐      $         58,672     $       138,526
02099200    American Conservatory Theater Foundation              Private Non‐Profit         CA     $       33,386   $         12,658       $               ‐      $         12,658     $        20,728
02099500    Central Community College                             Public                     NE     $ 4,636,930      $        945,227       $         207,868      $        945,227     $     3,691,703
02100000    Universidad Politecnica de Puerto Rico                Private Non‐Profit         PR     $ 9,627,350      $      2,867,498       $          58,150      $      2,867,498     $     6,759,852
02103500    Tennessee College of Applied Technology ‐ MurfreesboPublic                       TN     $ 1,165,386      $        303,616       $           3,062      $        303,616     $       861,770
02104300    Otsego Delaware Schoharie Greene BOCES                Public                     NY     $       78,807   $         27,027       $               ‐      $         27,027     $        51,780
02107300    Pennsylvania Academy of the Fine Arts                 Private Non‐Profit         PA     $      327,432   $        111,082       $               ‐      $        111,082     $       216,350
02107700    Truckee Meadows Community College                     Public                     NV     $ 7,834,837      $      1,673,626       $         171,722      $      1,673,626     $     6,161,211
02107800    University of Hawaii ‐ West Oahu                      Public                     HI     $ 2,916,448      $        697,500       $         169,989      $        697,500     $     2,218,948
02110200    Columbia College Hollywood                            Private Non‐Profit         CA     $ 2,109,386      $        702,919       $               ‐      $        702,919     $     1,406,467
02110800    California College San Diego                          Private Non‐Profit         CA     $ 3,504,173      $      1,140,572       $               ‐      $      1,140,572     $     2,363,601



                                                                                                                                                              EXHIBIT 5 - 77                      77 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 79 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
02110900    Cattaraugus/Allegany/Erie/Wyoming BOCES                Public                    NY     $      122,681   $         29,401       $               ‐      $         29,401     $        93,280
02111100    University of Arkansas Community College Rich MountPublic                        AR     $ 1,170,671      $        271,075       $          15,209      $        271,075     $       899,596
02111300    Cuyamaca College                                       Public                    CA     $ 7,329,288      $      1,459,361       $         244,358      $      1,459,361     $     5,869,927
02114200    Johnson College                                        Private Non‐Profit        PA     $      897,027   $        279,785       $               ‐      $        279,785     $       617,242
02115300    Pinellas Technical College ‐ St. Petersburg Campus     Public                    FL     $ 1,536,181      $        310,513       $          13,666      $        310,513     $     1,225,668
02115400    Bridgerland Technical College                          Public                    UT     $ 1,053,906      $        205,816       $           9,612      $        205,816     $       848,090
02116300    Pueblo Community College                               Public                    CO     $ 8,728,074      $      1,819,227       $         178,248      $      1,819,227     $     6,908,847
02116900    Upper Valley Career Center                             Public                    OH     $      197,763   $         36,809       $               ‐      $         36,809     $       160,954
02117300    Great Oaks Career Campuses‐Scarlet Oaks                Public                    OH     $      528,952   $        166,050       $               ‐      $        166,050     $       362,902
02117400    Beck School of Practical Nursing                       Public                     IL    $      402,122   $        137,201       $               ‐      $        137,201     $       264,921
02117500    Naropa University                                      Private Non‐Profit        CO     $ 1,053,383      $        328,406       $               ‐      $        328,406     $       724,977
02119100    Mission College                                        Public                    CA     $ 5,091,885      $        980,976       $          86,005      $        980,976     $     4,110,909
02120600    Saybrook University                                    Private Non‐Profit        CA     $        5,623   $          1,735       $               ‐      $          1,735     $         3,888
02124000    Orange Ulster BOCES School of Practical Nursing        Public                    NY     $      170,810   $         48,679       $               ‐      $         48,679     $       122,131
02124500    Franklin Technology Center                             Public                    MO     $      261,263   $        101,097       $               ‐      $        101,097     $       160,166
02125200    Margaret H. Rollins School of Nursing at Beebe MedicaPrivate Non‐Profit          DE     $       82,625   $         24,706       $               ‐      $         24,706     $        57,919
02125500    Circle in the Square Theatre School                    Private Non‐Profit        NY     $       51,823   $         20,715       $               ‐      $         20,715     $        31,108
02126300    Madison Oneida BOCES Practical Nursing Program         Public                    NY     $      178,563   $         44,824       $               ‐      $         44,824     $       133,739
02128700    Central School of Practical Nursing                    Public                    VA     $       45,291   $         15,592       $               ‐      $         15,592     $        29,699
02132800    National Conservatory of Dramatic Arts                 Private Non‐Profit        DC     $       52,603   $         20,261       $               ‐      $         20,261     $        32,342
02136600    Wisconsin Lutheran College                             Private Non‐Profit        WI     $ 1,448,476      $        463,000       $          11,694      $        463,000     $       985,476
02138300    Palo Alto University                                   Private Non‐Profit        CA     $      438,443   $        151,856       $          10,853      $        151,856     $       286,587
02140000    Riverside College of Health Careers                    Private Non‐Profit        VA     $      546,629   $        173,096       $               ‐      $        173,096     $       373,533
02140400    St. Joseph School of Nursing                           Private Non‐Profit        NH     $      176,727   $         48,014       $               ‐      $         48,014     $       128,713
02140700    Canton City School District Adult Career & Technical EdPublic                    OH     $      247,976   $         90,773       $               ‐      $         90,773     $       157,203
02140800    Martin University                                      Private Non‐Profit        IN     $      735,403   $        197,868       $               ‐      $        197,868     $       537,535
02141500    Savannah College of Art and Design                     Private Non‐Profit        GA     $ 12,972,158     $      4,104,826       $          82,880      $      4,104,826     $     8,867,332
02142200    Lex La Ray Technical Center                            Public                    MO     $       74,849   $         22,413       $               ‐      $         22,413     $        52,436
02143400    Salish Kootenai College                                Public                    MT     $ 1,754,585      $        416,262       $               ‐      $        416,262     $     1,338,323
02143500    Sterling College                                       Private Non‐Profit        VT     $      228,347   $         64,856       $               ‐      $         64,856     $       163,491
02143700    Sinte Gleska University                                Public                    SD     $      838,117   $        192,980       $               ‐      $        192,980     $       645,137
02145800    Cayuga Onondaga BOCES                                  Public                    NY     $      100,658   $         29,710       $               ‐      $         29,710     $        70,948
02146000    Wayne ‐ Finger Lakes BOCES                             Public                    NY     $      560,471   $        181,423       $               ‐      $        181,423     $       379,048
02146400    Institute of American Indian & Alaska Native Culture & Public                    NM     $      713,431   $        171,260       $           5,132      $        171,260     $       542,171
02146600    South Mountain Community College                       Public                    AZ     $ 5,018,347      $      1,049,307       $          64,920      $      1,049,307     $     3,969,040
02151500    Central Susquehanna LPN Career Center                  Public                    PA     $      306,140   $        105,740       $               ‐      $        105,740     $       200,400



                                                                                                                                                              EXHIBIT 5 - 78                      78 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 80 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
02151900    Keiser University                                     Private Non‐Profit         FL     $ 41,666,816     $     10,595,313       $      4,346,284       $     10,595,313     $   31,071,503
02152000    Yeshiva Shaar Hatorah                                 Private Non‐Profit         NY     $       61,551   $         21,976       $              ‐       $         21,976     $       39,575
02153600    Broome Delaware Tioga BOCES Program of Practical N Public                        NY     $      147,601   $         47,082       $              ‐       $         47,082     $      100,519
02155300    Chicago School of Professional Psychology             Private Non‐Profit         CA     $ 1,860,461      $        561,349       $         73,263       $        561,349     $    1,299,112
02156200    Technical College of the Rockies                      Public                     CO     $      280,929   $         64,487       $              ‐       $         64,487     $      216,442
02156600    Davis Technical College                               Public                     UT     $ 1,890,758      $        356,638       $              ‐       $        356,638     $    1,534,120
02157900    Rochester General‐Isabella Graham Hart School of Pra Private Non‐Profit          NY     $      397,898   $        114,632       $              ‐       $        114,632     $      283,266
02158200    Washington Saratoga Warren Hamilton Essex BOCES Public                           NY     $       20,845   $         11,376       $              ‐       $         11,376     $        9,469
02158300    Mifflin County Academy of Science and Technology Public                          PA     $      177,636   $         58,884       $              ‐       $         58,884     $      118,752
02159600    Baptist College of Florida (The)                      Private Non‐Profit         FL     $      483,725   $        131,043       $         52,232       $        131,043     $      352,682
02159700    New Hope Christian College                            Private Non‐Profit         OR     $      206,731   $         63,625       $          2,026       $         63,625     $      143,106
02160100    Geneva General Hospital                               Private Non‐Profit         NY     $      361,172   $        118,637       $              ‐       $        118,637     $      242,535
02163300    Universidad Central del Caribe                        Private Non‐Profit         PR     $      494,244   $        152,542       $              ‐       $        152,542     $      341,702
02163600    William James College                                 Private Non‐Profit         MA     $      320,587   $        116,499       $              ‐       $        116,499     $      204,088
02165100    EDP University of Puerto Rico                         Private Non‐Profit         PR     $ 6,321,077      $      1,579,057       $        406,405       $      1,579,057     $    4,742,020
02166000    Centro de Estudios Avanzados de Puerto Rico y el Cari Private Non‐Profit         PR     $      110,226   $         18,477       $              ‐       $         18,477     $       91,749
02166100    Elaine P. Nunez Community College                     Public                     LA     $ 3,892,436      $        780,550       $         95,462       $        780,550     $    3,111,886
02168100    Tri County Career Center/Adult Center                 Public                     OH     $       71,019   $         11,118       $              ‐       $         11,118     $       59,901
02168600    East‐West University                                  Private Non‐Profit          IL    $ 1,135,709      $        319,218       $              ‐       $        319,218     $      816,491
02168900    Kansas Christian College                              Private Non‐Profit         KS     $      273,937   $         58,629       $         23,928       $         58,629     $      215,308
02169100    Davis College                                         Private Non‐Profit         NY     $      262,894   $         67,836       $          9,770       $         67,836     $      195,058
02169600    Clearfield County Career and Technology Center        Public                     PA     $      136,055   $         43,975       $              ‐       $         43,975     $       92,080
02169900    Assabet Valley Regional Vocational School             Public                     MA     $      120,106   $         41,050       $              ‐       $         41,050     $       79,056
02170200    Albany Schoharie Schenectady Saratoga BOCES Practic Public                       NY     $      650,370   $        208,498       $              ‐       $        208,498     $      441,872
02170600    United States Sports Academy                          Private Non‐Profit         AL     $       24,608   $              ‐       $         24,608       $         24,608     $            ‐
02170700    Brunswick Community College                           Public                     NC     $ 1,651,117      $        397,670       $         55,072       $        397,670     $    1,253,447
02171900    Ailey School (The)                                    Private Non‐Profit         NY     $      111,889   $         38,202       $              ‐       $         38,202     $       73,687
02172800    Dutchess BOCES School of Practical Nursing            Public                     NY     $      381,112   $        114,701       $              ‐       $        114,701     $      266,411
02173900    Ulster County BOCES School of Practical Nursing       Public                     NY     $      110,102   $         38,467       $              ‐       $         38,467     $       71,635
02175800    Centra College                                        Private Non‐Profit         VA     $      610,634   $        114,790       $          5,732       $        114,790     $      495,844
02177500    Rio Salado Community College                          Public                     AZ     $ 7,331,461      $      1,265,935       $        685,513       $      1,265,935     $    6,065,526
02179400    Eastern Suffolk BOCES                                 Public                     NY     $      524,450   $        136,797       $              ‐       $        136,797     $      387,653
02180000    Northwest Indian College                              Public                     WA     $      862,256   $        201,984       $         53,808       $        201,984     $      660,272
02182900    Cambridge College                                     Private Non‐Profit         MA     $ 1,702,049      $        462,931       $          6,180       $        462,931     $    1,239,118
02183000    Orleans Technical College                             Private Non‐Profit         PA     $      931,256   $        291,475       $              ‐       $        291,475     $      639,781
02185400    Saint Augustine College                               Private Non‐Profit          IL    $ 3,001,085      $        748,491       $              ‐       $        748,491     $    2,252,594



                                                                                                                                                              EXHIBIT 5 - 79                      79 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 81 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
02187900    Ashtabula County Technical and Career Campus           Public                    OH     $      222,067   $         62,273       $               ‐      $         62,273     $      159,794
02188200    Sitting Bull College                                   Public                    ND     $      669,488   $        187,524       $               ‐      $        187,524     $      481,964
02188300    Pentecostal Theological Seminary                       Private Non‐Profit        TN     $       30,528   $          7,218       $               ‐      $          7,218     $       23,310
02188900    Hobe Sound Bible College                               Private Non‐Profit        FL     $      173,384   $         37,873       $          35,750      $         37,873     $      135,511
02189000    Mid‐East Career and Technology Centers ‐ Adult EducaPublic                       OH     $      490,347   $        181,207       $               ‐      $        181,207     $      309,140
02191600    Torah Temimah Talmudical Seminary                      Private Non‐Profit        NY     $      104,416   $         33,347       $               ‐      $         33,347     $       71,069
02192100    Butler Technology and Career Development Schools Public                          OH     $      602,897   $        146,382       $               ‐      $        146,382     $      456,515
02192200    Thomas Edison State University                         Public                    NJ     $      633,035   $          8,625       $         583,235      $        583,235     $       49,800
02196300    Collins Career Technical Center                        Public                    OH     $ 1,439,028      $        512,377       $               ‐      $        512,377     $      926,651
02197900    North Bennet Street School                             Private Non‐Profit        MA     $      162,637   $         59,545       $               ‐      $         59,545     $      103,092
02198900    Michigan School of Psychology                          Private Non‐Profit        MI     $       71,594   $         21,969       $               ‐      $         21,969     $       49,625
02199300    Orleans Niagara Boces                                  Public                    NY     $      160,272   $         56,760       $               ‐      $         56,760     $      103,512
02199700    Heritage Christian University                          Private Non‐Profit        AL     $       58,456   $         12,902       $           7,635      $         12,902     $       45,554
02202700    Ozark Christian College                                Private Non‐Profit        MO     $      871,809   $        244,732       $          12,484      $        244,732     $      627,077
02210800    Medina County Joint Vocational School                  Public                    OH     $       99,016   $         19,413       $               ‐      $         19,413     $       79,603
02214100    Resurrection University                                Private Non‐Profit         IL    $ 1,685,149      $        530,635       $          13,281      $        530,635     $    1,154,514
02218200    Garnet Career Center                                   Public                    WV     $      296,103   $         74,258       $           5,540      $         74,258     $      221,845
02220500    God's Bible School & College                           Private Non‐Profit        OH     $      321,577   $         77,498       $          21,709      $         77,498     $      244,079
02220800    Career & Technology Education Centers of Licking Cou Public                      OH     $      425,891   $         99,271       $               ‐      $         99,271     $      326,620
02220900    Cossatot Community College of the University of ArkanPublic                      AR     $ 1,715,171      $        387,631       $          32,928      $        387,631     $    1,327,540
02222000    American Film Institute Conservatory                   Private Non‐Profit        CA     $      130,412   $         49,320       $               ‐      $         49,320     $       81,092
02222700    Francis Tuttle Technology Center School District No. 21Public                    OK     $ 2,237,088      $        673,653       $               ‐      $        673,653     $    1,563,435
02223300    Magdalen College                                       Private Non‐Profit        NH     $      155,397   $         51,796       $               ‐      $         51,796     $      103,601
02226000    East Los Angeles College                               Public                    CA     $ 27,863,000     $      5,398,522       $         201,942      $      5,398,522     $   22,464,478
02228300    Lake Technical College                                 Public                    FL     $ 1,157,066      $        284,282       $           3,945      $        284,282     $      872,784
02228500    Life Chiropractic College West                         Private Non‐Profit        CA     $      242,238   $         85,614       $               ‐      $         85,614     $      156,624
02231600    MGH Institute of Health Professions                    Private Non‐Profit        MA     $      687,131   $        250,398       $               ‐      $        250,398     $      436,733
02231900    Gemological Institute of America                       Private Non‐Profit        CA     $      251,997   $         88,071       $               ‐      $         88,071     $      163,926
02232500    Union County Vocational Technical Schools              Public                    NJ     $      153,054   $         50,052       $               ‐      $         50,052     $      103,002
02234500    Boise Bible College                                    Private Non‐Profit        ID     $      211,493   $         65,028       $               ‐      $         65,028     $      146,465
02235600    Erie 2 ‐ Chautauqua ‐ Cattaraugus BOCES                Public                    NY     $      239,792   $         82,917       $               ‐      $         82,917     $      156,875
02236500    Cankdeska Cikana (Little Hoop) Community College Public                          ND     $      466,352   $        108,484       $             444      $        108,484     $      357,868
02237900    Tennessee College of Applied Technology‐Paris          Public                    TN     $      752,114   $        197,484       $               ‐      $        197,484     $      554,630
02239800    Pioneer Career and Technology Center: A Vocational SPublic                       OH     $        5,671   $          1,485       $               ‐      $          1,485     $        4,186
02241900    Commonwealth of Puerto Rico Department of Educati Public                         PR     $ 5,761,089      $      1,657,969       $               ‐      $      1,657,969     $    4,103,120
02242400    Henrico County‐Saint Mary's Hospital School of PracticPublic                     VA     $      127,210   $         55,215       $               ‐      $         55,215     $       71,995



                                                                                                                                                              EXHIBIT 5 - 80                      80 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 82 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
02242500    Bastyr University                                     Private Non‐Profit         WA     $      606,942   $        250,796       $               ‐      $        250,796     $       356,146
02242700    Berkeley City College                                 Public                     CA     $ 4,706,915      $        922,262       $          68,731      $        922,262     $     3,784,653
02242900    United Tribes Technical College                       Private Non‐Profit         ND     $ 1,151,040      $        169,976       $          23,356      $        169,976     $       981,064
02244900    Goodwin University                                    Private Non‐Profit         CT     $ 5,191,240      $      1,182,899       $         255,973      $      1,182,899     $     4,008,341
02245300    Howell Cheney Technical High School                   Public                     CT     $       35,706   $         15,823       $               ‐      $         15,823     $        19,883
02245600    Warren County Career Center                           Public                     OH     $      256,031   $         53,927       $               ‐      $         53,927     $       202,104
02250900    Eastern Oklahoma County Technology Center School DPublic                         OK     $      218,825   $         57,239       $               ‐      $         57,239     $       161,586
02251200    Schuylkill Technology Centers                         Public                     PA     $      161,766   $         53,263       $               ‐      $         53,263     $       108,503
02259400    Amberton University                                   Private Non‐Profit         TX     $      241,006   $         67,757       $          16,818      $         67,757     $       173,249
02260500    Summit Academy Opportunities Industrialization Cent Private Non‐Profit           MN     $ 1,905,539      $        636,083       $               ‐      $        636,083     $     1,269,456
02262400    Yeshiva Ohr Elchonon Chabad ‐ West Coast Talmudica Private Non‐Profit            CA     $      453,332   $        143,467       $               ‐      $        143,467     $       309,865
02263400    Lake Career & Technical Center                        Public                     MO     $       29,492   $          9,285       $               ‐      $          9,285     $        20,207
02263700    Miami Valley Career Technology Center                 Public                     OH     $      685,943   $        122,366       $               ‐      $        122,366     $       563,577
02265100    Yeshiva Derech Chaim                                  Private Non‐Profit         NY     $      191,008   $         64,362       $               ‐      $         64,362     $       126,646
02266400    Central Christian College of The Bible                Private Non‐Profit         MO     $      401,542   $        121,144       $          17,838      $        121,144     $       280,398
02269900    Pennsylvania College of Art & Design                  Private Non‐Profit         PA     $      427,928   $        137,950       $               ‐      $        137,950     $       289,978
02270600    Life Pacific University                               Private Non‐Profit         CA     $ 1,017,845      $        303,042       $          34,216      $        303,042     $       714,803
02271300    Wisconsin School of Professional Psychology           Private Non‐Profit         WI     $       21,071   $          6,984       $               ‐      $          6,984     $        14,087
02272700    Columbiana County Vocational School District          Public                     OH     $      506,736   $        121,489       $               ‐      $        121,489     $       385,247
02272900    Rockland County BOCES Adult Education                 Public                     NY     $      158,385   $         52,372       $               ‐      $         52,372     $       106,013
02273400    Reconstructionist Rabbinical College                  Private Non‐Profit         PA     $       11,390   $          4,219       $               ‐      $          4,219     $         7,171
02274300    Conway School of Landscape Design                     Private Non‐Profit         MA     $        5,869   $          3,346       $               ‐      $          3,346     $         2,523
02275300    Cabell County Career Technology Center                Public                     WV     $      257,572   $         80,310       $               ‐      $         80,310     $       177,262
02276800    Westminster Theological Seminary in California        Private Non‐Profit         CA     $       51,530   $         17,895       $               ‐      $         17,895     $        33,635
02276900    Community College of Aurora                           Public                     CO     $ 7,224,037      $      1,517,813       $          96,857      $      1,517,813     $     5,706,224
02277300    Sisseton Wahpeton College                             Public                     SD     $      319,636   $         78,810       $               ‐      $         78,810     $       240,826
02278100    Santa Fe Community College                            Public                     NM     $ 3,085,414      $        609,553       $          66,935      $        609,553     $     2,475,861
02280900    Mid‐Atlantic Christian University                     Private Non‐Profit         NC     $      390,579   $        121,065       $           5,035      $        121,065     $       269,514
02282100    High Plains Technology Center, School District No. 24 Public                     OK     $      194,173   $         27,211       $               ‐      $         27,211     $       166,962
02282500    Lenape Technical School                               Public                     PA     $      457,121   $        133,927       $               ‐      $        133,927     $       323,194
02282700    Inter American University of Puerto Rico ‐ Guayama CaPrivate Non‐Profit          PR     $ 5,534,682      $      1,676,976       $          43,017      $      1,676,976     $     3,857,706
02282800    Inter American University of Puerto Rico ‐ Fajardo CamPrivate Non‐Profit         PR     $ 6,041,453      $      1,907,196       $          40,777      $      1,907,196     $     4,134,257
02286600    Little Big Horn College                               Public                     MT     $      479,458   $        130,095       $               ‐      $        130,095     $       349,363
02288400    Gwinnett Technical College                            Public                     GA     $ 12,417,270     $      2,668,288       $         255,798      $      2,668,288     $     9,748,982
02297000    Charlotte Technical College                           Public                     FL     $      489,765   $        124,396       $               ‐      $        124,396     $       365,369
02299300    Trinity Episcopal School for Ministry                 Private Non‐Profit         PA     $       48,571   $         13,737       $               ‐      $         13,737     $        34,834



                                                                                                                                                              EXHIBIT 5 - 81                      81 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 83 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
02300900    Withlacoochee Technical College                      Public                      FL     $      769,396   $        201,878       $               ‐      $        201,878     $       567,518
02301100    Turtle Mountain Community College                    Private Non‐Profit          ND     $ 1,682,904      $        473,968       $           1,532      $        473,968     $     1,208,936
02304700    Tri‐Rivers Career Center                             Public                      OH     $      411,141   $        123,994       $               ‐      $        123,994     $       287,147
02305300    Parker University                                    Private Non‐Profit          TX     $ 1,604,204      $        485,213       $           3,775      $        485,213     $     1,118,991
02306200    Venango County Area Vocational Technical School      Public                      PA     $      197,655   $         67,059       $               ‐      $         67,059     $       130,596
02307400    George Stone Technical College                       Public                      FL     $      916,920   $        223,467       $               ‐      $        223,467     $       693,453
02309500    Clovis Adult Education                               Public                      CA     $      435,456   $         83,006       $               ‐      $         83,006     $       352,450
02310800    Lancaster County Career and Technology Center        Public                      PA     $      824,731   $        254,050       $               ‐      $        254,050     $       570,681
02312000    Bergen County Technical Schools                      Public                      NJ     $      149,957   $         38,054       $               ‐      $         38,054     $       111,903
02313000    Cass Career Center                                   Public                      MO     $       44,056   $         18,870       $               ‐      $         18,870     $        25,186
02315400    Northeast Texas Community College                    Public                      TX     $ 3,231,497      $        570,137       $         136,815      $        570,137     $     2,661,360
02316200    Miami Lakes Educational Center and Technical College Public                      FL     $      866,414   $        181,239       $               ‐      $        181,239     $       685,175
02317200    Maranatha Baptist University                         Private Non‐Profit          WI     $      792,518   $        205,154       $          58,033      $        205,154     $       587,364
02319200    Lake Forest Graduate School of Management            Private Non‐Profit           IL    $      116,332   $         31,274       $               ‐      $         31,274     $        85,058
02320200    Houston Graduate School of Theology                  Private Non‐Profit          TX     $       37,777   $         10,621       $               ‐      $         10,621     $        27,156
02321200    Orange Technical College ‐ Westside Campus           Public                      FL     $      834,853   $        146,928       $               ‐      $        146,928     $       687,925
02323000    Missio Theological Seminary                          Private Non‐Profit          PA     $       69,688   $         22,822       $               ‐      $         22,822     $        46,866
02326900    Sunstate Academy                                     Private Non‐Profit          FL     $      947,773   $        239,041       $               ‐      $        239,041     $       708,732
02328900    Emmaus Bible College                                 Private Non‐Profit           IA    $      451,587   $        156,872       $           2,229      $        156,872     $       294,715
02330300    Lebanon County Career and Technology Center          Public                      PA     $      504,439   $        168,465       $               ‐      $        168,465     $       335,974
02330500    Laguna College of Art and Design                     Private Non‐Profit          CA     $ 1,081,100      $        330,740       $               ‐      $        330,740     $       750,360
02330800    JRMC School of Nursing                               Private Non‐Profit          AR     $      233,208   $         71,196       $               ‐      $         71,196     $       162,012
02331200    Baptist Missionary Association Theological Seminary Private Non‐Profit           TX     $       51,368   $         10,416       $           7,003      $         10,416     $        40,952
02332800    Center for Employment Training                       Private Non‐Profit          CA     $ 4,089,677      $      1,111,713       $               ‐      $      1,111,713     $     2,977,964
02335500    Theological University of the Caribbean              Private Non‐Profit          PR     $      525,906   $        140,596       $          28,293      $        140,596     $       385,310
02335700    Baton Rouge General Medical Center                   Private Non‐Profit          LA     $      186,886   $         34,655       $               ‐      $         34,655     $       152,231
02336300    Knox County Career Center                            Public                      OH     $      457,494   $         84,352       $               ‐      $         84,352     $       373,142
02336700    Cuyahoga Valley Career Center                        Public                      OH     $      234,082   $         82,098       $               ‐      $         82,098     $       151,984
02340600    Humacao Community College                            Private Non‐Profit          PR     $ 1,755,904      $        483,773       $               ‐      $        483,773     $     1,272,131
02341300    Palo Alto College                                    Public                      TX     $ 8,485,780      $      1,620,472       $         415,345      $      1,620,472     $     6,865,308
02343000    Fort Peck Community College                          Public                      MT     $      324,875   $         75,747       $               ‐      $         75,747     $       249,128
02346500    Ogden‐Weber Technical College                        Public                      UT     $ 1,595,765      $        298,022       $               ‐      $        298,022     $     1,297,743
02348200    Arkansas State University Mid‐South                  Public                      AR     $ 1,869,661      $        427,707       $          19,638      $        427,707     $     1,441,954
02348500    Lamar State College ‐ Port Arthur                    Public                      TX     $ 2,846,257      $        528,342       $          30,154      $        528,342     $     2,317,915
02350100    Western Area Career & Technology Center              Public                      PA     $      191,591   $         61,886       $               ‐      $         61,886     $       129,705
02350200    Indiana County Technology Center                     Public                      PA     $      214,580   $         65,749       $               ‐      $         65,749     $       148,831



                                                                                                                                                              EXHIBIT 5 - 82                      82 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 84 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
02351500    Northern Career Institute                             Public                     OH     $      428,465   $         88,225       $               ‐      $         88,225     $      340,240
02352800    Polaris Career Center ‐ Adult Education Department Public                        OH     $      409,778   $        115,723       $               ‐      $        115,723     $      294,055
02353100    Northern Tier Career Center                           Public                     PA     $      117,063   $         36,555       $               ‐      $         36,555     $       80,508
02354200    Scioto County Career Technical Center                 Public                     OH     $      649,101   $        209,946       $               ‐      $        209,946     $      439,155
02357600    Navajo Technical University                           Public                     NM     $ 3,109,240      $        751,852       $               ‐      $        751,852     $    2,357,388
02358000    Thomas Aquinas College                                Private Non‐Profit         CA     $      519,039   $        177,437       $               ‐      $        177,437     $      341,602
02358200    Lamar State College ‐ Orange                          Public                     TX     $ 2,206,109      $        521,660       $         105,755      $        521,660     $    1,684,449
02358500    Bon Secours St Mary's Hospital School of Medical ImagPrivate Non‐Profit          VA     $       31,687   $         11,295       $               ‐      $         11,295     $       20,392
02359300    Shasta Bible College and Graduate School              Private Non‐Profit         CA     $       50,945   $         13,100       $           5,755      $         13,100     $       37,845
02361300    The Landing School of Boatbuilding & Design           Private Non‐Profit         ME     $       67,707   $         21,925       $               ‐      $         21,925     $       45,782
02361400    Collin County Community College District              Public                     TX     $ 23,826,101     $      5,395,456       $         268,973      $      5,395,456     $   18,430,645
02361500    Michigan Barber School                                Private Non‐Profit         MI     $      611,486   $        223,600       $               ‐      $        223,600     $      387,886
02362300    Mercer County Career Center                           Public                     PA     $       82,328   $         19,766       $               ‐      $         19,766     $       62,562
02362800    Austin Graduate School of Theology                    Private Non‐Profit         TX     $       26,735   $          5,068       $           1,271      $          5,068     $       21,667
02363800    Yeshiva Gedolah of Greater Detroit                    Private Non‐Profit         MI     $      149,742   $         50,371       $               ‐      $         50,371     $       99,371
02453500    Medical College of Wisconsin                          Private Non‐Profit         WI     $      552,026   $        193,108       $               ‐      $        193,108     $      358,918
02454400    Northeast Ohio Medical University                     Public                     OH     $      349,668   $        136,467       $               ‐      $        136,467     $      213,201
02460000    University of Puerto Rico ‐ Medical Science Campus Public                        PR     $ 1,662,218      $        595,132       $               ‐      $        595,132     $    1,067,086
02482100    Morehouse School of Medicine                          Private Non‐Profit         GA     $      193,537   $         73,762       $               ‐      $         73,762     $      119,775
02482700    Western University of Health Sciences                 Private Non‐Profit         CA     $ 1,417,353      $        552,850       $               ‐      $        552,850     $      864,503
02492600    Eastern Center for Arts and Technology‐Practical Nurs Public                     PA     $      263,505   $         78,970       $               ‐      $         78,970     $      184,535
02497500    Clinton Technical School                              Public                     MO     $      113,774   $         37,640       $               ‐      $         37,640     $       76,134
02497800    Greene County Career Center                           Public                     OH     $       72,515   $         18,599       $               ‐      $         18,599     $       53,916
02500000    San Joaquin College of Law                            Private Non‐Profit         CA     $       59,275   $         21,241       $               ‐      $         21,241     $       38,034
02501500    Orange Technical College ‐ Mid Florida Campus         Public                     FL     $ 1,444,270      $        269,173       $               ‐      $        269,173     $    1,175,097
02503400    Amridge University                                    Private Non‐Profit         AL     $      202,185   $              ‐       $         202,185      $        202,185     $            ‐
02503900    Warren County Community College                       Public                     NJ     $ 1,791,312      $        343,186       $           5,577      $        343,186     $    1,448,126
02504600    Orange Technical College‐Winter Park Campus           Public                     FL     $      711,621   $        132,849       $             601      $        132,849     $      578,772
02505400    Atlantic University College                           Private Non‐Profit         PR     $ 5,519,097      $      1,696,162       $               ‐      $      1,696,162     $    3,822,935
02505800    Yeshiva Karlin Stolin                                 Private Non‐Profit         NY     $      462,864   $        153,061       $               ‐      $        153,061     $      309,803
02505900    Shor Yoshuv Rabbinical College                        Private Non‐Profit         NY     $      101,440   $         29,899       $               ‐      $         29,899     $       71,541
02506000    Associated Beth Rivkah Schools                        Private Non‐Profit         NY     $      495,633   $        142,412       $               ‐      $        142,412     $      353,221
02508300    Southeast Community College                           Public                     NE     $ 9,303,287      $      2,141,218       $         390,837      $      2,141,218     $    7,162,069
02508900    Talmudic College of Florida                           Private Non‐Profit         FL     $       36,194   $         13,750       $               ‐      $         13,750     $       22,444
02510600    Blackfeet Community College                           Private Non‐Profit         MT     $      753,694   $        133,031       $               ‐      $        133,031     $      620,663
02511000    Southwestern Indian Polytechnic Institute             Public                     NM     $ 1,017,848      $        296,639       $             939      $        296,639     $      721,209



                                                                                                                                                              EXHIBIT 5 - 83                      83 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 85 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
02511700    Ridge Technical College                               Public                     FL     $      970,771   $        258,225       $               ‐      $        258,225     $       712,546
02513200    Orange Technical College ‐ Orlando Campus             Public                     FL     $      642,991   $        127,634       $               ‐      $        127,634     $       515,357
02514100    Takoda Institute of Higher Education                  Private Non‐Profit         MN     $       87,371   $         21,158       $               ‐      $         21,158     $        66,213
02515400    City College                                          Private Non‐Profit         FL     $ 2,746,762      $        658,048       $          24,023      $        658,048     $     2,088,714
02516200    Wesley Biblical Seminary                              Private Non‐Profit         MS     $       11,034   $          2,007       $               ‐      $          2,007     $         9,027
02517500    Aaniiih Nakoda College                                Public                     MT     $      295,974   $         57,180       $               ‐      $         57,180     $       238,794
02522700    Eastland‐Fairfield Career and Technical Schools       Public                     OH     $      230,759   $         66,563       $               ‐      $         66,563     $       164,196
02523700    Ocean County Vocational ‐ Technical Schools           Public                     NJ     $      578,987   $        190,412       $               ‐      $        190,412     $       388,575
02524000    Jones Technical Institute                             Private Non‐Profit         FL     $ 1,435,284      $        407,389       $               ‐      $        407,389     $     1,027,895
02524200    Robert Morgan Educational Center and Technical CollePublic                       FL     $      917,050   $        223,591       $               ‐      $        223,591     $       693,459
02524500    Ralph R Willis Career and Technical Center            Public                     WV     $      105,807   $         36,931       $               ‐      $         36,931     $        68,876
02529800    Wilkes Barre Area Career and Technical Center Practic Public                     PA     $      601,805   $        167,531       $               ‐      $        167,531     $       434,274
02530600    Saint Charles Community College                       Public                     MO     $ 5,488,788      $      1,341,237       $          92,279      $      1,341,237     $     4,147,551
02532200    Lac Courte Oreilles Ojibwe College                    Public                     WI     $      125,237   $         15,613       $          64,677      $         64,677     $        60,560
02532600    Landmark College                                      Private Non‐Profit         VT     $      378,549   $        105,429       $          11,168      $        105,429     $       273,120
02533200    School of Architecture at Taliesin (The)              Private Non‐Profit         AZ     $        9,577   $          1,746       $               ‐      $          1,746     $         7,831
02534000    National University of Natural Medicine               Private Non‐Profit         OR     $      305,236   $        108,873       $               ‐      $        108,873     $       196,363
02534800    Fred W. Eberle Technical Center                       Public                     WV     $      257,779   $         60,985       $               ‐      $         60,985     $       196,794
02535500    Mercer County Technical Education Center              Public                     WV     $      213,047   $         52,771       $               ‐      $         52,771     $       160,276
02535600    Clear Creek Baptist Bible College                     Private Non‐Profit         KY     $      110,307   $         20,692       $          25,075      $         25,075     $        85,232
02536600    Commonwealth Technical Institute                      Public                     PA     $      460,825   $        134,075       $               ‐      $        134,075     $       326,750
02539500    Irvine Valley College                                 Public                     CA     $ 9,394,933      $      2,242,905       $         141,634      $      2,242,905     $     7,152,028
02545200    Chief Dull Knife College                              Public                     MT     $      254,495   $         51,684       $               ‐      $         51,684     $       202,811
02545900    Hypnosis Motivation Institute                         Private Non‐Profit         CA     $      136,342   $         28,272       $               ‐      $         28,272     $       108,070
02546300    Yeshiva of the Telshe Alumni                          Private Non‐Profit         NY     $      212,344   $         69,986       $               ‐      $         69,986     $       142,358
02550600    Talmudical Institute of Upstate New York              Private Non‐Profit         NY     $       26,497   $          8,967       $               ‐      $          8,967     $        17,530
02550800    Nebraska Indian Community College                     Public                     NE     $      219,271   $         38,788       $           4,461      $         38,788     $       180,483
02553700    Nueta Hidatsa Sahnish College                         Public                     ND     $      157,142   $         41,847       $               ‐      $         41,847     $       115,295
02554200    Radford M. Locklin Technical College                  Public                     FL     $      438,306   $         88,552       $               ‐      $         88,552     $       349,754
02554500    Hazleton Area Career Center                           Public                     PA     $       42,190   $         16,833       $               ‐      $         16,833     $        25,357
02555400    University of Texas MD Anderson Cancer Center         Public                     TX     $      478,904   $        142,920       $           2,385      $        142,920     $       335,984
02556700    Seminar L'Moros Bais Yaakov                           Private Non‐Profit         NY     $      829,572   $        322,207       $               ‐      $        322,207     $       507,365
02560200    Phillips Theological Seminary                         Private Non‐Profit         OK     $       37,560   $          7,211       $               ‐      $          7,211     $        30,349
02560700    Pickaway Ross County Joint Vocational School District Public                     OH     $      411,338   $        121,591       $               ‐      $        121,591     $       289,747
02562300    Apollo Career Center                                  Public                     OH     $      544,541   $         84,100       $               ‐      $         84,100     $       460,441
02565000    Platt Technical High School                           Public                     CT     $       49,006   $         16,287       $               ‐      $         16,287     $        32,719



                                                                                                                                                              EXHIBIT 5 - 84                      84 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 86 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                      School Type               State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
02568600    Mahoning County Career and Technical Center           Public                     OH     $       86,271   $         18,575       $               ‐      $         18,575     $       67,696
02568800    Sussex County Community College                       Public                     NJ     $ 2,381,665      $        578,418       $          60,907      $        578,418     $    1,803,247
02569400    Escuela de Artes Plasticas y Diseño de Puerto Rico    Public                     PR     $ 1,170,824      $        343,104       $               ‐      $        343,104     $      827,720
02573700    Institute for Clinical Social Work                    Private Non‐Profit          IL    $       28,239   $          7,857       $               ‐      $          7,857     $       20,382
02578400    Maryland University of Integrative Health             Private Non‐Profit         MD     $      134,889   $         45,945       $               ‐      $         45,945     $       88,944
02582000    Bnos Zion Of Bobov Seminary                           Private Non‐Profit         NY     $      331,316   $        107,846       $               ‐      $        107,846     $      223,470
02586400    Trumbull Career and Technical Center‐Adult Training CPublic                      OH     $      190,643   $         56,180       $               ‐      $         56,180     $      134,463
02587500    Universidad Ana G. Méndez ‐ Cupey Campus              Private Non‐Profit         PR     $ 29,487,643     $      8,526,346       $               ‐      $      8,526,346     $   20,961,297
02588600    Seminario Evangelico de Puerto Rico                   Private Non‐Profit         PR     $       48,961   $         14,840       $               ‐      $         14,840     $       34,121
02597300    South Baylo University                                Private Non‐Profit         CA     $      227,872   $        106,866       $               ‐      $        106,866     $      121,006
02597400    Pontotoc Technology Center District #14               Public                     OK     $      212,946   $         72,506       $               ‐      $         72,506     $      140,440
02599400    New York College of Health Professions                Private Non‐Profit         NY     $      930,830   $        268,522       $               ‐      $        268,522     $      662,308
02600000    Northwest Technology Center, School District 10       Public                     OK     $      130,181   $         42,893       $               ‐      $         42,893     $       87,288
02600100    New York Academy of Art (The)                         Private Non‐Profit         NY     $       50,025   $         19,932       $               ‐      $         19,932     $       30,093
02600500    Wes Watkins Technology Center School District #25 Public                         OK     $      185,876   $         43,581       $               ‐      $         43,581     $      142,295
02601600    Brewster Technical College                            Public                     FL     $      507,564   $         89,951       $               ‐      $         89,951     $      417,613
02603700    Oregon College of Oriental Medicine                   Private Non‐Profit         OR     $      117,968   $         50,048       $               ‐      $         50,048     $       67,920
02603800    Lorain County JVS Adult Career Center                 Public                     OH     $      115,755   $         17,619       $               ‐      $         17,619     $       98,136
02610900    Stone Child College                                   Public                     MT     $      547,688   $        108,399       $               ‐      $        108,399     $      439,289
02618400    Michigan Career and Technical Institute               Public                     MI     $      526,316   $        119,034       $               ‐      $        119,034     $      407,282
02620000    Sandusky Career Center                                Public                     OH     $      292,424   $         87,016       $               ‐      $         87,016     $      205,408
02622900    Rabbinical College of Yeshiva and Kolel Bais Medrosh EPrivate Non‐Profit         NY     $       89,412   $         30,491       $               ‐      $         30,491     $       58,921
02623600    Paradise Valley Community College                     Public                     AZ     $ 6,141,870      $      1,293,202       $          76,374      $      1,293,202     $    4,848,668
03000100    Yeshiva Gedolah Imrei Yosef D'Spinka                  Private Non‐Profit         NY     $      508,501   $        163,428       $               ‐      $        163,428     $      345,073
03001800    Welch College                                         Private Non‐Profit         TN     $      437,532   $        115,140       $           5,283      $        115,140     $      322,392
03002100    Kentucky Mountain Bible College                       Private Non‐Profit         KY     $      111,533   $         34,400       $           3,234      $         34,400     $       77,133
03002500    J.F. Ingram State Technical College                   Public                     AL     $      822,536   $        224,132       $               ‐      $        224,132     $      598,404
03003600    William T McFatter Technical College                  Public                     FL     $ 1,180,478      $        301,988       $           3,494      $        301,988     $      878,490
03008700    Southwest Technology Center School District # 27      Public                     OK     $      261,363   $         56,772       $               ‐      $         56,772     $      204,591
03008800    Brillare Beauty Institute                             Private Non‐Profit         TN     $      305,891   $         95,694       $               ‐      $         95,694     $      210,197
03011300    California State University, San Marcos               Public                     CA     $ 26,602,684     $      7,981,518       $         126,024      $      7,981,518     $   18,621,166
03015100    Alliance Career Center                                Public                     OH     $      269,624   $         54,090       $               ‐      $         54,090     $      215,534
03015300    EHOVE Career Center                                   Public                     OH     $      513,389   $        114,362       $               ‐      $        114,362     $      399,027
03016000    University of Puerto Rico Carolina Regional College   Public                     PR     $ 7,670,211      $      2,245,952       $          14,176      $      2,245,952     $    5,424,259
03022400    College of the Marshall Islands                       Public                     MH     $ 3,719,492      $        978,337       $           2,394      $        978,337     $    2,741,155
03023700    Madison Adult Career Center                           Public                     OH     $      210,003   $         55,051       $               ‐      $         55,051     $      154,952



                                                                                                                                                              EXHIBIT 5 - 85                      85 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 87 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
03025600    Dell'Arte International School of Physical Theatre     Private Non‐Profit        CA     $       15,343   $          7,275       $               ‐      $          7,275     $        8,068
03026500    Remington College                                      Private Non‐Profit        TX     $ 21,585,012     $      6,704,434       $         262,459      $      6,704,434     $   14,880,578
03028200    Trinity College of Florida                             Private Non‐Profit        FL     $      383,451   $         97,442       $          18,036      $         97,442     $      286,009
03029600    Pomona Adult School                                    Public                    CA     $      453,341   $        122,997       $               ‐      $        122,997     $      330,344
03029700    Universal Technology College of Puerto Rico            Private Non‐Profit        PR     $ 2,252,260      $        716,300       $               ‐      $        716,300     $    1,535,960
03030000    Ogeechee Technical College                             Public                    GA     $ 3,469,544      $        811,177       $         128,450      $        811,177     $    2,658,367
03033000    Northern Marianas College                              Public                    MP     $ 3,274,565      $        919,666       $          14,353      $        919,666     $    2,354,899
03034200    Washington County Career Center                        Public                    OH     $      354,896   $         73,406       $               ‐      $         73,406     $      281,490
03034500    Owensboro Community & Technical College                Public                    KY     $ 4,372,164      $        894,862       $         144,677      $        894,862     $    3,477,302
03035700    Las Positas College                                    Public                    CA     $ 5,984,875      $      1,437,746       $          67,155      $      1,437,746     $    4,547,129
03037500    Hodges University                                      Private Non‐Profit        FL     $ 2,162,207      $        514,720       $         188,357      $        514,720     $    1,647,487
03042800    School Board ‐ City of Va. Beach, Va. Beach School of PPublic                    VA     $       53,783   $         14,037       $               ‐      $         14,037     $       39,746
03043100    Thomas More College of Liberal Arts                    Private Non‐Profit        NH     $      151,166   $         51,262       $               ‐      $         51,262     $       99,904
03051100    Chisholm Trail Technology Center School District No. 2 Public                    OK     $      113,567   $         26,320       $               ‐      $         26,320     $       87,247
03051400    Auburn Career Center                                   Public                    OH     $      228,775   $         62,017       $               ‐      $         62,017     $      166,758
03051500    Brown & Clermont Adult Career Campuses                 Public                    OH     $       25,117   $          3,417       $               ‐      $          3,417     $       21,700
03051900    Adler Graduate School                                  Private Non‐Profit        MN     $       92,142   $         26,910       $               ‐      $         26,910     $       65,232
03062400    Mount Diablo Adult Education                           Public                    CA     $      140,698   $         34,479       $               ‐      $         34,479     $      106,219
03063300    NorthWest Arkansas Community College                   Public                    AR     $ 6,897,894      $      1,556,809       $         176,699      $      1,556,809     $    5,341,085
03064600    Texas Southmost College                                Public                    TX     $ 8,774,434      $      1,804,140       $           8,369      $      1,804,140     $    6,970,294
03065900    Buckeye Career Center                                  Public                    OH     $      198,159   $         59,171       $               ‐      $         59,171     $      138,988
03066500    Southeastern Technical College                         Public                    GA     $ 2,759,696      $        629,392       $          87,967      $        629,392     $    2,130,304
03066600    Bay Mills Community College                            Public                    MI     $      528,866   $        111,249       $          65,458      $        111,249     $      417,617
03067400    Baldwin Park Adult School                              Public                    CA     $      657,738   $        159,508       $               ‐      $        159,508     $      498,230
03068600    Special School District of St. Louis County            Public                    MO     $      534,788   $        166,635       $               ‐      $        166,635     $      368,153
03069100    Allen College                                          Private Non‐Profit         IA    $      490,373   $        141,448       $           5,297      $        141,448     $      348,925
03070900    Southeast Missouri Hospital College of Nursing and He Private Non‐Profit         MO     $      266,731   $         65,755       $               ‐      $         65,755     $      200,976
03071900    Mount Carmel College of Nursing                        Private Non‐Profit        OH     $ 1,029,901      $        302,806       $          35,348      $        302,806     $      727,095
03072200    Chandler ‐ Gilbert Community College                   Public                    AZ     $ 9,757,937      $      2,175,495       $          69,575      $      2,175,495     $    7,582,442
03076100    Southwestern College                                   Private Non‐Profit        NM     $       63,334   $         22,696       $               ‐      $         22,696     $       40,638
03076300    Beulah Heights University                              Private Non‐Profit        GA     $      565,763   $        147,563       $             912      $        147,563     $      418,200
03076500    Fayette Institute of Technology                        Public                    WV     $      160,267   $         53,082       $               ‐      $         53,082     $      107,185
03077500    Rabbi Jacob Joseph School                              Private Non‐Profit        NJ     $       98,114   $         36,402       $               ‐      $         36,402     $       61,712
03079800    George T. Baker Aviation Technical College             Public                    FL     $ 1,323,182      $        312,489       $               ‐      $        312,489     $    1,010,693
03079900    City College                                           Private Non‐Profit        FL     $      572,965   $        146,173       $               ‐      $        146,173     $      426,792
03081600    Delaware Chenango Madison Otsego BOCES                 Public                    NY     $       53,876   $              ‐       $               ‐      $              ‐     $       53,876



                                                                                                                                                              EXHIBIT 5 - 86                      86 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 88 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                    School Type                 State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
03083000    Ozarks Technical Community College                  Public                       MO     $ 17,034,808     $      3,975,331       $        577,526       $      3,975,331     $   13,059,477
03083800    Heartland Community College                         Public                        IL    $ 4,701,213      $      1,046,477       $         34,710       $      1,046,477     $    3,654,736
03084700    Ventura Adult and Continuing Education              Public                       CA     $      399,893   $        103,649       $              ‐       $        103,649     $      296,244
03089300    Heritage Bible College                              Private Non‐Profit           NC     $       15,155   $              ‐       $         15,155       $         15,155     $            ‐
03090800    Lake Erie College of Osteopathic Medicine           Private Non‐Profit           PA     $ 1,615,729      $        616,718       $              ‐       $        616,718     $      999,011
03091300    Regent University                                   Private Non‐Profit           VA     $ 4,071,730      $        783,664       $      1,038,276       $      1,038,276     $    3,033,454
03092600    Messenger College                                   Private Non‐Profit           TX     $       84,135   $         20,880       $          6,783       $         20,880     $       63,255
03095600    Vantage Career Center                               Public                       OH     $       89,410   $         10,336       $              ‐       $         10,336     $       79,074
03096400    Leech Lake Tribal College                           Public                       MN     $      404,474   $        109,902       $          1,210       $        109,902     $      294,572
03097000    Mercy College of Ohio                               Private Non‐Profit           OH     $ 1,716,262      $        443,396       $         87,372       $        443,396     $    1,272,866
03098000    St. John's College                                  Private Non‐Profit            IL    $      156,367   $         50,478       $          1,983       $         50,478     $      105,889
03098200    Yo San University of Traditional Chinese Medicine   Private Non‐Profit           CA     $       69,405   $         29,534       $              ‐       $         29,534     $       39,871
03098300    Putnam Career & Technical Center                    Public                       WV     $      190,673   $         53,192       $              ‐       $         53,192     $      137,481
03098600    Career Technology Center of Lackawanna County       Public                       PA     $      274,681   $         87,001       $              ‐       $         87,001     $      187,680
03100400    Coconino County Community College                   Public                       AZ     $ 2,805,311      $        552,365       $         43,896       $        552,365     $    2,252,946
03100700    Carroll Community College                           Public                       MD     $ 2,336,256      $        552,441       $         29,011       $        552,441     $    1,783,815
03100800    Big Bend Technical College                          Public                       FL     $      357,947   $         99,079       $              ‐       $         99,079     $      258,868
03100900    Luther Rice College & Seminary                      Private Non‐Profit           GA     $      135,831   $         11,515       $         87,337       $         87,337     $       48,494
03101300    Granite State College                               Public                       NH     $      819,990   $        134,721       $        332,022       $        332,022     $      487,968
03101900    Trinity Baptist College                             Private Non‐Profit           FL     $      712,214   $        210,954       $         21,625       $        210,954     $      501,260
03103400    South Texas College                                 Public                       TX     $ 42,189,602     $     10,011,199       $        750,378       $     10,011,199     $   32,178,403
03103900    Marion Technical College                            Public                       FL     $ 1,034,079      $        270,862       $              ‐       $        270,862     $      763,217
03104000    Shawsheen Valley School of Practical Nursing        Public                       MA     $       83,811   $         28,482       $              ‐       $         28,482     $       55,329
03104200    Carolinas College of Health Sciences                Public                       NC     $      489,746   $        134,315       $          5,713       $        134,315     $      355,431
03105200    Baptist Health College Little Rock                  Private Non‐Profit           AR     $ 1,410,310      $        438,175       $          1,432       $        438,175     $      972,135
03106000    Missouri State University ‐ West Plains             Public                       MO     $ 2,082,884      $        480,083       $         70,595       $        480,083     $    1,602,801
03106200    Franciscan Missionaries of Our Lady University      Private Non‐Profit           LA     $ 1,324,432      $        360,716       $         22,269       $        360,716     $      963,716
03106500    Sentara College of Health Sciences                  Private Non‐Profit           VA     $      371,502   $         89,280       $         25,590       $         89,280     $      282,222
03107000    Southwest College of Naturopathic Medicine & Health Private Non‐Profit           AZ     $      145,960   $         57,467       $              ‐       $         57,467     $       88,493
03108500    Everglades University                               Private Non‐Profit           FL     $ 1,751,606      $        388,014       $        316,452       $        388,014     $    1,363,592
03109100    ASPIRA City College                                 Private Non‐Profit           PA     $       18,063   $          8,809       $              ‐       $          8,809     $        9,254
03109500    Dongguk University Los Angeles                      Private Non‐Profit           CA     $       80,008   $         30,229       $              ‐       $         30,229     $       49,779
03110800    Bakke Graduate University                           Private Non‐Profit           TX     $        5,600   $          1,331       $              ‐       $          1,331     $        4,269
03112100    Dewey University                                    Private Non‐Profit           PR     $ 5,187,169      $      1,569,300       $              ‐       $      1,569,300     $    3,617,869
03115300    Genesee‐Livingston‐Steuben‐Wyoming BOCES            Public                       NY     $      377,237   $        131,067       $              ‐       $        131,067     $      246,170
03115500    AdventHealth University                             Private Non‐Profit           FL     $ 2,008,706      $        563,121       $         55,248       $        563,121     $    1,445,585



                                                                                                                                                              EXHIBIT 5 - 87                      87 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 89 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
03115900    Trinity College of Puerto Rico                       Private Non‐Profit          PR     $      599,261   $        197,339       $               ‐      $        197,339     $      401,922
03116400    Vanguard ‐ Sentinel Joint Vocational School District Public                      OH     $       82,013   $         19,752       $               ‐      $         19,752     $       62,261
03117000    Ashland County ‐ West Holmes Career Center ‐ Adult E Public                      OH     $      110,664   $         38,409       $               ‐      $         38,409     $       72,255
03120300    CollegeAmerica ‐ Flagstaff                           Private Non‐Profit          AZ     $ 2,524,521      $        896,399       $               ‐      $        896,399     $    1,628,122
03122900    York County Community College                        Public                      ME     $ 1,436,695      $        278,265       $          52,792      $        278,265     $    1,158,430
03125100    College of Menominee Nation                          Private Non‐Profit          WI     $      461,052   $         87,485       $               ‐      $         87,485     $      373,567
03126200    Green Country Technology Center                      Public                      OK     $      237,307   $         78,799       $               ‐      $         78,799     $      158,508
03127100    Yeshivas Novominsk                                   Private Non‐Profit          NY     $      160,631   $         81,799       $               ‐      $         81,799     $       78,832
03127900    Osceola Technical College                            Public                      FL     $ 1,094,090      $        295,002       $               ‐      $        295,002     $      799,088
03128400    Delaware County Technical School                     Public                      PA     $      261,376   $         75,128       $               ‐      $         75,128     $      186,248
03128500    National Latino Education Institute                  Private Non‐Profit           IL    $       50,379   $         20,441       $               ‐      $         20,441     $       29,938
03129100    Fond du Lac Tribal & Community College               Public                      MN     $ 1,624,762      $        372,416       $           4,280      $        372,416     $    1,252,346
03129200    Rabbinical College of Ohr Shimon Yisroel             Private Non‐Profit          NY     $      694,125   $        230,132       $               ‐      $        230,132     $      463,993
03130500    Urban College of Boston                              Private Non‐Profit          MA     $ 1,874,227      $        304,353       $               ‐      $        304,353     $    1,569,874
03147300    Yeshiva D'Monsey                                     Private Non‐Profit          NY     $      266,255   $         91,212       $               ‐      $         91,212     $      175,043
03155500    Oconee Fall Line Technical College                   Public                      GA     $ 2,527,282      $        576,219       $          77,483      $        576,219     $    1,951,063
03156300    Estrella Mountain Community College                  Public                      AZ     $ 11,191,621     $      2,428,293       $         196,290      $      2,428,293     $    8,763,328
03158300    Cape Coral Technical College                         Public                      FL     $      635,804   $        179,092       $               ‐      $        179,092     $      456,712
03160300    Alaska Vocational Technical Center                   Public                      AK     $      252,317   $         35,719       $               ‐      $         35,719     $      216,598
03163300    Pacific States University                            Private Non‐Profit          CA     $       13,801   $          6,693       $               ‐      $          6,693     $        7,108
03170300    Texas A & M University ‐ Texarkana                   Public                      TX     $ 2,916,364      $        762,501       $         129,382      $        762,501     $    2,153,863
03177300    San Juan Bautista School of Medicine                 Private Non‐Profit          PR     $      249,830   $         86,618       $               ‐      $         86,618     $      163,212
03180400    Pennsylvania Highlands Community College             Public                      PA     $ 2,100,714      $        440,143       $          18,676      $        440,143     $    1,660,571
03181400    Merkaz Bnos                                          Private Non‐Profit          NY     $      633,910   $        201,914       $               ‐      $        201,914     $      431,996
03191300    CUNY School of Law '(The)'                           Public                      NY     $      225,396   $         70,998       $               ‐      $         70,998     $      154,398
03193300    Manhattan School of Computer Technology              Private Non‐Profit          NY     $ 1,639,673      $        400,937       $               ‐      $        400,937     $    1,238,736
03194300    Boston Graduate School of Psychoanalysis             Private Non‐Profit          MA     $       42,390   $         12,803       $               ‐      $         12,803     $       29,587
03198400    Mid‐Del Technology Center                            Public                      OK     $      380,123   $         67,603       $               ‐      $         67,603     $      312,520
03206300    Mesalands Community College                          Public                      NM     $      593,738   $         99,489       $          11,018      $         99,489     $      494,249
03216300    Unification Theological Seminary                     Private Non‐Profit          NY     $       28,113   $         10,218       $               ‐      $         10,218     $       17,895
03230300    Okaloosa Technical College and Choice High School Public                         FL     $      792,866   $        196,665       $               ‐      $        196,665     $      596,201
03234300    Charter Oak State College                            Public                      CT     $      284,861   $              ‐       $         284,861      $        284,861     $            ‐
03235300    Massachusetts School of Law at Andover               Private Non‐Profit          MA     $      131,604   $         55,431       $               ‐      $         55,431     $       76,173
03248300    Boston Baptist College                               Private Non‐Profit          MA     $      101,261   $         30,909       $               ‐      $         30,909     $       70,352
03250300    CBD College                                          Private Non‐Profit          CA     $ 1,713,690      $        479,658       $               ‐      $        479,658     $    1,234,032
03255300    Florida Gulf Coast University                        Public                      FL     $ 18,572,907     $      5,571,810       $         133,607      $      5,571,810     $   13,001,097



                                                                                                                                                              EXHIBIT 5 - 88                      88 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 90 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
03256300    Yeshiva Gedolah Rabbinical College                   Private Non‐Profit          FL     $       83,524   $         27,627       $              ‐       $         27,627     $       55,897
03260300    California State University, Monterey Bay            Public                      CA     $ 13,455,716     $      4,229,864       $         52,313       $      4,229,864     $    9,225,852
03264300    South Florida Bible College and Theological Seminary Private Non‐Profit          FL     $      281,055   $         48,424       $          1,808       $         48,424     $      232,631
03266300    Bethesda University                                  Private Non‐Profit          CA     $      361,033   $        111,413       $          3,109       $        111,413     $      249,620
03283300    Northwest HVAC/R Association & Training              Private Non‐Profit          WA     $       92,612   $         31,366       $              ‐       $         31,366     $       61,246
03288300    Academy of Chinese Culture and Health Sciences       Private Non‐Profit          CA     $       61,806   $         24,733       $              ‐       $         24,733     $       37,073
03306300    Rocky Mountain Montessori Teacher Training ProgramPrivate Non‐Profit             CO     $       33,682   $         10,294       $              ‐       $         10,294     $       23,388
03323300    Little Priest Tribal College                         Public                      NE     $      272,758   $         72,092       $              ‐       $         72,092     $      200,666
03327400    Acupuncture and Integrative Medicine College, Berkel Private Non‐Profit          CA     $       42,818   $         15,713       $              ‐       $         15,713     $       27,105
03332300    Southern California Seminary                         Private Non‐Profit          CA     $       73,395   $         19,604       $          5,144       $         19,604     $       53,791
03339400    Western Governors University                         Private Non‐Profit          UT     $ 22,136,335     $              ‐       $     22,136,335       $     22,136,335     $            ‐
03346300    Academy for Nursing and Health Occupations           Private Non‐Profit          FL     $ 1,174,616      $        270,695       $              ‐       $        270,695     $      903,921
03347300    International Baptist College and Seminary           Private Non‐Profit          AZ     $       98,089   $         35,174       $              ‐       $         35,174     $       62,915
03355400    Richmont Graduate University                         Private Non‐Profit          TN     $       92,894   $         31,328       $              ‐       $         31,328     $       61,566
03372300    Northwest Vista College                              Public                      TX     $ 15,424,223     $      3,463,310       $        331,345       $      3,463,310     $   11,960,913
03373300    Beacon College                                       Private Non‐Profit          FL     $      582,246   $        202,715       $              ‐       $        202,715     $      379,531
03382300    North Florida Technical College                      Public                      FL     $      249,666   $         67,426       $              ‐       $         67,426     $      182,240
03403300    Epic Bible College                                   Private Non‐Profit          CA     $      227,409   $         46,900       $         10,836       $         46,900     $      180,509
03411400    International Training Careers                       Private Non‐Profit          FL     $      522,735   $        198,647       $              ‐       $        198,647     $      324,088
03413300    Mountainland Technical College                       Public                      UT     $ 1,545,193      $        304,741       $              ‐       $        304,741     $    1,240,452
03414300    Monteclaro: Escuela de Hoteleria y Artes Culinarias Private Non‐Profit           PR     $       55,884   $         18,416       $              ‐       $         18,416     $       37,468
03419400    Northeastern Seminary                                Private Non‐Profit          NY     $       29,988   $          7,561       $              ‐       $          7,561     $       22,427
03422400    College of Biblical Studies‐Houston                  Private Non‐Profit          TX     $      833,405   $        101,878       $         38,752       $        101,878     $      731,527
03424500    New Community Career and Technical Institute         Private Non‐Profit          NJ     $      475,626   $        144,883       $              ‐       $        144,883     $      330,743
03425300    Rosedale Bible College                               Private Non‐Profit          OH     $       90,756   $         27,184       $              ‐       $         27,184     $       63,572
03428300    Klamath Community College                            Public                      OR     $ 1,932,447      $        349,657       $         74,967       $        349,657     $    1,582,790
03429600    Atlantic Institute of Oriental Medicine              Private Non‐Profit           FL    $      129,468   $         65,324       $              ‐       $         65,324     $       64,144
03437300    Upper Valley Educators Institute                     Private Non‐Profit          NH     $       16,699   $          4,365       $              ‐       $          4,365     $       12,334
03438300    Pacific Islands University                           Private Non‐Profit          GU     $      197,531   $         60,220       $            620       $         60,220     $      137,311
03440300    Baptist Memorial College of Health Sciences          Private Non‐Profit          TN     $ 1,959,332      $        570,976       $         10,663       $        570,976     $    1,388,356
03443300    New York College of Traditional Chinese Medicine     Private Non‐Profit          NY     $      102,149   $         42,337       $              ‐       $         42,337     $       59,812
03452300    Colegio Educativo Tecnológico Industrial             Private Non‐Profit          PR     $      354,111   $        138,087       $              ‐       $        138,087     $      216,024
03457300    Allegheny Wesleyan College                           Private Non‐Profit          OH     $      141,323   $         41,996       $              ‐       $         41,996     $       99,327
03461300    Ilisagvik College                                    Public                      AK     $      136,862   $         18,403       $          2,735       $         18,403     $      118,459
03466400    Seattle School of Theology and Psychology (The)      Private Non‐Profit          WA     $       80,079   $         29,389       $              ‐       $         29,389     $       50,690
03475400    Tri‐State Bible College                              Private Non‐Profit          OH     $       46,738   $         12,900       $            161       $         12,900     $       33,838



                                                                                                                                                              EXHIBIT 5 - 89                      89 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 91 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                    School Type                 State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
03478400    Phoenix Seminary                                    Private Non‐Profit           AZ     $       71,977   $         21,059       $              ‐       $         21,059     $        50,918
03483500    Cascadia College                                    Public                       WA     $ 2,051,497      $        578,115       $         22,848       $        578,115     $     1,473,382
03496300    Yeshiva Shaarei Torah of Rockland                   Private Non‐Profit           NY     $      197,398   $         68,131       $              ‐       $         68,131     $       129,267
03510300    Erikson Institute                                   Private Non‐Profit            IL    $       77,375   $         20,594       $              ‐       $         20,594     $        56,781
03513500    Williamson Christian College                        Private Non‐Profit           TN     $       54,341   $         16,439       $            247       $         16,439     $        37,902
03516300    King's University (The)                             Private Non‐Profit           TX     $      490,625   $        137,375       $         26,088       $        137,375     $       353,250
03531300    Universidad Pentecostal Mizpa                       Private Non‐Profit           PR     $      577,248   $        150,824       $              ‐       $        150,824     $       426,424
03535300    Huntingdon County Career and Technology Center      Public                       PA     $       73,381   $         22,792       $              ‐       $         22,792     $        50,589
03542400    Copper Mountain College                             Public                       CA     $ 2,973,281      $        686,481       $         44,914       $        686,481     $     2,286,800
03544300    Atenas College                                      Private Non‐Profit           PR     $ 3,263,200      $      1,033,530       $              ‐       $      1,033,530     $     2,229,670
03549300    Ultimate Medical Academy                            Private Non‐Profit           FL     $ 12,230,799     $        234,575       $     11,372,236       $     11,372,236     $       858,563
03559300    Appalachian School of Law                           Private Non‐Profit           VA     $       56,349   $         20,805       $              ‐       $         20,805     $        35,544
03561400    Susquehanna County Career & Technology Center       Public                       PA     $       91,598   $         26,768       $            945       $         26,768     $        64,830
03570300    Carolina Christian College                          Private Non‐Profit           NC     $      184,859   $         57,431       $              ‐       $         57,431     $       127,428
03570400    English Center (The)                                Public                       FL     $      162,784   $         45,984       $              ‐       $         45,984     $       116,800
03570500    Northpoint Bible College                            Private Non‐Profit           MA     $      596,720   $        211,555       $          9,697       $        211,555     $       385,165
03572300    East Valley Institute of Technology                 Public                       AZ     $      503,990   $        118,062       $              ‐       $        118,062     $       385,928
03579300    Texas County Technical Institute                    Private Non‐Profit           MO     $      263,542   $         77,583       $              ‐       $         77,583     $       185,959
03583300    Ohio Institute of Allied Health                     Private Non‐Profit           OH     $      254,527   $         50,752       $              ‐       $         50,752     $       203,775
03590400    NTMA Training Centers of Southern California        Private Non‐Profit           CA     $      672,688   $        213,985       $              ‐       $        213,985     $       458,703
03611300    Brighton Center's Center for Employment Training    Private Non‐Profit           KY     $      368,508   $         46,319       $              ‐       $         46,319     $       322,189
03612400    Valley Grande Institute for Academic Studies        Private Non‐Profit           TX     $      885,308   $        211,017       $              ‐       $        211,017     $       674,291
03627300    Lamar Institute of Technology                       Public                       TX     $ 3,711,898      $        918,151       $         74,893       $        918,151     $     2,793,747
03650300    Tri‐Community Adult Education                       Public                       CA     $      170,637   $         34,360       $              ‐       $         34,360     $       136,277
03652300    Metropolitan Learning Institute                     Private Non‐Profit           NY     $ 1,394,537      $        330,110       $              ‐       $        330,110     $     1,064,427
03663300    Hood Theological Seminary                           Private Non‐Profit           NC     $       45,372   $         15,668       $              ‐       $         15,668     $        29,704
03666300    Pillar College                                      Private Non‐Profit           NJ     $      996,324   $        281,240       $              ‐       $        281,240     $       715,084
03668300    Birthingway College of Midwifery                    Private Non‐Profit           OR     $       36,531   $          9,253       $              ‐       $          9,253     $        27,278
03676300    Family of Faith Christian University                Private Non‐Profit           OK     $       16,531   $          3,020       $          4,405       $          4,405     $        12,126
03684300    NorthShore University HealthSystem School of Nurse APrivate Non‐Profit            IL    $       31,511   $         11,930       $              ‐       $         11,930     $        19,581
03689400    Faith International University                      Private Non‐Profit           WA     $      274,839   $         81,175       $          8,101       $         81,175     $       193,664
03691400    Ave Maria School of Law                             Private Non‐Profit           FL     $       98,550   $         37,245       $              ‐       $         37,245     $        61,305
03695300    Community Enhancement Services                      Private Non‐Profit           CA     $      443,325   $        133,518       $              ‐       $        133,518     $       309,807
03695700    Santiago Canyon College                             Public                       CA     $ 6,866,798      $      1,446,953       $         93,862       $      1,446,953     $     5,419,845
03696300    University of the West                              Private Non‐Profit           CA     $      263,934   $         70,043       $              ‐       $         70,043     $       193,891
03696400    Saber College                                       Private Non‐Profit           FL     $      539,191   $        191,384       $              ‐       $        191,384     $       347,807



                                                                                                                                                              EXHIBIT 5 - 90                      90 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 92 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                       School Type              State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
03709300    Edward Via Virginia College of Osteopathic Medicine    Private Non‐Profit        VA     $      747,735   $        294,902       $               ‐      $        294,902     $      452,833
03713300    Beis Medrash Heichal Dovid                             Private Non‐Profit        NY     $      137,156   $         48,442       $               ‐      $         48,442     $       88,714
03730300    Baton Rouge Community College                          Public                    LA     $ 14,020,032     $      3,210,013       $         284,225      $      3,210,013     $   10,810,019
03732300    IYRS School of Technology & Trades                     Private Non‐Profit         RI    $       66,281   $         27,460       $               ‐      $         27,460     $       38,821
03733300    Baptist University of the Americas                     Private Non‐Profit        TX     $      238,328   $         61,112       $           1,521      $         61,112     $      177,216
03734300    John D. Rockefeller IV Career Center                   Public                    WV     $       46,804   $          7,571       $               ‐      $          7,571     $       39,233
03747300    Bexley Seabury Seminary Federation                     Private Non‐Profit         IL    $       21,505   $          3,055       $               ‐      $          3,055     $       18,450
03752400    SUM Bible College & Theological Seminary               Private Non‐Profit        CA     $      249,266   $         13,305       $         209,555      $        209,555     $       39,711
03772300    Saginaw Chippewa Tribal College                        Public                    MI     $      176,488   $         41,956       $               ‐      $         41,956     $      134,532
03784400    Tohono O'odham Community College                       Public                    AZ     $      508,878   $         99,640       $               ‐      $         99,640     $      409,238
03789400    River Parishes Community College                       Public                    LA     $ 3,913,055      $        481,842       $          33,370      $        481,842     $    3,431,213
03802300    UTA Mesivta of Kiryas Joel                             Private Non‐Profit        NY     $ 6,530,186      $      2,132,662       $               ‐      $      2,132,662     $    4,397,524
03814400    Soka University of America                             Private Non‐Profit        CA     $      511,076   $        175,563       $               ‐      $        175,563     $      335,513
03822400    Maple Springs Baptist Bible College & Seminary         Private Non‐Profit        MD     $       21,677   $          2,810       $               ‐      $          2,810     $       18,867
03827300    Charlotte Christian College and Theological Seminary   Private Non‐Profit        NC     $       73,494   $         16,426       $          10,239      $         16,426     $       57,068
03840300    Omega Graduate School                                  Private Non‐Profit        TN     $       19,096   $          5,092       $               ‐      $          5,092     $       14,004
03853300    Keck Graduate Institute of Applied Life Sciences       Private Non‐Profit        CA     $      241,924   $         94,559       $               ‐      $         94,559     $      147,365
03855300    Ecclesia College                                       Private Non‐Profit        AR     $      273,519   $         74,087       $          25,440      $         74,087     $      199,432
03856500    Florida School of Traditional Midwifery                Private Non‐Profit        FL     $       90,982   $         17,636       $               ‐      $         17,636     $       73,346
03862600    Veritas Baptist College                                Private Non‐Profit        IN     $       38,018   $              ‐       $          38,018      $         38,018     $            ‐
03868300    World Mission University                               Private Non‐Profit        CA     $      142,130   $         26,191       $          22,742      $         26,191     $      115,939
03871300    Folsom Lake College                                    Public                    CA     $ 7,090,043      $      1,478,935       $         111,358      $      1,478,935     $    5,611,108
03872400    Divine Mercy University                                Private Non‐Profit        VA     $       24,391   $          6,325       $               ‐      $          6,325     $       18,066
03874400    Community Christian College                            Private Non‐Profit        CA     $      332,179   $         56,987       $          22,040      $         56,987     $      275,192
03876300    Culpeper Cosmetology Training Center                   Public                    VA     $      119,538   $         41,841       $               ‐      $         41,841     $       77,697
03885300    Employment Solutions                                   Private Non‐Profit        KY     $      483,506   $        137,785       $               ‐      $        137,785     $      345,721
03888300    Dragon Rises College of Oriental Medicine              Private Non‐Profit        FL     $       21,995   $          9,020       $               ‐      $          9,020     $       12,975
03894300    Huntsville Bible College                               Private Non‐Profit        AL     $      223,392   $         48,261       $           5,131      $         48,261     $      175,131
03921400    White Earth Tribal and Community College               Private Non‐Profit        MN     $      269,057   $         52,600       $             877      $         52,600     $      216,457
03923300    Precision Manufacturing Institute                      Private Non‐Profit        PA     $      104,138   $         34,674       $               ‐      $         34,674     $       69,464
03934300    Yeshiva Zichron Aryeh                                  Private Non‐Profit        NY     $       18,253   $          7,030       $               ‐      $          7,030     $       11,223
03937300    Yeshiva College of the Nation's Capital                Private Non‐Profit        MD     $       31,640   $          9,867       $               ‐      $          9,867     $       21,773
03941300    Ave Maria University                                   Private Non‐Profit        FL     $ 1,339,857      $        463,890       $             173      $        463,890     $      875,967
03946300    Franklin W. Olin College of Engineering                Private Non‐Profit        MA     $      263,423   $         89,212       $               ‐      $         89,212     $      174,211
03948300    Harrisburg University of Science and Technology        Private Non‐Profit        PA     $ 2,772,298      $        768,293       $           2,622      $        768,293     $    2,004,005
03949300    Won Institute of Graduate Studies                      Private Non‐Profit        PA     $       32,274   $          9,457       $               ‐      $          9,457     $       22,817



                                                                                                                                                              EXHIBIT 5 - 91                      91 of 98
                                               Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 93 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                        School Type             State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
03956300    South Louisiana Community College                       Public                   LA     $ 11,077,607     $      2,822,975       $          86,518      $      2,822,975     $     8,254,632
03957300    Blue Ridge Community and Technical College              Public                   WV     $ 3,363,953      $        592,798       $          14,287      $        592,798     $     2,771,155
03957400    New College of Florida                                  Public                   FL     $ 1,196,735      $        418,585       $               ‐      $        418,585     $       778,150
03960300    New River Community and Technical College               Public                   WV     $ 1,567,267      $        344,491       $         117,282      $        344,491     $     1,222,776
03966300    Virginia Beach Theological Seminary                     Private Non‐Profit       VA     $        5,421   $          1,535       $               ‐      $          1,535     $         3,886
03980300    California State University Channel Islands             Public                   CA     $ 14,288,099     $      4,290,005       $          23,774      $      4,290,005     $     9,998,094
03982300    Visible Music College                                   Private Non‐Profit       TN     $      324,819   $         92,907       $             651      $         92,907     $       231,912
03983300    School of Professional Horticulture, N. Y. Botanical GarPrivate Non‐Profit       NY     $       17,482   $          6,384       $               ‐      $          6,384     $        11,098
03999300    Beaumont Adult School                                   Public                   CA     $      334,960   $         78,477       $               ‐      $         78,477     $       256,483
04002400    Ecumenical Theological Seminary                         Private Non‐Profit       MI     $       22,226   $          7,129       $               ‐      $          7,129     $        15,097
04038500    Pierpont Community & Technical College                  Public                   WV     $ 2,698,353      $        577,399       $          13,088      $        577,399     $     2,120,954
04038600    BridgeValley Community and Technical College            Public                   WV     $ 2,659,232      $        722,513       $          49,991      $        722,513     $     1,936,719
04041300    Berks Career & Technology Center                        Public                   PA     $       76,488   $         17,733       $               ‐      $         17,733     $        58,755
04041400    Mountwest Community and Technical College               Public                   WV     $ 2,495,734      $        564,604       $          67,472      $        564,604     $     1,931,130
04044300    Hazelden Graduate School of Addiction Studies           Private Non‐Profit       MN     $       19,558   $          8,006       $               ‐      $          8,006     $        11,552
04054300    Southwest Technical College                             Public                   UT     $      400,716   $         68,548       $               ‐      $         68,548     $       332,168
04065300    Roseman University of Health Sciences                   Private Non‐Profit       NV     $ 1,213,666      $        446,921       $               ‐      $        446,921     $       766,745
04068300    Four County Career Center                               Public                   OH     $       61,957   $          9,053       $               ‐      $          9,053     $        52,904
04073300    Jung Tao School of Classical Chinese Medicine           Private Non‐Profit       NC     $       28,834   $         11,785       $               ‐      $         11,785     $        17,049
04081300    Bais Medrash Toras Chesed                               Private Non‐Profit       NJ     $      171,733   $         34,019       $               ‐      $         34,019     $       137,714
04083300    Academy for Careers and Technology                      Public                   SC     $      114,788   $         32,398       $               ‐      $         32,398     $        82,390
04095300    King's College (The)                                    Private Non‐Profit       NY     $      639,724   $        198,371       $           2,194      $        198,371     $       441,353
04111300    West Hills College Lemoore                              Public                   CA     $ 5,260,554      $      1,130,072       $         227,220      $      1,130,072     $     4,130,482
04114300    Nevada State College                                    Public                   NV     $ 5,390,156      $      1,377,872       $         165,890      $      1,377,872     $     4,012,284
04114400    Institute of World Politics (The)                       Private Non‐Profit       DC     $       63,272   $         18,768       $               ‐      $         18,768     $        44,504
04115500    Talmudical Seminary of Bobov                            Private Non‐Profit       NY     $ 1,467,438      $        474,867       $               ‐      $        474,867     $       992,571
04117100    E.D.P. School                                           Private Non‐Profit       NY     $      475,810   $        129,639       $               ‐      $        129,639     $       346,171
04117700    Monroe 2 ‐ Orleans BOCES, Center for Workforce DevePublic                        NY     $      197,197   $         46,043       $               ‐      $         46,043     $       151,154
04118000    Byzantine Catholic Seminary of Saints Cyril and Metho Private Non‐Profit         PA     $        5,585   $          1,511       $               ‐      $          1,511     $         4,074
04119000    Eastern West Virginia Community & Technical College Public                       WV     $      524,164   $        105,944       $           9,774      $        105,944     $       418,220
04119100    TechMission                                             Private Non‐Profit       MO     $       30,192   $              ‐       $          30,192      $         30,192     $             ‐
04119600    Yeshiva of Far Rockaway Derech Ayson Rabbinical SemPrivate Non‐Profit            NY     $       32,799   $         11,876       $               ‐      $         11,876     $        20,923
04121200    Institute of Taoist Education and Acupuncture           Private Non‐Profit       CO     $       12,975   $          5,529       $               ‐      $          5,529     $         7,446
04121700    Dixie Technical College                                 Public                   UT     $      571,074   $        101,403       $               ‐      $        101,403     $       469,671
04121800    Criswell College                                        Private Non‐Profit       TX     $      286,200   $         76,294       $               ‐      $         76,294     $       209,906
04122000    Tri County Regional Vocational Technical High School Public                      MA     $       87,360   $         30,810       $               ‐      $         30,810     $        56,550



                                                                                                                                                              EXHIBIT 5 - 92                      92 of 98
                                                Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 94 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                          School Type           State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
04122800    Presbyterian Theological Seminary in America              Private Non‐Profit     CA     $       77,487   $         20,743       $           6,819      $         20,743     $       56,744
04123400    Yeshivas Be'er Yitzchok                                   Private Non‐Profit     NJ     $      214,403   $         69,997       $               ‐      $         69,997     $      144,406
04123800    Williamson College of the Trades                          Private Non‐Profit     PA     $      583,679   $        216,431       $               ‐      $        216,431     $      367,248
04124200    Catholic Distance University                              Private Non‐Profit     WV     $        5,289   $              ‐       $           5,289      $          5,289     $            ‐
04125100    Montessori Casa International                             Private Non‐Profit     CO     $        4,016   $          1,746       $               ‐      $          1,746     $        2,270
04125600    Career School of NY                                       Private Non‐Profit     NY     $      178,126   $         37,107       $               ‐      $         37,107     $      141,019
04127100    University of California, Merced                          Public                 CA     $ 20,217,509     $      6,518,949       $               ‐      $      6,518,949     $   13,698,560
04130100    Louisiana Delta Community College                         Public                 LA     $ 6,698,731      $      1,481,878       $         206,683      $      1,481,878     $    5,216,853
04130500    Pacific Northwest University of Health Sciences           Private Non‐Profit     WA     $      211,659   $         83,219       $               ‐      $         83,219     $      128,440
04131100    Yeshiva Toras Chaim                                       Private Non‐Profit     NJ     $      527,203   $        173,876       $               ‐      $        173,876     $      353,327
04133500    Academy for Five Element Acupuncture                      Private Non‐Profit     FL     $       33,364   $         10,912       $               ‐      $         10,912     $       22,452
04137300    Cayce/Reilly School of Massage                            Private Non‐Profit     VA     $      105,979   $         30,794       $               ‐      $         30,794     $       75,185
04138100    Yeshiva of Machzikai Hadas                                Private Non‐Profit     NY     $ 1,337,216      $        447,577       $               ‐      $        447,577     $      889,639
04138600    Alaska Christian College                                  Private Non‐Profit     AK     $      342,002   $        100,839       $               ‐      $        100,839     $      241,163
04139800    Delaware College of Art and Design                        Private Non‐Profit     DE     $      239,395   $         84,077       $               ‐      $         84,077     $      155,318
04140500    Horizon University                                        Private Non‐Profit     IN     $       31,710   $          3,743       $           1,794      $          3,743     $       27,967
04142500    Touro University Worldwide                                Private Non‐Profit     CA     $      313,122   $         43,884       $         151,751      $        151,751     $      161,371
04142600    Touro University                                          Private Non‐Profit     CA     $ 1,069,020      $        398,674       $           3,325      $        398,674     $      670,346
04142700    Pontifical John Paul II Institute for Studies on Marriage Private Non‐Profit     DC     $       19,424   $          6,111       $               ‐      $          6,111     $       13,313
04142900    Georgia Gwinnett College                                  Public                 GA     $ 24,155,260     $      6,735,165       $          45,911      $      6,735,165     $   17,420,095
04143200    Hult International Business School                        Private Non‐Profit     MA     $ 1,209,495      $        441,377       $               ‐      $        441,377     $      768,118
04143800    Woodland Community College                                Public                 CA     $ 3,766,737      $        811,537       $          55,324      $        811,537     $    2,955,200
04144000    Fairfax University of America                             Private Non‐Profit     VA     $       93,380   $         39,148       $             193      $         39,148     $       54,232
04146100    Urshan Graduate School of Theology                        Private Non‐Profit     MO     $       20,077   $          5,117       $               ‐      $          5,117     $       14,960
04146200    Emerald Coast Technical College                           Public                 FL     $      484,527   $        152,555       $               ‐      $        152,555     $      331,972
04146300    Fred K. Marchman Technical College                        Public                 FL     $      673,867   $        160,135       $               ‐      $        160,135     $      513,732
04146500    Portland Actors Conservatory                              Private Non‐Profit     OR     $       17,450   $          7,611       $               ‐      $          7,611     $        9,839
04149700    Homestead Schools                                         Private Non‐Profit     CA     $      605,232   $        154,878       $               ‐      $        154,878     $      450,354
04149800    Somerset County Technology Center                         Public                 PA     $      234,539   $         69,679       $               ‐      $         69,679     $      164,860
04150800    Immokalee Technical College                               Public                 FL     $      323,216   $         90,677       $               ‐      $         90,677     $      232,539
04151900    Columbia Gorge Community College                          Public                 OR     $      938,681   $        187,819       $          26,801      $        187,819     $      750,862
04152200    Carthage R‐9 School District/Carthage Technical Cente Public                     MO     $      168,356   $         48,311       $               ‐      $         48,311     $      120,045
04153200    Southern Worcester County Regional Voc School Distr Public                       MA     $       51,330   $         21,553       $               ‐      $         21,553     $       29,777
04153800    Antioch College of the Assemblies of God                  Private Non‐Profit     VA     $       42,577   $          9,771       $           3,585      $          9,771     $       32,806
04153900    Providence Christian College                              Private Non‐Profit     CA     $      312,235   $         97,915       $               ‐      $         97,915     $      214,320
04154200    Carolina College of Biblical Studies                      Private Non‐Profit     NC     $      243,633   $         59,851       $          28,749      $         59,851     $      183,782



                                                                                                                                                              EXHIBIT 5 - 93                      93 of 98
                                               Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 95 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
04155000    Northwest School of Wooden Boat Building             Private Non‐Profit          WA     $       79,027   $         31,782       $               ‐      $         31,782     $        47,245
04155500    Academy for Jewish Religion California               Private Non‐Profit          CA     $       19,897   $          6,111       $               ‐      $          6,111     $        13,786
04156300    University of Fort Lauderdale                        Private Non‐Profit          FL     $      134,315   $         30,672       $               ‐      $         30,672     $       103,643
04157800    Grace Mission University                             Private Non‐Profit          CA     $      136,645   $         30,614       $           4,242      $         30,614     $       106,031
04158300    Flagler Technical College                            Public                      FL     $      101,733   $         16,742       $               ‐      $         16,742     $        84,991
04159400    Columbia College of Nursing                          Private Non‐Profit          WI     $      199,456   $         60,772       $           2,014      $         60,772     $       138,684
04161800    Brandman University                                  Private Non‐Profit          CA     $ 3,322,586      $        598,309       $         920,314      $        920,314     $     2,402,272
04163300    Compass College of Cinematic Arts                    Private Non‐Profit          MI     $      267,935   $         93,476       $               ‐      $         93,476     $       174,459
04164600    D. A. Dorsey Technical College                       Public                      FL     $      143,641   $         25,558       $               ‐      $         25,558     $       118,083
04164700    Keweenaw Bay Ojibwa Community College                Public                      MI     $      148,467   $         34,283       $               ‐      $         34,283     $       114,184
04167200    Geisinger Commonwealth School of Medicine            Private Non‐Profit          PA     $      209,453   $         80,018       $               ‐      $         80,018     $       129,435
04172500    Dr. Ida Rolf Institute                               Private Non‐Profit          CO     $       40,573   $         11,710       $               ‐      $         11,710     $        28,863
04173000    Shepherds Theological Seminary                       Private Non‐Profit          NC     $       25,893   $          8,063       $               ‐      $          8,063     $        17,830
04173500    Moreno Valley College                                Public                      CA     $ 9,460,917      $      1,840,922       $         183,769      $      1,840,922     $     7,619,995
04173700    Grace College of Divinity                            Private Non‐Profit          NC     $      143,192   $         35,799       $           4,206      $         35,799     $       107,393
04175900    Geisinger‐Lewistown Hospital School of Nursing       Private Non‐Profit          PA     $       79,881   $         16,409       $               ‐      $         16,409     $        63,472
04176100    Norco College                                        Public                      CA     $ 8,421,677      $      1,761,528       $         128,474      $      1,761,528     $     6,660,149
04176300    Bergin University of Canine Studies                  Private Non‐Profit          CA     $       33,669   $         12,913       $               ‐      $         12,913     $        20,756
04178000    Simmons College of Kentucky                          Private Non‐Profit          KY     $      499,431   $        120,403       $               ‐      $        120,403     $       379,028
04179500    North American University                            Private Non‐Profit          TX     $      410,312   $        122,356       $             385      $        122,356     $       287,956
04180300    Keser Torah ‐ Mayan Hatalmud                         Private Non‐Profit          NJ     $      133,390   $         47,266       $               ‐      $         47,266     $        86,124
04180600    Appalachian College of Pharmacy                      Private Non‐Profit          VA     $       82,299   $         30,552       $               ‐      $         30,552     $        51,747
04188400    Bais HaMedrash and Mesivta of Baltimore              Private Non‐Profit          MD     $      187,848   $         62,066       $               ‐      $         62,066     $       125,782
04188800    Institute for Doctoral Studies in the Visual Arts    Private Non‐Profit          ME     $       24,140   $          7,129       $               ‐      $          7,129     $        17,011
04191300    Annenberg School of Nursing                          Private Non‐Profit          CA     $       65,199   $         18,885       $               ‐      $         18,885     $        46,314
04191500    Tooele Technical College                             Public                      UT     $      378,812   $         57,902       $               ‐      $         57,902     $       320,910
04192400    Yeshiva Gedolah Zichron Leyma                        Private Non‐Profit          NJ     $       47,403   $         15,833       $               ‐      $         15,833     $        31,570
04192800    Be'er Yaakov Talmudic Seminary                       Private Non‐Profit          NY     $ 2,035,253      $        667,535       $               ‐      $        667,535     $     1,367,718
04193700    John Paul the Great Catholic University              Private Non‐Profit          CA     $      506,092   $        171,903       $               ‐      $        171,903     $       334,189
04193800    Shepherds College                                    Private Non‐Profit          WI     $      155,176   $         49,802       $               ‐      $         49,802     $       105,374
04194000    Treasure Coast Technical College                     Public                      FL     $      142,662   $         26,958       $               ‐      $         26,958     $       115,704
04194200    Aparicio‐Levy Technical College                      Public                      FL     $      126,999   $         22,655       $               ‐      $         22,655     $       104,344
04194900    Tillamook Bay Community College                      Public                      OR     $      472,016   $        157,889       $           5,644      $        157,889     $       314,127
04203400    Arkansas State University ‐ Newport                  Public                      AR     $ 3,055,614      $        633,319       $          65,138      $        633,319     $     2,422,295
04206400    Helms College                                        Private Non‐Profit          GA     $ 1,077,607      $        301,498       $               ‐      $        301,498     $       776,109
04207000    School of Missionary Aviation Technology             Private Non‐Profit          MI     $       53,894   $         16,129       $               ‐      $         16,129     $        37,765



                                                                                                                                                              EXHIBIT 5 - 94                      94 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 96 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
04207400    Yeshiva Gedola Ohr Yisrael                           Private Non‐Profit          NY     $       36,063   $         11,902       $              ‐       $         11,902     $        24,161
04208100    Ukiah Adult School                                   Public                      CA     $       49,975   $         24,799       $              ‐       $         24,799     $        25,176
04208400    Riverside County Office of Education                 Public                      CA     $      400,908   $         93,228       $              ‐       $         93,228     $       307,680
04208600    Relay Graduate School of Education                   Private Non‐Profit          NY     $ 1,355,661      $        370,221       $              ‐       $        370,221     $       985,440
04208700    Colorado State University ‐ Global Campus            Public                      CO     $ 1,515,698      $              ‐       $      1,515,698       $      1,515,698     $             ‐
04209200    South Dade Technical College‐South Dade Skills CenterPublic                      FL     $      223,849   $         41,681       $              ‐       $         41,681     $       182,168
04210100    Stella and Charles Guttman Community College         Public                      NY     $ 2,231,778      $        614,176       $              ‐       $        614,176     $     1,617,602
04210200    Mid‐South Christian College                          Private Non‐Profit          TN     $       38,967   $         12,353       $              ‐       $         12,353     $        26,614
04210400    Beth Medrash Meor Yitzchok                           Private Non‐Profit          NY     $      334,848   $        114,446       $              ‐       $        114,446     $       220,402
04211800    College of Western Idaho                             Public                      ID     $ 10,671,497     $      2,015,324       $        203,208       $      2,015,324     $     8,656,173
04212400    Mingo Extended Learning Center                       Public                      WV     $      108,657   $         29,756       $              ‐       $         29,756     $        78,901
04215400    Grace School of Theology                             Private Non‐Profit          TX     $       98,060   $         16,366       $          9,871       $         16,366     $        81,694
04215900    Yeshiva Gedolah Kesser Torah                         Private Non‐Profit          NY     $      177,692   $         57,674       $              ‐       $         57,674     $       120,018
04216100    Yeshiva Yesodei Hatorah                              Private Non‐Profit          NJ     $      107,070   $         36,821       $              ‐       $         36,821     $        70,249
04217400    High Tech High Graduate School of Education          Private Non‐Profit          CA     $       10,792   $          3,055       $              ‐       $          3,055     $         7,737
04218300    Midwives College of Utah                             Private Non‐Profit          UT     $       54,031   $              ‐       $         54,031       $         54,031     $             ‐
04220500    Butte County Regional Occupational Program           Public                      CA     $      116,551   $         30,258       $              ‐       $         30,258     $        86,293
04221300    Philadelphia Technician Training Institute           Private Non‐Profit          PA     $ 1,503,388      $        337,892       $              ‐       $        337,892     $     1,165,496
04223600    Academy of Interactive Entertainment                 Private Non‐Profit          WA     $      229,333   $         70,215       $              ‐       $         70,215     $       159,118
04224300    Valor Christian College                              Private Non‐Profit          OH     $      546,901   $        147,267       $         47,691       $        147,267     $       399,634
04224900    College of the Muscogee Nation                       Public                      OK     $      414,665   $        119,669       $              ‐       $        119,669     $       294,996
04226700    Alabama College of Osteopathic Medicine              Private Non‐Profit          AL     $      242,819   $         93,403       $              ‐       $         93,403     $       149,416
04227000    ABC Adult School                                     Public                      CA     $      210,313   $         66,989       $              ‐       $         66,989     $       143,324
04227100    America Evangelical University                       Private Non‐Profit          CA     $       79,214   $         16,772       $              ‐       $         16,772     $        62,442
04227200    Bet Medrash Gadol Ateret Torah                       Private Non‐Profit          NY     $      293,864   $         98,142       $              ‐       $         98,142     $       195,722
04227800    Bethany Global University                            Private Non‐Profit          MN     $      438,908   $        130,533       $         32,351       $        130,533     $       308,375
04229400    Midfield Institute of Cosmetology                    Private Non‐Profit          AL     $       93,012   $         19,456       $              ‐       $         19,456     $        73,556
04229500    Texas A&M University ‐ Central Texas                 Public                      TX     $ 2,845,060      $        659,162       $        195,040       $        659,162     $     2,185,898
04229800    Gadsden Technical Institute                          Public                      FL     $       60,783   $         20,567       $              ‐       $         20,567     $        40,216
04230100    Rabbinical College Ohr Yisroel                       Private Non‐Profit          NY     $      267,738   $         88,302       $              ‐       $         88,302     $       179,436
04231500    Yeshiva Sholom Shachna                               Private Non‐Profit          NY     $      228,120   $         76,543       $              ‐       $         76,543     $       151,577
04232000    Studio Incamminati                                   Private Non‐Profit          PA     $       28,403   $          7,334       $              ‐       $          7,334     $        21,069
04234800    Randolph Technical Center                            Public                      WV     $       55,493   $         18,281       $              ‐       $         18,281     $        37,212
04235300    Polytech Adult Education                             Public                      DE     $      123,421   $         23,717       $              ‐       $         23,717     $        99,704
04235500    Presidio Graduate School                             Private Non‐Profit          CA     $       44,860   $         19,204       $              ‐       $         19,204     $        25,656
04237200    Montefiore School of Nursing                         Private Non‐Profit          NY     $      199,194   $         47,437       $              ‐       $         47,437     $       151,757



                                                                                                                                                              EXHIBIT 5 - 95                      95 of 98
                                               Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 97 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                        School Type             State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
04237400    Wright Graduate University for the Realization of Hum Private Non‐Profit         WI     $        7,786   $          2,619       $               ‐      $          2,619     $         5,167
04237600    California Jazz Conservatory                            Private Non‐Profit       CA     $       64,325   $         19,284       $               ‐      $         19,284     $        45,041
04237700    Regional Center for Border Health                       Private Non‐Profit       AZ     $       49,729   $          6,984       $               ‐      $          6,984     $        42,745
04239500    Virginia University of Integrative Medicine             Private Non‐Profit       VA     $      149,419   $         39,718       $               ‐      $         39,718     $       109,701
04239700    Vocational Nursing Institute                            Private Non‐Profit       TX     $       48,103   $          8,867       $               ‐      $          8,867     $        39,236
04240400    Universidad Ana G. Méndez ‐ Online Campus               Private Non‐Profit       PR     $      374,113   $              ‐       $               ‐      $              ‐     $       374,113
04240800    Summit Christian College                                Private Non‐Profit       NE     $       35,739   $          9,513       $           1,253      $          9,513     $        26,226
04241500    Wave Leadership College                                 Private Non‐Profit       VA     $       84,520   $         23,758       $             609      $         23,758     $        60,762
04242100    University of North Texas at Dallas                     Public                   TX     $ 5,421,911      $      1,518,405       $         161,485      $      1,518,405     $     3,903,506
04242800    Coalition of African American Nurses                    Private Non‐Profit        IL    $      244,318   $         62,988       $               ‐      $         62,988     $       181,330
04243200    Central Yeshiva Beth Joseph                             Private Non‐Profit       NY     $       35,423   $         16,014       $               ‐      $         16,014     $        19,409
04243900    University of Texas Health Science Center at Tyler (ThePublic                    TX     $       25,459   $          4,656       $               ‐      $          4,656     $        20,803
04244300    Antioch College                                         Private Non‐Profit       OH     $      258,673   $         82,055       $               ‐      $         82,055     $       176,618
04245600    Yeshivas Maharit D'Satmar                               Private Non‐Profit       NY     $      263,183   $         87,257       $               ‐      $         87,257     $       175,926
04248400    Academy of Interactive Entertainment                    Private Non‐Profit       LA     $      153,694   $         44,273       $               ‐      $         44,273     $       109,421
04248500    Texas A&M University‐San Antonio                        Public                   TX     $ 10,982,357     $      2,806,713       $          56,742      $      2,806,713     $     8,175,644
04248700    Metro Detroit Barber College                            Private Non‐Profit       MI     $       14,104   $              ‐       $               ‐      $              ‐     $        14,104
04248800    Wongu University of Oriental Medicine                   Private Non‐Profit       NV     $       21,995   $          7,420       $               ‐      $          7,420     $        14,575
04250000    Union Bible College                                     Private Non‐Profit       IN     $       53,329   $         17,172       $           2,127      $         17,172     $        36,157
04250100    Santa Barbara and Ventura Colleges of Law (The)         Private Non‐Profit       CA     $      101,170   $         27,158       $               ‐      $         27,158     $        74,012
04250600    California Institute of Advanced Management             Private Non‐Profit       CA     $       50,997   $          7,520       $               ‐      $          7,520     $        43,477
04250900    Inter American University of Puerto Rico ‐ School of La Private Non‐Profit       PR     $      269,630   $         96,803       $               ‐      $         96,803     $       172,827
04251000    Inter American University of Puerto Rico ‐ School of OpPrivate Non‐Profit        PR     $       80,734   $         33,462       $               ‐      $         33,462     $        47,272
04251300    Pacific Bible College                                   Private Non‐Profit       OR     $       64,530   $         11,822       $               ‐      $         11,822     $        52,708
04251400    Elim Bible Institute and College                        Private Non‐Profit       NY     $      221,373   $         75,972       $           3,057      $         75,972     $       145,401
04251500    Beth Medrash of Asbury Park                             Private Non‐Profit       NJ     $      164,258   $         54,573       $               ‐      $         54,573     $       109,685
04252000    Yeshiva Gedolah Shaarei Shmuel                          Private Non‐Profit       NJ     $      121,986   $         42,686       $               ‐      $         42,686     $        79,300
04252700    Pacific Rim Christian University                        Private Non‐Profit       HI     $      266,359   $         78,285       $               ‐      $         78,285     $       188,074
04253400    Clovis Community College                                Public                   CA     $ 6,951,508      $      1,435,492       $          84,215      $      1,435,492     $     5,516,016
04254200    Inter American University of Puerto Rico San Germán CPrivate Non‐Profit          PR     $ 13,593,393     $      4,415,336       $          27,247      $      4,415,336     $     9,178,057
04254400    Arkansas State University ‐ Mountain Home               Public                   AR     $ 2,253,796      $        529,785       $          65,417      $        529,785     $     1,724,011
04255700    Bolivar Technical College                               Private Non‐Profit       MO     $      537,712   $        120,237       $               ‐      $        120,237     $       417,475
04256500    Baldy View Regional Occupational Program                Public                   CA     $       99,194   $         30,813       $               ‐      $         30,813     $        68,381
04256700    Reformed University                                     Private Non‐Profit       GA     $       93,560   $         35,255       $               ‐      $         35,255     $        58,305
04256800    Arkansas Colleges of Health Education                   Private Non‐Profit       AR     $      117,888   $         23,569       $               ‐      $         23,569     $        94,319
04259000    Yeshiva Shaar Ephraim                                   Private Non‐Profit       NY     $      266,626   $         87,842       $               ‐      $         87,842     $       178,784



                                                                                                                                                              EXHIBIT 5 - 96                      96 of 98
                                              Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 98 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                      1/13/2021


                                                                                                                      CARES Act
                                                                                                                     Minimum Amount         Section 314(a)(1)(E)    Minimum Amount Maximum Amount
                                                                                                                     for Emergency          & Section              for Student Aid     for Institutional
                                                                                                                     Financial Aid Grants   314(a)(1)(F)           Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                     School Type                State   Total Award      to Students            Allocation             84.425E Allocation) 84.425F Allocation)
04259600    Shiloh University                                    Private Non‐Profit           IA    $        4,480   $               ‐      $           4,480      $          4,480     $             ‐
04259700    University of Saint Katherine                        Private Non‐Profit          CA     $      426,935   $         123,469      $               ‐      $        123,469     $       303,466
04260500    Digital Media Institute at InterTech                 Private Non‐Profit          LA     $       45,578   $           9,612      $               ‐      $          9,612     $        35,966
04260900    Mystros Barber Academy                               Private Non‐Profit          TX     $       89,101   $          29,192      $               ‐      $         29,192     $        59,909
04261200    Yeshiva Bais Aharon                                  Private Non‐Profit          NJ     $       95,577   $          32,020      $               ‐      $         32,020     $        63,557
04261500    Mechon L'hoyroa                                      Private Non‐Profit          NY     $      138,220   $          45,943      $               ‐      $         45,943     $        92,277
04262200    Elyon College                                        Private Non‐Profit          NY     $      124,036   $          39,723      $               ‐      $         39,723     $        84,313
04262900    Western Michigan University Homer Stryker M.D. SchoPrivate Non‐Profit            MI     $      115,890   $          39,282      $               ‐      $         39,282     $        76,608
04263400    Florida Polytechnic University                       Public                      FL     $ 1,838,614      $         626,652      $               ‐      $        626,652     $     1,211,962
04263600    Northeast Lakeview College                           Public                      TX     $ 4,407,215      $         671,722      $          88,572      $        671,722     $     3,735,493
04264400    Yeshiva Gedolah Tiferes Boruch                       Private Non‐Profit          NJ     $      128,806   $          43,442      $               ‐      $         43,442     $        85,364
04264500    Yeshiva Ohr Naftoli                                  Private Non‐Profit          NY     $       53,706   $          19,179      $               ‐      $         19,179     $        34,527
04264900    Yeshiva Chemdas Hatorah                              Private Non‐Profit          NJ     $      167,282   $          56,446      $               ‐      $         56,446     $       110,836
04265200    Women's Institute of Torah Seminary                  Private Non‐Profit          MD     $       96,119   $          30,873      $               ‐      $         30,873     $        65,246
04265300    Yeshiva Gedolah Keren Hatorah                        Private Non‐Profit          NJ     $      342,779   $         114,620      $               ‐      $        114,620     $       228,159
04265500    ICOHS College                                        Private Non‐Profit          CA     $      119,635   $          20,964      $               ‐      $         20,964     $        98,671
04265900    Yeshiva Kollel Tifereth Elizer                       Private Non‐Profit          NY     $      353,452   $         120,786      $               ‐      $        120,786     $       232,666
04266000    Bais Medrash Mayan Hatorah                           Private Non‐Profit          NJ     $       66,870   $          23,189      $               ‐      $         23,189     $        43,681
04267800    Bais Binyomin Academy                                Private Non‐Profit          NY     $      104,904   $          33,166      $               ‐      $         33,166     $        71,738
04269300    Yeshiva Gedolah of Cliffwood                         Private Non‐Profit          NJ     $       92,377   $          32,382      $               ‐      $         32,382     $        59,995
04270300    Yeshivas Emek Hatorah                                Private Non‐Profit          NJ     $       82,397   $          28,227      $               ‐      $         28,227     $        54,170
04270800    Suncoast Technical Education Center                  Public                      FL     $       46,513   $           8,970      $               ‐      $          8,970     $        37,543
04271200    Seminary Bnos Chaim                                  Private Non‐Profit          NJ     $      399,256   $         127,780      $               ‐      $        127,780     $       271,476
04271800    Red Lake Nation College                              Public                      MN     $      282,627   $          75,737      $               ‐      $         75,737     $       206,890
04273800    Yeshiva Gedola Tiferes Yerachmiel                    Private Non‐Profit          NJ     $      260,236   $          89,711      $               ‐      $         89,711     $       170,525
04275000    Health and Technology Training Institute             Private Non‐Profit          PA     $       56,764   $          22,344      $               ‐      $         22,344     $        34,420
04276100    Champion Christian College                           Private Non‐Profit          AR     $      218,514   $          43,539      $               ‐      $         43,539     $       174,975
04276600    Yeshiva of Ocean                                     Private Non‐Profit          NY     $       99,655   $          36,498      $               ‐      $         36,498     $        63,157
04276900    Congregation Talmidei Mesivta Tiferes Shmiel Aleksan Private Non‐Profit          NY     $      411,919   $         153,138      $               ‐      $        153,138     $       258,781
04278300    Ohel Margulia Seminary                               Private Non‐Profit          NY     $      574,958   $         211,358      $               ‐      $        211,358     $       363,600
04278500    Yeshivat Hechal Shemuel                              Private Non‐Profit          NY     $      125,411   $          45,602      $               ‐      $         45,602     $        79,809
04278800    Los Angeles Pacific University                       Private Non‐Profit          CA     $      569,742   $               ‐      $         569,742      $        569,742     $             ‐
04279600    Yeshiva Gedolah of Woodlake Village                  Private Non‐Profit          NJ     $      117,938   $          35,708      $               ‐      $         35,708     $        82,230
04280100    Yeshiva Gedola Tiferes Yaakov Yitzchok               Private Non‐Profit          NJ     $       68,563   $          25,192      $               ‐      $         25,192     $        43,371
04280500    Derech Hachaim Seminary                              Private Non‐Profit          NY     $      437,645   $         151,562      $               ‐      $        151,562     $       286,083
04280800    Texas Tech University Health Sciences Center El Paso Public                      TX     $      313,825   $         211,288      $               ‐      $        211,288     $       102,537



                                                                                                                                                              EXHIBIT 5 - 97                      97 of 98
                                                           Case 2:21-cv-00566-DLR Document 1-4 Filed 04/01/21 Page 99 of 99
HEERF II Allocations for Public and Nonprofit Institutions under CRRSAA section 314(a)(1)                                                                                                                                                               1/13/2021


                                                                                                                                                                     CARES Act
                                                                                                                                                                    Minimum Amount           Section 314(a)(1)(E)      Minimum Amount Maximum Amount
                                                                                                                                                                    for Emergency            & Section                for Student Aid     for Institutional
                                                                                                                                                                    Financial Aid Grants     314(a)(1)(F)             Portion (CFDA       Portion (CFDA
OPEID       Institution Name                                                          School Type                                  State     Total Award            to Students              Allocation               84.425E Allocation) 84.425F Allocation)
04281300    Reiss‐Davis Graduate School (The)                                         Private Non‐Profit                            CA       $       17,053          $           6,694        $                ‐       $           6,694        $         10,359
04281700    Compton College                                                           Public                                        CA       $ 6,356,599             $       1,269,203        $           94,605       $       1,269,203        $      5,087,396
04282200    New York Seminary (The)                                                   Private Non‐Profit                            NY       $      152,161          $          57,221        $                ‐       $          57,221        $         94,940
04282800    Glasgow Caledonian New York College                                       Private Non‐Profit                            NY       $       24,840          $           7,712        $                ‐       $           7,712        $         17,128
04283000    American College of the Building Arts                                     Private Non‐Profit                            SC       $       37,983          $          37,983        $                ‐       $          37,983        $              ‐
04283600    College Unbound                                                           Private Non‐Profit                             RI      $       47,941          $          47,941        $                ‐       $          47,941        $              ‐
04287600    Yeshiva Yesoda Hatorah Vetz Chaim                                         Private Non‐Profit                            NY       $       41,520          $          41,520        $                ‐       $          41,520        $              ‐


            Note: Amounts on the table may not represent the final allocation for IHEs that were required to remit payment to the Internal Revenue Service for the excise tax based on investment income of private colleges and universities under Section 4968 of the
            Internal Revenue Code of 1986 for tax year 2019. Under Section 314(d)(6)(A) of the CRRSAA, the allocation for such an IHE must be reduced by 50 percent and is subject to certain use limitations absent an approved waiver from the Secretary. Please see
            our (a)(1) FAQs for more information.




                                                                                                                                                                                                                   EXHIBIT 5 - 98                            98 of 98
